                TWENTY-FIFTH REPORT
                    Independent Monitor
                          for the
               Maricopa County Sheriff’s Office




            Reporting Period – Second Quarter 2020
               Chief (Ret.) Robert S. Warshaw
                     Independent Monitor
                      November 16, 2020



WAI 48663
            Table of Contents
                 Section 1: Introduction…………………………………………………...…………...3
                 Section 2: Methodology and Compliance Summary…………………………..............5
                 Section 3: Implementation Unit Creation and Documentation Request……………...11
                 Section 4: Policies and Procedures……………………..………………….………...15
                 Section 5: Pre-Planned Operations………………………………..…….…………...41
                 Section 6: Training…………………………………………………………..............46
                 Section 7: Traffic Stop Documentation and Data Collection……………..….............57
                 Section 8: Early Identification System (EIS)………….………………..…..............104
                 Section 9: Supervision and Evaluation of Officer Performance…….……................129
                 Section 10: Misconduct and Complaints…………………………………................155
                 Section 11: Community Engagement………………………………………............159
                 Section 12: Misconduct Investigations, Discipline, and Grievances………..............165
                 Section 13: Community Outreach and Community Advisory Board……………….247
                 Section 14: Supervision and Staffing……………………………………….............248
                 Section 15: Document Preservation and Production………………………………..252
                 Section 16: Additional Training…………………………………………….............256
                 Section 17: Complaints and Misconduct Investigations Relating to
                            Members of the Plaintiff Class………………………………................257
                 Section 18: Concluding Remarks…………………………………………...............274
                 Appendix: Acronyms………………………………………………………............276




                                                   Page 2 of 278




WAI 48664
            Section 1: Introduction
            This is the twenty-fifth report issued in my capacity as the Court-appointed Monitor in the case
            of Manuel de Jesus Ortega Melendres, et al., v. Paul Penzone, et al. (No. CV-07-02513-PHX-
            GMS), and documents activities that occurred during the second quarter of 2020, April 1-June
            30, 2020.
            On May 13, 2016, the Court issued its Findings of Fact in the civil contempt proceedings that
            commenced in April 2015. This led to the issuance of a Second Supplemental Permanent
            Injunction/Judgment Order (Second Order) on July 20, 2016, significantly expanding the duties
            of the Monitor. Our reports cover the additional requirements of the Second Order while
            continuing to document MCSO’s compliance efforts with the First Supplemental Permanent
            Injunction/Judgment Order (First Order) issued in October 2013. We provide summaries of
            compliance with both Orders separately, as well as a summary of MCSO’s overall, or combined,
            compliance.
            The compliance Paragraphs of the Second Order commence where the First Order ends, and they
            are numbered from Paragraph 160 through and including Paragraph 337. Not all are subject to
            our review. For example, the Second Order outlines the duties of the Independent Investigator
            and the Independent Disciplinary Authority. These are autonomous positions, not subject to
            oversight of the Court or its Monitor.
            The Second Order also delineates in great detail requirements in the areas of misconduct
            investigations, training, discipline and discipline review, transparency and reporting, community
            outreach, document preservation, and misconduct investigations involving members of the
            Plaintiffs’ class. The Court granted the Monitor the authority to supervise and direct all of the
            investigations that fall into the latter category.
            As of the last reporting period, MCSO asserted Full and Effective Compliance with 34 Paragraphs
            of the First Order, as that term is defined in the First Order. After review, I agreed with their
            assertions. During this reporting period, on June 22, 2020, MCSO asserted Full and Effective
            Compliance with three additional Paragraphs: Paragraphs 21; 58; and 63. On July 20, 2020, I
            agreed with MCSO’s assertions, granting MCSO in Full and Effective Compliance with 37 First
            Order Paragraphs. (See Section 2 of this report.) MCSO retains the obligation to document that
            the Office remains in Full and Effective Compliance with these Paragraphs.
            The challenges brought about by the COVID-19 pandemic continue. As noted in our last report,
            MCSO is still required to comply with the two Court Orders that govern this case. Our regular
            practice is to conduct quarterly onsite compliance visits, in addition to any document reviews and
            communications we have with MCSO on an ongoing basis. We were unable to travel to Maricopa
            County in April and July, and so we replaced many of our site visit meetings with conference
            calls involving our Team, MCSO representatives, the Maricopa County Attorney’s Office, the
            Plaintiffs, and Plaintiff-Intervenors. Accordingly, we could not perform the inspections normally
            associated with in-person compliance visits. Likewise, we were also unable to conduct District
            visits and interviews. In these, we learn directly from personnel in the field about issues that have
            a bearing on compliance with the Order requirements. During our July remote site visit
            conference calls, MCSO reported that it has become increasingly difficult to hire personnel during

                                                        Page 3 of 278




WAI 48665
            this period. It has also become more difficult to conduct academy classes, due to social distancing
            requirements and other COVID-19 related issues. In addition, many employees have contracted
            the virus and have been out for extended periods. We recognize that personnel resources are
            taxed; and MCSO has still many challenges ahead, all of which have been aggravated by the
            pandemic. As stated in our last report, MCSO’s compliance status with individual Paragraphs
            normally subject to in-person inspections will not be adversely impacted by any missed onsite
            reviews.
            Over numerous reporting periods, we have continued to note the consistent investigative quality
            of investigations conducted by PSB personnel. Unfortunately, the quality of investigations
            conducted by investigators outside of PSB consistently declined for three reporting periods,
            before increasing slightly during this and the last reporting period. During this reporting period,
            compliance for these investigations is still more than 20% lower than it was one year ago. Despite
            our discussions regarding corrective interventions and strategies with both Commanders and
            Deputy Chiefs who have oversight for Districts and Division, MCSO has made little progress.
            We found the call we scheduled with the Deputy Chiefs in July to be unproductive, mainly due
            to their lack of participation and apparent unwillingness to engage in any meaningful discussion.
            Since the Second Order, we have continued to note that while the overall investigative quality of
            investigations conducted or reviewed by PSB has improved, the total number of open cases, the
            amount of time it takes to complete these investigations, and the investigative caseloads in PSB
            have increased exponentially. We have continuously urged MCSO – both during our quarterly
            site visits, and in our quarterly reports – to take action, and particularly, to increase staffing in
            PSB. During our July 2020 remote site visit, PSB advised us that, due to retirements and transfers,
            there are currently only 23 sworn or Detention investigators. PSB has hired three civilian
            investigators, but due to the vacancies, there has been virtually no increase in investigative staff
            overall – despite budget authorizations for an additional 11 personnel in the 2018 budget year.
            During our July 2020 remote site visit, MCSO advised us that there were 1,962 open cases, that
            each PSB investigator had a monthly active caseload of 54-60, and administrative misconduct
            investigations took an average of 501 days to complete. The vast majority of completed
            investigations we review contain numerous investigative extension requests and review extension
            requests and approvals, most of which contain justifications relative to workload. Our
            assessments of these investigations have previously allowed these investigations to be found in
            compliance with the Orders regarding the timeliness of investigations because the approved
            extension requests were in the case files. We recognize that there are legitimate investigative
            reasons why a PSB case cannot be completed in a timely manner – and we will continue to
            consider extension requests submitted for these reasons in compliance – but will no longer support
            an in compliance finding for extension requests filed exclusively due to workload issues.
            Workload-based extension requests have led to an untenable situation of investigations being
            prolonged indefinitely, as long as they complied with an administrative requirement. There is
            simply no justification for community members and MCSO employees to wait an average of more
            than 16 months for complaint resolution.




                                                        Page 4 of 278




WAI 48666
            Section 2: Methodology and Compliance Summary
            The Monitor’s primary responsibility is to determine the status of compliance of the Maricopa
            County Sheriff’s Office (MCSO) with the requirements of the requirements in the Order. To
            accomplish this, the Monitoring Team makes quarterly visits to Maricopa County to meet with
            MCSO’s Court Implementation Division (CID) and other Office personnel – at Headquarters, in
            Patrol District offices, or at the office that we occupy when onsite. We also observe Office
            practices; review Office policies and procedures; collect and analyze data using appropriate
            sampling and analytic procedures; and inform the Parties and, on a quarterly basis, the Court,
            about the status of MCSO’s compliance.
            This report documents compliance with applicable Order requirements, or Paragraphs, in two
            phases. For Phase 1, we assess compliance according to whether MCSO has developed and
            approved requisite policies and procedures, and MCSO personnel have received documented
            training on their contents. For Phase 2 compliance, generally considered operational
            implementation, MCSO must demonstrate that it is complying with applicable Order
            requirements more than 94% of the time, or in more than 94% of the instances under review.
            We use four levels of compliance: In compliance; Not in compliance; Deferred; and Not
            applicable. “In compliance” and “Not in compliance” are self-explanatory. We use “Deferred”
            in circumstances in which we are unable to fully determine the compliance status – due to a lack
            of data or information, incomplete data, or other reasons that we explain in the narrative of our
            report. We will also use “Deferred” in situations in which MCSO, in practice, is fulfilling the
            requirements of a Paragraph, but has not yet memorialized the requirements in a formal policy.
            For Phase 1 compliance, we use “Not applicable” for Paragraphs where a policy is not required;
            for Phase 2 compliance, we use “Not applicable” for Paragraphs that do not necessitate a
            compliance assessment.
            The tables below summarize the compliance status of Paragraphs tracked in this report.1 This is
            our sixteenth quarterly status report in which we report on MCSO’s compliance with both the
            First and Second Orders. During this reporting period, MCSO’s Phase 1 compliance rate with
            the First Order remained the same as the last reporting period, at 96%. MCSO’s Phase 1
            compliance rate with the Second Order also remained the same as the last reporting period, at
            100%.




            1
              The percent in compliance for Phase 1 is calculated by dividing the number of Order Paragraphs determined to be
            in compliance by the total number of Paragraphs requiring a corresponding policy or procedure. Paragraphs with the
            status of Deferred are included in the denominator, while Paragraphs with the status of Not Applicable are not
            included. Therefore, the number of Paragraphs included in the denominator totals 183 for Phase 1. The number of
            Paragraphs included in the denominator totals 207 for Phase 2.


                                                              Page 5 of 278




WAI 48667
            During this reporting period, MCSO’s Phase 2 compliance rate with the First Order decreased
            by one percentage point, from 82% to 81%. This number includes Paragraphs that we consider
            to be in compliance and those that are now in Full and Effective Compliance (FAEC), as described
            above. (See below for the list of Paragraphs that are in Full and Effective Compliance.) During
            this reporting period, MCSO’s Phase 2 compliance rate with the Second Order decreased by
            three percentage points, from 93% to 90%.


                                         Twenty-Fifth Quarterly Status Report
                                                    First Order Summary
                                           Compliance Status               Phase 1                 Phase 2
                                                Not Applicable                 20                         5
                                                        Deferred                0                         1
                                            Not in Compliance                   3                         17
                                                 In Compliance                 77                     772
                                      Percent in Compliance                    96%                   81%



                                         Twenty-Fifth Quarterly Status Report
                                                  Second Order Summary
                                           Compliance Status               Phase 1                 Phase 2
                                                Not Applicable                 20                         10
                                                        Deferred                0                         2
                                            Not in Compliance                   0                         9
                                                 In Compliance                 103                    102
                                      Percent in Compliance                 100%                     90%




            2
                This number includes those Paragraphs that are deemed in Full and Effective Compliance.



                                                               Page 6 of 278




WAI 48668
                MCSO’s Compliance with the Requirements of the First Order (October 2, 2013)




                                                                                                                                    Report 10
                      Report 1


                                  Report 2


                                              Report 3


                                                          Report 4


                                                                        Report 5


                                                                                    Report 6


                                                                                                Report 7


                                                                                                            Report 8


                                                                                                                        Report 9
            Phase 1       4%        10%         44%         40%           51%         57%         61%         60%         67%         60%
            Phase 2       0%          0%        26%         25%           28%         37%         38%         39%         44%         49%
                      Report 11


                                  Report 12


                                              Report 13


                                                          Report 14


                                                                        Report 15


                                                                                    Report 16


                                                                                                Report 17


                                                                                                            Report 18


                                                                                                                        Report 19


                                                                                                                                    Report 20
            Phase 1     63%         79%         88%         85%           85%         85%         85%         97%         97%       97%
            Phase 2     50%         57%         67%         62%           65%         64%         66%         77%         75%       78%
                      Report 21


                                  Report 22


                                              Report 23


                                                          Report 24


                                                                        Report 25




            Phase 1     96%         96%         96%         96%         96%
            Phase 2     76%         77%         79%         82%         81%




                                                                  Page 7 of 278




WAI 48669
                MCSO’s Compliance with the Requirements of the Second Order (July 20, 2016)




                                                                                                                                              Report 10
                      Report 1


                                   Report 2


                                               Report 3


                                                              Report 4


                                                                               Report 5


                                                                                           Report 6


                                                                                                         Report 7


                                                                                                                     Report 8


                                                                                                                                 Report 9
            Phase 1                                                               N/A                                                             1%
            Phase 2                                                               N/A                                                           43%
                      Report 11


                                   Report 12


                                               Report 13


                                                             Report 14


                                                                               Report 15


                                                                                            Report 16


                                                                                                         Report 17


                                                                                                                     Report 18


                                                                                                                                  Report 19


                                                                                                                                              Report 20
            Phase 1     10%            12%       72%           75%               77%           77%         78%         78%          99%         99%
            Phase 2     46%            60%       63%           66%               72%           75%         80%         81%          90%         89%
                      Report 21


                                   Report 22


                                               Report 23


                                                             Report 24


                                                                              Report 25




            Phase 1   100%            100%      100%         100%              100%
            Phase 2      91%           90%        92%          93%               90%




                             Paragraph                     MCSO Asserted Full                                   Monitor’s
                                                             and Effective                                    Determination
                                                              Compliance
                                  9                                      12/28/18                       Concurred on 1/28/19
                                  10                                     12/28/18                       Concurred on 1/28/19
                                  11                                     12/28/18                       Concurred on 1/28/19
                                  12                                     12/28/18                       Concurred on 1/28/19
                                  13                                     12/28/18                       Concurred on 1/28/19
                                  21                                     6/22/20                        Concurred on 7/20/20
                                  23                                     12/28/18                       Concurred on 1/28/19
                                  26                                     12/28/18                       Concurred on 1/28/19


                                                                         Page 8 of 278




WAI 48670
            Paragraph   MCSO Asserted Full          Monitor’s
                          and Effective           Determination
                           Compliance
               27            3/22/19           Concurred on 4/22/19
               28            12/28/18          Concurred on 1/28/19
               29            12/28/18          Concurred on 1/28/19
               30            12/28/18          Concurred on 1/28/19
               31             9/9/19           Concurred on 10/2/19
               34             6/3/19           Concurred on 6/25/19
               35            12/28/18          Concurred on 1/28/19
               36            12/28/18          Concurred on 1/28/19
               37            12/28/18          Concurred on 1/28/19
               38            12/28/18          Concurred on 1/28/19
               40            12/28/18          Concurred on 1/28/19
               45            12/9/19           Concurred on 1/6/20
               46            12/9/19           Concurred on 1/6/20
               48            12/28/18        Did not concur on 1/28/19
               49            12/28/18        Did not concur on 1/28/19
               50            12/28/18        Did not concur on 1/28/19
               51            12/28/18        Did not concur on 1/28/19
               55            12/28/18          Concurred on 1/28/19
               58            6/22/20           Concurred on 7/20/20
               59            12/28/18          Concurred on 1/28/19
               60            12/28/18          Concurred on 1/28/19
               61            12/9/19           Concurred on 1/6/20
               63            6/22/20           Concurred on 7/20/20
               68            12/28/18          Concurred on 1/28/19
               71            12/28/18          Concurred on 1/28/19
               77            12/28/18          Concurred on 1/28/19
               84             9/9/19           Concurred on 10/2/19



                             Page 9 of 278




WAI 48671
            Paragraph   MCSO Asserted Full        Monitor’s
                          and Effective         Determination
                           Compliance
               88            12/28/18         Concurred on 1/28/19
               89             12/9/19         Concurred on 1/6/20
               93             3/17/20         Concurred on 4/9/20
               101           12/28/18         Concurred on 1/28/19
               104            3/17/20         Concurred on 4/9/20
               106            6/3/19          Concurred on 6/25/19




                             Page 10 of 278




WAI 48672
            First Supplemental Permanent Injunction/Judgment Order
            Section 3: Implementation Unit Creation and Documentation Requests
            COURT ORDER III. MCSO IMPLEMENTATION UNIT AND INTERNAL AGENCY-
            WIDE ASSESSMENT (Court Order wording in italics)


            Paragraph 9. Defendants shall hire and retain, or reassign current MCSO employees to form an
            interdisciplinary unit with the skills and abilities necessary to facilitate implementation of this
            Order. This unit shall be called the MCSO Implementation Unit and serve as a liaison between
            the Parties and the Monitor and shall assist with the Defendants’ implementation of and
            compliance with this Order. At a minimum, this unit shall: coordinate the Defendants’
            compliance and implementation activities; facilitate the provision of data, documents, materials,
            and access to the Defendants’ personnel to the Monitor and Plaintiffs representatives; ensure
            that all data, documents and records are maintained as provided in this Order; and assist in
            assigning implementation and compliance-related tasks to MCSO Personnel, as directed by the
            Sheriff or h is designee. The unit will include a single person to serve as a point of contact in
            communications with Plaintiffs, the Monitor and the Court.
            In Full and Effective Compliance
            To verify Phase 2 compliance with this Paragraph, we reviewed the monthly personnel rosters for
            the Court Implementation Division (CID). As of this reporting period, CID has seven personnel:
            one captain; one lieutenant; three sergeants; one management assistant; and one administrative
            assistant. CID continues to be supported by MCAO attorneys, who frequently participate in our
            meetings and telephone calls with Division personnel.
            During this reporting period, CID continued to provide documents through MCSO’s counsel via
            an Internet-based application. The Monitoring Team, the Plaintiffs, and the Plaintiff-Intervenors
            receive all files and documents simultaneously, with only a few exceptions centering on open
            internal investigations. CID effectively facilitates our and Parties’ access to MCSO’s personnel.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.




                                                       Page 11 of 278




WAI 48673
            Paragraph 10. MCSO shall collect and maintain all data and records necessary to: (1)
            implement this order, and document implementation of and compliance with this Order, including
            data and records necessary for the Monitor to conduct reliable outcome assessments, compliance
            reviews, and audits; and (2) perform ongoing quality assurance in each of the areas addressed
            by this Order. At a minimum, the foregoing data collection practices shall comport with current
            professional standards, with input on those standards from the Monitor.
            In Full and Effective Compliance
            CID continues to be responsive to our requests. CID also addresses with immediacy any issues
            we encounter in the samples we request – be they technical issues, missing documents, or other
            problems. MCSO’s Bureau of Internal Oversight (BIO) routinely audits the work products of the
            Office, particularly in the areas that directly affect compliance with the requirements of the
            Orders. In many instances, BIO will review the same material we request in our samples, and
            BIO frequently notes – and addresses – the same deficiencies we identify in our reviews.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            Paragraph 11. Beginning with the Monitor’s first quarterly report, the Defendants, working with
            the unit assigned for implementation of the Order, shall file with the Court, with a copy to the
            Monitor and Plaintiffs, a status report no later than 30 days before the Monitor’s quarterly report
            is due. The Defendants’ report shall (i) delineate the steps taken by the Defendants during the
            reporting period to implement this Order; (ii) delineate the Defendants’ plans to correct any
            problems; and (iii) include responses to any concerns raised in the Monitor’s previous quarterly
            report.
            In Full and Effective Compliance
            MCSO submitted its 25th Quarterly Compliance Report on October 5, 2020. The report covers
            the steps MCSO has taken to implement the Court’s Orders during the second quarter of 2020.
            The report also includes any plans to correct difficulties encountered during the quarter and
            responses to concerns raised in our 24th quarterly status report, filed on August 19, 2020.
            In its latest quarterly report, MCSO asserted Full and Effective Compliance (FAEC), as defined
            in the Court Order, with Paragraphs 73, 85, 86, and 105. Paragraph 73 involves the creation of a
            qualified technology specialist for the development, implementation, and maintenance of the EIU.
            Paragraphs 85 and 86 relate to the monthly discussion between supervisors and deputies on their
            stops and their availability throughout their shift, for adequate supervision. Finally, Paragraph
            105 requires MCSO to provide investigators with the collected traffic stop and patrol data,
            training records, discipline history and any past complaints and performance evaluations of
            involved officers to take into account, as appropriate. The determination of FAEC is still under
            review by the Monitor.




                                                       Page 12 of 278




WAI 48674
            Paragraph 12. The Defendants, working with the unit assigned for implementation of the Order,
            shall conduct a comprehensive internal assessment of their Policies and Procedures affecting
            Patrol Operations regarding Discriminatory Policing and unlawful detentions in the field as well
            as overall compliance with the Court’s orders and this Order on an annual basis. The
            comprehensive Patrol Operations assessment shall include, but not be limited to, an analysis of
            collected traffic-stop and high-profile or immigration-related operations data; written Policies
            and Procedures; Training, as set forth in the Order; compliance with Policies and Procedures;
            Supervisor review; intake and investigation of civilian Complaints; conduct of internal
            investigations; Discipline of officers; and community relations. The first assessment shall be
            conducted within 180 days of the Effective Date. Results of each assessment shall be provided to
            the Court, the Monitor, and Plaintiffs’ representatives.
            In Full and Effective Compliance
            See Paragraph 13.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            Paragraph 13. The internal assessments prepared by the Defendants will state for the Monitor
            and Plaintiffs’ representatives the date upon which the Defendants believe they are first in
            compliance with any subpart of this Order and the date on which the Defendants first assert they
            are in Full and Effective Compliance with the Order and the reasons for that assertion. When
            the Defendants first assert compliance with any subpart or Full and Effective Compliance with
            the Order, the Monitor shall within 30 days determine whether the Defendants are in compliance
            with the designated subpart(s) or in Full and Effective Compliance with the Order. If either party
            contests the Monitor’s determination it may file an objection with the Court, from which the Court
            will make the determination. Thereafter, in each assessment, the Defendants will indicate with
            which subpart(s) of this Order it remains or has come into full compliance and the reasons
            therefore. The Monitor shall within 30 days thereafter make a determination as to whether the
            Defendants remain in Full and Effective Compliance with the Order and the reasons therefore.
            The Court may, at its option, order hearings on any such assessments to establish whether the
            Defendants are in Full and Effective Compliance with the Order or in compliance with any
            subpart(s).
            In Full and Effective Compliance
            We and CID established that the schedule for the submission of comprehensive annual
            assessments as required by these Paragraphs will run according to MCSO’s fiscal year cycle, July
            1-June 30. MCSO will submit reports on or before September 15 of each year.
            Consistent with this agreement, on September 16, 2019 (September 15 fell on a Sunday), MCSO
            filed with the Court its 2018 Annual Compliance Report covering the period of July 1, 2018-June
            30, 2019.



                                                      Page 13 of 278




WAI 48675
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.




                                                    Page 14 of 278




WAI 48676
            Section 4: Policies and Procedures
            COURT ORDER V. POLICIES AND PROCEDURES


            Paragraph 18. MCSO shall deliver police services consistent with the Constitution and laws of
            the United States and State of Arizona, MCSO policy, and this Order, and with current
            professional standards. In conducting its activities, MCSO shall ensure that members of the
            public receive equal protection of the law, without discriminating based on actual or perceived
            race or ethnicity, and in a manner that promotes public confidence.


            Paragraph 19. To further the goals in this Order, the MCSO shall conduct a comprehensive
            review of all Patrol Operations Policies and Procedures and make appropriate amendments to
            ensure that they reflect the Court’s permanent injunction and this Order.
            Phase 1: In compliance
               •   GA-1 (Development of Written Orders), most recently amended on February 19, 2020.
            Phase 2: In compliance
            MCSO has taken steps toward a comprehensive review of its Patrol Operations Policies and
            Procedures in four phases. First, on December 31, 2013, prior to my appointment as Monitor,
            MCSO filed with the Court all of its policies and procedures, with amendments, that MCSO
            believed complied with the various Paragraphs of the First Order. Second, in the internal
            assessment referenced above, MCSO discussed its ongoing evaluation of Patrol Operations and
            its development of policies and procedures. Third, in response to our requests, MCSO provided
            all of the policies and procedures it maintains are applicable to the First Order for our review and
            that of the Plaintiffs. We provided our feedback, which also included the Plaintiffs’ comments,
            on these policies on August 12, 2014. Based on that feedback, MCSO made adjustments to many
            of the policies, concentrating first on the policies to be disseminated in Detentions, Arrests, and
            the Enforcement of Immigration-Related Laws Training; and the Bias Free Policing Training
            (often referred to as Fourth and Fourteenth Amendment Training) that commenced in early
            September. We reviewed MCSO’s updated policies and provided our approval for several on
            August 25, 2014.
            Fourth, in discussions during 2016, MCSO requested more specific guidance on what we
            considered to be Patrol-related policies and procedures. In response, we provided MCSO with a
            list of the Patrol-related policies for the purposes of Paragraph 19. We included on this list
            policies that were not recently revised or currently under review. Several policies required
            changes to comport with the First Order, Second Order, or both. In 2018, MCSO published the
            last of the outstanding policies, placing it into compliance with this Paragraph.




                                                       Page 15 of 278




WAI 48677
            Paragraph 20. The MCSO shall comply with and operate in accordance with the Policies and
            Procedures discussed in this Order and shall take all reasonable measures to ensure that all
            Patrol Operations personnel comply with all such Policies and Procedures.


            Paragraph 21. The MCSO shall promulgate a new, department-wide policy or policies clearly
            prohibiting Discriminatory Policing and racial profiling. The policy or policies shall, at a
            minimum:
            a.     define racial profiling as the reliance on race or ethnicity to any degree in making law
                   enforcement decisions, except in connection with a reliable and specific suspect
                   description;
            b.     prohibit the selective enforcement or non-enforcement of the law based on race or
                   ethnicity;
            c.     prohibit the selection or rejection of particular policing tactics or strategies or locations
                   based to any degree on race or ethnicity;
            d.     specify that the presence of reasonable suspicion or probable cause to believe an
                   individual has violated a law does not necessarily mean that an officer’s action is race-
                   neutral; and
            e.     include a description of the agency’s Training requirements on the topic of racial profiling
                   in Paragraphs 48–51, data collection requirements (including video and audio recording
                   of stops as set forth elsewhere in this Order) in Paragraphs 54–63 and oversight
                   mechanisms to detect and prevent racial profiling, including disciplinary consequences
                   for officers who engage in racial profiling.
            In Full and Effective Compliance
            MCSO has developed and published the policies required by Paragraph 21. MCSO distributed
            these policies and has trained agency personnel during the required Fourth and Fourteenth
            Amendment training, on an annual basis, since 2014. MCSO’s implementation of these policies
            is covered in other Paragraphs.
            On June 22, 2020, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.




                                                       Page 16 of 278




WAI 48678
            Paragraph 22. MCSO leadership and supervising Deputies and detention officers shall
            unequivocally and consistently reinforce to subordinates that Discriminatory Policing is
            unacceptable.
            Phase 1: In compliance
               •   CP-8 (Preventing Racial and Other Bias-Based Policing), most recently amended on
                   September 4, 2020.
               •   EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                   amended on May 28, 2020.
            Phase 2: In compliance
            With input from the Parties, the reinforcement of CP-8 (Preventing Racial and Other Bias-Based
            Policing) was modified to a two-step process conducted annually. MCSO describes Part 1 of the
            process as the following: “On an annual basis, within the first six months, supervisors will have
            discussions, either individual or group, and view videos from the Training library with assigned
            employees, reserve deputies, and Posse members. The videos will be available through the HUB
            and attestation of the training will be through the HUB.” Part 2 of the process as described by
            MCSO: “On an annual basis, within the last six months, supervisors shall ensure that all
            employees, reserve deputies, and Posse members complete their annual review and
            acknowledgment of office policy. In addition, employees will be required to view a video from
            the Sheriff or designee, which reinforces the policy. Acknowledgement is done through the
            HUB.”
            As an additional measure, supervisors will have the latitude to review and discuss the policy with
            their employees; and document the discussion in BlueTeam. MCSO will provide proof of
            compliance biannually, at the end of the six-month periods, when each of the elements of the
            process is completed. MCSO will also provide progress reports in the interim.
            MCSO developed a PowerPoint presentation to cover the training requirements for the first half
            of 2020. The script and supervisor talking points were approved at the beginning of May; and
            the training was scheduled to be completed by June 30, 2020. We selected a random sample of
            employees to determine if the training requirements of this Paragraph had been met. We selected
            a sample of 61 sworn personnel, 66 Detention personnel, 62 civilian personnel, 27 reserve
            deputies, and 47 Posse members. BIO then conducted an inspection of the selected
            personnel. For proof of compliance, BIO submitted the 2020 semi-annual Bias-Free Inspection
            Report, BI2020-0097. Of the 263 total personnel selected, BIO found a compliance rate of
            99.24% for HUB training, and 96.96% for discussion of CP-8. Sworn personnel were found to
            be in 100% compliance with HUB training, and 98.36% compliance with discussion and
            reinforcement of CP-8, for an overall compliance rate of 99.18%. Detention personnel were
            found to be in 98.48% compliance with HUB training, and 95.45% compliance with discussion
            and reinforcement of CP-8 training, for an overall compliance rate of 96.96%. Civilian personnel
            were found to be in 100% compliance with HUB training, and 96.77% compliance with
            discussion and reinforcement of CP-8 training, for an overall compliance rate of 98.39%. Reserve
            deputies were found to be in 96.29% compliance with HUB training, and 92.59% compliance
            with discussion and reinforcement of CP-8 training, for an overall compliance rate of

                                                      Page 17 of 278




WAI 48679
            94.44%. Posse members were found to be in 100% compliance with HUB training, and 100%
            compliance with discussion and reinforcement of CP-8 training. There were a total of seven BIO
            Action Forms generated for Divisions where the compliance rate was found to be less than
            100%. MCSO remains in compliance with this Paragraph.


            Paragraph 23. Within 30 days of the Effective Date, MCSO shall modify its Code of Conduct to
            prohibit MCSO Employees from utilizing County property, such as County e-mail, in a manner
            that discriminates against, or denigrates, anyone on the basis of race, color, or national origin.
            In Full and Effective Compliance
            BIO uses a randomizing program to select samples for each inspection. BIO reviews CAD
            messages in an effort to identify compliance with CP-2 (Code of Conduct), CP-3 (Workplace
            Professionalism: Discrimination and Harassment), and GM-1 (Electronic Communications, Data
            and Voice Mail). In its submission, MCSO includes the specific nature of any potential concerns
            identified during the audits. We observed the processes BIO uses to conduct CAD and email
            audits, to ensure that we thoroughly understand the mechanics involved in conducting these
            audits. For CAD and email audits, we receive copies of the audits completed by BIO, the details
            of any violations found, and copies of the memoranda of concern or BIO Action Forms that are
            completed.
            Email and CAD/Alpha Paging Inspections are completed on a quarterly basis. For Email
            inspections, MCSO will inspect 50 employees per quarter, and for CAD/Alpha Paging, MCSO
            will inspect 15 days per quarter. For this reporting period, the second quarter of 2020, MCSO
            submitted CAD and Alpha Paging Inspection Report BI2020-0075, as proof of compliance with
            this Paragraph. MCSO selected a random sample of 15 days in the quarter for inspection. There
            were a total of 14,363 CAD and Alpha Paging entries for the selected dates. The inspection found
            that 100% of the inspected messages were in compliance.
            For the second quarter of 2020, we reviewed Employees Emails Inspection Report BI2020-0084
            for compliance with this Paragraph. A total of 50 employees were selected for review, with a
            total of 18,977 emails inspected. The inspection found that all, or 100%, of the emails were in
            compliance.
            MCSO advised us that due to ongoing concerns with COVID-19, there were no facility
            inspections conducted during this quarter. We expect that facility inspections will resume when
            it is safe to do so.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.




                                                      Page 18 of 278




WAI 48680
            Paragraph 24. The MCSO shall ensure that its operations are not motivated by or initiated in
            response to requests for law enforcement action based on race or ethnicity. In deciding to take
            any law enforcement action, the MCSO shall not rely on any information received from the public,
            including through any hotline, by mail, email, phone or in person, unless the information contains
            evidence of a crime that is independently corroborated by the MCSO, such independent
            corroboration is documented in writing, and reliance on the information is consistent with all
            MCSO policies.
            Phase 1: In compliance
               •   GI-7 (Processing of Bias-Free Tips), published June 14, 2019.
            Phase 2: In compliance
            MCSO created the Sheriff’s Intelligence Leads and Operations (SILO) Unit in the first quarter of
            2016. The SILO Unit became operational on September 11, 2017. GI-7 requires that any tips
            received by MCSO components be forwarded to the SILO Unit for recording and processing. The
            SILO Unit classifies this information by the type of alleged criminal activity, or service requested,
            and forwards it to the appropriate Unit for action and response. In some cases, residents email or
            call with requests for traffic enforcement, or for MCSO to address quality-of-life issues; these are
            considered calls for service rather than tips on criminal activity. If the information provided
            pertains to criminal activity in another jurisdiction, MCSO forwards the information to the
            appropriate law enforcement agency and documents it in the SILO database. Generally, if there
            is any bias noted in the information received, MCSO closes the tip and takes no action. We review
            all tips that MCSO closes due to bias.
            During this reporting period, we reviewed 353 tips submitted for April, 376 tips submitted for
            May, and 261 tips submitted for June. We reviewed a total of 990 tips, which were classified and
            recorded according to the type of alleged violation or service requested. Our reviews for this
            reporting period again indicated that warrants and drugs comprised the largest numbers of tips for
            April. For May, by far, the largest number of tips were related to COVID-19. Drug-related,
            warrants, and suspicious activity followed as the categories that received the highest number of
            tips. June tips followed the same trend as May, although with lower numbers for COVID-19-
            related calls. During this reporting period, COVID-19-related tips comprised about half of the
            tips received. For this quarter, we reviewed two tips closed due to bias. We reviewed the
            information MCSO provided pertaining to the tips, and concluded that they were handled
            according to policy. MCSO remains in compliance with this Paragraph.




                                                       Page 19 of 278




WAI 48681
            b. Policies and Procedures to Ensure Bias-Free Traffic Enforcement
            Paragraph 25. The MCSO will revise its policy or policies relating to traffic enforcement to
            ensure that those policies, at a minimum:
            a.       prohibit racial profiling in the enforcement of traffic laws, including the selection of which
                     vehicles to stop based to any degree on race or ethnicity, even where an officer has
                     reasonable suspicion or probable cause to believe a violation is being or has been
                     committed;
            b.       provide Deputies with guidance on effective traffic enforcement, including the
                     prioritization of traffic enforcement resources to promote public safety;
            c.       prohibit the selection of particular communities, locations or geographic areas for
                     targeted traffic enforcement based to any degree on the racial or ethnic composition of
                     the community;
            d.       prohibit the selection of which motor vehicle occupants to question or investigate based
                     to any degree on race or ethnicity;
            e.       prohibit the use of particular tactics or procedures on a traffic stop based on race or
                     ethnicity;
            f.       require deputies at the beginning of each stop, before making contact with the vehicle, to
                     contact dispatch and state the reason for the stop, unless Exigent Circumstances make it
                     unsafe or impracticable for the deputy to contact dispatch;
            g.       prohibit Deputies from extending the duration of any traffic stop longer than the time that
                     is necessary to address the original purpose for the stop and/or to resolve any apparent
                     criminal violation for which the Deputy has or acquires reasonable suspicion or probable
                     cause to believe has been committed or is being committed;
            h.       require the duration of each traffic stop to be recorded;
            i.       provide Deputies with a list and/or description of forms of identification deemed
                     acceptable for drivers and passengers (in circumstances where identification is required
                     of them) who are unable to present a driver’s license or other state-issued identification;
                     and
            j.       instruct Deputies that they are not to ask for the Social Security number or card of any
                     motorist who has provided a valid form of identification, unless it is needed to complete a
                     citation or report.
            Phase 1: In compliance
                 •   EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                     amended on May 28, 2020.
                 •   EB-2 (Traffic Stop Data Collection), most recently amended on January 7, 2020.
                 •   GI-1 (Radio and Enforcement Communications Procedures), most recently amended on
                     February 5, 2020.


                                                         Page 20 of 278




WAI 48682
               •   CP-8 (Preventing Racial and Other Bias-Based Policing), most recently amended on
                   September 4, 2020.
               •   EA-11 (Arrest Procedures), most recently amended on May 13, 2020.
            Phase 2: In compliance
            During the finalization of the Fourth and Fourteenth Amendment training curricula required by
            the Order, the Parties agreed to a list and/or description of forms of identification deemed
            acceptable for drivers and passengers, as required by this Paragraph. The data required for
            verification to ensure compliance with these policies is captured by the TraCS system. The
            system documents the requirements of the Order and MCSO policies. MCSO has continued to
            make technical changes to the TraCS system to ensure that the mandatory fields on the forms
            used to collect the data are completed and that deputies are capturing the required information.
            TraCS is a robust system that allows MCSO to make technical changes to improve how required
            information is captured.
            To verify Phase 2 compliance with this Paragraph, we reviewed MCSO’s Vehicle Stop Contact
            Form (VSCF), Vehicle Stop Contact Form Supplemental Sheet, Incidental Contact Receipt,
            Written Warning/Repair Form, Arizona Traffic Ticket and Complaint Form, Internet I/Viewer
            Event Form, Justice Web Interface Form, CAD printout, and any Incident Report generated by
            the traffic stop. MCSO created many of these forms to capture the requirements of Paragraphs
            25 and 54.
            Since our July 2015 site visit, there has been significant improvement in the TraCS system that
            has enhanced the reliability and validity of the data provided by MCSO. This improvement has
            been buttressed by the introduction of data quality control procedures now being implemented
            and memorialized in the EIU Operations Manual. (This is further discussed in Paragraph 56,
            below.) We also compared traffic stop data between Latino and non-Latino drivers in the samples
            provided to us.
            Paragraph 25.a. prohibits racial profiling in the enforcement of traffic laws, including the selection
            of which vehicles to stop based to any degree on race or ethnicity, even where a deputy has
            reasonable suspicion or probable cause to believe a violation is being or has been committed. The
            selection of the sample size and the sampling methodology employed for drawing our sample is
            detailed in Section 7: Traffic Stop Documentation and Data Collection.
            We review a sample of 105 traffic stops each reporting period to assess this requirement. Our
            review of the sample of 105 traffic stops that occurred during this reporting period in Districts 1,
            2, 3, 4, 6, and 7, and Lake Patrol indicated that MCSO was following protocol, and that the stops
            did not violate the Order or internal policies. Paragraphs 66 and 67 require an annual
            comprehensive analysis of all traffic stop data, which will more accurately determine if MCSO is
            meeting the requirements of this Paragraph. MCSO remains in compliance with this
            Subparagraph.




                                                        Page 21 of 278




WAI 48683
            Paragraph 25.b. requires MCSO to provide deputies with guidance on effective traffic
            enforcement, including the prioritization of traffic enforcement resources to promote public
            safety. EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), Sections A-E,
            address these concerns. The policy specifies that driving under the influence and speeding are
            the main causes of accidents, and should be the focus of traffic enforcement. Based on our review
            of the data provided for this reporting period, the most common traffic stop violations are as
            follows: 54 stops for speed above the posted limit (51%); 12 stops for failure to obey official
            traffic control devices (11%); 10 stops for failure to possess valid registrations or tags (10%);
            seven stops for equipment violations (7%); six stops for failing to maintain a lane of traffic (6%);
            and 16 stops for other moving violations (15%).
            As the policy specifically identifies speeding violations as one of the contributing factors of traffic
            accidents, MCSO deputies have targeted this violation. In our review, we break down the specific
            traffic violation for each stop and use each traffic stop form completed by deputies during the
            stop to make a determination if the stop is justified and fulfills the requirements of this Paragraph.
            MCSO remains in compliance with this Subparagraph.
            Paragraph 25.c. requires MCSO to prohibit the selection of particular communities, locations, or
            geographic areas for targeted traffic enforcement based to any degree on the racial or ethnic
            composition of the community. During our inspection, we document the location of every stop
            and note the GPS coordinates if available. Our review of the sample data covering all MCSO
            Districts during this reporting period did not indicate that MCSO was targeting any specific area
            or ethnicity to conduct traffic stops.
            MCSO remains in compliance with this Subparagraph.
            Paragraph 25.d. requires MCSO to prohibit the selection of which motor vehicle occupants to
            question or investigate based, to any degree, on race or ethnicity. We reviewed the demographic
            data of Maricopa County (according to 2018 U.S. Census data, 31.1% of the population is Latino),
            and found that the ratio of Latino drivers stopped during this reporting period was higher than in
            the past reporting period in comparison to the ethnicity of the population in the County. (See
            Paragraph 54.e.) Thirty-eight (54%) of the 71 stops where passenger contacts occurred involved
            Latino drivers.
            A review of citizen complaints for this reporting period did not reveal that any complaints were
            filed alleging that MCSO deputies selected motor vehicle occupants for questioning or
            investigation, based on the individual’s race or ethnicity.
            MCSO has fully implemented body-worn cameras, and we review a sample of the recordings
            each reporting period to verify if deputies are questioning occupants to determine if they are
            legally in the country. We did not identify any such events during this reporting period.
            During this reporting period, we observed that 23 of the 105 stops occurred during nighttime
            hours. Our review of the sample data indicated that generally, traffic stops were not based on
            race or ethnicity and reflected the general makeup of the population of the County. In most
            instances, the deputies document on the VSCF that they were unable to determine the
            race/ethnicity and gender of the vehicle occupants prior to the stop. MCSO is in compliance with
            this Subparagraph.

                                                        Page 22 of 278




WAI 48684
            Paragraph 25.e. requires MCSO to prohibit the use of particular tactics or procedures on a traffic
            stop based on race or ethnicity. We reviewed a sample of CAD audio recordings and CAD
            printouts where the dispatcher entered the reason for the stop when advised by the deputy in the
            field. We also reviewed body-worn camera recordings of deputies making traffic stops. The
            methodology that we employed to select our cases is described in detail in Section 7. In the cases
            we reviewed, the CAD audio recordings and the body-worn camera recordings revealed that
            deputies were not making traffic stops using tactics based on race or ethnicity. MCSO remains
            in compliance with this Subparagraph.
            Paragraph 25.f. requires deputies at the beginning of each stop, before making contact with the
            vehicle, to verbally contact dispatch and state the reason for the stop unless exigent circumstances
            make it unsafe for the deputy to contact Communications. When the deputy advises
            Communications of the location, tag number, and reason for the stop, this information is digitally
            logged on the CAD printout and it is audio recorded. (See Paragraph 54.e.) We reviewed 30
            CAD audio recordings and the CAD printouts; in each, the deputy advised dispatch of the reason
            for the stop. Through our reviews of BWC recordings and CAD printouts, we verified that the
            reason for the stop was voiced prior to making contact with the drivers in 30 of the 30 cases we
            reviewed. For the 75 other cases that were part of our sample, we reviewed the VSCFs and the
            CAD printouts to ensure that deputies properly advised dispatch of the reason for the stop prior
            to making contact with the violator. In all 75 stops, the deputy properly advised dispatch the
            reason for the stop. MCSO is in compliance with this Subparagraph.
            Paragraph 25.g. prohibits deputies from extending the duration of any traffic stop longer than the
            time that is necessary to address the original purpose for the stop and/or to resolve any apparent
            criminal violation for which the deputy has or acquires reasonable suspicion or probable cause to
            believe has been committed or is being committed. MCSO employs a series of five questions on
            the VSCF to document the circumstances that might require a stop to be prolonged. In our review
            of 105 traffic stops, we determined that MCSO documented a response to at least one of the series
            of five questions in 16 of the stops. Our review of those stops revealed that, in 10 instances,
            deputies indicated that they experienced technological difficulties. The duration of those 10 stops
            ranged from 12 minutes to 32 minutes. There were two stops that involved a language barrier.
            The duration of those two stops ranged from 12 minutes to 20 minutes. There was one stop that
            involved the training of an MCSO employee. The duration of that stop was 12 minutes. There
            were two stops that involved a driving under the influence investigation. The duration of those
            two stops ranged from 21 minutes to five hours and six minutes. There was one stop that involved
            the towing of a vehicle. The duration of that stop was one hour and 18 minutes.
            During our review, we noted one additional stop that was extended for a reason other than those
            that were identified via the five questions and responses employed on the VSCF. The stop
            involved an investigation of a motorcycle and the Vehicle Identification Number was not easily
            identified, and the deputy also advised the driver and his family on the laws related to off road
            driving. The duration of that stop was 33 minutes.
            MCSO remains in compliance with this Subparagraph.




                                                       Page 23 of 278




WAI 48685
            Paragraph 25.h. requires the duration of each traffic stop to be recorded. The time of the stop and
            its termination is now auto-populated on the VSCF by the CAD system. To ensure data entry
            accuracy, MCSO implemented a technical change to the TraCS system on November 29, 2016.
            The change automatically creates a red field in the stop contact times if the deputy manually
            changes these times on the VSCF. In our review, we determined that the duration was recorded
            accurately in all 105 traffic stops. MCSO is in compliance with this Subparagraph, with a
            compliance rate of 100%.
            Paragraph 25.i. requires that MCSO provide deputies with a list and/or description of forms of
            identification deemed acceptable for drivers and passengers (in circumstances where
            identification is required of them) who are unable to present a driver’s license or other state-issued
            identification. The Plaintiffs’ attorneys and MCSO agreed on acceptable forms of identification,
            and this information has been included in the Fourth and Fourteenth Amendment training. EA-
            11 (Arrest Procedures), most recently amended on May 13, 2020, provides a list of acceptable
            forms of identification if a valid driver’s license cannot be produced. During this reporting
            period’s review of the sample of 105 traffic stops, there were five drivers who did not present a
            valid driver’s license to deputies; however, in two of the stops, the deputies were able to verify
            that the driver’s licenses were valid after conducting a records check. The remaining three cases
            are described in detail below:
               •   A White male driver was stopped for an expired registration. The driver did not have any
                   identification on his person. A records check revealed that the driver’s license was in a
                   suspended status. The driver was issued a citation for driving with a suspended driver’s
                   license.
               •   A Latina driver was stopped for an equipment violation; only one headlight was
                   operational. The driver presented a passport for identification purposes. The country of
                   origin of the passport was not documented by the deputy. A records check revealed that
                   the driver had never obtained a driver’s license. The vehicle was towed, and the driver
                   was issued a citation for driving with a suspended driver’s license.
               •   A White male driver was stopped for failure to maintain a lane of traffic. The vehicle was
                   occupied by three White male passengers. The driver did not have any identification on
                   his person. A records check revealed that the driver’s license was in a suspended status.
                   The driver was issued a warning for failure to maintain a lane of traffic.
            In our review of the sample of cases to assess compliance with Paragraph 54.k., searches of
            persons, there were 22 drivers who did not present a valid driver’s license to deputies; however,
            in two of the stops, the deputies were able to verify that the driver’s licenses were valid after
            conducting a records check. The remaining 20 cases are described in detail below:
               •   A Latino driver was stopped for a stop sign violation. The driver produced a school
                   identification card. The deputy determined that the driver had never obtained a driver’s
                   license. The driver was issued a citation for driving without a valid driver’s license.
               •   A White male driver was stopped after a records check revealed that the registered owner
                   of the vehicle was wanted on a warrant. The driver’s license was in a suspended status.


                                                        Page 24 of 278




WAI 48686
                The driver was arrested and processed for driving under the influence and possession of
                narcotic paraphernalia. The deputy prepared a report for the review of the Maricopa
                County Attorney’s Office for potential charges in this matter.
            •   A Latina driver was stopped for driving with no license plate light. The driver did not
                have any identification on her person. A records check revealed that the driver’s license
                was in a suspended status. The driver was arrested for a warrant. The driver was issued
                a citation for driving with a suspended driver’s license.
            •   A Latino driver was stopped for an expired registration. The driver presented an Arizona
                driver’s license. A records check revealed that the driver’s license was in a suspended
                status. The driver was issued a citation for driving with a suspended driver’s license, no
                registration, and no insurance.
            •   A Latino driver was stopped for failure to maintain a lane of traffic. The driver did not
                have any identification on his person. A records check revealed that the driver’s license
                was in a suspended status. The driver was issued a warning for failure to maintain a lane
                of traffic and the deputy prepared a report for the review of the Maricopa County
                Attorney’s Office for potential charges regarding driving under the influence.
            •   A White male driver was stopped for failure to maintain a lane of traffic. The driver
                produced an Arizona driver’s license. A records check revealed that the driver’s license
                was in a suspended status. The driver arrested and processed for driving under the
                influence. The driver was issued a citation for driving under the influence and possession
                of alcohol in a motor vehicle.
            •   A White male driver was stopped for driving with no tail lights. The driver did not have
                any identification on his person. A records check revealed that his driver’s license was in
                a suspended status and that a warrant existed for his arrest. The driver was arrested and
                issued a citation for driving with a suspended driver’s license and driving with no tail
                lights.
            •   A Latino driver was stopped for a speeding violation. The driver produced an Arizona
                identification card. A records check revealed that his driver’s license was in a suspended
                status. The driver was arrested for driving under the influence, possession of narcotic
                paraphernalia, and illegal possession of a firearm. The driver was issued a warning for
                the speeding violation.
            •   A Latino driver was stopped for failure to maintain a lane of traffic. The driver did not
                have any identification on his person. A records check revealed that his driver’s license
                was in a suspended status. The driver was arrested for driving under the influence. The
                driver was issued a citation for failure to maintain a lane of traffic and speeding.
            •   A Black male driver was stopped for a speeding violation. The driver did not have any
                identification on his person. A records check revealed that his driver’s license was in a
                canceled status and that a warrant existed for his arrest. The driver was arrested and was
                issued a citation for driving with a canceled driver’s license.



                                                   Page 25 of 278




WAI 48687
            •   A Black male driver was stopped for an expired registration. The driver produced an
                Arizona driver’s license. A records check revealed that the driver’s license was in a
                suspended status. The driver was issued a citation for driving with a suspended driver’s
                license, no registration, and no insurance.
            •   A White male driver was stopped for a high-occupancy vehicle lane violation. The driver
                produced a military identification. A records check revealed that the driver had never
                obtained a driver’s license. The driver was issued a citation for no valid driver’s license
                and improper use of the high-occupancy vehicle lane.
            •   An American Indian/Alaskan Native male driver was stopped for driving with no license
                plate. The driver did not have an identification on his person. The driver initially provided
                a false name to the deputy. Once his true name was provided, a records check revealed
                that the driver’s license was in a revoked status and that a warrant existed for his arrest.
                The driver was arrested and issued a citation for obstruction for failing to provide correct
                information to the deputy, driving with a revoked driver’s license, and no registration.
            •   A White female driver was stopped for a speeding violation. The driver did not have any
                identification on her person. A records check revealed that her driver’s license was in a
                suspended status and that a warrant existed for her arrest. The driver was arrested and
                processed for driving under the influence. The driver was issued a citation for the
                speeding violation and the deputy prepared a report for the review of the Maricopa County
                Attorney’s Office for potential charges regarding driving under the influence.
            •   A White male driver was stopped for driving with no brake lights. The driver produced
                an Arizona identification card. A records check revealed that the driver’s license was in
                a suspended status and that a warrant existed for his arrest. The driver was arrested and
                issued a citation for driving with no brake lights, driving with a suspended driver’s license,
                no registration, and no insurance.
            •   A White male driver was stopped for driving with no headlights. The driver did not have
                any identification on his person. A records check revealed that his driver’s license was in
                a suspended status and that a warrant existed for his arrest. The driver was arrested and
                issued a citation for driving with a suspended driver’s license, no registration, and no
                insurance.
            •   A White male driver was stopped for a speeding violation. The driver produced an
                Arizona identification card. A records check revealed that the driver’s license was in a
                revoked status. The driver did not have any identification on his person. The driver was
                issued a citation for driving with a revoked driver’s license and speeding.
            •   A White female driver was stopped for making an unsafe lane change. The driver did not
                have any identification on her person. The driver was investigated for a domestic violence
                incident that had recently occurred and placed under arrest. A records check revealed that
                her driver’s license was in a suspended status. The driver was issued a citation for making
                an unsafe lane change, no insurance, and no registration.



                                                    Page 26 of 278




WAI 48688
               •   A White male driver was stopped for a stop sign violation. The driver did not have any
                   identification on his person. A records check revealed that his driver’s license was in a
                   suspended status and that a warrant existed for his arrest. The driver was arrested and he
                   was issued a citation for driving with a suspended driver’s license, no insurance, and no
                   registration.
               •   A Latino driver was stopped for a stop sign violation. The driver produced a Mexican
                   passport for identification purposes. A records check revealed that the driver had never
                   obtained a driver’s license and that a warrant existed for his arrest. The driver was arrested
                   and he was issued a citation for speeding, making an unsafe lane change, and driving
                   without a valid driver’s license.
            In our review of the sample of cases to assess compliance with Paragraphs 25.d. and 54.g.,
            passenger contacts, we identified 28 cases where the drivers did not present a valid driver’s license
            to the deputies. In six of the cases, the deputies were able to confirm that the driver’s licenses
            were, in fact, valid. The remaining 22 cases are described in detail below:
               •   A White male driver was stopped for reckless driving. The driver did not have any
                   identification on his person. A records check revealed that the driver’s license was in a
                   suspended status. During the stop, suspected narcotics and narcotic paraphernalia were
                   seized and placed in evidence. The deputy prepared a report for the Maricopa County
                   Attorney’s Office for review for potential criminal charges.
               •   A White male driver was stopped for making an improper right turn. The driver produced
                   an Arizona driver’s license. A records check revealed that the driver’s license was in a
                   suspended status. The driver was issued a citation for making an improper right turn and
                   driving with a suspended driver’s license.
               •   A Black male driver was stopped for driving with an expired registration. The driver
                   produced an Arizona driver’s license. A records check revealed that the driver’s license
                   was in a suspended status. The driver was issued a citation for driving with a suspended
                   driver’s license.
               •   A Black male driver was stopped for failing to move over for an emergency vehicle. The
                   driver did not have any identification on his person. A records check revealed that the
                   driver’s license was in a suspended status. The driver was issued a citation for driving
                   with a suspended driver’s license.
               •   A Latino driver was stopped for failure to signal prior to making a lane change. The driver
                   did not have any identification on his person. He stated that he had a valid Mexican
                   driver’s license. A records check revealed that the driver did not have a driver’s license.
                   The driver was issued a citation for driving without a valid driver’s license.
               •   A White male driver, who was 14 years of age, was stopped for failure to signal prior to
                   making a lane change. Due to the age of the driver, he was not eligible for a driver’s
                   license. A records check revealed that the driver did not have a driver’s license or learner’s
                   permit. The driver was issued a citation for driving without a valid driver’s license and



                                                       Page 27 of 278




WAI 48689
                failure to signal prior to making a lane change. The driver’s parent was contacted and
                arrived at the scene of the traffic stop.
            •   A Latina driver was stopped for driving with one headlight. The driver did not have any
                identification on her person. A records check revealed that she had never obtained a
                driver’s license. The driver was issued a warning for driving with one headlight.
            •   A Latino driver was stopped for a speeding violation. The driver produced a Mexican
                passport for identification purposes. A records check revealed that the driver had never
                obtained a driver’s license. The driver was issued a citation for speeding and driving
                without a valid driver’s license.
            •   A White male driver was stopped for a speeding violation. The driver produced an
                Arizona driver’s license. A records check revealed that the driver’s license was in a
                canceled status. The driver was issued a citation for speeding and driving with a canceled
                driver’s license.
            •   A Latina driver was stopped for a red light violation. The driver produced a Mexican
                passport for identification purposes. A records check revealed that the driver had never
                obtained a driver’s license. The driver was issued a citation for driving without a valid
                driver’s license.
            •   A Latino driver was stopped for failure to maintain a lane of traffic. The driver produced
                a Mexican consulate identification card. A records check revealed that the driver had
                never obtained a driver’s license. The driver was issued a citation for driving without a
                valid driver’s license.
            •   A Black female driver was stopped for driving without a visible license plate. The driver
                presented a United States Permanent Resident identification card. A records check
                revealed that the driver’s license was in an expired status. The driver was issued a citation
                for driving with an expired driver’s license.
            •   A Latina driver was stopped for failure to maintain a lane of traffic. The driver did not
                have any identification on her person. A records check revealed that she had never
                obtained a driver’s license. During the stop, another unit requested the deputy’s assistance
                on a more serious matter. The deputy issued the driver an Incidental Contact Form and
                ended the traffic stop to proceed to assist the fellow deputy.
            •   A Latino driver was stopped for reckless driving. The driver did not have any
                identification on his person. A records check revealed that the driver had never obtained
                a driver’s license. The driver was arrested and issued a citation for reckless driving,
                driving under the influence, minor in possession of alcohol, and open alcohol in a motor
                vehicle.
            •   A Latino driver was stopped for driving a vehicle with an unregistered license plate. The
                driver produced an Arizona identification card. A records check revealed that the driver’s
                license was in a suspended status. The driver was issued a warning for no registration.



                                                    Page 28 of 278




WAI 48690
               •   A Latina driver was stopped for driving with one headlight. The driver produced a United
                   States Employment Authorization card. A records check revealed that the driver’s license
                   was in a canceled status. The driver was issued a citation for driving with one headlight
                   and driving with a canceled driver’s license.
               •   A Latino driver was stopped for a speeding violation. The driver did not have any
                   identification on his person. A records check revealed that the driver had never obtained
                   a driver’s license. The driver was issued a citation for speeding and driving without a
                   valid driver’s license.
               •   A Black female driver was stopped for driving on the shoulder of the roadway. The driver
                   produced an Arizona identification card. A records check revealed that the driver had
                   never been issued a driver’s license. The driver was issued a warning for driving on the
                   shoulder of the roadway.
               •   An American Indian/Alaskan Native male driver was stopped for driving with an expired
                   registration. The driver did not have any identification on his person. The driver initially
                   provided a false name to the deputy. Once his true name was provided, a records check
                   revealed that the driver’s license was in a revoked status and that a warrant existed for his
                   arrest. The driver was arrested and issued a citation for providing false information to law
                   enforcement, driving with a revoked driver’s license, and no registration.
               •   A Black male driver was stopped for making an improper turn. The driver did not have
                   any identification on his person. A records check revealed that the driver’s license was in
                   a suspended status. The driver was issued a citation for driving with a suspended driver’s
                   license.
               •   A Black male driver was stopped for driving with an expired registration. The driver did
                   not have any identification on his person. A records check revealed that the driver’s
                   license was in an expired status. The driver was issued a citation for driving without a
                   valid driver’s license.
               •   A White male driver was stopped for a speeding violation. The driver did not have any
                   identification on his person. A records check revealed that the driver’s license was in a
                   suspended status and that warrants existed for his arrest. The driver was arrested and was
                   issued a citation for speeding and driving with a suspended driver’s license.
            MCSO remains in compliance with this Subparagraph.
            Paragraph 25.j. requires MCSO to instruct deputies that they are not to ask for the Social Security
            Number or card of any motorist who has provided a valid form of identification, unless it is needed
            to complete a citation or report. EB-1 (Traffic Enforcement, Violator Contacts, and Citation
            Issuance) prohibits deputies from asking for the Social Security Number of any motorist who has
            provided a valid form of identification. During this reporting period’s review of the sample of
            105 traffic stops, we identified that deputies requested a driver’s Social Security Number in
            incidents that either involved the arrest of the driver for the purpose of completing an Incident
            Report, or incidents where the driver did not produce a valid form of identification, both of which
            are permissible under this Subparagraph.


                                                       Page 29 of 278




WAI 48691
            During this reporting period’s review of the sample of traffic stops reviewed for Paragraph 54.k.
            and Paragraphs 25.d. and 54.g., we identified that deputies requested a driver’s Social Security
            Number in incidents that either involved the arrest of the driver for the purpose of completing an
            Incident Report, or incidents where the driver did not produce a valid form of identification, both
            of which are permissible under this Subparagraph.
            MCSO remains in compliance with this Subparagraph.


            Paragraph 26. The MCSO shall revise its policy or policies relating to Investigatory Detentions
            and arrests to ensure that those policies, at a minimum:
            a.     require that Deputies have reasonable suspicion that a person is engaged in, has
                   committed, or is about to commit, a crime before initiating an investigatory seizure;
            b.     require that Deputies have probable cause to believe that a person is engaged in, has
                   committed, or is about to commit, a crime before initiating an arrest;
            c.     provide Deputies with guidance on factors to be considered in deciding whether to cite
                   and release an individual for a criminal violation or whether to make an arrest;
            d.     require Deputies to notify Supervisors before effectuating an arrest following any
                   immigration-related investigation or for an Immigration-Related Crime, or for any crime
                   by a vehicle passenger related to lack of an identity document;
            e.     prohibit the use of a person’s race or ethnicity as a factor in establishing reasonable
                   suspicion or probable cause to believe a person has, is, or will commit a crime, except as
                   part of a reliable and specific suspect description; and
            f.     prohibit the use of quotas, whether formal or informal, for stops, citations, detentions, or
                   arrests (though this requirement shall not be construed to prohibit the MCSO from
                   reviewing Deputy activity for the purpose of assessing a Deputy’s overall effectiveness or
                   whether the Deputy may be engaging in unconstitutional policing).
            In Full and Effective Compliance
            MCSO reported three arrests that would fall under the reporting requirements of this Paragraph
            for the second quarter of 2020. The first arrest involved a Latino juvenile who had committed an
            assault with a deadly weapon. The subject had an arrest warrant at the time he was detained for
            the assault. We reviewed the documents provided for this case and noted no issues of concern.
            The second arrest involved a White individual who was charged with providing a false identity
            when he was booked into jail. We noted no concerns with this case. The third case involved a
            traffic stop for criminal speeding. The driver, a Latino, did not have a driver’s license or other
            form of identification. The driver was cited and released. We noted no issues with this case.




                                                       Page 30 of 278




WAI 48692
            In addition to the review of reported cases, to determine compliance with this Paragraph, we
            review booking lists and criminal citation lists for each month of the reporting period. From each
            list, we select a 10% random sample of incidents. For this reporting period, we reviewed 60
            incidents resulting in arrest and 60 incidents in which criminal citations were issued. In addition,
            we reviewed 282 Incident Reports. All of the documentation we reviewed during this reporting
            period indicates that MCSO is in compliance with this Paragraph.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            d. Policies and Procedures Governing the Enforcement of Immigration-Related Laws
            Paragraph 27. The MCSO shall remove discussion of its LEAR Policy from all agency written
            Policies and Procedures, except that the agency may mention the LEAR Policy in order to clarify
            that it is discontinued.
            In Full and Effective Compliance
            MCSO asserts that it does not have an agency LEAR policy. We have verified, through our
            document reviews and site compliance visits, that MCSO does not have a LEAR policy.
            On March 22, 2019, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 28. The MCSO shall promulgate a new policy or policies, or will revise its existing
            policy or policies, relating to the enforcement of Immigration-Related Laws to ensure that they,
            at a minimum:
            a.     specify that unauthorized presence in the United States is not a crime and does not itself
                   constitute reasonable suspicion or probable cause to believe that a person has committed
                   or is committing any crime;
            b.     prohibit officers from detaining any individual based on actual or suspected “unlawful
                   presence,” without something more;
            c.     prohibit officers from initiating a pre-textual vehicle stop where an officer has reasonable
                   suspicion or probable cause to believe a traffic or equipment violation has been or is
                   being committed in order to determine whether the driver or passengers are unlawfully
                   present;
            d.     prohibit the Deputies from relying on race or apparent Latino ancestry to any degree to
                   select whom to stop or to investigate for an Immigration-Related Crime (except in
                   connection with a specific suspect description);




                                                       Page 31 of 278




WAI 48693
            e.     prohibit Deputies from relying on a suspect’s speaking Spanish, or speaking English with
                   an accent, or appearance as a day laborer as a factor in developing reasonable suspicion
                   or probable cause to believe a person has committed or is committing any crime, or
                   reasonable suspicion to believe that an individual is in the country without authorization;
            f.     unless the officer has reasonable suspicion that the person is in the country unlawfully
                   and probable cause to believe the individual has committed or is committing a crime, the
                   MCSO shall prohibit officers from (a) questioning any individual as to his/her alienage
                   or immigration status; (b) investigating an individual’s identity or searching the
                   individual in order to develop evidence of unlawful status; or (c) detaining an individual
                   while contacting ICE/CBP with an inquiry about immigration status or awaiting a
                   response from ICE/CBP. In such cases, the officer must still comply with Paragraph 25(g)
                   of this Order. Notwithstanding the foregoing, an officer may (a) briefly question an
                   individual as to his/her alienage or immigration status; (b) contact ICE/CBP and await a
                   response from federal authorities if the officer has reasonable suspicion to believe the
                   person is in the country unlawfully and reasonable suspicion to believe the person is
                   engaged in an Immigration-Related Crime for which unlawful immigration status is an
                   element, so long as doing so does not unreasonably extend the stop in violation of
                   Paragraph 25(g) of this Order;
            g.     prohibit Deputies from transporting or delivering an individual to ICE/CBP custody from
                   a traffic stop unless a request to do so has been voluntarily made by the individual;
            h.     Require that, before any questioning as to alienage or immigration status or any contact
                   with ICE/CBP is initiated, an officer check with a Supervisor to ensure that the
                   circumstances justify such an action under MCSO policy and receive approval to proceed.
                   Officers must also document, in every such case, (a) the reason(s) for making the
                   immigration-status inquiry or contacting ICE/CBP, (b) the time approval was received,
                   (c) when ICE/CBP was contacted, (d) the time it took to receive a response from ICE/CBP,
                   if applicable, and (e) whether the individual was then transferred to ICE/CBP custody.
            In Full and Effective Compliance
            For this reporting period, there were no reported instances of deputies having contact with
            Immigration and Customs Enforcement (ICE) or Customs and Border Protection (CBP) for the
            purpose of making an immigration status inquiry, and there were no reported arrests for any
            immigration-related investigations, or for any immigration-related crimes. The reviews of
            documentation submitted for this reporting period indicate that MCSO has complied with the
            reporting requirements related to Paragraph 28. In our reviews of incidents involving contact
            with the public, including traffic stops, arrests, and investigative stops, we monitor deputies’
            actions to verify compliance with this Order.
            In addition to the documentation requested from MCSO, to determine compliance with this
            Paragraph, our reviews of documentation provided for other Paragraphs of the Order have found
            no evidence to indicate a violation of this Paragraph. In total, we reviewed 60 Arrest Reports, 60
            criminal citations, 269 traffic stops, 73 NTCFs, and 282 Incident Reports for this reporting period.
            We found no issues of concern, as it relates to this Paragraph.


                                                       Page 32 of 278




WAI 48694
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            e. Policies and Procedures Generally
            Paragraph 29. MCSO Policies and Procedures shall define terms clearly, comply with applicable
            law and the requirements of this Order, and comport with current professional standards.
            In Full and Effective Compliance
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.
            See Paragraph 30.


            Paragraph 30. Unless otherwise noted, the MCSO shall submit all Policies and Procedures and
            amendments to Policies and Procedures provided for by this Order to the Monitor for review
            within 90 days of the Effective Date pursuant to the process described in Section IV. These
            Policies and Procedures shall be approved by the Monitor or the Court prior to their
            implementation.
            In Full and Effective Compliance
            MCSO continues to provide us, the Plaintiffs’ attorneys, and the Plaintiff-Intervenors with drafts
            of its Order-related policies and procedures prior to publication, as required by the Order. We,
            the Plaintiffs’ attorneys, and the Plaintiff-Intervenors review the policies to ensure that they define
            terms clearly, comply with applicable law and the requirements of the Order, and comport with
            current professional standards. Once drafts are finalized, incorporating the feedback of the
            Plaintiffs’ attorneys, the Plaintiff-Intervenors, and the Monitoring Team, MCSO provides them
            to us for final review and approval. As this process has been followed for the Order-related
            policies published thus far, MCSO is in compliance with this Paragraph.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            Paragraph 31. Within 60 days after such approval, MCSO shall ensure that all relevant MCSO
            Patrol Operation Personnel have received, read, and understand their responsibilities pursuant
            to the Policy or Procedure. The MCSO shall ensure that personnel continue to be regularly
            notified of any new Policies and Procedures or changes to Policies and Procedures. The Monitor
            shall assess and report to the Court and the Parties on whether he/she believes relevant personnel
            are provided sufficient notification of and access to, and understand each policy or procedure as
            necessary to fulfill their responsibilities.


                                                        Page 33 of 278




WAI 48695
            In Full and Effective Compliance
            GA-1 indicates that Office personnel shall be notified of new policies and changes to existing
            policies via Briefing Boards and via the HUB, Maricopa County’s adaptation of the online
            training software program, Cornerstone, that MCSO implemented in July 2017 to replace its E-
            Policy system. Employees are required to complete personal attestations that indicate that they
            have read and understand policies; the HUB routinely updates recent training and policy reviews
            for deputies and is visible by immediate supervisors. Per GA-1, “Prior to some policies being
            revised, time-sensitive changes are often announced in the Briefing Board until the entire policy
            can be revised and finalized.” As noted previously, we recognize the authority of Briefing Boards
            and understand their utility in publishing critical policy changes quickly; but we have advised
            MCSO that we generally do not grant Phase 1 compliance for an Order requirement until the
            requirement is memorialized in a more formal policy.
            During this reporting period, MCSO issued (or issued revisions of) 17 Order-related policies: EA-
            2 (Patrol Vehicles); EA-11 (Arrest Procedures); EB-1 (Traffic Enforcement, Violator Contacts,
            and Citation Issuance); ED-2 (Covert Operations); GC-11 (Employee Probationary Periods); GC-
            16 (Employee Grievance Procedures); GC-17 (Employee Disciplinary Procedures); GE-3
            (Property Management and Evidence Control); GE-4 (Use, Assignment, and Operation of
            Vehicles); GF-5 (Incident Report Guidelines); GH-2 (Internal Investigations); GH-4 (Bureau of
            Internal Oversight Audits and Inspections); GH-5 (Early Identification System); GJ-3 (Search
            and Seizure); GJ-5 (Crime Scene Management); GJ-26 (Sheriff’s Reserve Deputy Program); and
            GJ-27 (Sheriff’s Posse Program). During this reporting period, MCSO also issued several
            Briefing Boards and Administrative Broadcasts that touched on Order-related topics and revised
            the language of General Orders. In addition, MCSO did not publish any Order-related operations
            manuals during this reporting period.
            On September 9, 2019, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 32. The MCSO shall require that all Patrol Operation personnel report violations of
            policy; that Supervisors of all ranks shall be held accountable for identifying and responding to
            policy or procedure violations by personnel under their command; and that personnel be held
            accountable for policy and procedural violations. The MCSO shall apply policies uniformly.
            Phase 1: In compliance
               •   CP-2 (Code of Conduct), most recently amended on July 30, 2020.
               •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                   amended on January 24, 2019.
               •   CP-5 (Truthfulness), most recently amended on September 11, 2020.
               •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.

                                                      Page 34 of 278




WAI 48696
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   Administrative Services Division Operations Manual, published on June 17, 2019.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: Not in compliance
            Since we began reviewing internal investigations conducted by MCSO, we have reviewed
            hundreds of administrative misconduct investigations submitted to our Team for this Paragraph.
            During our reviews, we have continued to note that the investigative and administrative
            requirements of investigations conducted by PSB have consistently maintained a compliance rate
            at or above 90%. Compliance for investigations conducted at the District level decreased for
            multiple reporting periods before increasing slightly during the last two reporting periods, from
            40% to 47%.
            During each site visit, we meet with the Professional Standards Bureau (PSB) and District and
            Division Command personnel to provide them with information regarding the cases that we have
            found to be deficient in structure, format, investigation, or reporting requirements. We have also
            highlighted cases we found to be properly investigated and in compliance with Order
            requirements. In 2016, PSB developed and implemented the use of an investigative checklist and
            specific format for the completion of internal investigations. MCSO trained all supervisors who
            conduct investigations in the use of these documents. Since June 1, 2016, the use of these
            investigative protocol documents has been required for all administrative investigations.
            PSB personnel have remained responsive to our feedback, and the investigations they submit for
            compliance with this Paragraph continue to be examples of complete and thorough investigations.
            PSB’s reviews of investigations conducted by District personnel continue to be thorough and they
            have identified and addressed many concerns and deficiencies they have found.
            District case compliance continues to be an ongoing concern, particularly since MCSO has been
            conducting misconduct investigations under the Court’s Second Order since 2016. In 2017,
            MCSO made major revisions to both GH-2 (Internal Investigations) and GC-16 (Employee
            Grievance Procedures). By the end of December 2017, all supervisory personnel responsible for
            conducting misconduct investigations had attended the 40-hour Misconduct Investigative
            Training. In both 2018 and 2019, supervisors attended additional training on the proper
            completion of these investigations.
            During this reporting period, there were 25 investigations conducted by District personnel that
            were submitted for our review. Of the 25 submitted for this Paragraph, we, or PSB, identified
            investigative or administrative deficiencies with 12, not including extension concerns. Numerous
            investigations were returned to District personnel by PSB to address improper findings, leading
            questions, insufficient investigation, or multiple administrative errors.




                                                      Page 35 of 278




WAI 48697
            During our site visits, our Team made numerous visits to MCSO Districts, where we have
            discussed the completion of administrative misconduct investigations by District personnel. We
            have specifically discussed those areas of the investigations where we continue to find
            deficiencies and have provided input regarding the proper completion of investigations. We have
            also sought information from District supervisors regarding their experience with the
            investigation process and any ongoing concerns they may have.
            During our visits to Districts 1, 2, and 6 in January 2020, District supervisors identified several
            reasons for ongoing deficiencies including lower experience level of supervisors due to the
            number of promotions being made, and the continuing need to balance administrative time with
            time out on the street supervising their personnel. In one District, personnel had added a second
            supervisor to observe interviews and have the questions prepared and reviewed in advance of
            interviews. Personnel had also added an additional level of review in the District, prior to sending
            the investigations to PSB. We were encouraged by these efforts, and are hopeful that the
            investigative process would improve in the future as a result.
            Since March 2018, we have requested and reviewed a monthly report from District Command
            personnel that documents any actions they have taken to assist their personnel in the completion
            of administrative misconduct investigations and any actions they have taken to address any
            deficiencies they have identified. During the last reporting period, we noted multiple instances
            where Deputy Chiefs met with District Command personnel to address deficient investigations,
            and also identified four instances where a District Commander had identified a deficiency with
            an investigation and appropriately addressed the concerns with the responsible supervisors and
            properly documented the interventions.
            During this reporting period, we again identified several instances where District Command
            personnel met with their subordinate employees to discuss deficient investigations, several where
            Deputy Chiefs met with District Command personnel to discuss deficient investigations, and two
            instances where PSB Command personnel identified and addressed investigation concerns with
            their personnel. While this does show some action on the part of Command and Executive Staff,
            we continue to note that deficiencies have generally been initially identified by PSB personnel.
            We also noted that the tracking document maintained by PSB lists seven deficiency
            memorandums authored by their personnel for District investigations between February and June
            2020 that are still pending resolution. We will continue to closely monitor both interventions and
            deficiency memos to determine if appropriate and timely corrective actions are being taken to
            address those deficiencies that are found.
            During the last reporting period, we reviewed all 23 administrative misconduct investigations
            submitted for compliance with this Paragraph and made our compliance findings based on the
            investigative and administrative requirements for the completion of these investigations. District
            supervisors completed 15 investigations. Seven (47%) of the 15 investigations were found in
            compliance. Eight investigations were completed by PSB. Seven (88%) of these eight were
            found in compliance.
            During this reporting period, we reviewed all 31 administrative misconduct investigations
            submitted for compliance with this Paragraph. PSB conducted six of these investigations, and
            District personnel conducted the remaining 25. Sworn supervisors with the rank of sergeant or

                                                       Page 36 of 278




WAI 48698
            higher completed all the investigations conducted at the District level. There were 50 potential
            policy violations included in the 31 cases. Twenty-seven of the investigations resulted from
            external complainants, and four were internally generated. Thirty of the 31 investigations were
            initiated after May 17, 2017, when MCSO revised all of its internal investigation policies; and
            after the completion of the 40-hour Misconduct Investigative training that concluded in late 2017.
            Of the 31 administrative investigations we reviewed for this Paragraph, five resulted in sustained
            findings against one or more employees. We concur with the sustained findings in all five of
            these investigations. Written reprimands were issued in four of the cases. In these four, the PSB
            Commander properly identified the category and offense number, as well as the presumptive
            discipline or range of discipline for the sustained allegations. The fifth case resulted in the
            demotion of a probationary supervisor as a result of the sustained misconduct. The Appointing
            Authority did not overturn any of the findings, but in one mitigated the final discipline within the
            range. We agree with his decision to do so.
            District personnel outside PSB conducted 25 of the investigations that MCSO submitted for
            review for this Paragraph. All were completed after July 20, 2016. Seven of the investigations
            were noncompliant due to improper findings or leading questions; two of the investigations were
            not thoroughly conducted; and in three, there were numerous administrative deficiencies. We did
            not identify any instances where a District investigation failed to appropriately address a training
            or policy concern during this reporting period. The deficient cases were returned to the Districts
            by PSB for additional investigation or corrections. All but one of these cases investigated in the
            Districts were initiated and conducted after the 40-hour Misconduct Investigative Training
            completed in late 2017.
            Again, we note that all but one of the cases submitted by District personnel this reporting period
            were initiated after several years of working under the requirements of the Court Orders, after
            training in how to conduct misconduct investigations, and after numerous site visit meetings
            where our Team has identified the same kinds of deficiencies we again found during this reporting
            period.
            During our July 2020 virtual site visit, we requested a meeting with the Deputy Chiefs responsible
            for oversight of Districts and Divisions outside of PSB. We were both surprised and disappointed
            with their responses during this meeting. We shared our ongoing concerns and asked for their
            comments and thoughts on how the quality of these investigations could be addressed and
            improved. One of the Chiefs advised us that he felt “pretty satisfied” with the current quality of
            the work of the Captains. This same Chief added that concerns being brought forward were for
            cases authored in 2018 and 2019, and the delay in the case completion caused delays in identifying
            and addressing deficiencies. A second Chief then agreed with these comments. We do not
            disagree that some of these investigations were initiated in 2018 or 2019, but note that we have
            been identifying the same issues for several years. We have repeatedly discussed our concerns
            regarding improper findings, inadequate investigations, leading questions, and administrative
            requirements during our site visit meetings and included this information in our quarterly reports.
            We have continuously provided specific case numbers and a summary of case deficiencies during
            our site visit meetings. Compliance with District cases today is over 20% lower than it was one
            year ago. Yet Deputy Chiefs did not provide any substantive thoughts or comments on how


                                                       Page 37 of 278




WAI 48699
            investigations could be improved, or how they would address any ongoing deficiencies. As there
            appears to be some continuing confusion on how to identify proper investigative findings, a
            supervisor from the Training Division did commit to including additional clarification on this
            topic in future training. As we have done for numerous years, we will continue to provide our
            assessment and identify deficiencies in investigations both during our site visits and in our
            quarterly reports. However, if this feedback is not put to use, and executive managers do not take
            the initiative and responsibility to address and correct the concerns identified, it is unlikely that
            District cases will reach compliance in the foreseeable future.
            The overall compliance for cases investigated by PSB and submitted for compliance with this
            Paragraph had consistently been at or near 90% for multiple reporting periods. During the last
            quarter, compliance was 88%. During this reporting period, PSB conducted six of the
            investigations assessed for compliance with this Paragraph. One was found noncompliant, as we
            believe a misconduct allegation should have been sustained and was not.
            All 31 cases we reviewed for this Paragraph were completed on or after July 20, 2016. Of the six
            investigations conducted by PSB, five were not completed within the 85-day timeframe. All five
            contained an approval for the extensions, but the extensions provided only general justifications
            – such as workload, prioritization of work, training, and others – and were not specific to the
            actual investigations. Of the 25 investigations conducted at the District level, five (20%) were
            completed within the 60-day timeframe, though two of these were returned to the Districts for
            further work. In the remaining 20, there was a request for, and approval of, an extension. Eleven
            of these extensions provided an acceptable specific reason for the delay, including FMLA leave,
            inability to locate or contact a complainant or witness, extensive BWC review, and others.
            Of the 31 total investigations submitted for compliance with this Paragraph, 16 (52%) were either
            submitted within the required 60- or 85-day time line, or included an acceptable justification for
            an extension. Of the 31 total investigations reviewed for compliance with this Paragraph, only
            six (19%) were finalized and closed with 180 days. The failure to complete investigations in a
            timely manner is unacceptable. General workload issues are insufficient justification for the
            failure to complete investigations in a reasonably timely manner.
            Based on the identified deficiencies in District investigations and our assessment of the
            reasonability of the requested extensions, four (16%) of the 25 investigations conducted by
            District personnel were found in compliance. One (17%) of the six investigations conducted by
            PSB was in compliance.
            As is our practice, we will discuss those cases that we found noncompliant with MCSO personnel
            during our next site visit.




                                                       Page 38 of 278




WAI 48700
            Paragraph 33. MCSO Personnel who engage in Discriminatory Policing in any context will be
            subjected to administrative Discipline and, where appropriate, referred for criminal prosecution.
            MCSO shall provide clear guidelines, in writing, regarding the disciplinary consequences for
            personnel who engage in Discriminatory Policing.
            Phase 1: In compliance
               •   CP-8 (Preventing Racial and Other Bias-Based Policing), most recently amended on
                   September 4, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
            Phase 2: Not in compliance
            The investigations that we review for compliance with this Paragraph do not include biased
            policing complaints involving the Plaintiffs’ class. Those investigations have additional
            compliance requirements and are discussed in Paragraphs 275-283.
            During the last reporting period, there were no investigations submitted by PSB that contained
            allegations of discriminatory policing.
            During this reporting period, there were three investigations where the alleged bias does not
            involve members of the Plaintiffs’ class. One involved an inappropriate comment to a subject
            who was hearing impaired, one alleged bias against a person due to gender, and one alleged racial
            bias against an individual who is not a member of the Plaintiffs’ class.
            PSB conducted thorough investigations in all three. One was unfounded, and two were not
            sustained. We agree with the findings in all three cases. While MCSO is in compliance regarding
            the investigative quality and findings, one case, though submitted by the investigator within the
            85-day requirement, was not reviewed and approved for more than 600 days. The two remaining
            cases both exceeded 500 days for submittal by the investigator. Based on our assessment of
            timeliness, these cases are not in compliance with the requirements for timely completion of
            administrative investigations and therefore not in compliance with the requirements for
            completion of investigations covered in this Paragraph.
            For this reporting period, we are withdrawing Phase 2 compliance for this Paragraph.
            While discriminatory policing allegations that involve members of the Plaintiffs’ class are not
            reported in this Paragraph, we note that MCSO completed three investigations this reporting
            period that were determined to be Class Remedial Matters. Paragraphs 275-288 contain our
            review and compliance findings for these six investigations.




                                                      Page 39 of 278




WAI 48701
            Paragraph 34. MCSO shall review each policy and procedure on an annual basis to ensure that
            the policy or procedure provides effective direction to MCSO Personnel and remains consistent
            with this Order, current law and professional standards. The MCSO shall document such annual
            review in writing. MCSO also shall review Policies and Procedures as necessary upon notice of
            a policy deficiency during audits or reviews. MCSO shall revise any deficient policy as soon as
            practicable.
            In Full and Effective Compliance
            MCSO continues to review on an annual basis all critical policies and all policies relevant to the
            Court Orders for consistency with Constitutional policing, current law, and professional
            standards.
            During this reporting period, MCSO conducted its annual review on 20 (42%) of the 48 required
            policies. These policies included: CP-2 (Code of Conduct); EA-2 (Patrol Vehicles); EA-3 (Non-
            Traffic Contact); EA-11 (Arrest Procedures); EB-1 (Traffic Enforcement, Violator Contacts and
            Citation Issuance); EB-4 (Traffic Records); ED-2 (Covert Operations); GC-4 (Employee
            Performance Management); GC-12 (Hiring and Promotion Procedures); GC-13 (Awards); GC-
            17 (Employee Disciplinary Procedures); GE-3 (Property Management and Evidence Control);
            GE-4 (Use, Assignment, and Operation of Vehicles); GF-5 (Incident Report Guidelines); GH-4
            (Bureau of Internal Oversight); GH-5 (Early Identification System); GJ-3 (Search and Seizure);
            GJ-5 (Crime Scene Management); GJ-26 (Sheriff’s Reserve Deputy Program); and GJ-27
            (Sheriff’s Posse Program).
            On June 3, 2019, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.




                                                      Page 40 of 278




WAI 48702
            Section 5: Pre-Planned Operations

            Paragraph 35. The Monitor shall regularly review the mission statement, policies and operations
            documents of any Specialized Unit within the MCSO that enforces Immigration-Related Laws to
            ensure that such unit(s) is/are operating in accordance with the Constitution, the laws of the
            United States and State of Arizona, and this Order.
            In Full and Effective Compliance
            To verify Phase 2 compliance with this Paragraph, we previously verified that the Criminal
            Employment Unit (CEU) was disbanded and removed from the Special Investigations Division
            organizational chart. The Human Smuggling Unit (HSU) was also disbanded and personnel
            reassigned to the Anti-Trafficking Unit (ATU).
            During our review of the arrests made by the Special Investigations Division ATU between March
            2015-March 2017, we did not note any arrests for immigration or human smuggling violations.
            The cases submitted by MCSO and reviewed for the ATU were primarily related to narcotics
            trafficking offenses.
            MCSO reported in April 2017 that it had disbanded the Anti-Trafficking Unit and formed a new
            unit, Fugitive Apprehension and Tactical Enforcement (FATE). The primary mission of FATE
            is to locate and apprehend violent fugitives. We reviewed FATE’s mission statement and
            objectives, as well as the organizational chart for the Special Investigations Division. MCSO had
            removed the ATU from the organizational chart, and the mission of FATE did not include any
            reference to the enforcement of Immigration-Related Laws.
            The revised organizational chart for SID and documentation provided by MCSO regarding the
            implementation of FATE supported that the ATU no longer existed, and that there were no
            specialized Units in MCSO that enforced Immigration-Related Laws.
            During the last reporting period, we received and reviewed the most current Special Investigations
            Division Operations Manual and organizational chart. Both confirmed that MCSO has no
            specialized Units that enforce Immigration-Related Laws, that the Human Smuggling Unit (HSU)
            was disbanded, and the Anti-Trafficking Unit (ATU) no longer exists.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.




                                                      Page 41 of 278




WAI 48703
            Paragraph 36. The MCSO shall ensure that any Significant Operations or Patrols are initiated
            and carried out in a race-neutral fashion. For any Significant Operation or Patrol involving 10
            or more MCSO personnel, excluding posse members, the MCSO shall develop a written protocol
            including a statement of the operational motivations and objectives, parameters for supporting
            documentation that shall be collected, operations plans, and provide instructions to supervisors,
            deputies and posse members. That written protocol shall be provided to the Monitor in advance
            of any Significant Operation or Patrol.
            In Full and Effective Compliance
            Since the requirements for conducting Significant Operations were implemented, MCSO has
            reported conducting only one Significant Operation that invoked the requirements of this
            Paragraph. “Operation Borderline” was conducted from October 20-27, 2014, to interdict the
            flow of illegal narcotics into Maricopa County. MCSO met all the requirements of this Paragraph
            during the operation.
            In February 2016, we became aware of “Operation No Drug Bust Too Small” when it was
            reported in the media, and requested details on this operation from MCSO. After reviewing the
            documentation provided by MCSO, we were satisfied that it did not meet the reporting
            requirements of this Paragraph.
            In October 2016, we became aware of “Operation Gila Monster” when it was reported in the
            media. According to media reports, this was a two-week operation conducted by a special
            operations Unit in MCSO and was intended to interdict the flow of illegal drugs into Maricopa
            County. We requested all documentation regarding this operation for review. The documentation
            indicated that this operation was conducted from October 17-23, 2016. The documentation
            provided by MCSO was sufficient for us to determine that this operation did not meet the
            reporting criteria for this, or other Paragraphs, related to Significant Operations. The Plaintiffs
            also reviewed the documentation submitted by MCSO on this operation and agreed that the
            operation did not invoke the requirements of this Paragraph. We and the Plaintiffs noted that
            “Operation Gila Monster” involved traffic stops of Latinos, and that those arrested were
            undocumented Latinos.
            We continue to review documentation submitted for this Paragraph by all Districts, the
            Enforcement Support Division, and the Investigations Division on a monthly basis. During this
            reporting period, and since October 2014, MCSO continues to report that it has not conducted
            any additional Significant Operations. In addition, we have not learned of any potential
            Significant Operation through media releases or other sources during this reporting period. We
            will continue to monitor and review any operations we become aware of to ensure continued
            compliance with this and other Paragraphs related to Significant Operations. During this
            reporting period, we did not learn of any Significant Operations conducted by MCSO.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.




                                                       Page 42 of 278




WAI 48704
            Paragraph 37. The MCSO shall submit a standard template for operations plans and standard
            instructions for supervisors, deputies and posse members applicable to all Significant Operations
            or Patrols to the Monitor for review pursuant to the process described in Section IV within 90
            days of the Effective Date. In Exigent Circumstances, the MCSO may conduct Significant
            Operations or Patrols during the interim period but such patrols shall be conducted in a manner
            that is in compliance with the requirement of this Order. Any Significant Operations or Patrols
            thereafter must be in accordance with the approved template and instructions.
            In Full and Effective Compliance
            In late 2014, we reviewed all the documentation submitted by MCSO regarding the Significant
            Operation conducted from October 24-27, 2014. This operation was intended to interdict the flow
            of illegal narcotics into Maricopa County and fully complied with the requirements of this
            Paragraph.
            MCSO continues to report that it has not conducted any operations that invoke the requirements
            of this Paragraph since October 2014.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.
            During this reporting period, we did not become aware of any Significant Operations conducted
            by MCSO. MCSO remains in Full and Effective Compliance with this Paragraph.


            (Note: Unchanged language is presented in italicized font. Additions are indicated by
            underlined font. Deletions are indicated by crossed-out font.)
            Paragraph 38. If the MCSO conducts any Significant Operations or Patrols involving 10 or more
            MCSO Personnel excluding posse members, it shall create the following documentation and
            provide it to the Monitor and Plaintiffs within 30 days after the operation:
            a.     documentation of the specific justification/reason for the operation, certified as drafted
                   prior to the operation (this documentation must include analysis of relevant, reliable, and
                   comparative crime data);
            b.     information that triggered the operation and/or selection of the particular site for the
                   operation;
            c.     documentation of the steps taken to corroborate any information or intelligence received
                   from non-law enforcement personnel;
            d.     documentation of command staff review and approval of the operation and operations
                   plans;
            e.     a listing of specific operational objectives for the patrol;
            f.     documentation of specific operational objectives and instructions as communicated to
                   participating MCSO Personnel;



                                                       Page 43 of 278




WAI 48705
            g.       any operations plans, other instructions, guidance or post-operation feedback or
                     debriefing provided to participating MCSO Personnel;
            h.       a post-operation analysis of the patrol, including a detailed report of any significant
                     events that occurred during the patrol;
            i.       arrest lists, officer participation logs and records for the patrol; and
            j.       data about each contact made during the operation, including whether it resulted in a
                     citation or arrest.
            In Full and Effective Compliance
            Since the initial publication of GJ-33, MCSO has reported that it has conducted only one
            Significant Operation, “Operation Borderline,” in October 2014. At the time of this operation,
            we reviewed MCSO’s compliance with policy; attended the operational briefing; and verified the
            inclusion of all the required protocols, planning checklists, supervisor daily checklists, and post-
            operation reports. MCSO was in full compliance with this Paragraph for this operation.
            During this reporting period, MCSO again reported that it did not conduct any Significant
            Operations invoking the requirements of this Paragraph.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.
            During this reporting period, we did not become aware of any Significant Operations conducted
            by MCSO. MCSO remains in Full and Effective Compliance with this Paragraph.


            Paragraph 39. The MCSO shall hold a community outreach meeting no more than 40 days after
            any Significant Operations or Patrols in the affected District(s). MCSO shall work with the
            Community Advisory Board to ensure that the community outreach meeting adequately
            communicates information regarding the objectives and results of the operation or patrol. The
            community outreach meeting shall be advertised and conducted in English and Spanish.
            Phase 1: In compliance
                 •   GJ-33 (Significant Operations), most recently amended on April 2, 2019.
            Phase 2: In compliance
            The Amendments to the Supplemental Permanent Injunction/Judgment Order (Document 2100)
            issued on August 3, 2017 returned the responsibility for compliance with this Paragraph to
            MCSO.
            During this reporting period, MCSO did not report conducting any Significant Operations that
            would invoke the requirements of this Paragraph.




                                                         Page 44 of 278




WAI 48706
            Paragraph 40. The MCSO shall notify the Monitor and Plaintiffs within 24 hours of any
            immigration related traffic enforcement activity or Significant Operation involving the arrest of
            5 or more people unless such disclosure would interfere with an on-going criminal investigation
            in which case the notification shall be provided under seal to the Court, which may determine
            that disclosure to the Monitor and Plaintiffs would not interfere with an on-going criminal
            investigation. In any event, as soon as disclosure would no longer interfere with an on-going
            criminal investigation, MCSO shall provide the notification to the Monitor and Plaintiffs. To the
            extent that it is not already covered above by Paragraph 38, the Monitor and Plaintiffs may
            request any documentation related to such activity as they deem reasonably necessary to ensure
            compliance with the Court’s orders.
            In Full and Effective Compliance
            Since MCSO first developed GJ-33 (Significant Operations) in 2014, MCSO has reported
            conducting only one operation, “Operation Borderline,” that required compliance with this
            Paragraph. We verified that MCSO employed the appropriate protocols and made all required
            notifications. MCSO was in full compliance with this Paragraph during this operation.
            Based on a concern raised by the Plaintiffs, and to provide clarification regarding the portion of
            this Paragraph that addresses the requirement for MCSO to notify the Monitor and Plaintiffs
            within 24 hours of any immigration-related traffic enforcement activity or Significant Operations
            involving “the arrest of 5 or more persons,” we requested during our October 2015 site visit that
            MCSO provide a statement regarding this requirement each month. MCSO began including this
            information in its November 2015 submission and continues to do so.
            MCSO continues to report that it has not conducted any operations that meet the reporting
            requirements for this Paragraph since October 2014. During this reporting period, we did not
            learn of any traffic-related enforcement or Significant Operations conducted by MCSO that would
            invoke the requirements of this Paragraph.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.




                                                      Page 45 of 278




WAI 48707
            Section 6: Training
            COURT ORDER VII. TRAINING


            a. General Provisions
            Paragraph 41. To ensure that the Policies and Procedures provided for by this Order are
            effectuated, the MCSO shall implement the following requirements regarding Training.


            Paragraph 42. The persons presenting this Training in each area shall be competent instructors
            with significant experience and expertise in the area. Those presenting Training on legal matters
            shall also hold a law degree from an accredited law school and be admitted to a Bar of any state
            and/or the District of Columbia.
            Phase 1: In compliance
               •   GG-1 (Peace Officer Training Administration), most recently amended on February 26,
                   2020.
               •   GG-2 (Detention/Civilian Training Administration), most recently amended on February
                   26, 2020.
               •   Training Division Operations Manual, most recently amended on March 9, 2020.
            Phase 2: In compliance
            MCSO uses three types of instructors to deliver Order-related training: They are either assigned
            to the Training Division as full-time staff; assigned to field assignments outside of the Training
            Division; or are paid vendors. The Training Division maintains individual instructor folders for
            Training Division staff, field instructors, and Field Training Officers (FTOs). MCSO requires
            that instructor folders include annually updated CVs, General Instructor (GI) certificates, and
            either an annual or 30-day Misconduct and Disciplinary Review, as applicable. Additionally,
            instructors who have received prior sustained discipline or who are currently involved with an
            ongoing Professional Standards Bureau (PSB) investigation may request a Waiver of Presumptive
            Ineligibility for approval to teach from the Training Division Commander. A waiver request
            should provide the Training Division Commander with ample justification to overcome
            presumptive ineligibility. Waiver requests require the Training Division Commander to produce
            written justifications for the approval or denial of each request. We verify compliance with this
            Paragraph by reviewing all instructor folders, waiver requests, and justifications.




                                                      Page 46 of 278




WAI 48708
            Previously, MCSO informed us that the Training Division was creating an electronic Excel
            spreadsheet to house data on all MCSO instructors. After this discussion, we anticipated a robust
            spreadsheet that would include instructor training history, additional or special expertise,
            instructor evaluations, and an analysis of each evaluation provided by students for each class
            instructed. We followed up on this issue during our July remote site visit, and learned that the
            spreadsheet currently contains only the instructor’s name and serial number, date of hire, years of
            experience, and date of attainment for their General Instructor Certificate. The file does not
            include specific experience and expertise pertaining to each instructor. We recommended that
            the Training Division consider adding this information.
            During this reporting period, the Training Division approved five new individuals as GIs. Our
            review indicated that all individuals met all instructor criteria.
            The Training Division appointed 18 of 21 individuals submitted as new FTOs during this
            reporting period. Each FTO file contained all required documentation. The Commander denied
            approval of three individuals.
            We previously reported on activities proposed by the Training Division to improve the Field
            Training Program (FTP). During this reporting period, the Division implemented some of its
            proposals, including the addition of a patch on Field Training Officers’ (FTOs) daily uniforms,
            preferential placements in training classes, and preferred shift assignments when feasible.
            Monetary incentives for FTOs have not been approved.
            In August 2018, MCSO indicated its desire to implement new Instructor Observation Forms to
            assist them to achieve compliance with this Paragraph. MCSO requested an expedited review
            from us and the Parties. At that time, MCSO provided two forms for review: an Instructor
            Observation Form for use by Training Division personnel; and an Instructor Evaluation Form for
            use by students attending training programs. We and the Parties reviewed and offered
            recommendations on both documents. During the last reporting period, the Training Division
            advised us that a new Standardized Instructor Evaluation form was currently receiving a chain of
            command review. We remind MCSO that once the evaluation form has been vetted internally, it
            is still subject to Monitoring Team and Parties’ review.


            Paragraph 43. The Training shall include at least 60% live training (i.e., with a live instructor),
            which includes an interactive component, and no more than 40% on-line training. The Training
            shall also include testing and/or writings that indicate that MCSO Personnel taking the Training
            comprehend the material taught whether via live training or via on-line training.
            Phase 1: In compliance
               •   GG-1 (Peace Officer Training Administration), most recently amended on February 26,
                   2020.
               •   GG-2 (Detention/Civilian Training Administration), most recently amended on February
                   26, 2020.
               •   Training Division Operations Manual, most recently amended on March 9, 2020.


                                                       Page 47 of 278




WAI 48709
            Phase 2: In compliance
            We verify compliance with this Paragraph by reviewing all individual test failures; individual
            retests; failure remediation efforts, and test analyses by training class; for both live and HUB
            delivered Order-related training.
            During this reporting period, MCSO delivered the following programs: Bias-Free Policing and
            Fourth and Fourteenth Amendment Training; 2015 BlueTeam (BT); 2019 Body-Worn Camera
            (BWC); 2019 Body-Worn Camera HUB (BWC HUB); 2017 Early Identification System (EIS);
            2017 Employee Performance Appraisal (EPA); and the 2019 Traffic and Criminal Software
            (TraCS).
            MCSO delivered Bias-Free Policing and Fourth and Fourteenth Amendment classroom training
            in April to 12 personnel (all civilian). No personnel required test remediation. We discussed this
            delivery documentation during our July remote site visit. The 12 personnel were identified as
            sworn personnel, though their serial numbers indicated they were civilian personnel. The
            Training Division clarified that these were not sworn personnel but Deputy Service Aides (DSAs).
            We recommend that DSAs be identified within the civilian class and roster, as they have no law
            enforcement authority.
            MCSO delivered the eight-hour 2015 BT classroom training in April to 12 personnel (all DSAs).
            No personnel required test remediation.
            Likewise, MCSO delivered the 2019 BWC training in April to the 12 DSAs. No personnel
            required test remediation.
            MCSO delivered the 2019 BWC HUB training continuously throughout this reporting period.
            Recent reporting indicates that 612 of 617 (99%) personnel have completed this course. During
            this reporting period, no personnel required test remediation.
            MCSO delivered the 2017 EIS training during May to nine personnel (all Detention). One
            individual required test remediation.
            MCSO delivered the 2017 EPA training during May to 10 personnel (all Detention). One
            individual required test remediation.
            MCSO delivered the 2019 TraCS classroom training during April to 12 personnel (all DSAs).
            One individual required test remediation.
            We continue to observe single instructors assigned to the TraCS classes. We revisited this concern
            with MCSO during our July remote site visit. We recognize TraCS as a foundational curriculum
            for numerous MCSO reports. The training incorporates a proficiency component that previously
            was overseen by the assignment of multiple instructors based on class size and instructor to
            student ratios. We continue to recommend that the Training Division return to its previous
            process of assigning multiple instructors to this training to decrease the instructor to student ratio.
            The Training Division indicated that the assignment of multiple instructors remains under review.




                                                        Page 48 of 278




WAI 48710
            Paragraph 44. Within 90 days of the Effective Date, MCSO shall set out a schedule for delivering
            all Training required by this Order. Plaintiffs’ Representative and the Monitor shall be provided
            with the schedule of all Trainings and will be permitted to observe all live trainings and all on-
            line training. Attendees shall sign in at each live session. MCSO shall keep an up-to-date list of
            the live and on-line Training sessions and hours attended or viewed by each officer and
            Supervisor and make that available to the Monitor and Plaintiffs.
            Phase 1: In compliance
               •   GG-1 (Peace Officer Training Administration), most recently amended on February 26,
                   2020.
               •   GG-2 (Detention/Civilian Training Administration), most recently amended on February
                   26, 2020.
               •   Training Division Operations Manual, most recently amended on March 9, 2020.
            Phase 2: In compliance
            The Training Division maintains a three-month Training Calendar. MCSO posts the Master
            Training Calendar to the MCSO website to inform the public of tentative training dates, classes,
            and locations. The calendar displays 90-day increments and includes a legend specifically
            identifying Order-related training.
            During this reporting period, we did not see any expanded use of the electronic project
            management software Smartsheet by the Training Division. We believe the use of a multi-year
            training plan would greatly assist the Training Division. Such a plan should address instructor
            development and curriculum reviews. Currently, MCSO has determined that only three
            instructors are capable of delivering the Bias-Free Policing content for the ACT. Without a plan
            to develop additional instructors, the organization risks delivery issues and instructor burn out.
            We have also observed curricula remain in a review status for extended periods of time.
            Master Personnel Rosters determine the number of personnel requiring Order-related training. At
            the end of this reporting period, MCSO reports that 665 sworn members; 16 Reserve members;
            29 retired Reserve members; 195 Posse members; 1,997 Detention members; and 772 civilian
            employees require Order-related instruction. These categories vary by reporting period, because
            of the attrition in the organization.


            Paragraph 45. The Training may incorporate adult-learning methods that incorporate
            roleplaying scenarios, interactive exercises, as well as traditional lecture formats.
            In Full and Effective Compliance
            The Training Division routinely incorporates videos and small group discussions in its training
            classes. We encourage MCSO to continue increasing its use of role-plays, simulations, practice
            demonstrations, or physical activities – which we believe lead to a stronger learning environment
            and better retention of lesson content by adult learners. MCSO will benefit by further challenging
            the knowledge gained by deputies during training programs with more than a written test.


                                                      Page 49 of 278




WAI 48711
            On December 9, 2019, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 46. The curriculum and any materials and information on the proposed instructors
            for the Training provided for by this Order shall be provided to the Monitor within 90 days of the
            Effective Date for review pursuant to the process described in Section IV. The Monitor and
            Plaintiffs may provide resources that the MCSO can consult to develop the content of the
            Training, including names of suggested instructors.
            In Full and Effective Compliance
            During our July remote site visit, we discussed the status of all Order-required training curricula.
            Bias-Free Policing and Fourth and Fourteenth Amendment Training, 2015 BlueTeam, 2017 EIS,
            Employee Performance Management Training, Fair and Impartial Decision-Making HUB
            Training, and the 2017 Complaint Intake and Reception HUB training curricula remain under
            review by the Training and other Divisions.
            The 2020 ACT remains under development and was submitted for first review in June.
            MCSO submitted the 2020 BlueTeam curriculum for its first review in February. The Training
            Division provided two new Blue Team lesson plans for review. These lesson plans remain under
            review. During our July remote site visit, MCSO indicated that Training has continued work with
            the Early Intervention Unit and anticipates submitting revisions during the next review period.
            The 2017 EPA curriculum is no longer under review. This curriculum will be replaced with the
            new Employee Performance Management Training. The new curriculum received a first review
            during this reporting period. MCSO asserts that specific areas addressing boilerplate language
            and the improvement of language specific to each individual have been improved. After beta-
            testing of the new employee performance review system, both the policy and lesson plan will be
            updated to reflect additional necessary modifications. MCSO anticipates a pilot delivery during
            the next reporting period and possible full delivery of this program mid-year 2021.
            The Fair and Impartial Decision-Making HUB curriculum was submitted for review. This
            program is being developed in support of the Constitutional Policing Plan. We recognize this
            program as a sub-component of Goal 4, and one step toward compliance. The program provides
            only an introduction of concepts related to Fair and Impartial Decision-Making. Due to time
            restraints associated with online training delivery, MCSO significantly reduced the content
            related to implicit bias and procedural justice; and considered Fair and Impartial Decision-Making
            the singular focus of the content. The Training Division intends to include much more robust
            Fair and Impartial Decision-Making content within the 2021 ACT. We will review the curriculum
            at that time.
            The annual refresher training for FTOs, Privilege and Bias Workshop, was approved during this
            reporting period; however, delivery has been delayed due to vendor complications.




                                                       Page 50 of 278




WAI 48712
            The 2020 SRELE was approved for delivery. The train-the-trainer was conducted in August and
            included seven approved instructors. Consistent with past practice, instructors identified several
            curriculum and PowerPoint presentation slides requiring minor revisions. We and the Parties
            reviewed and approved them. Delivery to supervisors for this classroom program was scheduled
            to begin in mid-August.
            2020 PSB8 External remains under development.
            The 2020 PSB8 Internal curriculum was previously approved.
            On December 9, 2019, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 47. MCSO shall regularly update the Training to keep up with developments in the
            law and to take into account feedback from the Monitor, the Court, Plaintiffs and MCSO
            Personnel.
            Phase 1: In compliance
               •   GG-1 (Peace Officer Training Administration), most recently amended on February 26,
                   2020.
               •   GG-2 (Detention/Civilian Training Administration), most recently amended on February
                   26, 2020.
               •   Training Division Operations Manual, most recently amended on March 9, 2020.
            Phase 2: In compliance
            The Training Division routinely provides all new and revised lesson plans for our and the Parties’
            review. These reviews address the requirements of this Paragraph.
            MCSO submitted the 2020 BlueTeam curriculum for first review in February. The Training
            Division provided two new lesson plans for review. The first, BlueTeam/EIS for New Users:
            Academy Recruits and Lateral Transfer Personnel, is a two-hour program designed for sworn
            personnel. The second, BlueTeam/EIS for New Users, is a one-hour program for civilian
            personnel. We did not approve either curriculum. We further discussed this curriculum during
            our July remote site visit. The Training Division indicated that it is continuing work with the EIU
            on these curricula which form the foundation for the proper input of data into the EIS by new
            employees. The Training Division indicated that it had recently received revisions from EIU, and
            that the curriculum was still under revision within the Training Division. A five-month delay in
            receiving feedback and revision from subject-matter experts is unacceptable. The Training
            Division needs to improve upon its long-term planning for training needs. GG-1 requires that all
            lesson plans be updated and revised annually. A long-term planning tool to address relevant
            curriculum would assist in identifying curriculum that has not been updated to meet MCSO’s
            internal requirements.



                                                       Page 51 of 278




WAI 48713
            The FTO Cultural Competency Workshop was approved for delivery in June. Due to higher
            demand of the vendor, the vendor increased his rate for delivery of this program. The program
            was originally scheduled for three workshops. As a result of price increases and smaller class
            sizes, this program will now be delivered in two workshops in September. The Training Division
            is attempting to satisfy the needs of the annual refresher as well as fulfill a sub-goal related to the
            Constitutional Policing Plan (CPP) with these workshops.
            We will continue to advise MCSO upon first review of a training offering if we do not consider
            it to be enhanced. MCSO can continue to expect that we and the Parties will continue to observe
            training sessions and provide appropriate feedback.


            b. Bias-Free Policing Training
            Paragraph 48. The MCSO shall provide all sworn Deputies, including Supervisors and chiefs,
            as well as all posse members, with 12 hours of comprehensive and interdisciplinary Training on
            bias-free policing within 240 days of the Effective Date, or for new Deputies or posse members,
            within 90 days of the start of their service, and at least 6 hours annually thereafter.
            Phase 1: Not applicable
            Phase 2: In compliance
            MCSO delivers Bias-Free Policing Training to all new deputies during POST Academy training.
            During April, the Training Division delivered this class to 12 personnel (12 civilian).


            Paragraph 49. The Training shall incorporate the most current developments in federal and
            Arizona law and MCSO policy, and shall address or include, at a minimum:
            a.     definitions of racial profiling and Discriminatory Policing;
            b.     examples of the type of conduct that would constitute Discriminatory Policing as well as
                   examples of the types of indicators Deputies may properly rely upon;
            c.     the protection of civil rights as a central part of the police mission and as essential to
                   effective policing;
            d.     an emphasis on ethics, professionalism and the protection of civil rights as a central part
                   of the police mission and as essential to effective policing;
            e.     constitutional and other legal requirements related to equal protection, unlawful
                   discrimination, and restrictions on the enforcement of Immigration-Related Laws,
                   including the requirements of this Order;
            f.     MCSO policies related to Discriminatory Policing, the enforcement of Immigration-
                   Related Laws and traffic enforcement, and to the extent past instructions to personnel on
                   these topics were incorrect, a correction of any misconceptions about the law or MCSO
                   policies;



                                                        Page 52 of 278




WAI 48714
            g.     MCSO’s protocol and requirements for ensuring that any significant pre-planned
                   operations or patrols are initiated and carried out in a race-neutral fashion;
            h.     police and community perspectives related to Discriminatory Policing;
            i.     the existence of arbitrary classifications, stereotypes, and implicit bias, and the impact
                   that these may have on the decision-making and behavior of a Deputy;
            j.     methods and strategies for identifying stereotypes and implicit bias in Deputy decision-
                   making;
            k.     methods and strategies for ensuring effective policing, including reliance solely on non-
                   discriminatory factors at key decision points;
            l.     methods and strategies to reduce misunderstanding, resolve and/or de-escalate conflict,
                   and avoid Complaints due to perceived police bias or discrimination;
            m.     cultural awareness and how to communicate with individuals in commonly encountered
                   scenarios;
            n.     problem-oriented policing tactics and other methods for improving public safety and
                   crime prevention through community engagement;
            o.     the benefits of actively engaging community organizations, including those serving youth
                   and immigrant communities;
            p.     the MCSO process for investigating Complaints of possible misconduct and the
                   disciplinary consequences for personnel found to have violated MCSO policy;
            q.     background information on the Melendres v. Arpaio litigation, as well as a summary and
                   explanation of the Court’s May 24, 2013 Findings of Fact and Conclusions of Law in
                   Melendres v. Arpaio, the parameters of the Court’s permanent injunction, and the
                   requirements of this Order; and
            r.     Instruction on the data collection protocols and reporting requirements of this Order.
            Phase 1: Not applicable
            Phase 2: In compliance
            The Bias-Free Policing Training curriculum was first submitted for review during this reporting
            period. This curriculum remains under review.


            c. Training on Detentions, Arrests, and the Enforcement of Immigration-Related Laws
            Paragraph 50. In addition to the Training on bias-free policing, the MCSO shall provide all
            sworn personnel, including Supervisors and chiefs, as well as all posse members, with 6 hours of
            Training on the Fourth Amendment, including on detentions, arrests and the enforcement of
            Immigration-Related Laws within 180 days of the effective date of this Order, or for new Deputies
            or posse members, within 90 days of the start of their service. MCSO shall provide all Deputies
            with 4 hours of Training each year thereafter.


                                                      Page 53 of 278




WAI 48715
            Phase 1: Not applicable
            Phase 2: In compliance
            MCSO delivers training on Detentions, Arrests, and the Enforcement of Immigration-Related
            Laws to all new deputies during POST Academy training. During April, the Training Division
            delivered this class to 12 personnel (12 civilian).


            Paragraph 51. The Training shall incorporate the most current developments in federal and
            Arizona law and MCSO policy, and shall address or include, at a minimum:
            a.     an explanation of the difference between various police contacts according to the level of
                   police intrusion and the requisite level of suspicion; the difference between reasonable
                   suspicion and mere speculation; and the difference between voluntary consent and mere
                   acquiescence to police authority;
            b.     guidance on the facts and circumstances that should be considered in initiating,
                   expanding or terminating an Investigatory Stop or detention;
            c.     guidance on the circumstances under which an Investigatory Detention can become an
                   arrest requiring probable cause;
            d.     constitutional and other legal requirements related to stops, detentions and arrests, and
                   the enforcement of Immigration-Related Laws, including the requirements of this Order;
            e.     MCSO policies related to stops, detentions and arrests, and the enforcement of
                   Immigration-Related Laws, and the extent to which past instructions to personnel on these
                   topics were incorrect, a correction of any misconceptions about the law or MCSO
                   policies;
            f.     the circumstances under which a passenger may be questioned or asked for identification;
            g.     the forms of identification that will be deemed acceptable if a driver or passenger (in
                   circumstances where identification is required of them) is unable to present an Arizona
                   driver’s license;
            h.     the circumstances under which an officer may initiate a vehicle stop in order to investigate
                   a load vehicle;
            i.     the circumstances under which a Deputy may question any individual as to his/her
                   alienage or immigration status, investigate an individual’s identity or search the
                   individual in order to develop evidence of unlawful status, contact ICE/CBP, await a
                   response from ICE/CBP and/or deliver an individual to ICE/CBP custody;
            j.     a discussion of the factors that may properly be considered in establishing reasonable
                   suspicion or probable cause to believe that a vehicle or an individual is involved in an
                   immigration-related state crime, such as a violation of the Arizona Human Smuggling
                   Statute, as drawn from legal precedent and updated as necessary; the factors shall not
                   include actual or apparent race or ethnicity, speaking Spanish, speaking English with an
                   accent, or appearance as a Hispanic day laborer;

                                                      Page 54 of 278




WAI 48716
            k.     a discussion of the factors that may properly be considered in establishing reasonable
                   suspicion or probable cause that an individual is in the country unlawfully, as drawn from
                   legal precedent and updated as necessary; the factors shall not include actual or apparent
                   race or ethnicity, speaking Spanish, speaking English with an accent, or appearance as a
                   day laborer;
            l.     an emphasis on the rule that use of race or ethnicity to any degree, except in the case of a
                   reliable, specific suspect description, is prohibited;
            m.     the MCSO process for investigating Complaints of possible misconduct and the
                   disciplinary consequences for personnel found to have violated MCSO policy;
            n.     Provide all trainees a copy of the Court’s May 24, 2013 Findings of Fact and Conclusions
                   of Law in Melendres v. Arpaio and this Order, as well as a summary and explanation of
                   the same that is drafted by counsel for Plaintiffs or Defendants and reviewed by the
                   Monitor or the Court; and
            o.     Instruction on the data collection protocols and reporting requirements of this Order,
                   particularly reporting requirements for any contact with ICE/CBP.
            Phase 1: Not applicable
            Phase 2: In compliance
            The curriculum for Detentions, Arrests, and the Enforcement of Immigration-Related Laws was
            first submitted for review during this reporting period. This curriculum remains under review.


            d. Supervisor and Command Level Training
            Paragraph 52. MCSO shall provide Supervisors with comprehensive and interdisciplinary
            Training on supervision strategies and supervisory responsibilities under the Order. MCSO shall
            provide an initial mandatory supervisor training of no less than 6 hours, which shall be completed
            prior to assuming supervisory responsibilities or, for current MCSO Supervisors, within 180 days
            of the Effective Date of this Order. In addition to this initial Supervisor Training, MCSO shall
            require each Supervisor to complete at least 4 hours of Supervisor-specific Training annually
            thereafter. As needed, Supervisors shall also receive Training and updates as required by
            changes in pertinent developments in the law of equal protection, Fourth Amendment, the
            enforcement of Immigration-Related Laws, and other areas, as well as Training in new skills.
            Phase 1: Not applicable
            Phase 2: In compliance
            MCSO did not deliver the 2019 SRELE during this reporting period.
            MCSO submitted the 2020 SRELE for review at the end of March. This curriculum and proposed
            instructors were approved for delivery during this reporting period. A train-the-trainer was
            conducted in August producing additional curriculum modifications identified by the instructors.
            Delivery is scheduled to begin during the next reporting period.



                                                      Page 55 of 278




WAI 48717
            Paragraph 53. The Supervisor-specific Training shall address or include, at a minimum:
            a.     techniques for effectively guiding and directing Deputies, and promoting effective and
                   constitutional police practices in conformity with the Policies and Procedures in
                   Paragraphs 18–34 and the Fourth and Fourteenth Amendment Training in Paragraphs
                   48–51;
            b.     how to conduct regular reviews of subordinates;
            c.     operation of Supervisory tools such as EIS;
            d.     evaluation of written reports, including how to identify conclusory, “canned,” or
                   perfunctory language that is not supported by specific facts;
            e.     how to analyze collected traffic stop data, audio and visual recordings, and patrol data
                   to look for warning signs or indicia of possible racial profiling or unlawful conduct;
            f.     how to plan significant operations and patrols to ensure that they are race-neutral and
                   how to supervise Deputies engaged in such operations;
            g.     incorporating integrity-related data into COMSTAT reporting;
            h.     how to respond to calls from Deputies requesting permission to proceed with an
                   investigation of an individual’s immigration status, including contacting ICE/CBP;
            i.     how to respond to the scene of a traffic stop when a civilian would like to make a
                   Complaint against a Deputy;
            j.     how to respond to and investigate allegations of Deputy misconduct generally;
            k.     evaluating Deputy performance as part of the regular employee performance evaluation;
                   and
            l.     building community partnerships and guiding Deputies to do the Training for Personnel
                   Conducting Misconduct Investigations.
            Phase 1: Not applicable
            Phase 2: In compliance
            The 2020 SRELE was approved for delivery in June.




                                                     Page 56 of 278




WAI 48718
            Section 7: Traffic Stop Documentation and Data Collection
            COURT ORDER VIII.    TRAFFIC STOP DOCUMENTATION AND DATA
            COLLECTION AND REVIEW


            For Paragraphs 54 and 55, in particular, we request traffic stop data from MCSO. The following
            describes how we made that request and how we handled the data once we received it. These
            data may also be referred to in other areas of Section 7 and the report as a whole.
            In selecting traffic stop cases for our compliance review, we modified our statistical technique in
            that, rather than selecting a representative random sample of 100 cases per quarter, we instead
            pulled a sample of 35 cases per month (or 105 cases per quarter). Our original selection of a
            sample size of 35 cases was based on information from MCSO TraCS data that reported the
            average number of traffic stops per month was fewer than 2,000 during the April 2014-June 2015
            time period when TraCS data were first available. The selection of 35 cases reflects a sample
            based on this average per month. This gave us a 95 percent confidence level (the certainty
            associated with our conclusion).
            We continue to pull our monthly sample of traffic stop cases from the six Districts (Districts 1, 2,
            3, 4, 6, and 7) and Lake Patrol. Once we received files each month containing traffic stop case
            numbers from MCSO, denoting from which area they came, we selected a sample of up to 35
            cases representing the areas and then selected a subsample averaging 10 cases, from the 35
            selected cases, to obtain CAD audiotapes and body-worn camera recordings. Our sampling
            process involved selecting a sample of cases stratified by the areas according to the proportion of
            specific area cases relative to the total area cases. Stratification of the data was necessary to
            ensure that each area was represented proportionally in our review. Randomization of the cases
            and the selection of the final cases for CAD review were achieved using a statistical software
            package (IBM SPSS Version 22), which contains a specific function that randomly selects cases
            and that also allows cases to be weighted by the areas. Our use of SPSS required that we first
            convert the MCSO Excel spreadsheet into a format that would be readable in SPSS. We next
            pulled the stratified sample each month for the areas and then randomly selected a CAD audio
            subsample from the selected cases.
            In February 2016, we began pulling cases for our body-worn camera review from the audio
            subsample. Since that time, we began pulling additional samples for passenger contacts and
            persons’ searches (10 each per month). The unique identifiers for these two samples were relayed
            back to MCSO personnel, who produced documentation for the selected sample (including the
            CAD documentation for the subsample).




                                                       Page 57 of 278




WAI 48719
            On October 10, 2014, the Court issued an Order Granting Stipulation to Amend
            Supplemental/Permanent Injunction/Judgment Order (Document 748). The stipulation affects
            Paragraphs 57, 61, 62, and 1.r.xv.; and has been incorporated in the body of this report. The
            stipulation referenced amends the First Order, and will be addressed in Section 7.


            a. Collection of Traffic Stop Data
            Paragraph 54. Within 180 days of the Effective Date, MCSO shall develop a system to ensure
            that Deputies collect data on all vehicle stops, whether or not they result in the issuance of a
            citation or arrest. This system shall require Deputies to document, at a minimum:
            a.     the name, badge/serial number, and unit of each Deputy and posse member involved;
            b.     the date, time and location of the stop, recorded in a format that can be subject to
                   geocoding;
            c.     the license plate state and number of the subject vehicle;
            d.     the total number of occupants in the vehicle;
            e.     the Deputy’s subjective perceived race, ethnicity and gender of the driver and any
                   passengers, based on the officer’s subjective impression (no inquiry into an occupant’s
                   ethnicity or gender is required or permitted);
            f.     the name of any individual upon whom the Deputy runs a license or warrant check
                   (including subject’s surname);
            g.     an indication of whether the Deputy otherwise contacted any passengers, the nature of
                   the contact, and the reasons for such contact;
            h.     the reason for the stop, recorded prior to contact with the occupants of the stopped
                   vehicle, including a description of the traffic or equipment violation observed, if any, and
                   any indicators of criminal activity developed before or during the stop;
            i.     time the stop began; any available data from the E-Ticketing system regarding the time
                   any citation was issued; time a release was made without citation; the time any arrest was
                   made; and the time the stop/detention was concluded either by citation, release, or
                   transport of a person to jail or elsewhere or Deputy’s departure from the scene;
            j.     whether any inquiry as to immigration status was conducted and whether ICE/CBP was
                   contacted, and if so, the facts supporting the inquiry or contact with ICE/CBP, the time
                   Supervisor approval was sought, the time ICE/CBP was contacted, the time it took to
                   complete the immigration status investigation or receive a response from ICE/CBP, and
                   whether ICE/CBP ultimately took custody of the individual;
            k.     whether any individual was asked to consent to a search (and the response), whether a
                   probable cause search was performed on any individual, or whether a pat-and-frisk
                   search was performed on any individual;




                                                      Page 58 of 278




WAI 48720
            l.       whether any contraband or evidence was seized from any individual, and nature of the
                     contraband or evidence; and
            m.       The final disposition of the stop, including whether a citation was issued or an arrest was
                     made or a release was made without citation.
            Phase 1: In compliance
                 •   CP-8 (Preventing Racial and Other Bias-Based Policing), most recently amended on
                     September 4, 2020.
                 •   EA-11 (Arrest Procedures), most recently amended on May 13, 2020.
                 •   EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                     amended on May 28, 2020.
                 •   EB-2 (Traffic Stop Data Collection), most recently amended on January 7, 2020.
                 •   GI-1 (Radio and Enforcement Communications Procedures), most recently amended on
                     February 5, 2020.
                 •   GJ-3 (Search and Seizure), most recently amended on May 22, 2020.
            Phase 2: Deferred
            To verify the information required for this Paragraph, MCSO created, and we reviewed, the
            Vehicle Stop Contact Form (VSCF), the Vehicle Stop Contact Form Supplemental Sheet, the
            Incidental Contact Receipt, and the Written Warning/Repair Order, all in electronic form, for
            those motorists who, during this reporting period, committed a traffic violation or operated a
            vehicle with defective equipment and received a warning. We also reviewed the Arizona Traffic
            Ticket and Complaint Forms issued for violations of Arizona Statutes, Internet I/Viewer Event
            Unit printout, Justice Web Interface printout, and any Incident Report associated with the event.
            We selected a sample of 105 traffic stops conducted by deputies from April 1-June 30, 2020, for
            the purposes of this review; and assessed the collected data from the above-listed documents for
            compliance with Subparagraphs 54.a.-54.m. All of the listed documentation was used for our
            review of the following subsections of this Paragraph.
            The Paragraph requires that MCSO create a system for data collection. The data collected
            pursuant to this Paragraph will be captured in the Early Identification System, which we discuss
            further in this report.
            Paragraph 54.a. requires MCSO to document the name, badge/serial number, and unit of each
            deputy and Posse member involved.
            For this reporting period, all of the primary deputies indicated their own serial numbers for every
            stop they initiated. We review the VSCF, I/Viewer Event document, the Justice Web Interface,
            and the CAD printout to determine which units were on the scene. If back-up units arrive on a
            scene and do not announce their presence to dispatch, CAD does not capture this information.
            MCSO made a TraCS change to the VSCF during 2016 to secure this information. MCSO added
            a drop-down box so the deputy could enter the number of units on the scene and the appropriate
            fields would be added for the additional deputies. While this addition is an improvement, if the


                                                        Page 59 of 278




WAI 48721
            deputy fails to enter the number of additional units on the form, the drop-down boxes do not
            appear. In addition, MCSO policy requires deputies to prepare the Assisting Deputy and Body-
            Worn Camera Log in instances where deputies respond and assist at a traffic stop. The log
            contains the relevant information required by this Subparagraph for any additional deputies
            involved in a traffic stop other than the primary deputy. During our April 2019 site visit, we
            discussed with MCSO, the Plaintiffs, and the Plaintiff-Intervenors the method of evaluating this
            requirement. We determined that in instances where a deputy’s name, serial number and unit
            number may have been omitted on the VSCF, yet the deputy prepared the Assisting Deputy and
            Body-Worn Camera Log, the requirements of this Subparagraph will have been met.
            During our review of the sample of 105 vehicle traffic stops, we identified 22 cases where the
            deputy’s unit had another deputy assigned to the vehicle or one or more other deputy units or
            Posse members were on the scene. In 21 of the 22 cases in which there were multiple units or
            deputies on a stop, the deputy properly documented the name, badge, and serial number of the
            deputies and Posse members on the VSCF, or the information was captured on the Assisting
            Deputy and Body-Worn Camera Log. For one stop, the name, serial number, and unit number
            were not listed on the VSCF; and the deputy did not prepare the Assisting Deputy and Body-
            Worn Camera Log. Of the cases we reviewed for passenger contacts under Subparagraph 54.g.,
            there were 68 cases where the deputy’s unit had another deputy assigned to the vehicle or one or
            more other deputy units or Posse members were on the scene. In 62 of the 68 cases, the deputy
            properly documented the required information on the VSCF or the information was captured on
            the Assisting Deputy and Body-Worn Camera Log. In one case, an assisting deputy’s call sign
            was not documented on the VSCF and an Assisting Deputy and Body-Worn Camera Log was not
            prepared by the deputy. In five cases, the assisting deputies were not listed on the VSCF and the
            Assisting Deputy and Body-Worn Camera Log was not prepared by the deputies.
            Of the cases we reviewed for searches of persons under Subparagraph 54.k., there were 54 cases
            where the deputy’s unit had another deputy assigned to the vehicle, or one or more other deputies
            or Posse members were on the scene. In 52 of the 54 of the cases, the deputy properly documented
            the required information on the VSCF or the information was captured on the Assisting Deputy
            and Body-Worn Camera Log. In two cases, the deputies did not document the presence of
            assisting deputies on the VSCFs and the assisting deputies did not prepare an Assisting Deputy
            and Body-Worn Camera Log.
            We continue to identify cases where the assisting deputies have not prepared the Assisting Deputy
            and Body-Worn Camera Log when required by MCSO policy. We encourage MCSO to provide
            guidance to supervisors to be attentive to this issue during their reviews of traffic stop
            documentation.




                                                      Page 60 of 278




WAI 48722
            During the first quarter of 2019, MCSO attained a compliance rating of 92%. During the second
            quarter of 2019, MCSO was required to attain a compliance rating of greater than 94% to remain
            in compliance with this requirement. MCSO attained a compliance rating of 99% in the second
            reporting period, and remained in compliance with this requirement. During the third quarter of
            2019, MCSO attained a compliance rating of 96%. During the fourth quarter of 2019, MCSO
            attained a compliance rating of 96%. During the last reporting period, MCSO attained a
            compliance rating of 97%. During this reporting period, MCSO attained a compliance rating of
            94%. MCSO remains in compliance with this requirement.
            Paragraph 54.b. requires MCSO to document the date, time, and location of the stop, recorded in
            a format that can be subject to geocoding. Our reviews of the CAD printout for all 105 traffic
            stops in our sample indicated that the date, time, and location is captured with the time the stop is
            initiated and the time the stop is cleared. In previous reporting periods, we noted instances where
            the GPS coordinates could not be located on the documentation received (CAD
            printout/I/Viewer). We contacted MCSO about this issue, and MCSO now provides us with the
            GPS coordinates via a separate document that lists the coordinates for the traffic stop sample we
            provide. MCSO uses GPS to determine location for the CAD system. GPS collects coordinates
            from three or more satellites to enhance the accuracy of location approximation. The data from
            the satellites can be decoded to determine the longitude and latitude of traffic stop locations
            should that be necessary. The CAD system was upgraded in 2014 to include geocoding of traffic
            stops. CID continues to provide us with a printout of all case numbers in the sample containing
            the associated coordinates. For this reporting period, the CAD or I/Viewer system contained the
            coordinates in 63% of the cases. In a separate spreadsheet, MCSO provided GPS coordinates for
            all 105 cases we reviewed, for 100% compliance with this portion of the Subparagraph.
            When we review the sample traffic stops from across all Districts, we note the locations of the
            stops contained on the VSCF, the CAD printout, and the I/Viewer system to ensure that they are
            accurate. We continue to identify a limited number instances where the location of the stop
            contained on the VSCF and the location of the stop contained on the CAD printout are
            inconsistent. Reviewing supervisors are not identifying and addressing this issue. We
            recommend that reviewing supervisors closely review the VSCFs and CAD printouts and address
            such deficiencies. The number of inconsistencies did not affect MCSO’s rate of compliance.
            During our April 2016 site visit, we discussed with MCSO the possibility of using the CAD
            printout instead of the TraCS data to determine stop times. We determined that using the CAD
            system to determine stop end times created additional challenges. However, MCSO decided to
            use the CAD printout to determine traffic stop beginning and ending times for data analysis.
            MCSO issued Administrative Broadcast 16-62 on June 29, 2016, which indicated that, beginning
            with the July 2016 traffic stop data collection, the stop times captured on the CAD system would
            be used for reporting and analytical purposes.
            Occasionally, the CAD time of stop and end of stop time do not exactly match those listed on the
            Vehicle Stop Contact Form, due to extenuating circumstances the deputy may encounter. During
            this reporting period, we did not find any instances where the end time on the VSCF Contact
            differed significantly from the CAD printout. In monthly audits of traffic stop data, the Audits
            and Inspections Unit (AIU) reviews the beginning/ending times of the stops and requires that BIO


                                                       Page 61 of 278




WAI 48723
            Action Forms are generated by the Districts when there are discrepancies. The CAD system is
            more reliable than the VSCF in determining stop times, as it is less prone to human error. When
            the deputy verbally advises dispatch that s/he is conducting a traffic stop, the information is
            digitally time-stamped into the CAD system without human input; and when the deputy clears
            the stop, s/he again verbally advises dispatch.
            MCSO remains in compliance with this Subparagraph.
            Paragraph 54.c. requires MCSO to document the license plate and state of the subject vehicle.
            During this reporting period, we identified one case in which deputy had improperly documented
            the license plate information on certain documents. In this one case, the license plate information
            documented on the VSCF, the CAD printout, and the citation/warning was inconsistent. AIU
            identified the same issue during its inspection of these stop, as well. In the remaining 104 stops
            reviewed, the deputies properly recorded the vehicle license plate information.
            MCSO remains in compliance with this Subparagraph, with a compliance rate of 99%.
            Paragraph 54.d. requires MCSO to document the total number of occupants in the vehicle when
            a stop is conducted. The VSCF, completed by the deputy on every traffic stop, is used to capture
            the total number of occupants and contains a separate box on the form for that purpose. EB-2
            (Traffic Stop Data Collection) requires deputies to collect data on all traffic stops using the VSCF;
            this includes incidental contacts with motorists.
            In 46 of the 105 traffic stops we reviewed, the driver had one or more passengers in the vehicle
            (79 total passengers). In all 46 of the cases, the deputies properly documented the total number
            of occupants in the vehicles.
            With a compliance rate of 100%, MCSO remains in compliance with this Subparagraph.
            Paragraph 54.e. requires MCSO to document the perceived race, ethnicity, and gender of the
            driver and any passengers, based on the deputy’s subjective impression. (No inquiry into the
            occupant’s ethnicity or gender is required or permitted.) In 46 of the 105 stops from the traffic
            stop data sample, there was more than one occupant in the vehicle (79 total passengers).
            Seventy-one, or 68%, of the 105 traffic stops involved White drivers. Twenty-six, or 25%, of the
            105 stops involved Latino drivers. Five, or 5%, of the 105 traffic stops involved Black drivers.
            Three, or 3%, of the 105 traffic stops involved an American Indian/Alaskan Native driver. Forty-
            six traffic stops, or 44%, resulted in citations. The breakdown of those motorists issued citations
            is as follows: 32 White drivers (70% of the drivers who were issued citations); 11 Latino drivers
            (24% of the drivers who were issued citations); two American Indian/Alaskan Native drivers (4%
            of drivers who were issued citations); and one Black driver (2% of the drivers who were issued
            citations). Fifty-eight, or 55%, of the 105 traffic stops we reviewed resulted in a written warning.
            The breakdown of those motorists issued warnings is as follows: 38 White drivers (66% of the
            drivers who were issued warnings); 15 Latino drivers (26% of the drivers who were issued
            warnings); four Black drivers (7% of the drivers who were issued warnings); and one American
            Indian/Alaskan Native driver (2% of the drivers who were issued warnings).




                                                       Page 62 of 278




WAI 48724
            In our sample of 30 traffic stops that contained body-worn camera recordings, we did not identify
            any stops in which the deputy did not accurately document the race/ethnicity of the driver or
            passenger. In our review of cases to assess compliance with Paragraphs 25.d. and 54.g., passenger
            contacts, we identified one stop where the passenger was listed on the VSCF as “unknown-vision
            obscured.” However, based on our review of the body-worn camera recording, the front seat
            passenger was visible and appeared to be a Latina. In our review of cases to assess compliance
            with Paragraph 54.k., searches of persons, we did not identify any stops in which the deputy did
            not accurately document the race/ethnicity of the driver or passenger.
            This Paragraph requires deputies to document the perceived race, ethnicity, and gender of any
            passengers whether contact is made with them or not. There were some instances where deputies
            indicated that they were unable to determine the gender and ethnicity of a passenger and listed
            the passenger as “unknown-vision obscured.” During our review of the body-worn camera
            recordings, we were also unable to get a clear view of the some of the passengers, often due to
            vehicle being equipped with dark tinted windows combined with the stop occurring during night
            time hours; or due to vehicle being equipped with dark tinted windows combined with the glare
            of the sun during daytime hours.
            During the second quarter of 2019, AIU commenced conducting the Post-Stop Perceived
            Ethnicity Inspection. This inspection is conducted on a monthly basis and includes: 1) a review
            of traffic stops where the deputy documented the driver as being White and the driver’s surname
            is Latino; 2) a review of traffic stops where the deputy documented that the driver has a Latino
            surname with a passenger listed as “unknown-vision obscured;” and 3) a review of traffic stops
            where the deputy documented that the driver was Latino and the passengers were listed with a
            designated ethnicity on the VSCF. This inspection was initiated by AIU in response to previous
            issues identified where deputies failed to properly document the ethnicity of the vehicle
            occupants. We reviewed AIU’s monthly inspections that were conducted for the months of April,
            May, and June 2020. The inspection of stops that were conducted in April 2020 determined that
            in all of the stops, the deputies properly documented the race/ethnicity of the drivers and
            passengers. The inspection of stops that were conducted in May 2020 revealed three stops where
            issues were identified. In one case, the passenger was listed as “unknown, vision obstructed” on
            the VSCF; however, based on a review of the body-worn camera recording, it was determined
            that the passenger was visible. In two cases, the race/ethnicity of the drivers was listed as being
            White; however, based on a review of the body-worn camera recordings, it was determined that
            the race/ethnicity of the drivers appeared to be Latino. The inspection of stops that were
            conducted in June 2020 revealed two stops where issues were identified. In one case, the
            passenger was listed as “unknown, vision obstructed” on the VSCF; however, based on a review
            of the body-worn camera recording, it was determined that the passenger was visible. In one
            case, the race/ethnicity of the driver was listed as being White; however, based on a review of the
            body-worn camera recording, it was determined that the race/ethnicity of the driver appeared to
            be Latino. AIU requests that the Districts prepare BIO Action Forms in cases where issues are
            identified. We will follow up with MCSO during the next reporting period regarding the actions
            taken in response to the findings of these inspection reports.
            MCSO remains in compliance with this requirement.


                                                       Page 63 of 278




WAI 48725
            Paragraph 54.f. requires that MCSO record the name of any individual upon whom the deputy
            runs a license or warrant check (including the subject’s surname). In addition, MCSO’s policy
            requires that deputies perform a license plate check on each vehicle stopped by its deputies, as
            well as warrant checks on every driver stopped by its deputies. Our previous reviews have found
            that deputies regularly record the name of each driver and passenger on the VSCF in each instance
            where they have run a driver’s license or warrant check.
            MCSO policy requires that during each traffic stop, deputies are to conduct a records check on
            the license plate and a wants/warrant check on each driver. For this reporting period, we found
            that of the 105 traffic stops we reviewed, 104 included a check on the license plate. There were
            104 stops where the deputies ran warrant checks on the drivers in accordance with MCSO policy.
            During its monthly inspections of the traffic stop data, BIO also identifies stops in which a warrant
            check was not run on the drivers. AIU requests that the Districts prepare BIO Action Forms in
            such cases.
            MCSO’s compliance rate with this requirement is 100%. MCSO remains in compliance with this
            Subparagraph.
            Paragraph 54.g. requires the deputy to document whether contact was made with any passengers,
            the nature of the contact, and the reasons for the contact. During the third quarter of 2019, MCSO
            requested that we increase the number of cases reviewed in an effort to identify additional stops
            that fit the criteria of this Paragraph. The sample size of cases to be reviewed was increased from
            10 stops each month to 35 stops each month, commencing with August 2019. During some
            months, the number of traffic stops that involve deputies having contact with passenger is fewer
            than 35 traffic stops.
            During our assessment, we specifically review traffic stops that include any instance where the
            deputy asks any questions of a passenger beyond a greeting, including asking passengers to
            identify themselves for any reason. In such instances, we determine if the passenger was issued
            one of the following: Incidental Contact Receipt, citation, or a warning. If the passenger was not
            issued any one of the following documents, it adversely impacts MCSO’s compliance with this
            requirement. It is also important to note that in such instances where a deputy fails to issue one
            of the required documents after being involved in a passenger contact, it is a violation of MCSO’s
            policy.
            To ensure that deputies are accurately capturing passenger information and to verify if passengers
            are contacted, we compare the number of passengers listed by the deputy with the number of
            passengers entered in the passenger drop-down box on the Vehicle Stop Contact Form. We also
            review any Incidental Contact Receipts, citations, or warnings, issued to passengers by deputies.
            We also review the deputies’ notes on the VSCF, the Arizona Citation, and the CAD printout for
            any information involving the passengers. We review MCSO’s I/Viewer System and the Justice
            Web Interface (JWI) to verify if a record check was requested for the driver or any passengers.
            All passenger contacts in the traffic stops we reviewed for Paragraphs 25.d. and 54.g were noted
            in the VSCFs. For this reporting period, we identified 54 traffic stops where the deputy had
            interaction with one or more passengers; which required the issuance of either an Incidental
            Contact Receipt, a citation, or a warning. The remaining stops did not meet the criteria for a


                                                       Page 64 of 278




WAI 48726
            passenger contact requiring the issuance of any one of the three aforementioned documents. Of
            the 54 stops, there were 15 stops where we determined that a passenger, or passengers, should
            have been issued either an Incidental Contact Receipt, a citation, or a warning. The cases that did
            not meet compliance with this requirement are described in detail below.
               •   A White male driver was stopped for reckless driving. The vehicle was occupied by a
                   White female passenger and a Latino passenger. The driver was detained for reckless
                   driving. The passengers were directed to exit the vehicle and they were handcuffed. The
                   VSCF indicates that the passengers were searched after consent was requested and
                   obtained. Based on a review of the body-worn camera recording, it did not appear that a
                   deputy made a request to the White female to conduct a search of her person. There was
                   no body-worn camera recording provided for the assisting deputy who appeared to have
                   interacted with the Latino passenger. There was no evidence that the Latino passenger
                   was requested to provide consent to search his person. The vehicle was searched and
                   suspected narcotics and narcotic paraphernalia was seized. During the stop, the deputy
                   obtained the names of the passengers and conducted a records check. The passengers
                   were not provided with Incidental Contact Receipts.
               •   A Latino driver was investigated as he was stopped in the roadway sleeping in the driver’s
                   seat. The vehicle was occupied by a Latina passenger. The driver was investigated for
                   driving under the influence. The deputy obtained the passenger’s name and conducted a
                   records check was conducted. The passenger was not provided with an Incidental Contact
                   Receipt.
               •   A Latino driver was stopped for failure to maintain a lane of traffic. The vehicle was
                   occupied by two Latino passengers and one Latina passenger. The deputy detected the
                   odor of marijuana and inquired if any of the vehicle occupants had any narcotics in the
                   vehicle. One of the Latino passengers admitted that he had placed marijuana in the door
                   panel. The deputy seized the marijuana and obtained the passenger’s name and conducted
                   a records check. The deputy also prepared a report seeking criminal charges in relation to
                   the seizure of the narcotics involving the passenger. The driver and the passengers were
                   released. The passenger was not provided with an Incidental Contact Receipt.
               •   A Latino driver was stopped for failure to maintain a lane of traffic violation. The vehicle
                   was occupied by two Latino passengers. One of the passengers was requested to consent
                   to taking a Preliminary Breath Test to determine if he was sober to drive the vehicle. He
                   agreed to take the test, and it was determined that he had been consuming alcohol. The
                   passenger was not provided with an Incidental Contact Receipt.
               •   A White female driver was stopped for speeding. The vehicle was occupied by two Latina
                   passengers and one White male passenger. One of the Latina passengers was contacted
                   to verify if she had a valid driver’s license and to determine if she was sober in order to
                   drive the vehicle. The deputy obtained the passenger’s name and conducted a records
                   check. The passenger also agreed to take a Preliminary Breath Test. The passenger was
                   not provided with an Incidental Contact Receipt. The deputy prepared a Non-Traffic
                   Contact Form in relation to the contact with the passenger.


                                                       Page 65 of 278




WAI 48727
            •   A White male driver was stopped for an improper lane change. The vehicle was occupied
                by a White male passenger and a Black male passenger. The White male passenger
                admitted that marijuana in the vehicle was his and that he had bought it in a state where it
                was sold legally for recreational use. The passenger provided the deputy with the
                marijuana, who seized the item and placed it in evidence. The passenger was provided
                with a Property Receipt. The Incident Report and VSCF both indicate that the passenger
                was provided with an Incidental Contact Receipt. An Incidental Contact Receipt was
                prepared and provided for our review of this traffic stop. However, based on our review
                of the body-worn camera recordings, the passenger was not provided with an Incidental
                Contact Receipt at the time of the stop. We informed MCSO of the deputy’s failure to
                provide an Incidental Contact Receipt to the passenger prior to the conclusion of the traffic
                stop. MCSO reviewed the traffic stop, as well, and determined that the Incidental Contact
                Receipt was prepared after the traffic stop had concluded; however, there was no evidence
                that the document was provided to the passenger. MCSO informed us that the deputy
                involved in the traffic stop was instructed to mail the Incidental Contact Receipt to the
                passenger after we made our inquiry involving this traffic stop. A Latino driver was
                stopped for a stop sign violation. The vehicle was occupied by a Latino passenger. The
                driver was arrested for driving under the influence. The deputy obtained the passenger’s
                name and conducted a records check. The passenger was not provided with an Incidental
                Contact Receipt.
            •   A Latino driver was stopped for reckless driving. The vehicle was occupied by a Latina
                passenger and a Latino passenger. The deputy obtained the names of the passengers and
                conducted a records check. The passengers were then released from the scene and
                indicated that they were going to a nearby residence. Incidental Contact Receipts were
                prepared and provided for our review of this traffic stop. However, based on our review
                of the body-worn camera recordings, the passengers were not provided with Incidental
                Contact Receipts at the time of the stop. We informed MCSO of the deputy’s failure to
                provide Incidental Contact Receipts to the passengers prior to the conclusion of the traffic
                stop. MCSO reviewed the traffic stop, as well, and determined that the Incidental Contact
                Receipts were prepared after the traffic stop had concluded; however, there was no
                evidence that the documents were provided to the passengers. MCSO informed us that
                the deputy involved in the traffic stop was instructed to mail the Incidental Contact
                Receipts to the passengers after we made our inquiry regarding this traffic stop.
            •   A Black female driver was stopped for a stop sign violation. The vehicle was occupied
                by a Black female passenger. The deputy obtained the passenger’s name and conducted
                a records check. The passenger was not provided with an Incidental Contact Receipt.
            •   A Latino driver was stopped for an unregistered license plate violation. The vehicle was
                occupied by a Latino passenger and a Latina passenger. The deputy obtained the Latina
                passenger’s name, and conducted a records check to determine whether she had a valid
                driver’s license in order to drive the vehicle. The passenger was not provided with an
                Incidental Contact Receipt. The deputy prepared a Non-Traffic Contact Form in relation
                to the contact with the passenger.


                                                    Page 66 of 278




WAI 48728
            •   A Latino driver was stopped for failure to maintain a lane of traffic violation. The vehicle
                was occupied an American Indian/Alaskan Native female passenger. The deputy obtained
                the passenger’s name and conducted a records check. The passenger was not provided
                with an Incidental Contact Receipt.
            •   A White male driver was stopped for driving without a license plate. The vehicle was
                occupied by a White male passenger and a White female passenger. During the stop, the
                deputies obtained the names of the passengers and conducted a records check. Suspected
                narcotics and narcotic paraphernalia were seized from the vehicle. The White male
                passenger admitted that the seized items belonged to him. The White female passenger
                was issued an Incidental Contact Receipt. The White male passenger was not issued an
                Incidental Contact receipt. During our review of the body-worn camera recordings, the
                deputies discussed the issue of whether the White male was required to be issued an
                Incidental Contact Receipt. It was decided that since an Incident Report was being
                prepared seeking potential criminal charges regarding the White male passenger, the
                issuance of an Incidental Contact Receipt was not required.
            •   A White male driver was stopped for passing in a no passing zone violation. The vehicle
                was occupied by a White male passenger. The deputy obtained the passenger’s name to
                determine if he had a valid driver’s license in order to drive the vehicle. The passenger
                was not provided with an Incidental Contact Receipt.
            •   A Black male driver was stopped for an expired registration. The vehicle was occupied
                by a White female passenger, a Black male passenger, and a Black female passenger. The
                White female passenger provided her identification to the deputy without being requested
                to do so. The passenger’s name was recorded on the VSCF. An Incidental Contact
                Receipt was prepared and provided for our review of this traffic stop. However, based on
                our review of the body-worn camera recordings, the passenger was not provided with an
                Incidental Contact Receipt at the time of the stop. There were two deputies that conducted
                this traffic stop, with one of the deputies designated as being in a training status. Prior to
                the driver being issued a citation, the two deputies determined that the deputy being
                trained would ask the passenger if she would prefer to have the Incidental Contact Receipt
                mailed to her or she would have to wait for the receipt to be prepared. The deputy asked
                the passenger if she wanted to be provided with an Incidental Contact Receipt and she
                declined. Based on the passenger’s response, she was not provided with an Incidental
                Contact Receipt. We informed MCSO of the deputies’ failure to provide an Incidental
                Contact Receipt to the passenger prior to the conclusion of the traffic stop. MCSO
                reviewed the traffic stop, as well, and determined that the Incidental Contact Receipt was
                prepared during the traffic stop; however, it was not provided to the passenger after she
                was asked if she wanted the receipt and she declined.
            •   A White female driver was stopped for a broken tail light. The vehicle was occupied by
                a White male passenger and a Latino passenger. The names of the passengers were
                obtained and a records check was conducted. Incidental Contact Receipts were prepared
                and provided for our review of this traffic stop. However, based on our review of the
                body-worn camera recordings, the passengers were not provided with Incidental Contact

                                                    Page 67 of 278




WAI 48729
                   Receipts. We informed MCSO of the deputy’s failure to provide Incidental Contact
                   Receipts to the passengers prior to the conclusion of the traffic stop. MCSO reviewed the
                   traffic stop, as well, and determined that the Incidental Contact Receipts were prepared
                   and mailed to the passengers on the same day of the traffic stop.
            There were 13 cases identified in the stops that we reviewed for Paragraph 54.k. in which the
            passengers were contacted which required the issuance of either an Incidental Contact Receipt, a
            citation, or a warning. Of the 13 stops, there were two where we determined that a passenger
            should have been issued either an Incidental Contact Receipt, a citation, or a warning. The cases
            that did not meet compliance with this requirement are described in detail below.
               •   A Latino driver was stopped for reckless driving. The vehicle was occupied by a Latino
                   passenger. The passenger’s name was obtained to determine if he had a valid driver’s
                   license and a records check was conducted. The passenger was not provided with an
                   Incidental Contact Receipt.
               •   A Latino driver was stopped for failure to maintain a lane of traffic violation. The vehicle
                   was occupied by two White male passengers and two White female passengers. One of
                   the White female passengers was contacted and agreed to take a preliminary breath test to
                   determine if she was sober in order to drive the vehicle. The passenger was not provided
                   with an Incidental Contact Receipt.
            There were four cases in the stops that we reviewed for Paragraphs 25 and 54 in which the
            passenger was contacted, which required that the passenger be issued either an Incidental Contact
            Receipt, a citation, or a warning. In all four cases, the passengers were properly issued with an
            Incidental Contact Receipt, a citation, or a warning.
            As noted in some of the cases above, deputies have not been consistent in preparing and providing
            passengers with Incidental Contact Receipts during traffic stops in which the passenger is
            contacted and asked by the deputy to provide identification. It was noted during this reporting
            period that in two incidents, a Non-Traffic Contact Form was prepared when an Incidental
            Contact Receipt should have been prepared and provided to the passengers. Supervisors should
            identify such errors and omissions during their reviews of the VSCFs and take corrective action.
            During previous site visits, we discussed with MCSO that we have noted an increase in the
            number of passengers being contacted and not being provided with an Incidental Contact Receipt.
            MCSO has informed us that the TraCS system has been modified so that when a deputy prepares
            the Vehicle Stop Contact Form and uses the passenger contact field, a prompt will appear to
            instruct the deputy to prepare the Incidental Contact Receipt.
            During the third reporting period of 2018, MCSO provided the Incidental Contact Receipt, a
            citation, or a warning, when required in 36% of the cases. During the last reporting period of
            2018, MCSO provided the Incidental Contact Receipt, a citation, or a warning, when required in
            13% of the cases. During the first and second reporting periods of 2019, MCSO provided the
            Incidental Contact Receipt, a citation, or a warning, when required in 40% and 45% of the cases,
            respectively. MCSO has improved in this area of compliance during the previous reporting
            period. During the third quarter of 2019, MCSO provided the Incidental Contact Receipt, a
            citation, or a warning, when required in 81% of the cases. During the fourth quarter of 2019,


                                                      Page 68 of 278




WAI 48730
            MCSO provided the Incidental Contact Receipt, a citation, or a warning, when required in 75%
            of the cases. During this first reporting period of 2020, MCSO provided the Incidental Contact
            Receipt, a citation, or a warning, when required in 73% of the cases. During this reporting period,
            MCSO provided the Incidental Contact Receipt, a citation, or a warning, when required in 67%
            of the cases. MCSO is not in compliance with this Subparagraph.
            Paragraph 54.h. requires deputies to record, prior to the stop, the reason for the vehicle stop,
            including a description of the traffic or equipment violation observed, and any indicators of
            criminal activity developed before or during the stop. For this reporting period, we identified a
            random sample of 10 cases from the 35 cases we initially requested each month, and requested
            CAD audio and body-worn camera (BWC) footage for those cases. We listened to CAD dispatch
            audio recordings, reviewed the CAD printouts, and reviewed body-worn camera recordings for
            30 traffic stops from the sample of 105 traffic stops used for this review; and found that the
            deputies advised Communications of the reason for the stop, location of the stop, license plate,
            and state of registration for all 30 stops.
            For the remaining 75 traffic stops where body-worn camera recordings and CAD audiotapes were
            not requested, we review the CAD printout and the VSCF to ensure that the reason for the stop
            has been captured. These forms are included in our monthly sample requests. The dispatcher
            enters the reason for the stop in the system as soon as the deputy verbally advises Communications
            of the stop, location, and tag number. The VSCF and the CAD printout documents the time the
            stop begins and when it is concluded – either by arrest, citation, or warning. Deputies need to be
            precise when advising dispatch of the reason for the traffic stop, and likewise entering that
            information on the appropriate forms.
            MCSO’s compliance rating for this Subparagraph is 100%.
            Paragraph 54.i. requires deputies to document the time the stop began; any available data from
            the E-Ticketing system regarding the time any citation was issued; the time a release was made
            without a citation; the time any arrest was made; and the time the stop/detention was concluded
            either by citation, release, or transport of a person to jail or elsewhere, or the deputy’s departure
            from the scene. In our review of the documentation provided by MCSO, the CAD printouts, the
            Vehicle Stop Contact Forms, along with the E-Ticketing system and the Arizona Ticket and
            Complaint Form, the information required is effectively captured. As we noted in Subparagraph
            54.b., the stop times on the CAD printout and the Vehicle Stop Contact Form vary slightly on
            occasion. We understand that this may occur due to extenuating circumstances, and we will report
            on those instances where there is a difference of five minutes or more from either the initial stop
            time or the end time.
            We review the circumstances of each stop and the activities of the deputies during each stop to
            assess whether the length of the stop was justified. During this reporting period, we did not
            identify any stops that were extended for an unreasonable amount of time.
            Supervisors conducted timely reviews and discussions in 104 of the 105 VSCFs reviewed.
            Supervisors are required to conduct reviews of the VSCFs within 72 hours of the stop. In one
            case, the supervisory review of the VSCF was conducted four days after the date of the traffic



                                                       Page 69 of 278




WAI 48731
            stop. Deputies accurately entered beginning and ending times of traffic stops in all 105 cases
            reviewed. MCSO accurately entered the time citations and warnings were issued in all 105 cases.
            MCSO remains in compliance with this Subparagraph.
            Paragraph 54.j. requires MCSO to document whether any inquiry as to immigration status was
            conducted and whether ICE/CBP was contacted, and if so, the facts supporting the inquiry or
            contact with ICE/CBP, the time supervisor approval was sought, the time ICE/CBP was
            contacted, the time it took to complete the immigration status investigation or receive a response
            from ICE/CBP, and whether ICE/CBP ultimately took custody of the individual.
            On November 7, 2014, a United States District Court Judge issued an Order permanently
            enjoining enforcement of Arizona Revised Statute (A.R.S.) 13-2319, commonly referred to as the
            Arizona Human Smuggling Act. On November 17, 2014, MCSO issued Administrative
            Broadcast 14-75, prohibiting deputies from enforcing the above state statute, including arresting,
            detaining, or questioning persons for suspected (or even known) violations of the act and from
            extending the duration of traffic stops or other deputy-civilian encounters to do so.
            We reviewed 105 traffic stops submitted for this Paragraph, and found that none of the stops
            involved any contacts with ICE/CBP. None of the stops we reviewed involved any inquires as to
            immigration status. In addition, our reviews of Incident Reports and Arrest Reports conducted as
            part of the audits for Paragraphs 89 and 101 revealed no immigration status investigations. MCSO
            remains in compliance with this Subparagraph. In addition, we monitor any complaints made
            involving any traffic stops that contain an allegation that the race/ethnicity of the driver was a
            factor in how a driver was treated. During this reporting period, there was one such complaint.
            We will monitor this matter and review the outcome of the investigation of the case.
            Paragraph 54.k. requires MCSO to document whether any individual was asked to consent to a
            search (and the response), whether a probable-cause search was performed on any individual, or
            whether a pat-and-frisk search was performed on any individual. During our January 2018 site
            visit, we discussed with MCSO whether any other method may be feasible to identify a larger
            population of searches of individuals specific to the requirements of this Paragraph. MCSO’s
            response was that the current method is appropriate, and that there may be more cases identified
            once deputies properly document the searches of persons consistent with this Paragraph.
            MCSO provided training to deputies specific to consent searches during the 2019 Annual
            Combined Training on the Fourth and Fifth Amendment, which included a video that contained
            a scenario with a verbal exchange between a driver and a deputy who requested a consent search.
            In addition, on March 10, 2020, MCSO issued Administrative Broadcast Number 20-20, which
            re-emphasized the training segment in relation to consent searches.




                                                      Page 70 of 278




WAI 48732
            The method MCSO currently employs to identify our sample of cases to review is to identify the
            population of all traffic stops in which searches of individuals were documented on the VSCF.
            Once that population was identified, a random sample of 35 traffic stops from each month is
            identified for review. During some months, the number traffic stops that involve searches of
            persons is less than 35 traffic stops. In addition, we also review any cases in which the deputies
            performed searches of individuals in the sample of 105 traffic stops reviewed to assess compliance
            with Paragraphs 25 and 54 and the sample of traffic stops reviewed to assess compliance with
            Subparagraphs 25.d. and 54.g. When we identify issues that impact compliance or where MCSO
            policy was not followed, we provide the list of cases to MCSO for review. In the sample of traffic
            stops that we reviewed to assess compliance with Subparagraph 54.k, there were seven stops
            identified that met the criteria of this Subparagraph:
               •   A Latino driver was stopped for a stop sign violation. The vehicle was occupied by a
                   Latina passenger. The deputy detected the odor of unburnt marijuana and observed
                   suspected narcotics in the rear seat. The deputy requested and obtained consent to search
                   the driver’s person. However, the deputy did not inform the driver of the right to refuse
                   the search or revoke the consent at any time, as required by MCSO policy. No contraband
                   was found. The deputy conducted a search of the vehicle and seized suspected narcotics
                   and narcotic paraphernalia. The driver was issued a citation for driving without a valid
                   driver’s license. No charges were lodged regarding the suspected narcotics and narcotic
                   paraphernalia, pending laboratory tests on the evidence.
               •   A Latino driver was driving without a license plate. The deputy obtained consent to search
                   the driver prior to providing a courtesy ride to the driver. No contraband was found. The
                   deputy temporarily seized a firearm and knife from the driver until the courtesy ride was
                   concluded.
               •   A Latino driver was stopped for an expired registration. The deputy requested and
                   obtained consent to conduct a search of the driver’s person. However, the deputy did not
                   inform the driver of the right to refuse the search or revoke the consent at any time, as
                   required by MCSO policy. No contraband was found. The driver was issued a citation
                   for driving with a suspended driver’s license, no registration, and no insurance.
               •   A Black female driver was stopped for a stop sign violation. The deputy listed on the
                   VSCF that consent was requested and obtained to conduct a search of the driver’s person.
                   The deputy asked her what was in her purse and on her person and she opened her purse
                   and pointed out what was on her person and in her pockets. However, the deputy did not
                   inform the driver of the right to refuse the search or revoke the consent at any time, as
                   required by MCSO policy. No contraband was found. The driver was issued a citation
                   for driving with no registration and no insurance.
               •   A White male driver on a motorcycle was stopped for a speeding violation. The driver
                   informed the deputy that he was armed with a handgun, which the driver consented to
                   allowing the deputy to take custody of until the conclusion of the traffic stop. The driver
                   was issued a citation for speeding and driving without a motorcycle endorsement.



                                                      Page 71 of 278




WAI 48733
               •   A Latino driver was stopped for a stop sign violation. The vehicle was occupied by a
                   Latina passenger. The driver and passenger were asked to exit the vehicle and consent
                   was requested and obtained from them to conduct a search of their persons. However, the
                   driver and passenger were not informed of the right to refuse the search or revoke the
                   consent at any time, as required by MCSO policy. The driver was also requested and
                   provided consent to conduct a search of the vehicle. No contraband was found. The driver
                   was issued a warning for the stop sign violation.
               •   A White male driver was stopped for a speeding violation. The vehicle was occupied by
                   three White male passengers and one Latina passenger. The deputy conducted field
                   sobriety tests on the driver due to observations made which caused the deputy to suspect
                   that the driver may be impaired. No signs of impairment were found. The vehicle
                   occupants were requested to exit the vehicle, and a drug detection canine conducted a sniff
                   of the outside perimeter of the vehicle. Based on the drug detection canine indicating an
                   alert for narcotics, a search of the vehicle was conducted. No narcotics were located;
                   however, firearms were seized from the vehicle. Consent to search their persons was
                   requested and obtained from all four of the vehicle’s occupants. All four were provided
                   with a Consent to Search form, which was explained to them and that each one of them
                   signed. No contraband was found. The driver was issued a citation for the speeding
                   violation. The deputy prepared a report for the review of the Maricopa County Attorney’s
                   Office for potential charges in relation to the firearms located in the vehicle.
            In relation to the sample of traffic stops reviewed to assess compliance with Subparagraphs 25.d.
            and 54.g., the following five stops involved searches of persons.
               •   A White male driver was stopped for reckless driving. The vehicle was occupied by a
                   White female passenger and a Latino passenger. The driver was detained for reckless
                   driving. The passengers were directed to exit the vehicle and they were handcuffed. The
                   VSCF indicates that the passengers were searched after consent was requested and
                   obtained. Based on a review of the body-worn camera recording, it did not appear that
                   the deputy made a request to the White female to conduct a search of her person. The
                   deputy simply asked the passenger what was in her possession and removed a phone from
                   her person. There was no body-worn camera recording provided for the assisting deputy.
                   Due to the lack of the video recording, there was no evidence that the Latino passenger
                   was requested to provide consent to search his person. The vehicle was searched and
                   suspected narcotics and narcotic paraphernalia was seized.
               •   A White male driver was stopped for making an improper lane change. The vehicle was
                   occupied by a White male passenger and a Black male passenger. The two passengers
                   were standing outside of the vehicle at the time of these stop. The White male passenger
                   admitted to the deputy that there was marijuana in the vehicle and provided the marijuana
                   to the deputy, who seized the narcotics. The driver was issued a warning for the improper
                   lane change violation. The VSCF indicates that a search of the vehicle was conducted,
                   and that the driver and the White male passenger were searched after consent was
                   requested and obtained. Based on our review of the body-worn camera recordings, the
                   driver did not exit the vehicle during the traffic stop and was not searched, nor was a


                                                      Page 72 of 278




WAI 48734
                   request made to conduct a search of his person. Based on our review of the body-worn
                   camera recordings, a search was not conducted of the White male passenger, nor was a
                   request made to search his person. The VSCF also indicates that the White male passenger
                   was provided with an Incidental Contact Receipt. Again, based on our review of the body-
                   worn camera recordings, the White male passenger was provided with a Property Receipt,
                   yet he was not provided with an Incidental Contact Receipt. The VSCF also indicates that
                   the vehicle was searched after consent was requested and obtained. Based on our review
                   of the body-worn camera recordings, a search of the vehicle was not conducted.
               •   A Latino driver was stopped for a stop sign violation. The vehicle was occupied by a
                   Latino passenger. The deputy detected the odor of marijuana. The driver was arrested
                   for driving under the influence. The VSCF does not indicate that a search of the passenger
                   was conducted. However, based on a review of the body-worn camera recording, the
                   deputy requested and obtained the passenger’s consent to conduct a search of his person.
                   The deputy did not inform the passenger of the right to refuse or revoke the consent, as
                   required by MCSO policy. In addition, the deputy indicated on the VSCF that the search
                   of the vehicle was conducted after consent was requested and obtained from the driver.
                   Based on our review of the body-worn camera recording, the deputy informed the driver
                   that he was going to search the vehicle. Consent to search the vehicle was not requested
                   and obtained. Narcotic paraphernalia was located in the vehicle.
               •   A Black male driver was stopped for a speeding violation. The vehicle was occupied by
                   a Black male passenger. The deputy detected the odor of marijuana and requested consent
                   to conduct a search of the driver’s and passenger’s persons. The driver and passenger
                   provided consent to the searches. However, the deputy did not inform the driver and
                   passenger of the right to refuse the search or revoke the consent at any time, as required
                   by MCSO policy. No contraband was found. The deputy also requested and obtained
                   consent from the driver to search the vehicle. The deputy did not inform the driver of the
                   right to refuse the search or revoke the consent at any time, as required by MCSO policy.
                   Narcotic paraphernalia was seized from the vehicle.
               •   A Latino driver was stopped for driving with an unregistered license plate. The vehicle
                   was occupied by a Latina passenger and a Latino passenger. During the stop the deputy
                   requested and obtained consent to conduct a search of the driver’s person. However, the
                   deputy did not inform the driver of the right to refuse the search or revoke the consent at
                   any time, as required by MCSO policy. No contraband was found.
            There were no searches of persons identified in the sample of traffic stops reviewed to assess
            compliance with Paragraphs 25 and 54.
            During this reporting period, as described above, there was one traffic stop identified in which
            deputies presented the Consent to Search Forms to document when consent was requested and
            obtained to search four vehicle occupants. The body-worn camera recordings also captured the
            obtaining of the consent for the searches. MCSO has indicated that it does not require its deputies
            to use Consent to Search Forms as the primary means for documenting consent searches. MCSO
            requires that deputies document requests to conduct consent searches by way of video-recording


                                                       Page 73 of 278




WAI 48735
            the event via the BWCs. In the event the BWC is not operational, MCSO policy requires deputies
            to document requests to conduct consent searches on the Consent to Search Form. We continue
            to recommend that MCSO revisit the requirements of this section of the policy and require
            deputies to read the Consent to Search Form to the subject and require a signature from the
            individual for every request for consent to search. Due to the small population of cases that we
            and MCSO identified, it is important that deputies accurately document each search and/or request
            to a consent search, as required by this Subparagraph, to attain and maintain compliance with the
            requirement.
            In the last reporting period of 2017, MCSO’s compliance rate with this Subparagraph was 67%,
            with only three cases identified. During the first reporting period of 2018, we identified only one
            case that was applicable to this requirement and determined that the compliance status would be
            deferred. Due to the low number of cases identified in the second reporting period of 2018,
            coupled with the inaccuracies in the some of the cases that were reviewed, we again determined
            that the compliance status would be deferred. During the third reporting period of 2018, MCSO’s
            compliance rate was 71%. Due to the low number of cases identified during the fourth reporting
            period of 2018 and the first and second reporting periods of 2019, we deferred our compliance
            assessment of this Subparagraph during those reporting periods. During the third quarter of 2019,
            we determined that MCSO attained a compliance rate of 78%. During the third quarter of 2019,
            we determined that MCSO attained a compliance rating of 90%. During the last reporting period,
            we determined that MCSO attained a compliance rating of 77%. During this reporting period,
            we determined that MCSO attained a compliance rating of 75%. MCSO is not in compliance
            with this requirement.
            Paragraph 54.l. requires MCSO to document whether any contraband or evidence was seized from
            any individual, and the nature of the contraband or evidence. Generally, deputies seize the
            following types of contraband and/or evidence, which is documented on the VSCF, a Property
            Receipt, and an Incident Report: license plates; driver’s licenses; alcoholic beverages; narcotics;
            narcotic paraphernalia; weapons; and ammunition. We conduct a review of the relevant
            documents and review the VSCF to ensure that deputies properly document the seizure of the
            evidence and/or contraband.
            During our review of the collected traffic stop data (our sample of 105) during this reporting
            period, we identified one case where items were seized and properly documented on the VSCFs.
            There were no cases identified where the deputies failed to properly document seized evidence
            and/or contraband.
            In the cases we reviewed for searches of individuals under Subparagraph 54.k., there were 31
            items seized by deputies and placed into evidence. Of those 31 items, there were 11 items that
            were seized and placed into evidence and the items were not properly listed on the VSCFs, as
            required by MCSO policy. The cases involved the seizure of driver’s licenses, the seizure of
            suspected narcotics, the seizure of United States currency, and narcotic paraphernalia, all of which
            were not properly documented on the VSCFs.




                                                       Page 74 of 278




WAI 48736
            In the cases we reviewed for passenger contacts under Subparagraph 54.g., there were 35 items
            seized by deputies and placed into evidence. There was one case where the seizure of suspected
            narcotics and narcotic paraphernalia was not properly documented on the VSCF, as required by
            MCSO policy.
            In previous reporting periods, we noted an increase in the number of errors and omissions by
            deputies documenting the seizure of contraband or evidence on VSCFs. These issues continue
            through this reporting period. MCSO’s compliance rate in the second reporting period of 2018
            was 85%, and we reported that MCSO would remain in compliance with this Subparagraph for
            that reporting period. We also reported that MCSO would be required to attain a rate of
            compliance of greater than 94% to maintain compliance for the third reporting period of 2018;
            however, MCSO attained a compliance rate of 70% for that reporting period and MCSO was
            determined to not be in compliance with this Subparagraph. During the last reporting period of
            2018, MCSO attained a compliance rate of 96%. During the first quarter of 2019, MCSO attained
            a compliance rate of 87%; and we reported that MCSO would remain in compliance with this
            Subparagraph for that reporting period. We also reported that MCSO would be required to attain
            a rate of compliance of greater than 94% for the second quarter reporting period to maintain
            compliance with this requirement. During the second quarter of 2019, MCSO attained a
            compliance rate of 86% and was no longer in compliance with this requirement. During the third
            quarter of 2019, MCSO attained a compliance rate of 93%. During the fourth quarter of 2019,
            MCSO attained a compliance rate of 90%. During the first reporting period of 2020, MCSO
            attained a compliance rate of greater than 94%. During this reporting period, MCSO attained a
            compliance rate of 78%. MCSO will remain in compliance with this requirement during this
            reporting period; however, MCSO will be required to attain a compliance rate of greater the 94%
            during the next reporting period to maintain compliance with this requirement.
            Paragraph 54.m. requires the documentation of the final disposition of the stop, including whether
            a citation was issued or an arrest was made or a release was made without a citation. In all 105
            cases we reviewed, we found documentation indicating the final disposition of the stop; and
            whether the deputy made an arrest, issued a citation, issued a warning, or made a release without
            a citation. MCSO remains in compliance with this Subparagraph.
            Although MCSO has attained compliance with certain Subparagraphs, as described above, the
            agency has failed to achieve compliance with all of the Subparagraphs of Paragraph 54. We have
            in the past deferred our Phase 2 compliance assessment for Paragraph 54 as a whole. The
            requirements of this Paragraph are clear, and the guiding policies have been in place for several
            years now. If MCSO does achieve compliance with the remaining Subparagraphs of Paragraph
            54 in the next reporting period, we will change our compliance finding to not in compliance.




                                                      Page 75 of 278




WAI 48737
            Paragraph 55. MCSO shall assign a unique ID for each incident/stop so that any other
            documentation (e.g., citations, incident reports, tow forms) can be linked back to the stop.
            In Full and Effective Compliance
            To verify compliance for this Paragraph, we reviewed a sample of the Vehicle Stop Contact
            Forms, CAD printouts, I/Viewer documentation, citations, warning forms, and any Incident
            Report that may have been generated as a result of the traffic stop.
            The unique identifier “went live” in September 2013 when the CAD system was implemented.
            This number provides the mechanism to link all data related to a specific traffic stop. The number
            is automatically generated by the CAD software and is sent to the deputy’s MDT at the time the
            deputy advises Communications of the traffic stop. The unique identifier is visible and displayed
            at the top of the CAD printout and also visible on the Vehicle Stop Contact Form, the Arizona
            Traffic Citation, and the Warning/Repair Form.
            Once the deputy scans the motorist’s driver’s license, the system automatically populates most of
            the information into one or more forms required by the Order. If the data cannot be entered into
            TraCS from the vehicle (due to malfunctioning equipment), policy requires the deputy to enter
            the written traffic stop data electronically prior to the end of the shift. The start and end times of
            the traffic stop are now auto-populated into the Vehicle Stop Contact Form from the CAD system.
            Since our first visit for monitoring purposes in June 2014, TraCS has been implemented in all
            Districts; and the unique identifier (CFS number) is automatically entered from the deputy’s
            MDT. No user intervention is required.
            To determine compliance with this requirement, we reviewed 105 traffic stop cases and reviewed
            the CAD printouts and the Vehicle Stop Contact Forms for all stops. We reviewed the
            Warning/Repair Forms, when applicable, for those stops where a warning was issued or the
            vehicle had defective equipment. The unique identification number assigned to each event was
            listed on correctly on all CAD printouts for every stop. A review was conducted of the Tow
            Sheets prepared by deputies in instances where a driver’s vehicle is towed. In each instance, the
            unique identification number assigned to each event was listed correctly on the Tow Sheet. A
            review of the Incident Reports prepared by deputies in instances where policy requires the
            preparation of the report was conducted. In each instance, the unique identification number
            assigned to each event was listed correctly on the Incident Report. MCSO remains in compliance
            with this requirement.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.




                                                        Page 76 of 278




WAI 48738
            Paragraph 56. The traffic stop data collection system shall be subject to regular audits and
            quality control checks. MCSO shall develop a protocol for maintaining the integrity and accuracy
            of the traffic stop data, to be reviewed by the Monitor pursuant to the process described in Section
            IV.
            Phase 1: Not in compliance
               •   EB-2 (Traffic Stop Data Collection), most recently amended on January 7, 2020.
               •   EIU Operations Manual, currently under revision.
            Phase 2: Not in compliance
            To verify compliance for this Paragraph, we reviewed the monthly audits of the traffic stop data
            conducted by BIO on the monthly samples we select. While audits require in-depth analysis, our
            quality control checks serve as an inspection or spot-check of traffic stop data. We reviewed the
            BIO traffic stop audits for the April 1-June 30, 2020 time period and found that the audits were
            thorough and captured most deficiencies. During our review of the sample dataset, we brought
            some deficiencies to the attention of CID during our July 2020 remote site visit; we identify them
            in other areas of this report.
            The draft EIU Operations Manual, which includes procedures for traffic stop data quality
            assurance, has 27 of the 30 sections approved. The remaining sections under development cannot
            be finalized until the Traffic Stop Monthly Report (TSMR) methodology related to the analyses
            of traffic stop data is finalized and determined to be reliable and valid in accordance with the
            requirements of Paragraphs 66 and 67. The TSMR methodology is being piloted by MCSO. (See
            below.) The remaining sections also require procedures for the Traffic Stop Annual Report
            (TSAR) methodology, which is approved. The remaining task for MCSO regarding TSAR is to
            include the procedures for implementing that methodology into the EIU Operations Manual.
            Phase 1 compliance with this Paragraph requires that all sections of the EIU Operations Manual
            have been reviewed and approved.
            On September 8, 2015, MCSO issued Administrative Broadcast 15-96, which addressed the
            security of paper traffic stop forms. The procedure requires that paper forms (related to traffic
            stop data that may be handwritten by deputies in the field if the TraCS system is nonoperational
            due to maintenance or lack of connectivity) be stored in a locked cabinet and overseen by the
            Division Commander. Because of the COVID-19 pandemic, we were unable to travel to
            Maricopa County and visit the Districts to confirm that all records were locked and secure, that
            logs were properly maintained, and that only authorized personnel had access to these files. This
            activity will be delayed until we are able to resume our in-person site visits, though we note that
            MCSO has a consistent track record of complying with this Order requirement.




                                                       Page 77 of 278




WAI 48739
            MCSO began auditing traffic stop data in January 2014; and since April 2014, MCSO has
            conducted audits of the data monthly and provided those results to us. MCSO conducts audits of
            the 105 traffic stop sample that we request each reporting period. MCSO also conducts a more
            expansive review of 30 of the 105 sample pulls we request each reporting period to include
            passenger contacts and persons’ searches. EB-2 also requires regularly scheduled audits of traffic
            stop data on a monthly basis. We reviewed BIO’s monthly audits of the traffic samples from
            April 1-June 30, 2020; and found them to be satisfactory.
            To achieve Phase 1 compliance with this Paragraph, MCSO must finalize the EIU Operations
            Manual to cover all matters applicable to this Paragraph. To achieve Phase 2 compliance with
            this Paragraph, MCSO must demonstrate ongoing use of the procedures to ensure traffic stop data
            quality assurance.


            Paragraph 57. MCSO shall explore the possibility of relying on the CAD and/or MDT systems
            to check if all stops are being recorded and relying on on-person recording equipment to check
            whether Deputies are accurately reporting stop length. In addition, MCSO shall implement a
            system for Deputies to provide motorists with a copy of non-sensitive data recorded for each stop
            (such as a receipt) with instructions for how to report any inaccuracies the motorist believes are
            in the data, which can then be analyzed as part of any audit. The receipt will be provided to
            motorists even if the stop does not result in a citation or arrest.
            Phase 1: In compliance
               •   EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                   amended on May 28, 2020.
               •   EB-2 (Traffic Stop Data Collection), most recently amended on January 7, 2020.
               •   GJ-35 (Body-Worn Cameras), most recently amended on December 31, 2019.
            Phase 2: In compliance
            To verify compliance for this Paragraph, we reviewed all TraCS forms for each traffic stop that
            were included in the sample. In addition, we reviewed a subset of CAD audio recordings and
            body-worn camera footage of the stops.
            The system for providing “receipts” is outlined in EB-1 (Traffic Enforcement, Violator Contacts,
            and Citation Issuance) and EB-2 (Traffic Stop Data Collection). GJ-35 addresses the requirement
            that supervisors review recordings to check whether deputies are accurately reporting stop length.
            In addition to GJ-35, BIO developed a Body-Worn Camera Matrix for its inspectors to review
            camera recordings.
            The deputy should provide every person contacted on a traffic stop with an Arizona Traffic Ticket
            or Complaint (Citation), a Written Warning/Repair Order (Warning), or an MCSO Incidental
            Contact Receipt. For this reporting period, deputies issued citations or written warnings in all
            105 cases we reviewed.




                                                      Page 78 of 278




WAI 48740
            We did not identify any issues with the citations, warnings, and Incidental Contact Receipts issued
            to drivers for the cases reviewed under Subparagraphs 25.d. and 54.g., contact with passengers,
            and Subparagraph 54.k., searches of persons.
            MCSO’s compliance rate with this requirement is 100%. MCSO remains in compliance with this
            portion of the Subparagraph.
            The approved policies dictate that the CAD system will be used for verification of the recording
            of the initiation and conclusion of the traffic stop and that MCSO will explore the possibility of
            relying on the BWC recordings to verify that the stop times reported by deputies are accurate.
            The deputy verbally announces the stops initiation and termination on the radio, and then CAD
            permanently records this information. In May 2016, MCSO advised us that all deputies and
            sergeants who make traffic stops had been issued body-worn cameras and that they were fully
            operational. We verified this assertion during our July 2016 site visit; and since that time, we
            have been reviewing the BWC recordings to determine if stop times indicated by CAD were
            accurate. MCSO’s Audit and Inspections Unit (AIU) conducts monthly inspections of traffic stop
            data, which includes an assessment as to whether the BWC video captured the traffic stop in its
            entirety; to verify the time the stop began; and to verify if all information on forms prepared for
            each traffic stop match the BWC video. AIU conducts reviews of 30 body-worn camera
            recordings each reporting period.
            During this reporting period, we requested from MCSO 30 body-worn camera recordings for our
            review. We are able to use the BWC recordings that were provided for each stop to assess whether
            deputies are accurately reporting the stop length. The compliance rate for the sample of 30 cases
            selected from the 105 stops reviewed for using the BWC to determine if deputies are accurately
            reporting stop length is 100%. MCSO remains in compliance with this requirement.


            Paragraph 58. The MCSO shall ensure that all databases containing individual-specific data
            comply with federal and state privacy standards governing personally identifiable information.
            MCSO shall develop a process to restrict database access to authorized, identified users who are
            accessing the information for a legitimate and identified purpose as defined by the Parties. If the
            Parties cannot agree, the Court shall make the determination.
            In Full and Effective Compliance
            To verify compliance for this Paragraph, we reviewed the applicable policies and met with
            Technology Management Bureau personnel to determine if any unauthorized access and/or
            illegitimate access to any of MCSO’s database systems had occurred during this reporting period.
            The policies state that the dissemination of Criminal History Record Information (CHRI) is based
            on federal guidelines, Arizona statutes, the Department of Public Safety (ASDPS), and the
            Arizona Criminal Justice Information System (ACJIS); and that any violation is subject to fine.
            No secondary dissemination is allowed. The policies require that the Professional Standards
            Bureau (PSB) provide written notification to the System Security Officer whenever it has been
            determined that an employee has violated the policy by improperly accessing any Office computer
            database system. Every new recruit class receives three hours of training on this topic during
            initial Academy training.

                                                       Page 79 of 278




WAI 48741
            During this reporting period, we inquired whether there had been any instances of unauthorized
            access to and/or any improper uses of the database systems. MCSO informed us that during this
            reporting period, PSB did not identify any closed cases in which there was a finding that there
            was unauthorized access to and/or any improper uses of MCSO’s database systems. MCSO
            remains in compliance with this requirement.
            On June 22, 2020, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 59. Notwithstanding the foregoing, the MCSO shall provide full access to the
            collected data to the Monitor and Plaintiffs’ representatives, who shall keep any personal
            identifying information confidential. Every 180 days, MCSO shall provide the traffic stop data
            collected up to that date to the Monitor and Plaintiffs’ representatives in electronic form. If
            proprietary software is necessary to view and analyze the data, MCSO shall provide a copy of
            the same. If the Monitor or the Parties wish to submit data with personal identifying information
            to the Court, they shall provide the personally identifying information under seal.
            In Full and Effective Compliance
            Electronic traffic stop data capture began on April 1, 2014. The forms created by MCSO capture
            the traffic stop details required by MCSO policy and Paragraphs 25 and 54. BIO provides the
            traffic stop data on a monthly basis, which includes a spreadsheet of all traffic stops for the
            reporting period, listing Event Numbers as described at the beginning of Section 7. All marked
            patrol vehicles used for traffic stops are now equipped with the automated TraCS system, and all
            Patrol deputies have been trained in TraCS data entry. MCSO has provided full access to all
            available electronic and written collected data since April 1, 2014. MCSO did not collect
            electronic data before this time. During this reporting period, MCSO has continued to provide
            full access to the traffic stop data.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            b. Electronic Data Entry
            Paragraph 60. Within one year of the Effective Date, the MCSO shall develop a system by which
            Deputies can input traffic stop data electronically. Such electronic data system shall have the
            capability to generate summary reports and analyses, and to conduct searches and queries.
            MCSO will explore whether such data collection capability is possible through the agency’s
            existing CAD and MDT systems, or a combination of the CAD and MDT systems with a new data
            collection system. Data need not all be collected in a single database; however, it should be
            collected in a format that can be efficiently analyzed together. Before developing an electronic
            system, the MCSO may collect data manually but must ensure that such data can be entered into
            the electronic system in a timely and accurate fashion as soon as practicable.


                                                      Page 80 of 278




WAI 48742
            In Full and Effective Compliance
            To verify compliance with this Paragraph, we reviewed the documents generated electronically
            that capture the required traffic stop data. The electronic data entry of traffic stop data by deputies
            in the field went online on April 1, 2015. If TraCS experiences a malfunction in the field, there
            is a protocol that requires the deputy to electronically enter the traffic stop data prior to the end
            of the shift.
            MCSO continues to conduct monthly traffic stop inspections and forwards them for our review.
            Initially, the traffic stop data was captured on handwritten forms created by MCSO, completed
            by the deputy in the field, and manually entered in the database by administrative personnel
            located at each District. Now all traffic stop data is entered electronically, whether in the field or
            at MCSO District offices. Occasionally, connectivity is lost in the field due to poor signal quality,
            and citations are handwritten. Per policy, deputies must enter electronically any written traffic
            stop data they have created by the end of the shift in which the event occurred. As noted in our
            Paragraph 90 review, VSCFs are routinely entered into the system by the end of the shift.
            Deputies have demonstrated their ability to access and use TraCS, as evidenced by the fact that
            their total time on a traffic stop averages 16 minutes or less.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            c. Audio-Video Recording of Traffic Stops
            Paragraph 61. The MCSO will issue functional video and audio recording equipment to all patrol
            deputies and sergeants who make traffic stops, and shall commence regular operation and
            maintenance of such video and audio recording equipment. Such issuance must be complete
            within 120 days of the approval of the policies and procedures for the operation, maintenance,
            and data storage for such on-person body cameras and approval of the purchase of such
            equipment and related contracts by the Maricopa County Board of Supervisors. Subject to
            Maricopa County code and the State of Arizona’s procurement law, The Court shall choose the
            vendor for the video and audio recording equipment if the Parties and the Monitor cannot agree
            on one.
            In Full and Effective Compliance
            During our September 2014 site visit, we met with two MCSO Deputy Chiefs and other personnel
            to discuss MCSO’s progress of acquiring in-car video and audio equipment for all patrol vehicles
            used to conduct traffic stops. MCSO had initially set out to purchase fixed in-car cameras as
            required by the Order, but expressed an interest in acquiring body-worn video and audio recording
            devices for deputies. The Court issued an Order providing an amendment/stipulation on October
            10, 2014, requiring on-body cameras. This was a prudent decision, in that it allows for capturing
            additional data, where a fixed mounted camera has limitations. We have documented MCSO’s
            transition from in-car to body-worn cameras (BWC) in our previous quarterly status reports.



                                                        Page 81 of 278




WAI 48743
            Records indicate that MCSO began distribution of body-worn cameras on September 14, 2015,
            and full implementation occurred on May 16, 2016. The body-worn camera recordings are stored
            in a cloud-based system (on evidence.com) that can be easily accessed by supervisors and
            command personnel. The retention requirement for the recordings is three years. In July 2019,
            MCSO began distribution of the newer version of body-worn cameras to deputies. During our
            October 2019 site visit, MCSO reported that deputies assigned to the Districts have all been
            equipped with the new body-worn cameras; and that deputies in specialized assignments were
            being equipped with the new devices. The new version of body-worn cameras purchased by
            MCSO is mounted on the chest area via a magnetic mount. In addition, the devices are self-
            contained, meaning that the device does not have any cords or wires that may become
            disconnected, which had been a recurring problem with the previous devices. As we reported in
            the last two reporting periods, during our review of traffic stops we noted that in every instance,
            deputies used the new body-worn camera.
            To verify that all Patrol deputies have been issued body-worn cameras, and properly use the
            devices, we review random samples of the traffic stops as described in Paragraphs 25 and 54. In
            addition, during our District visits in January 2020, we observed that deputies were equipped with
            body-worn cameras.
            On December 9, 2019, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 62. Deputies shall turn on any video and audio recording equipment as soon the
            decision to initiate the stop is made and continue recording through the end of the stop. MCSO
            shall repair or replace all non-functioning video or audio recording equipment, as necessary for
            reliable functioning. Deputies who fail to activate and to use their recording equipment
            according to MCSO policy or notify MCSO that their equipment is nonfunctioning within a
            reasonable time shall be subject to Discipline.
            Phase 1: In compliance
               •   GJ-35 (Body-Worn Cameras), most recently amended on December 31, 2019.
               •   Body-Worn Camera Operations Manual, published on December 22, 2016.
            Phase 2: In compliance
            MCSO evaluated on-person body cameras from other jurisdictions and selected a vendor (TASER
            International, now known as Axon). Body-worn cameras have been implemented in all Districts
            since May 2016 and are fully operational. As mentioned under Paragraph 61, MCSO has
            obtained, and has equipped the deputies in the Districts with new body-worn cameras, also
            provided by Axon.




                                                       Page 82 of 278




WAI 48744
            To verify compliance for this Paragraph, we reviewed the body-worn camera recordings included
            in our monthly samples. This includes the stops reviewed each month for Paragraphs 25 and 54;
            the stops reviewed each month for Subparagraph 54.k.; and the stops reviewed each month for
            Subparagraph 54.g. For purposes of calculating compliance, we exclude any stops where the
            deputies documented on the VSCF that the BWCs malfunctioned during the stop.
            For our selection of a sample to review BWC recordings, we used the same sample of 30 cases
            we selected for the CAD audio request. Of the 30 cases in which we requested BWC recordings,
            there was one case where the deputy documented on the VSCF that he forgot to activate his body-
            worn camera during the traffic stop. In that case, a portion of the traffic stop was captured by the
            body-worn camera of an assisting deputy.
            In our sample of body-worn camera recordings reviewed for Subparagraph 54.k., we identified
            one traffic stop where the deputy activated the body-worn camera after he had initiated contact
            with the driver. The deputy made a notation of the late activation on the Incident Report that was
            prepared regarding the traffic stop. There was no documentation of any malfunction of the body-
            worn camera or any exigent circumstances that prevented the timely activation of the body-worn
            camera. In addition, there was one case where the deputy documented on the VSCF that a portion
            of his contact with a driver was not captured after the driver, who was being placed under arrest,
            struggled with the deputy, causing the body-worn camera to fall off from his person and
            deactivate. In that case, the deputy reactivated the body-worn camera shortly after it was
            deactivated.
            In our sample of body-worn camera recordings for Subparagraph 54.g., we identified four cases
            in which there were no body-worn camera recordings for deputies involved in traffic stop events.
            In three of the cases, the deputies were assisting other deputies on the traffic stops. In one case,
            the deputy was assigned with another deputy in the patrol unit. There was no documentation that
            any of the body-worn cameras malfunctioned; and there did not appear to be any exigent
            circumstances observed during our review of the recordings from the other deputies’ body-worn
            camera recordings. In addition, there was one other case in which the deputy did not activate his
            body-worn camera until after he had made contact with the driver and returned to his patrol unit.
            The deputy was being trained and activated the body-worn camera once he realized that he failed
            to activate it prior to the traffic stop.
            The remainder of the cases were in compliance, with the deputy activating the video- and audio-
            recording equipment as soon as the deputy decided to initiate the stop, and continuing to record
            through the end of the stop. We continue to provide MCSO with the information on the cases
            where issues are identified for its review.
            MCSO’s compliance rate for this requirement is 98%.




                                                       Page 83 of 278




WAI 48745
            There are still a number of instances in which deputies respond to assist at traffic stops and do not
            complete the Assisting Deputy and Body-Worn Camera Log. With the issuance of GJ-35 (Body-
            Worn Cameras), effective on December 31, 2019, the policy is now consistent with EB-2 (Traffic
            Stop Data Collection), which requires that each deputy assisting on a traffic stop prepare the
            Assisting Deputy and Body-Worn Camera Log. With that policy clarification, coupled with
            effective supervisory reviews, we anticipate that deputies will understand when they are required
            to complete the log.
            Our reviews of the body-worn camera recordings often reveal instances of deputies exhibiting
            positive, model behavior; and, at times, instances of deputies making errors, or exhibiting less
            than model behavior – all of which would be useful for training purposes. We also reviewed the
            Professional Standards Bureau’s monthly summary of closed cases for April, May, and June 2020.
            The following cases were identified that involve the review of body-worn camera recordings to
            assist in the determination of whether the allegations were valid or not:
               •   In one case, it was alleged that a deputy was rude and unprofessional during the handling
                   of a traffic crash. The complainant alleged that the deputy failed to properly investigate
                   the other driver and failed to provide medical attention to her relative when requested. A
                   review of the body-worn camera recording revealed that the deputy acted in a professional
                   manner; and that the allegation that he did not properly investigate the traffic crash was
                   not supported.
               •   In one case, during a call for service, the complainant alleged that the deputy was abrupt
                   and condescending. A review of the body-worn camera recording revealed that the deputy
                   attempted to obtain additional information from the complainant and did not act in a rude
                   and abrupt manner.
               •   In one case, it was alleged that a deputy improperly responded to a call for service and
                   issued a citation prior to speaking to the complainant. A review of the body-worn camera
                   recording revealed the deputy was properly within his jurisdiction when responding to the
                   location and that the deputy talked with the complainant prior to the citation being issued.
               •   In one case, it was alleged that a deputy, during a phone call, failed to identify himself and
                   was rude and abrasive toward the complainant. A review of the body-worn camera
                   recording revealed that the deputy did identify himself to the complainant and acted in a
                   professional manner.
               •   In one case, it was alleged that a deputy rudely asked the complainant a question. A
                   review of the body-worn camera revealed that the deputy did not pose the question alleged
                   and acted in a calm manner.
               •   In one case, it was alleged that a deputy made certain facial expressions and taunted the
                   complainant during a call for service. A review of the body-worn camera recording,
                   coupled with statements from witnesses, revealed that the deputy did not make any facial
                   gestures or taunt the complainant.




                                                       Page 84 of 278




WAI 48746
            •   In one case, it was alleged that a deputy was short with the complainant’s spouse and
                failed to display compassion during a call for service. A review of the body-worn camera
                recording, coupled with statements from witnesses, revealed that the deputy acted in a
                professional and respectful manner during the call for service.
            •   In one case, it was alleged that a deputy failed to take proper action in response to an
                alleged violation of a personal protection order and referred the complainant to take the
                matter to court. A review of the body-worn camera recording revealed that the deputy
                acted in accordance with MCSO policies and procedures, and that the deputy did not refer
                the complainant to take the matter to court.
            •   In one case, it was alleged that a deputy did not properly investigate a traffic crash and
                that the deputy mistreated her because she was a woman. A review of the body-worn
                camera recording revealed that the deputy conducted a proper traffic crash investigation.
                The investigation determined that there was insufficient evidence to prove or disprove that
                the deputy made the complainant feel humiliated based on her gender.
            •   In one case, it was alleged that a deputy did not respond in a timely manner to the scene
                of a traffic crash, and that the deputy assisted the other driver because the deputy
                personally knew the other driver. A review of the body-worn camera recording, coupled
                with statements from witnesses, revealed that the deputy responded to the traffic crash
                scene timely and that the deputy did not assist the other driver in a manner to make it look
                like the complainant was at fault for the traffic crash.
            •   In one case, it was alleged that a lieutenant and sergeant failed to take proper action to
                render aid to a victim, failed to properly secure the scene, and failed to respond to the
                scene in a timely manner due to the victim’s ethnicity being Latino. It was also alleged
                that the lieutenant and sergeant failed to properly supervise and monitor actions being
                taken by subordinate deputies at the scene. It was alleged that a deputy improperly
                questioned a suspect, conducted an improper warrantless search, and improperly
                questioned a suspect about his immigration status. Additionally, it was alleged that the
                lieutenant, the sergeant, and the involved deputies failed to active their body-worn
                cameras as required by MCSO policy. The result of the investigation determined that the
                lieutenant and sergeant failed to properly supervise and monitor the actions of deputies at
                the scene. It was found that a deputy conducted an improper warrantless search and
                improperly questioned the suspect. The deputy was found to have acted within MCSO
                policy in relation to discussing the suspect’s legal status relative to explaining
                requirements for purchasing a firearm. The results of the investigation found that the
                lieutenant and sergeant and two of the involved deputies failed to active their body-worn
                cameras as required by MCSO policy. One of the involved deputies was found to have
                properly activated his body-worn camera.
            •   In one case, it was alleged that a deputy made an improper search of a vehicle and when
                confronted, he used excessive force against a subject. In addition, two other deputies were
                alleged to have used excessive force against the subject as well. Additionally, it was
                alleged that a deputy did not make a reasonable decision by removing handcuffs from the


                                                   Page 85 of 278




WAI 48747
                   subject in the holding cell, which resulted in the deputy being assaulted by the subject. A
                   review of the body-worn camera recordings revealed that the search of the vehicle was
                   proper and that the use of force against the subject by the deputies was within MCSO’s
                   policies and procedures. The review also determined that the deputy did not make a
                   reasonable decision by removing the subject’s handcuffs in a holding cell.
               •   In one case, allegations were made that a deputy made an improper arrest and made several
                   inappropriate comments. A review of the body-worn camera revealed that the deputy
                   acted in a professional manner and that the arrest was proper and in accordance with
                   MCSO’s policies and procedures.
            As demonstrated with the aforementioned examples, body-worn cameras recordings have proven
            to be invaluable in resolving complaints alleging misconduct by deputies.


            Paragraph 63. MCSO shall retain traffic stop written data for a minimum of 5 years after it is
            created, and shall retain in-car camera recordings for a minimum of 3 years unless a case
            involving the traffic stop remains under investigation by the MCSO or the Monitor, or is the
            subject of a Notice of Claim, civil litigation or criminal investigation, for a longer period, in
            which case the MCSO shall maintain such data or recordings for at least one year after the final
            disposition of the matter, including appeals. MCSO shall develop a formal policy, to be reviewed
            by the Monitor and the Parties pursuant to the process described in Section IV and subject to the
            District Court, to govern proper use of the on-person cameras; accountability measures to ensure
            compliance with the Court’s orders, including mandatory activation of video cameras for traffic
            stops; review of the camera recordings; responses to public records requests in accordance with
            the Order and governing law; and privacy protections. The MCSO shall submit such proposed
            policy for review by the Monitor and Plaintiff’s counsel within 60 days of the Court’s issuance of
            an order approving the use of on-body cameras as set forth in this stipulation. The MCSO shall
            submit a request for funding to the Maricopa County Board of Supervisors within 45 days of the
            approval by the Court or the Monitor of such policy and the equipment and vendor(s) for such
            on-body cameras.
            In Full and Effective Compliance
            MCSO developed and issued a protocol and policy that requires the original hardcopy form of
            any handwritten documentation of data collected during a traffic stop to be stored at the District
            level and filed separately for each deputy. When a deputy is transferred, his/her written traffic
            stop information follows the deputy to his/her new assignment. During our January 2020 site
            visit, we inspected the traffic stop written data files at District 2 and District 6 to ensure that
            hardcopies of traffic stop cases are stored for a minimum of five years. We found that the records
            were in order and properly secured. MCSO remains in compliance with this requirement.
            On June 22, 2020, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.




                                                       Page 86 of 278




WAI 48748
            d. Review of Traffic Stop Data
            Paragraph 64. Within 180 days of the Effective Date, MCSO shall develop a protocol for periodic
            analysis of the traffic stop data described above in Paragraphs 54 to 59 (“collected traffic stop
            data”) and data gathered for any Significant Operation as described in this Order (“collected
            patrol data”) to look for warning signs or indicia or possible racial profiling or other improper
            conduct under this Order.
            Phase 1: Not in compliance
               •   EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                   amended on May 28, 2020.
               •   EB-2 (Traffic Stop Data Collection), most recently amended on January 7, 2020.
               •   GJ-33 (Significant Operations), most recently amended on May 10, 2018.
               •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                   April 30, 2020.
               •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
               •   EIU Operations Manual, currently under revision.
            Phase 2: Not in compliance
            MCSO will achieve Phase 1 compliance with this Paragraph when it incorporates its protocols for
            periodic analyses of the traffic stop data into the EIU Operations Manual. To achieve Phase 2
            compliance with this Paragraph, MCSO must demonstrate ongoing use of the methodologies
            delineated in the protocol established for Phase 1 compliance in the monthly, quarterly, and
            annual analyses used to identify racial profiling or other bias-based problems.


            Paragraph 65. MCSO shall designate a group with the MCSO Implementation Unit, or other
            MCSO Personnel working under the supervision of a Lieutenant or higher-ranked officer, to
            analyze the collected data on a monthly, quarterly and annual basis, and report their findings to
            the Monitor and the Parties. This review group shall analyze the data to look for possible
            individual-level, unit-level or systemic problems. Review group members shall not review or
            analyze collected traffic stop data or collected patrol data relating to their own activities.
            Phase 1: In compliance
               •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                   April 30, 2020.
               •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: Not in compliance




                                                      Page 87 of 278




WAI 48749
            The Traffic Stop Analysis Unit (TSAU) is the Unit directly responsible for analyses of traffic stop
            data on a monthly, quarterly, and annual basis to identify warning signs or indicia or possible
            racial profiling or other improper conduct as required by Paragraph 64. MCSO must report
            TSAU’s findings from its analyses to the Monitor and the Parties.
            Paragraph 65 requires quarterly analyses of traffic stop data, but MCSO has not ever conducted
            such analyses. MCSO understands that once it starts conducting quarterly analyses, it must do so
            continuously every quarter to maintain compliance. During our January 2020 site visit, MCSO
            expressed interest in obtaining our approval of topics, to prevent a slowdown in its ability to
            produce quarterly reports. In response to this request, we approved seven topics during the first
            quarter of calendar year 2020 with the caveat that methodologies for each topic remain open for
            discussion and approval in the future. During our July 2020 virtual site visit, MCSO committed
            to submitting its first quarterly study in the third quarter of calendar year 2020. That study will
            be an evaluation of supervisor traffic stop reviews. The methodology for a second quarterly study
            that will look at the historical TSAR intervention process remains under review.
            Paragraph 65 also requires MCSO to conduct monthly analyses of traffic stop data. MCSO’s
            original monthly process to analyze traffic stop data began in 2015, but was suspended in May
            2016 because of our determination that the original process lacked statistical validity and required
            significant refinement to improve the identification of potential alerts in EIS. MCSO resumed
            monthly analyses of traffic stop data in May 2017 using a new methodology that was statistically
            based, but generated a substantial number of alerts, many of which did not demonstrate a pattern
            of potential bias sufficient to warrant the setting of an alert in EIS. Because of this problem, we
            suspended the process during our July 2017 site visit to allow EIU time to consider possible
            refinements to the existing methodology.
            MCSO’s vendor, CNA, proposed a new methodology for the monthly analysis of traffic stop data
            (TSMR) that involves using a comparative analysis involving propensity score weighting for
            those deputies making more than 20 stops over a rolling 12-month period. For those deputies
            making fewer than 20 stops over the same period, the methodology will involve using descriptive
            statistics to compare a deputy to their peers – i.e., those who are also in the pool of deputies
            making fewer than 20 stops. The TSMR methodology was approved in January 2020, and is
            being tested as a pilot program. The pilot will involve developing thresholds for benchmarks
            required by Paragraph 67, below. These thresholds are the means to generate deputy-level
            allegations of warning signs or indicia or possible racial profiling or other improper conduct as
            required by Paragraph 64. We and the Parties have worked with MCSO and CNA on an ongoing
            basis with periodic telephonic meetings to maintain momentum of the implementation of TSMR
            and to track the progress of the pilot.
            MCSO will achieve Phase 2 compliance with this Paragraph when its periodic analyses involve
            the consistent use of a statistical methodology designed to identify patterns of deputy behavior at
            odds with their peers.




                                                       Page 88 of 278




WAI 48750
            Paragraph 66. MCSO shall conduct one agency-wide comprehensive analysis of the data per
            year, which shall incorporate analytical benchmarks previously reviewed by the Monitor
            pursuant to the process described in Section IV. The benchmarks may be derived from the EIS
            or IA-PRO system, subject to Monitor approval. The MCSO may hire or contract with an outside
            entity to conduct this analysis. The yearly comprehensive analysis shall be made available to the
            public and at no cost to the Monitor and Plaintiffs.
            Phase 1: In compliance
               •   EB-2 (Traffic Stop Data Collection), most recently amended on January 7, 2020.
               •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                   April 30, 2020.
               •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: In compliance
            MCSO has completed four comprehensive annual Traffic Stop Annual Report (TSAR) analyzing
            traffic stop data to look for evidence of racial profiling or other bias-based policing. The first
            three TSARs were conducted by MCSO’s first contract vendor, Arizona State University. The
            latest TSAR was conducted by MCSO’s current vendor, CNA.
            MCSO released the first TSAR in May 2016 titled, “Preliminary Yearly Report for the Maricopa
            County’s Sheriff’s Office, Years 2014-2015.” It found that there are deputies engaged in racially-
            biased policing when compared to the average behavior of their peers.
            MCSO released the second TSAR in March 2017. This evaluation confirmed the first report’s
            main finding that racially-biased policing within MCSO appears to be both a deputy and
            organizational level problem.
            MCSO released its third TSAR in May 2018, which reported the same results of its two
            predecessor reports: racially-biased policing persists within MCSO at the organizational level.
            MCSO released its Fourth TSAR in September 2019, employing a new methodology that we
            approved in April 2019. It reported disparate outcomes by race of driver, but the report never
            explained what these findings meant with regard to systemic bias. More specifically, unlike the
            previous three TSARs that reported the presence of systemic bias within the Patrol Division of
            MCSO, the Fourth TSAR failed to make a determination on whether the findings of disparate
            outcomes were a systemic problem. We, MCSO, and the Parties all agreed that such
            conclusionary statement was required. In October 2019, the Sheriff issued a statement that read,
            “The 4th Traffic Stop Annual Report continues to show disparate outcomes in our traffic stops of
            minorities. These disparate outcomes are warning signs of potential racial bias in our patrol
            function, which has been and continues to be a major concern for the Office. These may be
            indicative of a systemic problem. We will continue to work with the Monitor and the Parties on
            how best to determine the cause of these disparate outcomes and how best to address racial bias
            in our patrol function, where it exists. We will remain diligent, continue to develop our internal
            oversight, accountability and consequences to properly address and root out any behaviors in
            conflict with our commitment to ethical, constitutional policing practices.”


                                                      Page 89 of 278




WAI 48751
            In May 2020, MCSO released its fifth report, which reported findings that are consistent with past
            TSARs. The Fifth TSAR found that there were statistically significant disparities comparing
            Latino to Whites for all post-stop outcomes, except seizures. It also reported that the disparities
            were potential indicia of bias as described in the First Order. In a statement subsequent to the
            release of TSAR5, the Sheriff issued a statement that read: “[TSAR5] [s]hows disparate outcomes
            in our traffic stops of minorities similar to the outcomes……[and that]…these disparate outcomes
            are warning signs of potential racial bias in our patrol function….” The Sheriff committed to
            determining the cause of the disparate outcomes and working to address them.


            Paragraph 67. In this context, warning signs or indicia of possible racial profiling or other
            misconduct include, but are not limited to:
            a.       racial and ethnic disparities in deputies’, units’ or the agency’s traffic stop patterns,
                     including disparities or increases in stops for minor traffic violations, arrests following a
                     traffic stop, and immigration status inquiries, that cannot be explained by statistical
                     modeling of race neutral factors or characteristics of deputies’ duties, or racial or ethnic
                     disparities in traffic stop patterns when compared with data of deputies’ peers;
            b.       evidence of extended traffic stops or increased inquiries/investigations where
                     investigations involve a Latino driver or passengers;
            c.       a citation rate for traffic stops that is an outlier when compared to data of a Deputy’s
                     peers, or a low rate of seizure of contraband or arrests following searches and
                     investigations;
            d.       indications that deputies, units or the agency is not complying with the data collection
                     requirements of this Order; and
            e.       other indications of racial or ethnic bias in the exercise of official duties.
            Phase 1: In compliance
                 •   EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                     amended on May 28, 2020.
                 •   EB-2 (Traffic Stop Data Collection), most recently amended on January 7, 2020.
                 •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: Not in compliance
            The EIU provided monthly analyses and documents describing the benchmarks used to set alerts
            for possible cases of racial profiling or other deputy misconduct involving traffic stops. As
            reported in Paragraph 65, this process was suspended in July 2017. Concerns about the
            shortcomings of prior TSMR methodologies are documented in our previous reports.




                                                         Page 90 of 278




WAI 48752
            We have discussed in our previous quarterly status reports that MCSO has achieved Phase 1
            compliance with this Paragraph as a result of its intent to implement the individual benchmarks
            required by this Paragraph. These benchmarks are highlighted below and are generally referred
            to as post-stop outcomes in the TSMR methodology. These benchmarks are incorporated into the
            approved TSMR methodology.
            Paragraph 67.a. identifies three benchmarks pertaining to racial and ethnic disparities. The first
            benchmark references disparities or increases in stops for minor traffic violations (Benchmark 1).
            The second benchmark addresses disparities or increases in arrests following traffic stops
            (Benchmark 2). The third benchmark addresses disparities or increases in immigration status
            inquiries (Benchmark 3). Since these three benchmarks are incorporated into the EIU Operations
            Manual and are incorporated as post-stop outcomes in the TSMR methodology being piloted,
            MCSO is in compliance with Paragraph 67.a.
            Paragraph 67.b. identifies a benchmark pertaining to evidence of an extended traffic stop
            involving Latino drivers or passengers (Benchmark 4). Since this benchmark is now incorporated
            into the EIU Operations Manual and is incorporated in the TSMR methodology being piloted,
            MCSO is in compliance with Paragraph 67.b.
            Paragraph 67.c. identifies three benchmarks. The first benchmark pertains to the rate of citations
            (Benchmark 5): MCSO is required to identify citation rates for traffic stops that are outliers when
            compared to a deputy’s peers. The second benchmark (Benchmark 6) pertains to seizures of
            contraband: MCSO is required to identify low rates of seizures of contraband following a search
            or investigation. The third benchmark in Paragraph 67.c. (Benchmark 7) is similar to Benchmark
            6, but it pertains to arrests following a search or investigation. This is also the case for Benchmark
            7. Since the three benchmarks are now incorporated into the EIU Operations Manual and are
            incorporated as post-stop outcomes in the TSMR methodology being piloted, MCSO is in
            compliance with Paragraph 67.c.
            Paragraph 67.d. establishes a benchmark pertaining to agency, unit, or deputy noncompliance
            with the data collection requirements under the First Order (Benchmark 8). This benchmark
            requires that any cases involving noncompliance with data collection requirements results in an
            alert in EIS. EIU published an Administrative Broadcast on November 28, 2016 to instruct
            supervisors how to validate data in TraCS for those cases involving duplicate traffic stop records
            to deliver timely data validation for our review. MCSO’s draft EIS Project Plan 4.0 reported that
            MCSO began the data validation process for this benchmark on November 28, 2016. Therefore,
            MCSO is in compliance with Paragraph 67.d.
            Paragraph 67.e. allows for other benchmarks to be used beyond those prescribed by Paragraph
            67.a.-d. MCSO has three benchmarks under Paragraph 67.e. Benchmark 9 is defined as racial or
            ethnic disparities in search rates. Benchmark 10 is defined as a racial or ethnic disparity in
            passenger contact rates. Benchmark 11 is defined for non-minor traffic stops. Benchmarks 9-11
            are incorporated into the EIU Operations Manual, as well as the TSMR methodology now being
            piloted. Therefore, MCSO is in compliance with Paragraph 67.e.




                                                        Page 91 of 278




WAI 48753
            While MCSO has completed operationalizing the benchmarks required by this Paragraph, we
            have discussed the problems with MCSO’s previous methodologies. Simply put, these earlier
            methodologies produced too many alerts that MCSO could reasonably manage on an ongoing
            basis. As noted earlier, CNA’s new TSMR methodology, which incorporates these benchmarks,
            has been approved; and MCSO is implementing a pilot program.
            The new TSMR methodology is proposed to be piloted in four Phases. Phase I involves
            developing the TSMR analytical plan that includes, among other things, creating the STATA
            syntax for the methodology and a Dashboard that will present detailed results that will reflect
            potential deputy-level alerts generated. MCSO completed Phase I in June 2020. Phase II began
            in June 2020. This will include establishing thresholds for flags, allegations, and alerts that will
            eventually drive the selection of deputies potentially engaging in biased policing. Phase III will
            lead to the development of the intervention process whereby deputies who receive alerts will be
            subject to supervisory interventions. Finally, Phase IV will focus mostly on developing a training
            process to apprise MCSO staff of the process and expected outcomes from TSMR. Each Phase
            requires review and approval of specific items by us and the Parties to ensure it is compliant with
            the intent of the First Order.
            During our January 2020 site visit, we agreed to hold regular telephonic meetings during the pilot
            to identify potential problems and solutions to expedite the resumption of the analysis of traffic
            stop data to look for potential cases of biased policing at the individual deputy level. These
            telephonic meetings continued during this reporting period.
            We note that traffic stop data beginning with July 2017 have not been subject to any analyses that
            are intended to look for potential cases of biased policing at the individual deputy level. This is
            because we and the Parties agreed that the Fourth TSAR (covering traffic stop data from July
            2017 through December 2018) and the Fifth TSAR (covering traffic stop data from January 2019
            through December 2019) should look exclusively for systemic bias. Individual deputy level bias
            would be exclusive to the monthly analysis of traffic stop data (the TSMRs). While we recognize
            and support the goal of the TSMR process, the efficacy of the approved TSMR methodology
            remains unknown. This information will not become known until the pilot is completed. Until
            the efficacy of the methodology is known, MCSO is not in Phase 2 compliance with this
            Paragraph.


            Paragraph 68. When reviewing collected patrol data, MCSO shall examine at least the following:
            a.     the justification for the Significant Operation, the process for site selection, and the
                   procedures followed during the planning and implementation of the Significant
                   Operation;
            b.     the effectiveness of the Significant Operation as measured against the specific operational
                   objectives for the Significant Operation, including a review of crime data before and after
                   the operation;
            c.     the tactics employed during the Significant Operation and whether they yielded the
                   desired results;


                                                       Page 92 of 278




WAI 48754
            d.       the number and rate of stops, Investigatory Detentions and arrests, and the documented
                     reasons supporting those stops, detentions and arrests, overall and broken down by
                     Deputy, geographic area, and the actual or perceived race and/or ethnicity and the
                     surname information captured or provided by the persons stopped, detained or arrested;
            e.       the resource needs and allocation during the Significant Operation; and
            f.       any Complaints lodged against MCSO Personnel following a Significant Operation.
            In Full and Effective Compliance
            MCSO has not conducted a Significant Operation that met the requirements of the Order since
            Operation Borderline in December 2014. Subsequent activities (i.e., Operation Gila Monster in
            October 2016) have not met the criteria for review under this or other Paragraphs.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination. As a result, MCSO District command staff – as
            well as Investigations and Enforcement Support – will no longer be required to submit monthly
            statements that they have not participated in Significant Operations as defined by this and other
            Paragraphs; however, they will be required to notify us should staff become involved in a
            Significant Operation. We will continue to assess Phase 2 compliance through interviews with
            command and District staff during our regular site visits. During our October and January visits
            to the Districts, District personnel advised us that no Significant Operations had occurred within
            their jurisdictional boundaries, nor had any of their staff participated in such operations with other
            departments. These statements were also confirmed in discussions with the Deputy Chiefs of
            Patrol Bureaus East and West. During our remote site visits in April and July, MCSO
            administrative personnel advised us that there were no new Significant Operations conducted by
            MCSO or any of its personnel.


            Paragraph 69. In addition to the agency-wide analysis of collected traffic stop and patrol data,
            MCSO Supervisors shall also conduct a review of the collected data for the Deputies under his
            or her command on a monthly basis to determine whether there are warning signs or indicia of
            possible racial profiling, unlawful detentions and arrests, or improper enforcement of
            Immigration-Related Laws by a Deputy. Each Supervisor will also report his or her conclusions
            based on such review on a monthly basis to a designated commander in the MCSO
            Implementation Unit.
            Phase 1: In compliance
                 •   EA-3 (Non-Traffic Contact), most recently amended on June 28, 2019.
                 •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: Not in compliance




                                                        Page 93 of 278




WAI 48755
            MCSO has placed into production database interfaces with EIS, inclusive of Incident Reports
            (IRs), Non-Traffic Contact Forms (NTCFs), Arizona Office of Courts (AOC) records, and the
            Cornerstone software program (referred to as “the HUB”), that includes training and policy
            records for MCSO. Supervisors have demonstrated the ability to access these during our site
            visits. Most audits and inspections of supervisory oversight activities indicate compliance but
            several continue to show fluctuating trends over time, and MCSO has yet to fully develop some
            inspections that would allow a determination of compliance under this Paragraph. MCSO
            continues to develop the Traffic Stop Monthly Report (TSMR) that will provide supervisors the
            ability to review and respond to data pertinent to the performance of deputies under their
            command with respect to the requirements of Paragraph 67.
            MCSO has automated the dissemination and responses to alert investigations initiated for
            repetitive deficiencies discovered during audit and inspection processes; however, many of these
            processes have been placed on hold as MCSO reevaluates the thresholds for the triggering of
            alerts. In April 2020, we requested that MCSO provide an update on their progress toward the
            development of new/revised alert threshold triggers that are not tied to the Traffic Stop Monthly
            Analysis. The EIU Lieutenant responded that MCSO was continuing to collect information from
            similar agencies regarding the thresholds they employ, and MCSO is also developing a survey to
            be sent to MCSO field personnel to assess the current practices of the organization. When the
            survey is presented to us, we will provide feedback as necessary. Nonetheless, AIU has developed
            an inspection that tracks EIS alert investigations from the time that they are assigned from EIU
            to District personnel and make their way back through the chain of command for final approval
            of a disposition. The protocol for this inspection has been included in the EIU Operations Manual,
            Section 302 (EIS Alert Processes), and was approved on March 27, 2019. In April, there was no
            inspection completed, as there was not a sufficient number of closed investigations to compute
            the ratios. However, in May and June, the percentages of investigations being completed within
            policy timeframes were 73% and 78% respectively. AIU sent out BIO Action Forms (BAFs) to
            the Units with deficiencies. We will continue to track these trends. A review of the closed alerts
            themselves shows that the majority were completed with a meeting between the supervisor and
            their subordinate. Moreover, we have noted an increasing number of investigations involve
            repetitive BAFs. The outcome of these investigations is typically meeting with a supervisor, but
            they have also led to coaching and additional oversight on the part of the immediate supervisor.
            Since there were no dramatic departures found among the alert closures for January through May,
            we did not conduct a telephonic site visit conference session on these issues in April or July.
            However, we requested that MCSO update us on the progress the agency has made in
            implementing an inspection evaluating the effectiveness of alert investigations and repeated BIO
            Action Forms for specific personnel and Districts. The BIO Captain responded that MCSO is
            currently conducting a BAF tracking study to assess how often Districts and individual personnel
            receive repeated BAFs. Following the study, MCSO plans to propose a methodology to routinely
            assess the effectiveness of interventions related to repeat BAFs, as well as alert investigations
            outcomes themselves. We will evaluate this methodology when it is produced. In addition, the
            Training Division is creating a class to standardize evaluation of intervention effectiveness with
            the anticipation that the training would be delivered later in 2020 and implementation of
            effectiveness tracking would be piloted and implemented thereafter. In this way, BIO will be able


                                                      Page 94 of 278




WAI 48756
            to discover if Districts, or individual supervisors, are experiencing repetitive problems that need
            to be addressed to ensure compliance with this Paragraph, as well as those covered in Paragraphs
            81, 94, and 95.
            MCSO has already conducted a pilot tracking analysis of BIO Action Forms that were sent out
            between January and May 2019. MCSO continues to use the insights gained from this initial
            analysis to refine and develop a repeatable process that is less labor-intensive than the first effort.
            We will continue to work with MCSO to develop and refine this inspection/audit.
            The Fourth and Fifth Traffic Stop Annual Reports (TSAR) were published and available to the
            public on MCSO’s website. These reports focus on organizational trends in traffic stop activity
            and do not allow an examination of potential individual bias in traffic stop outcomes. The
            methodology employed for the Fourth and Fifth TSARs was also meant to create a foundation for
            the Traffic Stop Monthly Report (TSMR). We continue to work with MCSO on the development
            of a monthly traffic stop analysis that would provide information about potential bias of individual
            deputies when compared with their peers. We, along with the Plaintiff and Plaintiff-Intervenors,
            have held frequent conference calls addressing a variety of outstanding issues related to the
            TSMR. MCSO plans to test the methods collectively developed in a pilot program, as well as
            creating training programs and intervention strategies for supervisors, which will subsequently be
            rolled out to the Office as a whole. The previous monthly traffic stop analysis was suspended
            because the benchmarks and thresholds were not grounded in either acceptable theory or analytic
            rigor that would make them consistently useful.
            Due to the priority of the Traffic Stop Annual and Monthly Reports, MCSO had postponed the
            implementation of a Quarterly Traffic Stop Report (TSQR) as required by the First Order.
            However, MCSO has proposed and received approval for several quarterly studies. When the
            TSQRs are produced, we will evaluate how they addresses the requirements of this and other
            Paragraphs.
            MCSO continues to provide us access each month to all Non-Traffic Contact Forms (NTCFs)
            involving investigative stops – but has only begun planning to conduct more thorough statistical
            analyses of these for this and other Paragraphs. At times over the past year our review of the
            NTCFs provided each month indicated that a higher proportion of Latinos are being contacted in
            particular areas of the County for relatively minor infractions. Our review of NTCFs for January
            through March did not raise particular concerns about disparate treatment; however, we have
            engaged MCSO to clarify its’ policy and forms for NTCFs. These activities are ongoing and have
            been the subject of several conference calls since January 2020. Most recently, MCSO has
            proposed an initial study of how this form, and the related policy, are being used across the
            agency; however, such an analysis falls short of the requirements of this Paragraph as it does not
            investigate potential indications of bias in how these stops are conducted. The publication of each
            of these reports (TSAR, TSMR, TSQR, and NTCF) is necessary for the evaluation of Phase 2
            compliance for this and other Paragraphs.
            We continue to evaluate the effectiveness of supervisory investigations into alerts each month by
            selecting a random sample of 15 cases. Over the past year, we have found that most supervisors
            are completing these investigations in a timely fashion and addressing the deficiencies raised. In
            several cases, there are ongoing PSB investigations that limit the ability of supervisors to review

                                                        Page 95 of 278




WAI 48757
            materials beyond the brief descriptions provided to supervisors, as outlined in Paragraph 75.a.
            and 75.b., below. In these instances, the supervisor closes the alert investigation to maintain the
            integrity of the ongoing PSB inquiry.
            MCSO has created an EIS Alert Review Group (ARG) that evaluates the investigations of
            supervisors prior to closing an alert. The ARG ensures that the reports of the supervisors address
            all aspects of the assigned investigation, and returns those that are deficient to the District for
            continued revision. Over the past several months, we have noted that the proportion of completed
            alert investigations being sent back to the Districts by the ARG has fallen below one-third of all
            cases we evaluate. This may be due to the importance MCSO has placed on supervisory
            investigations in the past years’ training, as well as the creation of liaisons between BIO and the
            Districts to ensure that supervisors receive the necessary support and information to complete
            these investigations. In addition, EIU has developed online supervisory resource material for
            alert investigations that was approved for placement on the HUB following our January site visit.
            The Audit and Inspections Unit (AIU) conducts monthly audits of supervisory oversight via the
            Supervisory Notes made for each deputy. Minimally, each month, supervisors should be making
            a performance appraisal note, reviewing two body-worn camera recordings, and reviewing the
            EIS profile of their subordinate. In April through June, MCSO reported compliance rates based
            upon their matrix ranging from 97% in May, to 98.3% in April. Our computation of rates is based
            on the number of deficiencies for the cases reviewed, along with the nature of the deficiencies,
            resulting in compliance rates ranging from 90.3% in May, to 94% in April. In those instances
            where supervisors failed to make the appropriate notations, AIU sent out BIO Action Forms to
            the respective Districts. We will continue to evaluate the processing of these as MCSO refines
            the tracking of BIO Action Forms (BAFs).
            AIU also conducts three inspections of traffic stop information: two of these pertain to the timely
            review and discussion of traffic stops by supervisors for each subordinate; and the third is an
            inspection regarding the correct completion of traffic forms and the coordination of these forms
            with databases like CAD. For the review audits, there was a compliance finding above 97%
            during the period of April to June. The inspections for discussion of traffic stops between March
            and May, due to the lagged 30-day period in which a discussion may occur, show similarly high
            compliance ratings, except in April (94.5%) when five discussions in District 1 did not occur
            within policy timeframes. BIO sent an Action Form to District 1, which we will request to review.
            For the traffic stop data inspection, MCSO uses a matrix involving traffic forms, CAD and BWC
            recordings. The compliance rates for May and June were in the low 90th percentile. The April
            audit rate was 77%, due to five instances where information being checked across forms and CAD
            did not match, and four instances of mismatched information found upon review of BWC
            recordings. Action Forms were sent to the responsible Districts but these were spread across the
            organization and did not indicate a pattern existing in any one District.
            MCSO has developed a new Incident Report Inspection that has been approved following several
            revisions. The inspection should include instances where prosecuting authorities turned cases
            down due to a lack of probable cause, among other matrix items developed by MCSO. MCSO
            reports compliance rates for April to June exceeding 98% with no instances of cases being turned
            down due to a lack of probable cause. Our review of the inspection materials yielded slightly


                                                       Page 96 of 278




WAI 48758
            lower compliance rates, ranging from 95% in April and June, and 97% in May. During this
            period, there were several cases where the inspectors noted a lack of articulation of elements
            describing the context of the crime and supervisors not filing memorialization forms indicating
            they had seen these deficiencies when the IRs were approved. In one instance in June where
            Miranda requirements were not met by the reporting deputy, the supervisor noted these
            deficiencies in a memorialization. For those deficiencies discovered during the inspection
            process, BIO Action Forms were sent to the appropriate Districts for additional review and action.
            The inspections of supervisory oversight continue to show fluctuations that MCSO is
            investigating and addressing with BAFs, training, and policy evaluation. We have found that
            measures like the creation of the Alert Review Group have greatly enhanced the accountability
            of Districts and individual supervisors in the completion of their roles.


            Paragraph 70. If any one of the foregoing reviews and analyses of the traffic stop data indicates
            that a particular Deputy or unit may be engaging in racial profiling, unlawful searches or
            seizures, or unlawful immigration enforcement, or that there may be systemic problems regarding
            any of the foregoing, MCSO shall take reasonable steps to investigate and closely monitor the
            situation. Interventions may include but are not limited to counseling, Training, Supervisor ride-
            alongs, ordering changes in practice or procedure, changing duty assignments, Discipline, or of
            other supervised, monitored, and documented action plans and strategies designed to modify
            activity. If the MCSO or the Monitor concludes that systemic problems of racial profiling,
            unlawful searches or seizures, or unlawful immigration enforcement exist, the MCSO shall take
            appropriate steps at the agency level, in addition to initiating corrective and/or disciplinary
            measures against the appropriate Supervisor(s) or Command Staff. All interventions shall be
            documented in writing.
            Phase 1: In compliance
               •   EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                   amended on May 28, 2020.
               •   EB-2 (Traffic Stop Data Collection), most recently amended on January 7, 2020.
               •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: Not in compliance
            MCSO continues to develop the methodology and related plans for the Traffic Stop Monthly
            Reports (TSMRs) and the Traffic Stop Quarterly Reports (TSQRs). The TSMR is meant to be a
            more timely response to potential indications of bias at the deputy level through the examination
            of traffic stop data. We, the Parties, and MCSO have conducted frequent conference calls to
            ensure that the methodologies adopted will be effective in replacing the intervention processes
            emanating from prior Traffic Stop Annual Reports (TSARs). MCSO is planning a pilot program
            process to evaluate and assist in the refinement of each aspect related to the TSMR.




                                                      Page 97 of 278




WAI 48759
            MCSO continues to develop the EIU Operations Manual. The sections of the manual that remain
            under development are those related to statistical methodologies for the TSMR, TSQR, and the
            thresholds that may trigger alert inquiries. MCSO has received approval to move forward on
            several TSQR projects even as the TSMR remains in the planning stage.
            MCSO has published the Fifth Traffic Stop Annual Report and continues to find in the
            examination of traffic stop outcomes disparities “that may indicate a systemic bias within the
            patrol function” that needs to be ameliorated. The analytic methods used in the Annual Reports
            are not able to identify individual deputy activity, but do form the basis for organizational
            strategies to address systemic biases through training and policy.
            A portion of the monthly alert report produced by EIU depends upon the TSMR, which remains
            under development. However, the EIS also produces alerts for numerous activities, ranging from
            repetitive data entry errors to internal and external complaints. Many of these ongoing alerts are
            dependent upon the revision of alert thresholds which continue to undergo evaluation by MCSO.
            While we acknowledge that the revision of these thresholds entails time consuming research and
            surveys of line personnel, we believe the delay of nearly two years has hampered the effective
            use of the EIS to track repetitive behavior that may be deleterious to the organization and the
            community it serves. BIO personnel continue to evaluate and update the thresholds used to trigger
            these alerts to ensure that they are sufficient to detect behaviors that might indicate bias on the
            part of deputies, taking into consideration the current assignment of the deputies as noted in
            Paragraph 81.f. The alerts triggered are first evaluated by EIU personnel and then transmitted,
            via BlueTeam, to the appropriate supervisor and District command. The supervisors conduct an
            investigation, including a potential discussion with the designated deputy, and memorialize their
            actions in BlueTeam. District command staff and an Alert Review Group (ARG), comprised of
            multiple BIO personnel, review these investigations to ensure that proper investigations are
            carried out and possible interventions are clearly outlined.
            AIU began producing an inspection of EIS Alert Processes in April 2019 that evaluates the
            timeliness of alert investigation completion and whether discussions, training, or Action Plans
            might result from the supervisory investigation. The inspection is lagged by one month to allow
            supervisors 30 days to complete the investigation. The compliance rate for timely completion of
            investigations was in the mid to high 70th percentile in May and June, with no closed
            investigations reported in April. MCSO has not yet developed a protocol to evaluate how
            effective the discussions, activities or Action Plans resulting from these investigations have been;
            however, the Training Division, working in concert with EIU, included in the 2019 SRELE
            training a refresher course on supervisory responsibilities in conducting alert investigations. This
            training was delivered during the fall of 2019. Following our January site visit, MCSO also placed
            on the HUB resource materials for supervisors who may not have conducted alert investigations
            recently. This material provides supervisors with examples of how to fill out the alert
            investigation paperwork or contact EIU staff should the need arise.




                                                       Page 98 of 278




WAI 48760
            MCSO is not in Phase 2 compliance with this Paragraph, as both the TSMR and TSQR are
            undergoing development and have not yet been placed in production. We will monitor the
            planned piloting of the TSMR methodology over the next several weeks and continue to
            participate with the Plaintiffs and Plaintiff-Intervenors in regular conference calls about MCSO’s
            progress.
            MCSO’s Plan to Promote Constitutional Policing (also referred to as the Constitutional Policing
            Plan, or CPP) was drafted to address systemic issues identified in the Traffic Stop Annual Reports
            (TSARs). As part of our compliance assessment of this Paragraph, we review documentation
            submitted by MCSO on the Plan, and obtain updates on the CPP during our site visits. The Plan
            to Promote Constitutional Policing included nine Goals and a timeline for the completion of the
            Goals. Our comments in this report pertain to compliance with the Plan during the second quarter
            of 2020.
            In early January 2020, MCSO provided an online link to a newly created spreadsheet titled “2020
            Constitutional Policing Plan.” The spreadsheet was based on the plan originally agreed to by the
            Parties and approved by the Court. The spreadsheet provided additional details of MCSO’s
            reported progress on each of the nine CPP Goals: the start date; the projected finish date; and the
            status of sub-Goals and projects.
            We determine compliance with the CPP through several means. First, we have monthly and
            quarterly document requests pertaining to specific Goals of the CPP which we review. Second,
            we review the progress reported in the online spreadsheet. Third, we corroborate listed progress
            during our quarterly site visits, where we confirm the reported outcomes and ask clarifying
            questions on projects completed. In summary, we corroborate the completion of projects based
            on reviewing supporting documentation including the CPP spreadsheet, and confirmation that we
            receive during our site visits. Our comments below reflect what we learned from all three areas.
            Due to ongoing pandemic concerns, we again postponed our in-person site visit for July, but held
            conference calls with MCSO and the Parties on compliance issues related to the CPP.
            Goal 1: Implementing an effective Early Intervention System (EIS) with supervisor discussions.
            MCSO reported an overall 64% completion rate on implementing an effective Early Intervention
            System (EIS) with supervisory discussions, a 12% increase from our last report. The supervisory
            discussion process noted a starting date of April 3, 2018, with a projected completion date of
            December 31, 2020. The completion rate noted was a 2% increase from April. During our July
            remote site visit, the Traffic Stop Monthly Report (TSMR) was reported to be in progress, with a
            37% completion rate, a 4% increase from April. The expected completion date is December 31,
            2020. Information sharing within the Office was noted at 57% on the tracking spreadsheet.
            MCSO advised us that there had been some procedural changes, and most information sharing
            was done via telephone or email. MCSO reported that a town hall was held in Litchfield Park in
            late May, to review and discuss the results of the Fifth Traffic Stop Annual Report (TSAR).
            MCSO plans to hold a town hall in the third quarter; the progress of internal town halls was listed
            at 40%. The District Liaison Program was reported at 64%.
            Goal 2: Evaluating supervisors’ performances through an effective Employee Performance
            Appraisal process. Goal 2 noted a completion rate of 28%, a 5% increase from our previous


                                                       Page 99 of 278




WAI 48761
            report. The EPA policy revisions and related items were noted at 86%. The training and
            implementation of the EPA process was listed as 14%. The system configuration for the revised
            EPA form is expected to be completed by May 8, 2021. As of our July remote site visit, the
            system configuration had not started. During our July remote site visit, MCSO advised us that
            the expected timeline for the use of the actual EPA template is the end of the first year of an
            employee’s cycle of evaluation under the new policy; it is expected to start mid-2021. Completion
            of the training, and implementation of the EPA process, has a completion date on the tracking
            spreadsheet of May 31, 2022. This project noted a completion rate of 14% in July.
            Goal 3: Delivering enhanced implicit bias training. Goal 3 was noted as 53% completed on the
            tracking spreadsheet; this is a 40% increase from previously reported completion rate. The
            completion date reverted to March 31, 2021. MCSO changed the completion date for the 2020
            ACT to September 30, 2020. The completion rate on the 2020 ACT was noted as 75%. Although
            the 2020 ACT covers required aspects of implicit bias, during our July remote site visit, MCSO
            advised us that MCSO is not requesting credit for enhanced training. MCSO continues to work
            with the town of Aguila for the enhanced training, and the next stand-alone training project will
            focus on the town of Guadalupe. The progress of the stand-alone implicit bias pilot program was
            listed as 22%. The completion date is listed as November 24, 2020. Due to the expected number
            of questions and comments, a separate call was held with MCSO, the Parties, and members of the
            Community Advisory Board (CAB) on the History of Discrimination training video. The video
            director was on the call and provided some insight into the thought process behind the intent and
            production of the video. The Parties and the CAB noted some positive aspects, but also expressed
            some concerns with the video and made suggestions for improvement. The Parties were
            concerned that the video appeared too promotional for the Office; and that it underplayed
            problems that continue, including traffic stop data showing possible signs of bias. The Parties
            also stated that the video minimizes what transpired against the Latino community and
            underestimates how Latinos presently feel. MCSO requested that comments and suggestions be
            submitted using specific time references in the video. The Parties and the CAB subsequently
            submitted comments, which we collated and forwarded to MCSO. MCSO stated that the agency
            plans to incorporate the video into the 2021 ACT curriculum. At the request of the CAB, MCSO
            provided a list of the eight videos in the Training Video Library.
            Goal 4: Enhanced fair and impartial decision-making training. Goal 4 was noted as 54%
            completed. This Goal was previously at 24%. For 2020 MCSO will develop a stand-alone
            video/HUB training class with a five-question test on Fair and Impartial Decision Making.
            MCSO intends to include a section on this topic in the 2021 ACT. This project was noted as 46%
            complete; the projected finish date continues to be December 31, 2020. We understand that
            MCSO is attempting to accomplish this training in a 30 minute video, with a five-question test.
            We have some concerns that the length of time allotted will not sufficiently address the subject,
            and that a five-question test will not meet Paragraph 43 requirements. The topic of fair and
            impartial decision making is to be discussed at a Captains’ meeting in the future. There were
            virtual Captains’ meetings held during this quarter; however, these did not cover the topics of
            Goals 3, 4, and 5 of the CPP. Discussion of successful and unsuccessful strategies at Captains’
            meetings, related to Goals 3, 4, and 5, are scheduled to be completed by November 24, 2020.



                                                     Page 100 of 278




WAI 48762
            Goal 5: Delivering enhanced training on cultural competency and community perspectives on
            policing. The completion rate for Goal 5 was noted at 50%. The previous completion rate was
            21%. The 2020 Annual Combined Training (ACT) on Fourth and Fourteenth Amendment
            training began on October 31, 2019, with a projected completion date of September 1, 2020.
            MCSO plans to conduct roll call briefings and online training with a selection of videos, paired
            and delivered with talking points. Online training will be delivered by supervisors and
            commanders biannually. The projected start date is September 1, 2020, with the completion date
            still at December 31, 2020. Per MCSO, future captains’ meetings will include discussion of
            successful and unsuccessful strategies to address cultural competency. There were virtual
            Captains’ meetings held during this quarter; however, these did not cover the topics of Goals 3,
            4, and 5 of the CPP. Discussion of successful and unsuccessful strategies at Captains’ meetings,
            related to Goals 3, 4, and 5, are scheduled to be completed by November 24, 2020. Stand-alone
            Cultural Competency Training is scheduled for completion by November 25, 2020. This project
            is noted at 22% complete, an increase of 16% from our previous report.
            The deployment of the community survey is scheduled to occur between October 1, and
            December 31, 2020. MCSO previously advised that the agency was working on a 15-question
            survey, to be administered to selected individuals who have been involved in traffic stops. The
            completion rate for this project was noted in July as 33%. Subsequent to our July site visit, we
            received a copy of the 17-question survey. The survey questions pertain only to the specific
            traffic encounter with the deputy. There are 10 questions regarding the driver’s perception of
            how they were treated. There are questions about the deputy’s actions, and the driver’s overall
            satisfaction with the deputy’s treatment. The remaining questions are related to demographics.
            The document notes that there is still a need to develop the technological platforms that will be
            used to deploy the survey. MCSO stated that it needs further input from the Information
            Technology Management Bureau and counsel before the survey is implemented. The survey will
            be available to drivers who were subject to traffic stops, for up to seven days after the contact.
            We note that the survey requires the MC number from the traffic stop to obtain additional
            information from the driver, so the proposed survey will not be anonymous. There is a footnote
            that states “Information can be obtained via automatic linkage to MC Number through MCSO
            databases and need not be explicitly asked.” However, the implications of this statement may not
            be clear to some drivers. We inquired as to the progress of incorporating cultural competency
            into the FTO program. During our July remote site visit, MCSO advised us that the agency
            continues to work with an expert in the field. The tracking spreadsheet noted a completion rate
            of 57%. The expected date of completion was listed as December 30, 2020.
            Goal 6: Improving traffic stop data collection and analysis. Goal 6 was noted as 81% completed
            on the tracking spreadsheet. The previous completion rate was 68%. MCSO did not have a
            Traffic Stop Monthly Report (TSMR) methodology in place during the second quarter of 2020.
            The Fifth TSAR was published in May; no work has been done on the Sixth TSAR. MCSO noted
            that there are biweekly conference calls with the Monitoring Team and Parties to sort through the
            technical challenges, and to work through the interventions. We inquired how MCSO planned to
            evaluate the effectiveness of interventions. MCSO stated that the agency has considered some
            ideas, such as looking at trends over time and repeat alerts, but MCSO did not provide a clear
            answer or timeline for the completion of the methodology for the assessment of interventions.


                                                      Page 101 of 278




WAI 48763
            MCSO continues to work on the Traffic Stop Monthly Report (TSMR), which was reported to be
            at 37% during our July remote site visit. On the online spreadsheet, the TSMR shows Phase 1 at
            99%, Phase 2 at 43%, Phase 3 at 40%, and Phase 4 at 50%. With regard to the quarterly report,
            MCSO noted a completion rate of 93% on the first quarterly report, and an 84% completion rate
            on the second quarterly report. The projected completion of the second quarterly report was noted
            on the tracking spreadsheet as June 19, 2020.
            Goal 7: Encouraging and commending employees’ performance and service to the community.
            This goal has been completed. This goal was not part of the requirements set by the First Order.
            Goal 8: Studying the Peer Intervention Program. This goal has been completed. This goal was
            not part of the requirements set by the First Order.
            Goal 9: Building a workforce that provides constitutional and community-oriented policing and
            reflects the community we serve. As of our July review, Goal 9 was noted as having a 54%
            completion rate. MCSO’s goal is to have a hiring process that will build a workforce that provides
            constitutional policing and reflects the community they serve. The expected completion date on
            this goal continues to be December 31, 2020. During our July remote site visit, MCSO advised
            us that that MCSO has continued the hiring process and has re-implemented the polygraph exam
            as part of the process. MCSO is performing all required background services, just on a smaller
            scale, to adjust to pandemic requirements.
            MCSO advised that it has continued with its advertising campaign for applicants, but there have
            been no in-person events. With regard to the employee engagement survey, MCSO stated that
            they considered using a vendor but will probably wind up doing the survey in-house. MCSO
            noted that the report, and recommendations to enhance employee engagement and retention, are
            still a work in progress; the report has not been completed.
            With regard to personnel, at the time of our July remote site visit, there were a total of 443
            vacancies, of which 94 were sworn, 172 were Detention, and 177 were civilian. The attrition
            rates at the time of our inquiry were 1.9% for sworn, 3% for Detention, and 4.9% for civilian.
            MCSO had 113 voluntary separations since January 1, 2020. At the time of our July remote site
            visit, MCSO had a hiring freeze and there existed the possibility of a budget reduction. MCSO
            reported three Detention academy classes in progress, with total of 22 trainees, and two deputy
            academy classes with 15 deputy trainees.
            Of the four voluntary separations in the sworn ranks, 75% were White, and 25% were Latino. Of
            the 37 voluntary separations in Detention, 51% were White, 27% were Latino, 15% were African
            American, and 2.7% were Asian. Of the 22 voluntary separations for civilians, 62% were White,
            13.6% were Latino, 13.6% were African American, 4.5% were Asian, and 4.5% were “other.”
            MCSO advised us that the breakdown in supervisory positions was: male, 73%; female, 29%;
            White, 73%; Latino, 19%; African American, 4%; and Asian, 2%.
            In summary, during the second quarter MCSO reported progress on most of the CPP goals, with
            the exception Goal 9, which remained at the same completion rate. Personnel statistics reported
            by MCSO during our July remote site visit indicate a negative trend. MCSO reported 443
            vacancies in July, compared to 410 in April. There are 10 more sworn vacancies and 27 more
            Detention vacancies in July. The comparisons below are related to the completion percentages

                                                      Page 102 of 278




WAI 48764
            we recorded from the tracking spreadsheet in April, compared to those recorded in July. As of
            our last review of the CPP spreadsheet in early July, Goal 1 was at 61% in comparison to the prior
            quarterly review, which was 52%. Goal 2 was at 28% compared to the previous report, which
            was 23%. Goal 3 was listed as 53%, compared to the previous reported completion rate of 13%.
            Goal 4 was listed as at 54%, compared to the previous reported completion rate of 17%. Goal 5
            was reported at 50%, compared to the previous completion rate of 23%. Goal 6 was reported at
            90%, compared to the previous completion rate of 72%. Goal 9 was at 54%, unchanged from the
            April completion rate.


            Paragraph 71. In addition to the underlying collected data, the Monitor and Plaintiffs’
            representatives shall have access to the results of all Supervisor and agency level reviews of the
            traffic stop and patrol data.
            In Full and Effective Compliance
            MCSO has provided us with access to existing data from monthly and annual reports.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.
            While we continue to work with both MCSO and the Parties on specific issues of methodology
            for Non-Traffic Contact Forms and the Annual, Monthly, and Quarterly Reports for traffic stop
            data, we have nonetheless been afforded complete access to all requests involving data.




                                                      Page 103 of 278




WAI 48765
            Section 8: Early Identification System (EIS)
            COURT ORDER IX. EARLY IDENTIFICATION SYSTEM (“EIS”)


            Paragraph 72. MCSO shall work with the Monitor, with input from the Parties, to develop,
            implement and maintain a computerized EIS to support the effective supervision and management
            of MCSO Deputies and employees, including the identification of and response to potentially
            problematic behaviors, including racial profiling, unlawful detentions and arrests, and improper
            enforcement of Immigration-Related Laws within one year of the Effective Date. MCSO will
            regularly use EIS data to promote lawful, ethical and professional police practices; and to
            evaluate the performance of MCSO Patrol Operations Employees across all ranks, units and
            shifts.
            Phase 1: In compliance
               •   EA-3 (Non-Traffic Contact), most recently amended on June 28, 2019.
               •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: Not in compliance
            As a result of interfaces for remote databases introduced in 2017, the Early Intervention System
            (EIS) now includes Incident Reports (IRs), Non-Traffic Contact Forms (NTCFs), records from
            the Administrative Office of the Courts (AOC), and training completion and policy
            acknowledgement records from the Cornerstone software (the HUB). MCSO continues to work
            on the EIU Operations Manual to memorialize the collection, analysis, and dissemination of
            relevant data; as well as the responsibilities and roles of departmental and EIU personnel. During
            this reporting period, MCSO did not make no changes or additions to the manual. MCSO has
            completed approximately 90% of the manual to date. Those sections that are under development
            pertain to the Traffic Stop Monthly Report (TSMR), the Traffic Stop Quarterly Report (TSQR)
            and thresholds for triggering potential alert investigations arising from monthly analysis of traffic
            and patrol functions.
            To capture the activities of deputies in non-traffic stops of individuals, MCSO created Non-
            Traffic Contact Forms (NTCFs), which were interfaced with EIS in mid-2017. MCSO has
            provided us with access to investigative stops that make up a portion of NTCFs since their
            inception. Over the past two years, we have suggested that MCSO create a methodology to
            statistically examine these civilian contacts to ensure that there is no evidence of bias in the
            manner in which they are conducted. MCSO has produced a preliminary draft of an NTCF
            inspection methodology that we have returned with comments. In addition, we have requested
            and received several months of data for all contacts captured using NTCFs; and we found that the
            distinction between Field Information and Investigative Stop is not clear to deputies using the
            forms. MCSO plans to conduct a study of NTCF use by deputies, using the preliminary
            methodology mentioned previously, to evaluate whether the form, policy, and training associated
            with stops documented on NTCFs needs to be modified.



                                                       Page 104 of 278




WAI 48766
            We will continue to work with MCSO to finalize each of these data analytic methods. MCSO
            continues to regularly publish a number of reports on deputy activity and supervisory oversight
            that are not tied to the methodologies of the TSMR, TSQR, or TSAR.
            The Audits and Inspections Unit (AIU) produces a monthly report evaluating Supervisory Notes
            that indicate whether supervisors are reviewing the EIS data of deputies under their command.
            The inspection looks for indications that supervisors made entries for each person they supervise
            with regard to two randomly selected BWC videos, provide one EPA note, make two supervisor
            entries, and indicate that the supervisor has reviewed their deputies’ EIS statuses. The compliance
            rates reported by MCSO are based on a matrix developed for this inspection. For this quarter, the
            reported compliance rates range from a high of 98.2% in April, to 97.08% in May. We calculate
            our compliance rates based upon what we consider significant deficiencies related to Order
            requirements and any case reviewed with a significant deficiency impacts the compliance rate.
            Our computed compliance rate for April was 96% and 90.3% for May. While these differences
            in compliance rates are often not large, they may be consequential as indicators of training needs,
            policy deficiencies, or overall compliance with the Court Order. AIU continues to send BIO
            Action Forms to the Districts with deficiencies, and we have always had the opportunity to review
            these forms when requested.
            In the Traffic Stop Review and Discussion Inspections for this quarter, we note stable compliance
            rates above 97%, excluding April Discussions which dropped to 94.5% due to five stops from
            District 1. A third traffic-related audit is the Traffic Stop Data Inspection in which AIU uses a
            matrix comparing traffic stop information found on Vehicle Stop Contact Forms (VSCFs) with
            Computer Aided Dispatch (CAD) and body-worn camera (BWC) footage. The compliance rate
            ranged from 77% in April to 94.3% in June. There was no pattern attributable to any one District.
            For each month, AIU sent out BIO Action Forms to the Districts where deficiencies were found.
            While we can look for trends in deficiencies over each quarter, we have suggested to MCSO that
            AIU conduct an evaluation of all BIO Action Forms sent to Districts to ensure that there are not
            long-term trends by Districts or supervisors that cannot be distinguished while looking at shorter
            timeframes. MCSO conducted a preliminary analysis of BIO Action Forms from January to May
            2019 and reported these findings during our July site visit. MCSO found that there was indeed a
            small number of deputies who had received several BIO Action Forms. MCSO produced a
            methodology in June 2020, which we and the Parties returned with comments. MCSO indicates,
            in response to several questions submitted during our July 2020 virtual site visit, that the agency
            continues to refine the methodology for re-submission. We will evaluate this when it is produced
            in a form for review by us and the Parties.
            EIU also produces a monthly report on alerts triggered within EIS. From March to May, we noted
            a dramatic increase in Notice of Claim alerts, but none of these were sent to supervisors for
            investigation. We submitted a series of questions on these issues prior to our July virtual site
            visit. BIO command staff responded by noting that they had recently discovered that there was a
            backlog of emails from the Legal Liaison Section regarding Notice of Claims. EIU staff are
            currently working through this backlog. PSB also reviews all of these claims and determines
            whether an investigation is warranted. For all other alerts, EIU personnel review the alerts and
            disseminate them to supervisors and District command if alerts indicate the potential for biased


                                                      Page 105 of 278




WAI 48767
            activity or thresholds are exceeded for particular actions such as external complaints, unexcused
            absences, data validations, and others. Once the supervisors receive the alert investigation, they
            employ a template (Attachment B of GH-5 [Early Identification System]) to conduct the
            investigation and report their findings and results to the chain of command through BlueTeam.
            MCSO has also created an EIS Alert Review Group (ARG) to evaluate the closure of alert
            investigations. Our review of alert closures for April through June yielded no concerns; however,
            we have found consistently that approximately 20-25% of alert investigations are not completed
            within policy timeframes. MCSO continues to work on how to evaluate the effectiveness of
            interventions undertaken to complete the EIS Alerts Inspection. We continue to assist MCSO in
            the development of this protocol.


            Paragraph 73. Within 180 days of the Effective Date, MCSO shall either create a unit, which
            shall include at least one full-time-equivalent qualified information technology specialist, or
            otherwise expand the already existing role of the MCSO information technology specialist to
            facilitate the development, implementation, and maintenance of the EIS. MCSO shall ensure that
            there is sufficient additional staff to facilitate EIS data input and provide Training and assistance
            to EIS users. This unit may be housed within Internal Affairs (“IA”).
            Phase 1: In compliance
                •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: In compliance
            The Bureau of Internal Oversight (BIO) is overseen by a captain and is comprised of three Units
            designed to achieve different compliance functions. Each is a fully operational Unit headed by a
            lieutenant with both sworn and civilian staff responsible for diverse but interrelated oversight
            functions. The Early Intervention Unit (EIU) coordinates the daily operation of the EIS. This
            unit evaluates alerts generated by the EIS, reviews them and sends out investigations to District
            personnel as prescribed by policy. The Audits and Inspections Unit (AIU) has developed and
            carries out ongoing inspections to ensure that deputies and supervisors are using the EIS properly
            and to the fullest extent possible. When AIU discovers deficiencies, it sends out BIO Action
            Forms to the affected Districts and individuals; and ensures the return of the appropriate forms.
            The Traffic Stop Analysis Unit (TSAU) was most recently created due to the complexities of
            generating all of the statistical reports related to traffic and patrol functions of MCSO. The leaders
            of these units respond to specific requests made by us and the Parties and appear collectively
            during our site visit meetings to answer any questions related to the operation of BIO.
            Over the last 18 months the EIS database has been expanded to include Incident Reports (IRs),
            Non-Traffic Contact Forms (NTCFs), records from the Arizona Office of Courts (AOC), and
            training and policy receipt records from the Cornerstone software program (the HUB).
            Supervisors now have much more information available to them about the deputies under their
            command than they ever had in the past.




                                                       Page 106 of 278




WAI 48768
            Paragraph 74. MCSO shall develop and implement a protocol setting out the fields for historical
            data, deadlines for inputting data related to current and new information, and the individuals
            responsible for capturing and inputting data.
            Phase 1: In compliance
               •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
               •   EIU Operations Manual, currently under revision.
            Phase 2: In compliance
            MCSO has met the requirements of this Paragraph by identifying the data to be collected and the
            responsibility of persons across the organization to review, verify, and inspect the data making
            up the early intervention system. These roles and responsibilities are originally developed in GH-
            5 (Early Identification System) and more comprehensively elaborated in Section 200 (Duties and
            Responsibilities), approved in August 2019, of the EIU Operations Manual.
            MCSO has not yet completed the revision of the EIU Operations Manual. In response to an April
            document request, MCSO noted that the agency has not produced any new section of the manual
            since our January site visit. At that time, 90% of the manual had been finalized. The remaining
            10% of the manual is comprised of the ongoing development of the methodologies for the Traffic
            Stop Monthly and Quarterly Reports, as well as the revision of the thresholds dependent on the
            results from the ongoing pilot projects related to the TSMR and threshold analyses. The manual
            sections pertaining to this Paragraph have already been finalized and published; therefore, MCSO
            has attained Phase 1 compliance.
            MCSO has shown progress in the development of a data-handling protocol. These processes have
            been memorialized in the EIU Operations Manual (Section 306), which was approved in July.
            Aside from Section 200, noted above, Section 305 (Software Change Control Processes),
            approved in October 2018, is meant to ensure that all modifications to software or data collection
            are coordinated in a prospective fashion before any implementation occurs. These software
            changes are provided to us on a monthly basis through regular document requests and are
            discussed during the quarterly site visit meetings. Each of these sections of the EIU Operations
            Manual expands upon policy that has already been approved.
            MCSO has also created a committee of personnel from each unit that handles, or adds to, traffic
            data before it is analyzed. The reports from the regular monthly meetings of this group are made
            available to us and show the attention to detail and memorialization of changes put in place to
            improve data processes.
            Finally, EIU produces a monthly report for benchmarks not related to the traffic stop
            methodologies. Benchmarks 3 and 8 (Paragraph 67) involve incidents of immigration inquiries
            and data validation errors committed by deputies. During this reporting period, there were no
            immigration inquiries; however, 18 data validation alerts were triggered within EIS from April
            through June 2020. As noted in the AIU Traffic Data Inspection reports from this time period,
            these occur when vehicle information is incomplete/incorrect or where information on the VSCF
            is not consistent with what is found in Computer Aided Dispatch (CAD).



                                                      Page 107 of 278




WAI 48769
            Paragraph 75. The EIS shall include a computerized relational database, which shall be used to
            collect, maintain, integrate, and retrieve:
            a.       all misconduct Complaints or allegations (and their dispositions), excluding those made
                     by inmates relating to conditions of confinement or conduct of detention officers (i.e., any
                     complaint or allegation relating to a traffic stop shall be collected and subject to this
                     Paragraph even if made by an inmate);
            b.       all internal investigations of alleged or suspected misconduct;
            c.       data compiled under the traffic stop data collection and the patrol data collection
                     mechanisms;
            d.       all criminal proceedings initiated, as well as all civil or administrative claims filed with,
                     and all civil lawsuits served upon, the County and/or its Deputies or agents, resulting
                     from MCSO Patrol Operations or the actions of MCSO Patrol Operation Personnel;
            e.       all arrests;
            f.       all arrests in which the arresting Deputy fails to articulate probable cause in the arrest
                     report, or where an MCSO Supervisor, court or prosecutor later determines the arrest
                     was not supported by probable cause to believe a crime had been committed, as required
                     by law;
            g.       all arrests in which the individual was released from custody without formal charges
                     being sought;
            h.       all Investigatory Stops, detentions, and/or searches, including those found by the Monitor,
                     an MCSO supervisor, court or prosecutor to be unsupported by reasonable suspicion of
                     or probable cause to believe a crime had been committed, as required by law;
            i.       all instances in which MCSO is informed by a prosecuting authority or a court that a
                     decision to decline prosecution or to dismiss charges, and if available, the reason for such
                     decision;
            j.       all disciplinary action taken against employees;
            k.       all non-disciplinary corrective action required of employees;
            l.       all awards and commendations received by employees;
            m.       Training history for each employee; and
            n.       bi-monthly Supervisory observations of each employee.
            Phase 1: In compliance
                 •   EA-3 (Non-Traffic Contact), most recently amended on June 28, 2019.
                 •   GC-13 (Awards), most recently amended on July 22, 2020.
                 •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
                 •   EIU Operations Manual, currently under revision.


                                                        Page 108 of 278




WAI 48770
               •   Professional Services Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            Since 2017, MCSO has placed into production data interfaces for Incident Reports (IRs), Non-
            Traffic Contact Forms (NTCFs), Justice Court turndowns (AOC) and the Cornerstone software
            program (the HUB) that provides reports for training and policy acknowledgment. MCSO
            continues to develop some inspections or analytic reports that ensure that personnel are accurately
            using the EIS data available; however, the data do exist in the EIS and are accessible by personnel
            we have interviewed during each site visit. We will continue to evaluate and monitor the use of
            EIS in furtherance of the Orders. During our January site visit, we also reviewed with MCSO
            representatives how the data for the following Subparagraphs appear on-screen and are accessible
            to first-line supervisors. We found no issues of concern during this review.
            Paragraph 75.a. requires that the database include “all misconduct Complaints or allegations (and
            their dispositions),” with some exclusions.
            EIPro, a web-based software application that allows employees and supervisors to view
            information in the IAPro case management system, includes the number of misconduct
            complaints and allegations against deputies.
            Since February 2017, both open and closed cases have been viewable by supervisors. PSB
            controls the ability to view open cases based upon the parties who may be involved. PSB
            personnel developed a protocol to write the summaries for both open and closed cases that appear
            in the EIS. This protocol has been approved, and was incorporated into the PSB Operations
            Manual that was published on December 13, 2018. Each month, we receive a spreadsheet of open
            and closed external complaints as they appear in EI Pro for supervisors to review. Our
            examination of these descriptions for April through June found that these summaries meet our
            expectations. Additionally, during all site visits between 2017 and January 2020, we observed
            that field supervisors could easily access these summaries and understand the types of issues
            involved in the complaints. Supervisors conducting alert investigations have also routinely
            referred to a review of complaint summaries as a portion of their investigative process.
            Supervisors are also advised that they can always contact EIU and PSB for clarification if it is
            necessary.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.b. requires that the database include “all internal investigations of alleged or
            suspected misconduct.”
            Corresponding to the discussion above involving external complaints, internal investigation
            summaries also appear in the IAPro system. All complaint summaries, open and closed, have
            been viewable since February 2017. PSB uses a standard protocol to develop the case summaries
            and access limits. This protocol has been approved by us and has been included in the PSB
            Operations Manual published in December 2018. Each month, we receive a spreadsheet of
            internal allegations as they appear to supervisors in EIS. Our review of the summaries for April
            through June found that these summaries are transparent and easily understandable. During our
            past site visits, we have found that line supervisors are also able to easily access the summaries


                                                      Page 109 of 278




WAI 48771
            of open and closed internal investigations pertaining to their subordinates. Supervisors also have
            referred to these summary fields while conducting alert investigations. Field supervisors always
            have the option of requesting additional information from EIU and PSB should they deem the
            summaries insufficient.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.c. requires that the database include “data compiled under the traffic stop data
            collection and the patrol data collection mechanisms.”
            MCSO has created electronic forms to collect data from traffic stops, incidental contacts and
            warnings.
            MCSO has also created interfaces with EIS for remote databases including Incident Reports (IRs)
            and Non-Traffic Contact Forms (NTCFs). These reports are readily available to supervisors to
            review within EIS. Field supervisors have shown that they have the ability to view IRs and
            NTCFs during our past site visits. AIU already conducts an inspection of IRs and has recently
            revised the methodology to improve and streamline the inspection process. We have suggested
            during our last several site visits that MCSO create a similar inspection for NTCFs, as well as
            propose an analytical strategy to examine whether any racial or ethnic inconsistencies may exist
            in the incidents documented on the NTCF. MCSO recently produced a brief proposal of the
            methods they would use to analyze NTCFs based upon these ongoing discussions. We, Plaintiffs,
            and Plaintiff-Intervenors provided comments on these proposals in early April 2020. Following
            several conference calls on both the forms and policy, EA-3 (Non-Traffic Contact), MCSO
            proposed an initial study that would only evaluate how the NTCF form and policy are being used
            across the agency. MCSO also proposes that following this review of the use of NTCFs, the
            agency would suggest an appropriate method to determine if disparities exist in the stops
            documented on these forms. MCSO has made available all investigative stop NTCFs each month.
            In prior reporting periods, we have noted indications of trends for stops in particular geographic
            areas and for specific types of citizen interactions. Our review of NTCFs for April to June did
            not find any issues of concern; however, a statistical methodology would allow a more
            comprehensive examination.
            This Paragraph requires that the data for such activities exists within EIS; however, Paragraphs
            72, 81a., and 81b.vi. require an analysis of these stops. Therefore, while MCSO complies with
            this Subparagraph, MCSO will not attain compliance for the other Paragraphs until a method of
            analysis is approved.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.d. requires that the database include “all criminal proceedings initiated, as well as
            all civil or administrative claims filed with, and all civil lawsuits served upon, the County and/or
            its Deputies or agents, resulting from MCSO Patrol Operations or the actions of MCSO Patrol
            Operation Personnel.”




                                                       Page 110 of 278




WAI 48772
            MCSO’s Legal Liaison Section receives and forwards this information to EIU for entry into the
            EIS database. Deputies self-report contacts they have with other agencies, and any two contacts
            within a rolling six-month period results in an alert requiring a supervisor to investigate.
            Supervisors have demonstrated the ability to access this information during our site visits. In
            addition, in one of the monthly production requests involving this Paragraph, we note that during
            the previous quarter, January to March, there were 14 “notice of claim” incident type alerts; but
            none were sent to supervisors for further investigation. During this quarter, April to June, we
            noted 67 “notice of claim” incident type alerts with three being sent to supervisors for
            investigation. During our July remote site visit, we requested clarification on these particular
            alerts through a document request. BIO command staff responded by noting that they had recently
            discovered that there was a backlog of emails from the Legal Liaison Section regarding Notice of
            Claims. EIU staff are currently working through this backlog. PSB also reviews all of these
            claims and determines whether an investigation is warranted. Additionally, the response indicates
            that supervisors are able to view summaries of these “notices” for their subordinates. Finally, the
            vast majority of these notices involve the operation of the organization as a whole rather than
            actions against individual deputies. We will follow up with MCSO about those that have been
            forwarded for investigation by supervisors. In addition, should the backlog of cases forwarded
            from the Legal Liaison Section persist, we will reevaluate MCSO’s compliance with this
            Subparagraph.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.e. requires that the database include “all arrests.”
            Arrests may not always occur as a result of a traffic stop. MCSO, therefore, has placed into
            production an interface between EIS and the Jail Management System (JMS). This interface
            allows supervisors to easily access information regarding arrest that cannot be viewed through
            traffic data. During our site visits, supervisors have demonstrated the ability to access the IRs
            and related arrest information. The timeliness and sufficiency of that review is evaluated under
            Paragraph 93.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.f. requires that the database include “all arrests in which the arresting Deputy fails
            to articulate probable cause in the arrest report, or where an MCSO Supervisor, court or
            prosecutor later determines the arrest was not supported by probable cause to believe a crime had
            been committed, as required by law.”
            Incident Reports (IRs) are housed in the TraCS (Traffic and Criminal Software) system.
            Supervisors must review and sign off on IRs for each deputy involving an arrest or detention of a
            suspect within 72 hours of the incident. Supervisors are also required to ensure that probable
            cause exists for each charge or arrest outlined within an IR. AIU additionally conducts an
            inspection of IRs to ensure that all policy requirements are met.
            If a court or prosecutor decides not to prosecute a case, both the deputy and their immediate
            supervisor are notified. MCSO has created a new method of tracking any deficiencies related to
            the prosecution of cases. In the past, MCSO conducted a County Attorney Turndown Inspection;
            however, after July 2019, MCSO proposed an IR inspection process that incorporates these

                                                       Page 111 of 278




WAI 48773
            Turndowns as they apply to this Paragraph. In proposing the new methodology, MCSO’s intent
            is to catch reasonable suspicion and probable cause issues earlier in the process. Other
            deficiencies result in BIO Action Forms being sent to the appropriate District personnel. In the
            April through June inspections, there were no cases returned by a County Attorney or local
            prosecutor due to a lack of articulation of reasonable suspicion/probable cause. MCSO reported
            a compliance rate in excess of 97% during this period for the entire matrix of issues the agency
            employs to investigate IRs. Our computation of compliance rates is based on significant
            deficiencies and/or issues with Order-related requirements. Therefore, when inspectors note
            issues like inadequate articulation, missing elements of a crime, or boilerplate language, we
            consider those cases deficient. Consequently, we found compliance rates of 95% for April and
            June, and 97.5% in May. BIO sent Action Forms to the Districts for both the deficiencies in the
            original report and the supervisors who failed to find these deficiencies before signing off on the
            reports. As MCSO continues to revise its inspections and audits, we have taken the position that
            the Order requires all instances where a deputy’s reports involve an insufficient articulation of
            probable cause must be captured in the data system, regardless of actions taken afterward. MCSO
            did provide an IR from the June inspection that involved a DUI suspect that was not properly
            Mirandized. The supervising sergeant did note this in his memorialization of the incident.
            The inspections show that the data exist within EIS, even though the manner of computing
            compliance differs between us and MCSO.
            MCSO remains in compliance with this Subparagraph.
            Paragraph 75.g. requires that the database include “all arrests in which the individual was released
            from custody without formal charges being sought.”
            The ability to capture this information depends upon what actually occurred within the context of
            the interaction. If the suspect was taken into physical custody but released prior to booking, there
            would be a JMS record, as indicated in Subparagraph 75.e. above. Therefore, MCSO could use
            the interface described above to pull the relevant data elements into EIS. However, if the incident
            does not rise to the point of physical custody and detention, then it would likely yield an Incident
            Report, covered under Subparagraph 75.f. above or an Investigatory Stop under Subparagraph
            75.h. to follow. The interfaces for IR and NTCF data became operational prior to July 1, 2017.
            The new inspection process referred to above will also capture elements useful for the evaluation
            of this Subparagraph.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.h. requires that the database include “all Investigatory Stops, detentions, and/or
            searches, including those found by the Monitor, an MCSO supervisor, court or prosecutor to be
            unsupported by reasonable suspicion of/or probable cause to believe a crime had been committed,
            as required by law.”




                                                      Page 112 of 278




WAI 48774
            MCSO has created interfaces for both IRs and NTCFs. As noted in 75.f., our inspection of IRs
            for April through June revealed a compliance rate over 95% regarding the inclusion of necessary
            probable cause or reasonable suspicion statements included in the reports. In addition, as noted
            above, the June inspection includes the improper questioning of a subject as captured both by the
            supervisor’s memorialization of the incident and BIO’s own review. Other, unrelated deficiencies
            were sent to District personnel for review using a BIO Action Form.
            In July 2017, the interface between EIS and the database for NTCFs was placed into production.
            MCSO also reissued EA-3 (Non-Traffic Contact) and amended the policy on June 14, 2018 (and
            further amended it on June 28, 2019). This policy specifies the responsibility of MCSO personnel
            regarding different types of search occurrences. If the search is related to a traffic stop, it should
            be captured on the VSCF. Searches occurring within activities resulting in an Incident Report
            will be captured under Subparagraph 75.e., and NTCF searches fall under this Subparagraph.
            Initially, the number of NTCF reports was insignificant; however, since May 2018, we generally
            receive between 15-25 NTCFs for investigative stops each month. These are all captured within
            EIS as required by this Subparagraph (as well as 75.c.). Our review of these cases for April
            through June found no issues of significance for this Subparagraph. During the last quarter of
            2019, we also requested a random sample of Field Information stops that were documented using
            the NTCF. Our review of these indicated that approximately 80% of civilian stops labeled as
            Field Information could easily have been labeled as Investigative stops. We have apprised MCSO
            of our findings and have subsequently provided MCSO with our summary evaluation. We have
            repeatedly brought the accumulated numbers of NTCFs to the attention of MCSO, and requested
            that MCSO develop an audit of NTCFs similar to what is currently conducted for IRs. We have
            also suggested that MCSO develop a methodology to statistically analyze the collection of NTCFs
            to look for possible issues of racial or ethnic bias in the way these interactions are conducted. The
            development of a statistical examination of NTCF stops should be a priority for MCSO once the
            Traffic Stop Methodologies for the Monthly and Quarterly Analyses are complete. Such an
            examination is required by Paragraphs 72 and 81.b.vi. MCSO has drafted an initial proposal for
            the evaluation of how NTCF forms and policy are being used across the agency. We, the
            Plaintiffs, and Plaintiff-Intervenors have provided extensive comments and will continue to work
            with MCSO on these issues. Subsequent to this review, MCSO plans to modify, where
            appropriate, both the policy and forms related to NTCFs; and will undertake a process to ensure
            that any potential indications of bias are discovered. Since NTCFs and IRs are included in EIS,
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.i. requires that the database include “all instances in which MCSO is informed by a
            prosecuting authority or a court that a decision to decline prosecution or to dismiss charges, and
            if available, the reason for such decision.”
            The EIS database has included both County Attorney Actions and an interface with the Justice
            Courts (AOC) since July 2017. MCSO began using a new method that merged the County
            Attorney Turndown Inspection with the IR inspection. The first inspection was produced in
            August 2019 using July data. For April through June, our compliance rates for the IRs inspected
            was over 95%. MCSO reported a slightly higher compliance rate for each month based upon a
            matrix of issues they use to evaluate IRs. For this period, the IR inspection did not include any


                                                       Page 113 of 278




WAI 48775
            County Attorney Turndowns, as none were received indicating a problem with probable cause.
            Several BIO Action Forms were sent to the Districts for review due to the deficiencies found by
            the inspectors. For this Subparagraph, we also receive a random selection of IRs turned down for
            prosecution from MCSO. Our review of these indicate that most had been turned down using the
            generic phrases “no reasonable likelihood of conviction” or “dismissed to aide in prosecution.”
            We found no other significant problems with the reports reviewed. We will continue to evaluate
            the inspection and IRs in future quarterly status reports.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.j. requires that the database include “all disciplinary action taken against
            employees.”
            MCSO currently tracks disciplinary actions in the IAPro system, which allows supervisors to
            search the history of their employees in EIS.
            AIU produces a monthly alert inspection report relevant to Paragraphs 70, 71, 75, and 81. The
            possible outcomes from these alert investigations range from no further action to referral to PSB.
            In the alert inspections report from April through June, there were 18 instances where cases were
            referred to PSB rather than to supervisors for investigation. Additionally, the Administrative
            Services Division replies to a monthly request that incorporates this Subparagraph; and their
            report indicates no discipline was imposed during April to June 2020.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.k. requires that the database include “all non-disciplinary corrective action required
            of employees.”
            MCSO produces a Supervisory Note inspections (in particular, bimonthly reviews of a deputy’s
            performance) and the monthly alert report described in the previous Subparagraph to fulfill the
            requirements for this Subparagraph. In addition, we also review 15 randomly chosen closed alert
            inspections conducted by supervisors each month. As noted previously, the majority of cases are
            closed through a meeting with a supervisor; however, in the EIS Alert Inspection for June, there
            was one case in which a recommended commendation is under investigation by administration.
            There were also several instances throughout the quarter where supervisors noted a review of the
            material; but due to an ongoing PSB investigation, they did not pursue the issues any further than
            discussing the alert issues with the deputies identified when that was not precluded by the PSB
            investigations.
            Supervisors also are required to make two comments regarding their subordinates each month in
            their BlueTeam Notes. In the Supervisory Notes inspections for April through June, there were
            seven instances where supervisors were found deficient. Our computation of compliance rates
            for April, May, and June were 96%, 90%, and 94% respectively. MCSO’s compliance rates were
            slightly higher as the agency uses a matrix of numerous factors, whereas we evaluate cases as
            noncompliant for any major deficiency. BIO Action Forms were sent to those Districts identified
            as having any issues in this inspection.
            MCSO is in compliance with this Subparagraph.



                                                      Page 114 of 278




WAI 48776
            Paragraph 75.l. requires that the database include “all awards and commendations received by
            employees.”
            MCSO published GC-13 (Awards) on November 30, 2017 and most recently updated this policy
            on July 22, 2020. With this publication, MCSO created categories for awards or commendations
            that could be tracked within the EIS database. With the introduction of the newest version of
            EIPro, these fields are also searchable by supervisors. During our past site visits, supervisors
            demonstrated how they could search these fields and locate awards of their subordinates’ in the
            EIS data. According to the monthly alert inspection reports for April through June, there were no
            commendations recommended by supervisors; however, as noted above in the review of EIS Alert
            Inspection investigations, one supervisor is recommending a subordinate for a commendation that
            is being reviewed by the administration.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.m. requires that the database include the “[t]raining history for each employee.”
            MCSO has transitioned from the Skills Manager System to the Cornerstone (the HUB) software
            program. The HUB has replaced the E-Policy and E-Learning programs. The HUB routinely
            updates recent training and policy reviews for deputies and is visible by immediate supervisors.
            MCSO also created an interface between the HUB and EIS.
            During our past site visits, all field supervisors who we contacted stated that they were familiar
            with the HUB and were able to access the information contained therein. Several supervisors
            noted how they assigned training to particular deputies following alert investigations they
            completed. Supervisors have not recently noted any difficulties working with the HUB; and when
            they have they found problems, they note that they can easily contact the Training Division or
            Technology Management Bureau staff to assist them. EIU personnel have also created resource
            materials for supervisors. The Training Division used this information in the creation of an alert
            investigation component of SRELE training. MCSO has placed the resource material on the HUB
            so that supervisors may refer to it as they need to. In addition, during our biweekly discussions
            of TSMR methodology, we have placed particular importance on the development of
            comprehensive supervisor training that would ensure that they will be able to comprehend and
            interpret the statistical data produced each month in a way that would promote a transparent
            intervention process. We will continue to evaluate supervisors’ ability to easily search and use
            EIS during future site visits.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.n. requires that the database include “bi-monthly Supervisory observations of each
            employee.”
            The Audits and Inspections Unit (AIU) conducts a monthly inspection of Supervisory Notes. One
            of the indicators AIU evaluates is whether supervisors are making two notes per deputy each
            month. For May and June, AIU reported six instances where supervisors did not make two
            reviews for each of their subordinates yielding compliance rates of 90% and 94% respectively.
            In April, there was only one supervisor lacking two reviews of their subordinates for a 96%
            compliance rate. BIO Action Forms were sent to the Districts where deficiencies were found.


                                                      Page 115 of 278




WAI 48777
            MCSO is in compliance with this Subparagraph.
            With the operationalization of interfaces for Incident Reports, Non-Traffic Contact Forms, the
            Arizona Office of the Courts, and the HUB, EIS now contains the information required by the
            Order. MCSO has worked diligently to use some of the data above to investigate compliance
            rates with the Orders. MCSO continues to develop other inspections or data analytic methods in
            response to our suggestions.


            Paragraph 76. The EIS shall include appropriate identifying information for each involved
            Deputy (i.e., name, badge number, shift and Supervisor) and civilian (e.g., race and/or ethnicity).
            Phase 1: In compliance
               •   EB-2 (Traffic Stop Data Collection), most recently amended on January 7, 2020.
               •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: In compliance
            MCSO has instituted a quality check process for VSCFs that requires supervisors to review all
            traffic stop documents within three days of the stop. AIU also conducts an inspection of the
            timeliness of these reviews as well as a second inspection on Traffic Stop Data. The Traffic Stop
            Data inspection employs a matrix that ensures that the name, serial number and unit of the deputy
            is included on the VSCF. For April, May, and June, the Traffic Stop Data inspections yielded
            compliance rates of 77%, 91%, and 94% respectively. While the overall rate of compliance for
            the Traffic Stop Data inspections was low for this period the matrix information showed that none
            of the deficiencies had to do with identification of deputies or drivers.
            MCSO has incorporated patrol data into the EIS through the creation of interfaces for Incident
            Report (IR) and Non-Traffic Contact Form (NTCF) documents. Each of these documents lists
            the required name of the deputy and civilian, as well as the ethnicity of the civilian, in accordance
            with this Paragraph. AIU conducts an inspection of IRs, including a check for racial/ethnic bias
            in the reporting documents and the identification of all parties contacted as a result of the incident.
            The compliance rates reported by MCSO from April through June were above 97%, based upon
            MCSO’s use of its own matrix for the IR inspection. While our calculation of compliance rates
            is slightly lower than MCSO’s, none of the deficiencies were related to the identification of
            persons contacted or deputies involved. Most deficiencies resulted from the failure to file/sign
            documents within policy timeframes or the use of conclusory language or failure to adequately
            articulate probable cause or elements of the crime.
            Non-Traffic Contact Forms contain the same basic information about the identity of the deputy
            making the contact and the persons being contacted. MCSO does not yet have an inspection of
            NTCFs, but they do provide us with copies of all the documents for investigative stops and field
            information. Up to this point, we have not found a repetitive problem with NTCF documentation
            that includes the criteria required by this Paragraph.




                                                        Page 116 of 278




WAI 48778
            Paragraph 77. MCSO shall maintain computer hardware, including servers, terminals and other
            necessary equipment, in sufficient amount and in good working order to permit personnel,
            including Supervisors and commanders, ready and secure access to the EIS system to permit
            timely input and review of EIS data as necessary to comply with the requirements of this Order.
            In Full and Effective Compliance
            Since our earliest site visits in 2014, we have addressed the issue of “necessary equipment, in
            sufficient amount and in good working order” with MCSO. As part of our monthly document
            requests, we receive an accounting, by District, of how many vehicles have functioning TraCS
            systems.
            Since the end of 2015, we have found that all marked patrol vehicles were properly equipped with
            TraCS equipment. MCSO developed EB-2 (Traffic Stop Data Collection), which states that in
            the event that a TraCS vehicle is not operational, or available, each District possesses the
            necessary equipment at the substation for deputies to input his/her traffic stop information before
            the end of the shift. Due to the mountainous regions throughout Maricopa County, there have
            always been connectivity issues. However, these areas are well-known to Patrol deputies; and
            they have demonstrated how they adapt to connectivity problems. The VSCF also allows deputies
            to note issues with technology on a traffic stop.
            During our past visits to the Districts, we regularly spot-checked the facilities and patrol cars; and
            found that they had functioning TraCS equipment, and that each District office had available
            computers for any occurrence of system failures with vehicle equipment. We were unable to
            conduct these inspections in April and July as a result of holding our site visits remotely.
            At present, the technology and equipment available at MCSO meet the requirements of the Order.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination. We will continue to conduct our spot inspections
            at the Districts, and MCSO will apprise us of any event that falls within the scope of this
            Paragraph.


            Paragraph 78. MCSO shall maintain all personally identifiable information about a Deputy
            included in the EIS for at least five years following the Deputy’s separation from the agency.
            Information necessary for aggregate statistical analysis will be maintained indefinitely in the EIS.
            On an ongoing basis, MCSO shall enter information into the EIS in a timely, accurate, and
            complete manner, and shall maintain the data in a secure and confidential manner. No individual
            within MCSO shall have access to individually identifiable information that is maintained only
            within EIS and is about a deputy not within that individual’s direct command, except as necessary
            for investigative, technological, or auditing purposes.
            Phase 1: In compliance
                •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: In compliance


                                                       Page 117 of 278




WAI 48779
            GH-5 (Early Identification System) clearly states that employees only have access to EIS in
            furtherance of the performance of their duties, and that any other unauthorized access will be
            addressed under MCSO’s discipline policy. The policy also notes that access to individual deputy
            information will be limited to appropriate supervisory/administrative personnel of that deputy. In
            addition, the policy states that personal information will be maintained in the database for at least
            five years following an employee’s separation from the agency; however, all other information
            will be retained in EIS indefinitely
            The most recent occurrences of a substantiated misuse of MCSO’s computer system occurred in
            2011 and 2015. As a result, MCSO published a System Log Audit operating procedure in
            November 2017 that required PSB to notify the Technology Management Bureau of any
            investigations involving a system breach. We fully vetted this operating procedure (BAS SOP
            17-4) during our January 2018 site visit. MCSO reported no system breaches occurring since our
            January site visit. In addition, we receive summaries of all internal investigations each month.
            In March 2019, one case indicated that a deputy was under investigation for potentially misusing
            the Arizona Criminal Justice Information System (ACJIS); and in another, it was alleged that
            booking information might have been used for social media. In April 2020, there was an external
            complaint that a deputy may have run a criminal history check on someone for a relative. These
            cases have not triggered the operating procedure noted above because, according to MCSO during
            our site visit meetings, PSB has not yet completed its investigations, nor have they found anything
            to substantiate the original claims.
            MCSO’s concern for the integrity of information in EIS is further exemplified by the protocols
            that PSB has created to meet the requirements of Subparagraphs 75.a. and 75.b. regarding purview
            of open complaints and internal investigations. PSB not only controls who can view summaries
            of open investigations, but has created a protocol for creating the summary of open investigations
            to protect the integrity of the case while it is being processed.
            MCSO has also created a work group to ensure the integrity of traffic stop data used for analysis.
            The protocols used by this work group are incorporated into Section 306 of the EIU Operations
            Manual. This section has been approved by us and incorporated into the Manual as finalized.


            Paragraph 79. The EIS computer program and computer hardware will be operational, fully
            implemented, and be used in accordance with policies and protocols that incorporate the
            requirements of this Order within one year of the Effective Date. Prior to full implementation of
            the new EIS, MCSO will continue to use existing databases and resources to the fullest extent
            possible, to identify patterns of conduct by employees or groups of Deputies.
            Phase 1: In compliance
                •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: Not in compliance
            The employment of the EIS database remains limited as MCSO has not yet completed and
            published the results of new methodologies for the Traffic Stop Monthly and Quarterly Reports
            (TSMR and TSQR). In addition, during our last several site visits, we have also suggested to


                                                       Page 118 of 278




WAI 48780
            MCSO that the agency needs to create an analytical plan for the Non-Traffic Contact Forms that
            have accumulated over the past two years. Until these are complete and operational, MCSO will
            not achieve Phase 2 compliance with this Paragraph. We and the Parties continue to work with
            MCSO to complete each of these analytic reports.
            MCSO published the Fourth and Fifth Traffic Stop Annual Reports (TSARs),which are discussed
            in other Paragraphs. Although each report concludes that systemic bias in patrol functions
            through traffic stop outcomes does appear to exist, they have not yet shown a trend of
            improvement/decline in the level potential bias. MCSO is developing a plan to ensure that
            subsequent TSARs are able to track trends in the level of potential bias/disparity found in traffic
            stop outcomes. MCSO’s plan for the analysis of monthly traffic data also stems from the
            foundation created by the Fourth and Fifth TSARs. MCSO is currently planning pilot analyses
            to ensure that the new methodologies meet the requirements of the Order. MCSO has also
            proposed an initial method to analyze NTCFs but these plans remain in a preliminary stage.
            In the meantime, EIU and AIU pull together data to produce reports and inspections of both
            deputy and supervisor activity. The EIS automatically triggers alerts for repetitive actions, such
            as receiving multiple BIO Action Forms or external complaints. However, for the past two years
            BIO has been reevaluating the threshold levels that trigger several of these alerts and, in some
            instances, suspended them during this period. The EIU uses this information to create monthly
            reports and to determine whether an investigation by a supervisor is required. AIU has most
            recently published a new inspection on EIS Alert Processes to ensure that alert investigations are
            conducted within policy timeframes and to summarize the manner in which investigations were
            closed. The compliance rate for the EIS Alert Inspection ranges for this reporting period are
            below 80%. We anticipate that as this inspection becomes more widely known throughout the
            organization, and as supervisors are trained to the new processes, District personnel will adjust
            accordingly and submit their investigations in a timelier fashion. MCSO is developing an
            extension of this inspection to include the evaluation of the effectiveness of interventions that
            supervisors recommend. This final component to the inspection is crucial for compliance with
            other Paragraphs.
            AIU also uses the EIS database to generate numerous inspections of traffic stop data, Supervisory
            Notes, and Incident Report inspections, among many others. When deficiencies are found, AIU
            sends out BIO Action Forms to the District command to rectify the situation and memorialize
            what was done. AIU has already automated an alert threshold for repeated Action Forms for the
            same events. During our July 2019 site visit, AIU personnel presented the initial analysis of BIO
            Action Form tracking processes. The main findings of this report indicate that the vast majority
            of persons receiving BIO Action Forms receive only one form; however, AIU also found that 7%
            of those who receive multiple BAFs received three or more during the five-month preliminary
            analysis period. MCSO personnel noted that they are continuing to evaluate the findings from
            the first BAF tracking analysis and intend to propose a regular audit methodology when this
            process is complete. We request and receive regular updates on the progress being made. The
            goal of this inspection is to track deficiencies by Districts, shifts, and squads to focus corrective
            measures in the most beneficial way. We will review the proposal as it is made available.



                                                       Page 119 of 278




WAI 48781
            b. Training on the EIS
            Paragraph 80. MCSO will provide education and training to all employees, including Deputies,
            Supervisors and commanders regarding EIS prior to its implementation as appropriate to
            facilitate proper understanding and use of the system. MCSO Supervisors shall be trained in and
            required to use EIS to ensure that each Supervisor has a complete and current understanding of
            the employees under the Supervisor’s command. Commanders and Supervisors shall be educated
            and trained in evaluating and making appropriate comparisons in order to identify any significant
            individual or group patterns. Following the initial implementation of the EIS, and as experience
            and the availability of new technology may warrant, MCSO may propose to add, subtract, or
            modify data tables and fields, modify the list of documents scanned or electronically attached,
            and add, subtract, or modify standardized reports and queries. MCSO shall submit all such
            proposals for review by the Monitor pursuant to the process described in Section IV.
            Phase 1: In compliance
                 •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: In compliance
            MCSO’s curriculum for Supervisor Responsibilities: Effective Law Enforcement (SRELE) was
            approved on September 30, 2019. A portion of the curriculum includes a refresher for supervisors
            regarding how to most effectively use EIS tools and complete Alert Investigations for their
            subordinates within policy guidelines. Following completion of the SRELE training MCSO
            requested and received approval to put the EIS Alert Investigations resource material on the HUB
            for supervisors to refer to as they are completing their supervisory duties. The SRELE curriculum
            being proposed for 2020 includes, among other issues, the proper use and review of EIS tools and
            data. MCSO is also modifying the Traffic Stop Monthly Report (TSMR) analysis and
            participating in biweekly discussions with us and the Parties. A portion of these discussions
            revolve around how to effectively train supervisors to use the statistical documents in the
            furtherance of their supervisory duties and in accordance with the Court Order. We will continue
            to assist MCSO as it formulates training curriculum to enhance the supervisory functions of the
            Office.


            c. Protocol for Agency and Supervisory Use of the EIS
            Paragraph 81. MCSO shall develop and implement a protocol for using the EIS and information
            obtained from it. The protocol for using the EIS shall address data storage, data retrieval,
            reporting, data analysis, pattern identification, identifying Deputies for intervention, Supervisory
            use, Supervisory/agency intervention, documentation and audit. Additional required protocol
            elements include:
            a.       comparative data analysis, including peer group analysis, to identify patterns of activity
                     by individual Deputies and groups of Deputies;
            b.       identification of warning signs or other indicia of possible misconduct, including, but not
                     necessarily limited, to:


                                                       Page 120 of 278




WAI 48782
                        i.      failure to follow any of the documentation requirements mandated
                                pursuant to this Order;
                        ii.     racial and ethnic disparities in the Deputy’s traffic stop patterns, including
                                disparities or increases in stops for minor traffic violations, arrests
                                following a traffic stop, and immigration status inquiries, that cannot be
                                explained by statistical modeling of race neutral factors or characteristics
                                of Deputies’ specific duties, or racial or ethnic disparities in traffic stop
                                patterns when compared with data of a Deputy’s peers;
                        iii.    evidence of extended traffic stops or increased inquiries/investigations
                                where investigations involve a Latino driver or passengers;
                        iv.     a citation rate for traffic stops that is an outlier when compared to data of
                                a Deputy’s peers, or a low rate of seizure of contraband or arrests
                                following searches and investigations;
                        v.      complaints by members of the public or other officers; and
                        vi.     other indications of racial or ethnic bias in the exercise of official duties;
            c.   MCSO commander and Supervisor review, on a regular basis, but not less than bimonthly,
                 of EIS reports regarding each officer under the commander or Supervisor’s direct
                 command and, at least quarterly, broader, pattern-based reports;
            d.   a requirement that MCSO commanders and Supervisors initiate, implement, and assess
                 the effectiveness of interventions for individual Deputies, Supervisors, and units, based on
                 assessment of the information contained in the EIS;
            e.   identification of a range of intervention options to facilitate an effective response to
                 suspected or identified problems. In any cases where a Supervisor believes a Deputy may
                 be engaging in racial profiling, unlawful detentions or arrests, or improper enforcement
                 of Immigration-Related Laws or the early warning protocol is triggered, the MCSO shall
                 notify the Monitor and Plaintiffs and take reasonable steps to investigate and closely
                 monitor the situation, and take corrective action to remedy the issue. Interventions may
                 include but are not limited to counseling, Training, Supervisor ride-alongs, ordering
                 changes in practice or procedure, changing duty assignments, Discipline, or other
                 supervised, monitored, and documented action plans and strategies designed to modify
                 activity. All interventions will be documented in writing and entered into the automated
                 system;
            f.   a statement that the decision to order an intervention for an employee or group using EIS
                 data shall include peer group analysis, including consideration of the nature of the
                 employee’s assignment, and not solely on the number or percentages of incidents in any
                 category of information recorded in the EIS;
            g.   a process for prompt review by MCSO commanders and Supervisors of the EIS records
                 of all Deputies upon transfer to their supervision or command;



                                                    Page 121 of 278




WAI 48783
            h.       an evaluation of whether MCSO commanders and Supervisors are appropriately using
                     the EIS to enhance effective and ethical policing and reduce risk; and
            i.       mechanisms to ensure monitored and secure access to the EIS to ensure the integrity,
                     proper use, and appropriate confidentiality of the data.
            Phase 1: In compliance
                 •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: Not in compliance
            MCSO produces a number of reports and inspections that are relevant for this Paragraph. Due to
            issues with EIS data, methods of analysis and a change in vendors, MCSO has not been able to
            reliably produce the Traffic Stop Monthly Report (TSMR) based upon the criteria outlined in
            Paragraph 67; nor has MCSO ever published a Traffic Stop Quarterly Report (TSQR); however,
            MCSO has received approval for two TSQRs that are expected to be published later this year.
            Additionally, the first Four Annual Reports (TSAR) were delayed, or had to be rewritten, because
            of anomalies that arose in the data or the manner in which it was analyzed. MCSO has contracted
            with a new outside vendor to conduct analyses of traffic stop data. The Fifth TSAR was published
            in the timeframe expected after we and the Parties had commented on drafts of the data analytic
            methodologies.
            MCSO has published the Fourth and Fifth Traffic Stop Annual Reports (TSAR); however, the
            analysis from these reports addresses issues of potential systemic bias across the entire traffic
            patrol function and cannot be employed to address potential individual-level biased activity. The
            TSMR, which is currently undergoing a revision and a planned pilot process, will assist MCSO
            and its supervisors in evaluating the activity of individual deputies with regard to traffic stops and
            examine any behaviors that might suggest biased activity.
            Paragraph 81.a. requires that MCSO’s EIS protocols include “comparative data analysis,
            including peer group analysis, to identify patterns of activity by individual Deputies and groups
            of Deputies.”
            The EIU has conducted monthly and annual analyses looking for outliers that may indicate that
            an individual is behaving in a biased or unprofessional manner, in accordance with Paragraphs
            65, 66, and 67. The TSMR has been suspended and under revision since April 2016. MCSO has
            proposed new methodologies in consultation with its new vendor. We and the Parties have had
            the opportunity during our site visits; and, most recently through biweekly conference calls, to
            ask questions and receive additional information. Most importantly, MCSO has created a method
            to match deputies, in the Annual Reports, using personal and professional characteristics that are
            intended to go beyond previous strategies that were based upon the geographic location of traffic
            stops alone. These methods have been met with support from deputies across the organization
            during meetings between MCSO personnel and the data analysis vendor (CNA). MCSO
            continues to work toward the finalization of a complimentary method for TSMRs.




                                                       Page 122 of 278




WAI 48784
            MCSO has never published a TSQR. During our January site visit, MCSO presented a list of
            proposed quarterly studies. All but one of these studies received approval. MCSO has reported
            that they expect to begin publishing these reports this year. We will evaluate these studies as they
            are produced. The main goal of most of the studies proposed is to investigate issues that would
            be beneficial to the refinement or development of either the Traffic Stop Annual or Monthly
            Reports.
            MCSO has also created an interface for Non-Traffic Contact Forms (NTCFs) to be available in
            the EIS database; however, MCSO has not yet begun to develop a methodology to investigate
            whether patterns of problematic behavior, action, or bias might be occurring in the stops these
            forms document. We have discussed these issues with MCSO during our site visit meetings since
            October 2018. We and the Parties have commented on preliminary materials provided by MCSO,
            and we will continue to work with MCSO to use these civilian contacts to their fullest potential.
            MCSO has proposed an initial review of how the forms and policy, EA-3 (Non-Traffic Contact),
            are currently being employed across the organization to create an appropriate statistical
            methodology that is responsive to the needs of the Order.
            MCSO is not in compliance with this Subparagraph.
            Paragraph 81.b. requires that MCSO’s EIS protocols include “identification of warning signs or
            other indicia of possible misconduct.”
            GH-5 (Early Identification System) provides significant direction for employees and supervisors
            alike to understand what type of behaviors will be viewed as problematic. As noted above, the
            intent of the TSAR and TSMR is to identify deputies who might be engaged in biased activity
            regarding who they stop, cite, warn, or search. MCSO has been developing new methods for the
            TSMR, and we have collectively engaged in numerous discussions about refinements to future
            TSARs.
            MCSO is also revising the EIU Operations Manual, which will include sections on data protocols
            and the several analyses based upon the traffic stop and patrol data. The manual also includes
            thresholds for behavior ranging from failure to arrive on time for work to external complaints.
            BIO is examining these thresholds to determine why they were set at the present levels. This
            investigation may result in the modification of thresholds that have proven unproductive over the
            last several years. Additionally, MCSO is currently investigating threshold levels for the
            benchmarks for the TSMR outlined in Paragraph 67. As a result, the triggering of alerts for
            repetitive behavior exceeding several thresholds have been put on hold.
            Finally, as noted in Subparagraph 81.a. and 81.b.vi, MCSO should utilize all patrol data to
            evaluate the behavior of deputies in comparison to their peers. While the volume of Non-Traffic
            Contact Forms (NTCFs) pales in comparison to traffic stops, there are enough accumulated forms
            for analyses to commence. As we noted in Paragraph 75, we receive all NTCFs for investigative
            stops each month. The volume ranges from 15-25 per month. In our review of these interactions,
            we have noted that they typically involve suspicious behavior, and violations of traffic laws while
            on bicycles or waterways. These violations are often concentrated in particular locations
            throughout the County that may make it more likely that minority members are contacted. We
            have suggested to MCSO that the agency create an analytic method to determine whether there


                                                      Page 123 of 278




WAI 48785
            may be trends in activity over time that may require closer examination to eliminate any
            possibility of bias. Since our July site visit in 2019, we also undertook an evaluation of a random
            sample of Field Information contacts captured on NTCFs. Our review found a large overlap
            between civilian contacts labeled as Field Information and those labeled as Investigative Stops.
            We have engaged MCSO in further discussions clarifying this distinction. Until such time as this
            is resolved, we will select a combined sample of NTCFs from both categories of civilian
            interaction. MCSO is currently proposing to investigate how the NTCF forms and policy are
            being used across the agency. This would be an important first step that could lead to a more
            thorough analysis looking for potential indications of bias across these stops. We and the Parties
            continue to engage in discussions with MCSO about these significant issues.
            MCSO is not in compliance with this Subparagraph.
            Paragraph 81.c. requires that MCSO’s EIS protocols include “MCSO Commander and Supervisor
            review, on a regular basis, but not less than bimonthly, of EIS reports regarding each officer under
            the Commander or Supervisor’s direct command and, at least quarterly, broader, pattern-based
            reports.”
            Supervisory Note inspections include four measures to assess how well supervisors are using EIS
            information to oversee the activity and behavior of their subordinates: making supervisory
            comments on deputies; reviewing their body-worn camera footage; making Employee
            Performance Appraisal (EPA) notations; and reviewing subordinates’ EIS profiles. The overall
            reported compliance average across these criteria by MCSO has remained steady in the mid- to
            upper 90th percentile for the past year. Our computation of compliance rates is generally slightly
            lower than those reported by MCSO, as the agency uses a matrix of indicators for inspection,
            while we evaluate any significant departure from policy as a deficiency for an entire case.
            Regardless, AIU regularly sends out BIO Action Forms to those Districts with deficiencies noted,
            no matter the level of compliance. We have also repeatedly requested additional information
            from MCSO when we encounter an issue of concern and MCSO has always willingly provided
            the needed information or additional data. Rarely have we noted deficiencies involving the same
            supervisors in consecutive months. MCSO has already included repetitive BIO Action Form
            (BAF) deficiencies as an alert allegation. AIU has developed and presented a proposal to better
            track BAFs by type, individual, and District to ensure that any corrective actions are targeted at
            the most appropriate level and to be able to determine if there are particular supervisors that
            appear repeatedly within specified timeframes. MCSO presented the first analysis of BIO Action
            Form tracking, for January to May 2019, during our July 2019 site visit. MCSO is currently
            reviewing this first analysis and comments we and the Parties made to a draft proposal for a
            regular BIO Action Form inspection. We will evaluate this proposal as it is made available.
            MCSO is in compliance with this Subparagraph.
            Paragraph 81.d. requires that MCSO’s EIS protocols include “a requirement that MCSO
            Commanders and Supervisors initiate, implement and assess the effectiveness of interventions for
            individual Deputies, Supervisors, and units, based on assessment of the information contained in
            the EIS.”




                                                      Page 124 of 278




WAI 48786
            The EIS database generates alerts for issues ranging from data entry errors to internal and external
            complaints; however, many of the potential ongoing alerts are dependent upon the revision of
            alert thresholds which continue to undergo evaluation by MCSO. From these alerts, EIU
            personnel send out for investigation those alerts that are not redundant or mischaracterized in
            some fashion. Supervisors have a set amount of time to return these investigations with a
            description of their investigation and the outcome. MCSO has created an EIS Alert Review Group
            (ARG) that evaluates the investigations of supervisors prior to closing an alert. The group ensures
            that the reports of the supervisors address all aspects of the assigned investigation, and returns
            those that are deficient to the District for continued revision. Following the creation of the ARG,
            we have found the supervisors’ investigations and summaries to be much more complete and
            thorough. Over time, the review group’s request for additional information has dropped below
            one third of the investigations evaluated. MCSO has provided us with the original alert
            investigation documents (Attachment B of GH-5 [Early Identification System]), as well as
            modified ones arising from the ARG’s requests. AIU has also created a new inspection for EIS
            Alert Review Processes. This inspection initially determines whether the investigation was
            completed within policy timeframes of 30 days. The compliance rate for this quarter are slightly
            below 80%. BIO sent Action Forms to the Districts where supervisors did not complete their
            investigations within policy guidelines.
            We believe that as the agency’s experience with this inspection evolves, and supervisors receive
            additional training on alert investigation closure in SRELE training, that these variations will
            diminish. MCSO is working to also ascertain whether the interventions undertaken are effective.
            We will continue to engage MCSO in this evaluation process in accordance with this and other
            Paragraphs. At present, since there is no mechanism in place to adequately judge the effectiveness
            of interventions, MCSO is no longer in compliance with this Subparagraph.
            Paragraph 81.e. requires MCSO’s EIS protocols to include “identification of a range of
            intervention options to facilitate an effective response to suspected or identified problems. In any
            case where a Supervisor believes a Deputy may be engaging in racial profiling, unlawful
            detentions or arrests, or improper enforcement of Immigration-Related Laws or the early warning
            protocol is triggered, MCSO shall notify the Monitor and Plaintiffs and take reasonable steps to
            investigate and closely monitor the situation, and take corrective action to remedy the issue.
            Interventions may include but are not limited to counseling, Training, Supervisor ride-alongs,
            ordering changes in practice or procedure, changing duty assignments, Discipline, or other
            supervised, monitored, and documented action plans and strategies designed to modify activity.
            All interventions will be documented in writing and entered into the automated system.”
            GC-17 (Employee Disciplinary Procedures) and GH-5 (Early Identification System) provide a
            wide range of options for supervisor interventions, as well as practical guidelines about how to
            employ those options. As noted above, GH-5 includes Attachment B, “Early Identification Alert
            Response Form.” This form specifies the responsibility of supervisors and serves as a checklist
            of processes the supervisor should use. EIU also attaches any documents, citations, or BWC
            recordings the supervisor might need to conduct an inquiry. We began observing the use of these
            forms in April 2017. Over the past six months, we have found that alert investigations conducted
            by supervisors has improved. Our inquiries for additional information typically revolve around


                                                      Page 125 of 278




WAI 48787
            alert investigations that have been closed as a result of simultaneous PSB inquiries, which take
            precedent, and/or updates on Action Plans or training recommended by District and EIU
            personnel.
            MCSO has also created an EIS Alert Review Group (ARG) to ensure that the closure of alerts is
            supported by documentation from supervisors and responsive to the needs of the organization.
            The number of completed investigations has dropped over the past several months as the ARG
            has taken a proactive role to communicate with the Districts and individual supervisors about how
            to effectively complete these investigations. This has meant that when the ARG intervenes, the
            total time to complete an investigation has increased; however, once complete, these
            investigations contain sufficient information to support the actions taken by District personnel.
            We have also worked with MCSO to propose an extension of alert investigation timeframes when
            documentation issues delay the process. We will evaluate this proposal when it is produced.
            MCSO is in compliance with this Subparagraph.
            Paragraph 81.f. requires that MCSO’s EIS protocols include “a statement that the decision to
            order an intervention for an employee or group using EIS data shall include peer group analysis,
            including consideration of the nature of the employee’s assignment, and not solely on the number
            or percentages of incidents in any category of information recorded in the EIS.”
            In the development of GH-5 (Early Identification System), MCSO has taken into consideration
            the nature of the employee’s assignment. In prior versions of GH-5, MCSO created an appendix
            for thresholds that indicated, for example, that the “use of force” threshold was different for
            Detention and Patrol personnel. Detention personnel are much more likely to need to employ
            force than their Patrol counterparts. In the current version of GH-5, MCSO refers to thresholds
            that will be included in the EIU Operations Manual; however, MCSO is evaluating the threshold
            limits to ensure that they are achieving the goals for which they were originally set. As part of
            the reevaluation process, MCSO is communicating with other local law enforcement agencies to
            collect information about current best practices regarding thresholds they employ. As a result,
            EIU personnel are more closely overseeing repetitive behaviors and have not initiated alert
            investigations for some threshold levels. When MCSO produces a new threshold appendix, we
            will evaluate it with regard to this and other portions of the Court Order.
            MCSO has also engaged a new outside contractor for analysis of traffic stop data. MCSO
            proposed and employed an expansion of “peer” comparisons beyond just the location of the traffic
            stop in the Fourth TSAR. MCSO matched deputies based upon personal and professional
            characteristics. During the analysis conducted for the Fourth TSAR, a statistical problem arose
            as the result of these matching characteristics. MCSO overcame this problem, and there were no
            additional indications of problems in the Fifth TSAR. MCSO is in the midst of planning pilot-
            testing for the TSMR using these new peer comparison strategies. MCSO will remain out of
            compliance with this Subparagraph until the TSMR is produced, evaluated, and implemented
            throughout the organization.
            Paragraph 81.g. requires that MCSO’s EIS protocols include “a process for prompt review by
            MCSO Commanders and Supervisors of the EIS records of all Deputies upon transfer to their
            supervision or command.”


                                                     Page 126 of 278




WAI 48788
            MCSO has noted the need for a prompt review in both the “Supervisor Responsibilities” and
            “Command Staff Responsibilities” sections of GH-5 (Early Identification System). EIU
            specifically addressed this issue during the EIS and SRELE training completed in November
            2017. EIU advised supervisors to document when they conducted their review in Supervisory
            Notes, as well as how long the deputy had been working in their chain of command when the
            review was conducted. This was also reiterated in the SRELE training that was approved on
            September 30, 2019. During our visits to several Districts in 2019 and 2020, MCSO personnel
            informed us that most command staff attempt to review these materials within the first few days
            that a deputy, or supervisor, moves to their District. In no cases have we found information where
            the 14-day limit outlined in policy has been problematic.
            MCSO is in compliance with this Subparagraph.
            Paragraph 81.h. requires that MCSO’s EIS protocols include “an evaluation of whether MCSO
            Commanders and Supervisors are appropriately using the EIS to enhance effective and ethical
            policing and reduce risk.” EIU has improved the processing and tracking of alert investigations.
            The development of Attachment B to GH-5 (Early Identification System) and training completed
            in EIS and SRELE has dramatically improved the information provided by supervisors when
            closing alerts. AIU has also created a new EIS Alert Review Process inspection that specifically
            looks for indications that supervisors have conducted a thorough examination within appropriate
            policy timeframes and selected appropriate responses to the allegations included in the alert
            investigation. At present, this inspection is limited to reviewing whether supervisors are
            completing alert investigations within the 30-day policy requirements. MCSO’s compliance rate
            for this inspection was below 80% during this quarter. MCSO continues to work on a secondary,
            but vital, feature of this inspection, which will include criteria to judge the effectiveness of
            interventions by identifying deputies and supervisors who trigger additional alerts. This
            inspection will become a valuable component to ensure that supervisors and command staff are
            using EIS to promote efficiency and ethical policing during the alert investigation process. We
            found no issues with the conclusions used for closing alert investigations during this quarter. For
            the cases that were not closed within policy guidelines, BIO sent out Action Forms to the Districts.
            As this process becomes more routine, we expect that District personnel will adjust to the policy
            requirements. MCSO has created a Post-Stop Perceived Ethnicity Inspection, which looks
            specifically at traffic stops where the driver has a traditionally Latino surname but the VSCF
            indicates a White driver. The inspectors review BWC recordings and evaluate whether the deputy
            correctly marked the form. In April, the compliance rate was 100%; but in May and June, it was
            90% and 92% respectively due to a few misidentifications. BIO Action Forms were sent to the
            Districts with the deficiencies.
            MCSO is not in compliance with this Subparagraph.
            Paragraph 81.i. requires that MCSO’s EIS protocols include “mechanisms to ensure monitored
            and secure access to the EIS to ensure the integrity, proper use, and appropriate confidentiality of
            the data.”
            MCSO has addressed the security and integrity of data in GH-5 (Early Identification System), as
            well as instituted facility inspections throughout the Districts – including the security of terminals,
            access to information, and mobile displays. We spot-check technology and security of old forms

                                                        Page 127 of 278




WAI 48789
            during each site visit and have found no problems to date. Additionally, on November 6, 2017,
            MCSO published the operating procedure for System Log Audit Requests; this became effective
            on November 30, 2017. The procedure outlines how PSB personnel will notify the Technology
            Management Bureau of any misuse of MCSO information systems allegations and request an
            audit of the suspected breach. We discussed this operating procedure, BAS SOP 17-4, during our
            January 2018 site visit meetings; it meets all of the concerns voiced since the February 2017
            discovery of two cases where data was compromised, but no one notified the Technology
            Management Bureau. We believe this procedure has proven effective to this point. In addition,
            we are provided all internal investigation summaries initiated each month; and found only three
            instances in which an employee was accused of misusing ACJIS and booking information. These
            complaints are still under investigation by PSB. We will continue to evaluate the effectiveness
            of MCSO’s attention to data integrity.
            MCSO is in compliance with this Subparagraph.
            MCSO meets some of the requirements of Paragraph 81, but there remain a variety of activities
            that are currently ongoing that need to be completed before MCSO will be compliant. These
            range from the finalization of methods for the TSMR and TSQR to the completion of revisions
            to the EIU Operations Manual. AIU has improved the tracking of alert investigations with the
            creation of the EIS Alert Review Process Inspection; and initiated a preliminary analysis of BIO
            Action Form tracking. MCSO presented this analysis during our July 2020 site visit and will use
            the results to propose an ongoing BIO Action Form review. We have also requested that MCSO
            devise an audit for the NTCFs that have accumulated over the past two years. We and the Parties
            remain concerned that we have not noted many instances where supervisors proactively intervene
            with their subordinates; rather, the supervisors wait until prompted by EIS alerts or the ARG
            review of completed alert investigations. Command staff have taken a more active role in
            evaluating the work of supervisors as evidenced by the number of alert investigations returned to
            supervisors for revision or additional inquiry. MCSO has proposed initiating an evaluation of
            accumulated NTCFs to examine how the forms and policy are currently being used across the
            agency. We have provided feedback to this proposal and will evaluate the progression of this
            methodology as it becomes available. To comply with this and other Paragraphs, however, the
            methods would also have to be able to statistically indicate whether potential bias might be
            occurring with regard to how different ethnicities and races are being selected and treated during
            these encounters. We will continue to evaluate MCSO’s progress toward the goals outlined in
            this Paragraph.




                                                      Page 128 of 278




WAI 48790
            Section 9: Supervision and Evaluation of Officer Performance
            COURT ORDER             X.   SUPERVISION          AND       EVALUATIONS         OF    OFFICER
            PERFORMANCE


            Paragraph 82. MCSO and the County shall ensure that an adequate number of qualified first-
            line Supervisors are available to provide the effective supervision necessary to ensure that
            Deputies are following the Constitution and laws of the United States and State of Arizona, MCSO
            policy, and this Order. First-line Supervisors shall ensure that Deputies are policing actively
            and effectively, are provided with the instruction necessary to correct mistakes, and are held
            accountable for misconduct. To achieve these outcomes, MCSO shall undertake the following
            duties and measures:


            Paragraph 83. MCSO Supervisors shall provide the effective supervision necessary to direct and
            guide Deputies. Effective supervision requires that Supervisors: respond to the scene of certain
            arrests; review each field interview card and incident report; confirm the accuracy and
            completeness of Deputies’ daily activity reports; respond to each Complaint of misconduct;
            ensure Deputies are working actively to engage the community and increase public trust and
            safety; provide counseling, redirection, support to Deputies as needed, and are held accountable
            for performing each of these duties.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
            Phase 2: In compliance
            Due to COVID-19 concerns, we postponed our July 2020 site visit, and therefore we did not
            conduct any District visits in the second quarter of 2020. Our compliance findings for this
            reporting period are based on the review of documents submitted as proof of compliance.
            We reviewed a sample of 88 Incident Reports for April, for the randomly selected date of April
            22. Eighty-seven of 88 Incident Reports were reviewed and memorialized by a supervisor within
            the required timelines. Of the 13 Arrest Reports, 12 were reviewed and approved within the
            required 72 hours. There were eight Vehicle Crash Reports submitted in the sample for April, of
            which all included documentation of supervisory review. Two of the submissions did not have
            an Incident Report attached. In total, 85 of 88 reports were in compliance, for a compliance rate
            of 96.6%. We conducted a routine quality review on a 10% random sample of the reports we
            reviewed and found no significant errors. For April, MCSO reported 190 hours of community
            policing, a significant decrease from previous reports. In our sample reviews of Patrol Activity
            Logs, we did not find any documented community policing activities. We reviewed a sample of
            25 community policing worksheets and noted a total of 6.6 hours and 352 persons contacted for
            April. We noted no activity in Aguila or Guadalupe. These are the two areas selected for the first
            phase of stand-alone training with regard to Goals 3 and 5 of the Constitutional Policing Plan
            (CPP).


                                                      Page 129 of 278




WAI 48791
            We reviewed a representative sample of 97 Incident Reports for May, for the randomly selected
            date of May 26. Of the 97 Incident Reports, 94 had proper documentation of timely supervisory
            review. Of the 97 Incident Reports, 15 were vehicle collisions. All 15 Vehicle Crash Reports
            had documentation that a supervisor had reviewed and approved the reports. The compliance rate
            for timely supervisory review of Incident Reports in May was 96.9%. No major errors were noted
            during our quality control review of a sample Incident Reports. Of the 15 Arrest Reports,
            supervisors reviewed all within 72 hours as required. For May, MCSO reported 157 hours of
            community policing. In our sample reviews of Patrol Activity Logs for May, we noted one
            community policing event, with proper description of the activity. We reviewed a sample of 25
            community policing worksheets for May. Deputies reported a total of 29.6 hours of community
            policing, with 2,850 persons in attendance. None of the sample worksheets reviewed mentioned
            any activity in either Aguila or Guadalupe.
            We reviewed a representative sample of 77 Incident Reports for June, for the randomly selected
            date of June 14. Seventy-one of the 77 Incident Reports included documentation that they had
            been reviewed and approved by supervisors as required by this Paragraph, for a compliance rate
            of 92.2%. Twenty of the 22 Arrest Reports had been reviewed and signed by supervisors within
            the required timeline. One DUI arrest and one warrant arrest were not reviewed within the
            required 72 hours. There were six Vehicle Crash Reports submitted in the sample; we confirmed
            timely supervisory review on all reports. We conducted a quality review of a random sample
            from the 77 reports reviewed for June and found no significant deficiencies. For June, MCSO
            reported 207 hours of community policing. In our reviews of Patrol Activity Log samples for
            June, we did not find any community policing activities reported. For June, we reviewed all 19
            community policing worksheets generated for the month. Deputies reported 13.43 hours of
            community policing, with 275 attendees. We noted one community policing event in Guadalupe,
            where the deputy was involved in activities at the Boys and Girls Club. Guadalupe is one of the
            two areas selected for the first phase of stand-alone training related to Goals 3 and 5 of the
            Constitutional Policing Plan.
            For each month of the quarter, we selected a supervisor and a squad of deputies from each District.
            We requested several documents, including Patrol Activity Logs (PALs), for each deputy. We
            reviewed PALs for each month of the quarter to assess if deputies turned them in by the end of
            each shift, and if supervisors reviewed each PAL.
            For April, we reviewed PALs for 29 deputies and seven supervisors. All 29 deputies’ Patrol
            Activity Logs contained documentation of supervisory review. All seven supervisors’ Patrol
            Activity Logs contained documentation of command-level review. For May, we reviewed Patrol
            Activity Logs for 28 deputies and seven supervisors. All 28 deputies’ PALs contained
            documentation of supervisory review. All seven supervisors’ PALs contained documentation of
            command-level review. For June, we reviewed Patrol Activity Logs for 25 deputies and seven
            supervisors. All 25 deputies’ PALs contained documentation of supervisory review; all seven
            sergeants’ PALs contained documentation of command-level review. Based on the review of
            PAL samples selected for April, on a daily basis, deputies completed an average of 0.86 Incident
            Reports, handled an average of 5.31 calls for service, completed an average of 2.1 self-initiated
            calls, and travelled an average of 85.69 miles. Based on the review of PAL samples selected for


                                                      Page 130 of 278




WAI 48792
            May, on a daily basis, deputies completed an average of 1.21 Incident Reports, handled an average
            of 5.82 calls for service, completed an average of 1.75 self-initiated calls, and travelled an average
            of 64.71 miles. Based on the review of PAL samples selected for June, on a daily basis, deputies
            completed an average of 0.76 Incident Reports, handled an average of 3.72 calls for service,
            completed an average of 1.04 self-initiated calls, and travelled an average of 49.84 miles.
            We also reviewed deputies’ and supervisors’ PALs to determine if supervisors provided on-scene
            supervision, and if those supervisor-deputy contacts were documented. For the sample dates
            selected in April, there were 43 supervisor-deputy field contacts reported by deputies and
            supervisors. For the sample dates selected in May, there were 34 supervisor-deputy field contacts
            reported by deputies and supervisors. For the sample dates selected in June, there were 14
            supervisor-deputy field contacts reported by deputies and supervisors.
            For April, May, and June, we reviewed selected samples of non-traffic incidents involving stops
            and detentions, which were recorded on Non-Traffic Contact Forms (NTCFs). For April, we
            selected 25 NTCFs for review. All 25 NTCFs had been submitted prior to the end of the shift.
            All 25 NTCFs were reviewed and approved by supervisors within 72 hours, as required. The
            compliance rate for timely submission and timely supervisory review of NTCFs in April was
            100%. For May, we selected 24 NTCFs to review. All 24 NTCFs were submitted prior to the
            end of the shift. All 24 NTCFs were reviewed and approved by supervisors within the required
            timeframe. The compliance rate for timely submission and timely supervisory review of NTCFs
            in May was 100%. For June, we selected all 24 NTCFs generated, for review. All 24 NTCFs
            were submitted prior to the end of the shift. All 24 NTCFs were reviewed and approved by
            supervisors within the required timeframe. The compliance rate for timely submission and timely
            supervisory review of NTCFs in June was 100%. For this reporting period, compliance with
            timely submission and timely supervisory review of NTCFs was 100%. We assess compliance
            with this Paragraph, as it relates to NTCFs in conjunction with timely reviews of VSCFs, under
            Paragraph 90.
            Our reviews for this reporting period revealed that in April, of the 25 NTCFs, 14 stops involved
            White individuals, with a total of 17 White individuals documented in these stops. Three of these
            stops involved investigations of parked vehicles with more than one occupant inside. Nine stops
            involved Latino individuals, with a total of 11 Latino individuals documented in these nine stops.
            No stops involved Asians or Pacific Islanders. One stop involved an African American
            individual.
            For May, we reviewed 24 NTCFs, of which 16 stops involved White individuals, with a total of
            21 White individuals documented in these stops. Four of these stops involved multiple
            individuals, of which two were investigations of stationary or parked vehicles with occupants
            inside. Five stops involved Latinos, with a total of six Latino individuals documented in these
            stops; one stop involved a parked vehicle with two occupants. Two stops involved Asian-Pacific
            Islanders. Three stops involved African Americans.
            For June, we reviewed 24 NTFCs, of which 18 stops involved White individuals, with a total of
            24 White individuals documented in these stops. Four of these stops involved multiple
            individuals, one of which was a parked vehicle with three occupants. Six stops involved Latino
            individuals. One stop involved an Asian or Pacific Islander, and one stop involved an African

                                                       Page 131 of 278




WAI 48793
            American. White drivers were involved in 48 of the 73 stops, or 65.75%. Latinos were involved
            in 20 of the 73 stops, or 27.40%. African Americans were involved in five of the 73 stops, or
            6.8%. Asian or Pacific Islanders were involved in three of the 73 stops, or 4.1%.


            Paragraph 84. Within 120 days of the Effective Date, all patrol Deputies shall be assigned to a
            single, consistent, clearly identified Supervisor. First-line field Supervisors shall be assigned to
            supervise no more than twelve Deputies.
            In Full and Effective Compliance
            To verify Phase 2 compliance with this Paragraph, we reviewed monthly rosters and shift rosters
            for the second quarter of 2020. For April, we reviewed a sample of shift rosters from Districts 4,
            6, and 7, and Lake Patrol; for May, we reviewed a sample of shift rosters from Districts 1, 2, and
            3; and for June, we reviewed a sample of shift rosters from Districts 4, 6, and 7, and Lake Patrol.
            Our reviews of monthly and daily rosters indicated that deputies were assigned to a single
            consistent supervisor, and deputies worked the same shifts as their supervisors. With two
            exceptions in District 2, the span of control for each supervisor did not exceed the 1:8 ratio in
            April. For both instances where the span of control was exceeded, a memorandum explaining the
            circumstances was generated to the District Commander. For May, the span of control was
            exceeded on six shifts. There were two span of control memos generated by District 2. There
            were three span of control memos generated by District 3. There was one span of control memo
            generated by District 4. For June, the span of control was exceeded on five shifts. There was one
            span of control memo generated by District 1. There were three span of control memos generated
            by District 2. There was one span of control memo generated by District 4.
            On September 9, 2019, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 85. First-line field Supervisors shall be required to discuss individually the stops
            made by each Deputy they supervise with the respective Deputies no less than one time per month
            in order to ensure compliance with this Order. This discussion should include, at a minimum,
            whether the Deputy detained any individuals stopped during the preceding month, the reason for
            any such detention, and a discussion of any stops that at any point involved any immigration
            issues.
            Phase 1: In compliance
               •   EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                   amended on May 28, 2020.
            Phase 2: In compliance
            To assess MCSO’s compliance with this Paragraph, we requested that MCSO provide copies of
            reports documenting that supervisors are meeting with and discussing individually the stops made
            by each deputy, at least once per month. We then requested documentation for one randomly


                                                       Page 132 of 278




WAI 48794
            selected supervisor from each District, for each month of the reporting period, and the squad of
            deputies who reports to that supervisor. Supervisors record the discussion of traffic stops by
            applying the “Discussed with Deputy” option. MCSO documents supervisor-deputy discussions
            in a spreadsheet, which it submits for inspection. The spreadsheet also documents timely
            supervisory review of VSCFs. In addition to the spreadsheet, MCSO submits all VSCFs for the
            month in review. We select a 10% random sample of VSCFs from each District to review for
            content. We also inspect the sample of VSCFs submitted for review of traffic stops under
            Paragraphs 25 and 54, as part of compliance with Paragraph 91, to verify if supervisors are
            addressing deficiencies in the documentation related to the stops.
            Paragraph 85 requires that supervisors discuss traffic stops at least once per month with their
            deputies. To efficiently manage this requirement along with other administrative and operational
            duties, supervisors generally conduct several traffic stop-related discussions with each deputy
            during the month. Supervisor-deputy discussions of traffic stops that occurred toward the latter
            part of the month may not get reviewed until the following month. Our selections for these
            discussions change every month, so to obtain complete records for each deputy, MCSO holds the
            submission until all of the information requested for the month is complete. Accordingly, the
            documentation of supervisory-deputy discussions of traffic stops is submitted 30 days
            retroactively.
            For April, MCSO submitted the March traffic stops for each deputy, by District. The total number
            of traffic stops for each District was: District 1, 13; District 2, 30; District 3, 13; District 4, 38;
            Lake Patrol, 16; District 6, 33; and District 7, nine. There were a total of 152 traffic-related events
            for all Districts, and sergeants discussed 152 of these events with the deputies who conducted
            them, for a compliance rate of 99%.
            For May, MCSO submitted the April traffic stops for each deputy, by District. The total number
            of traffic stops for each District were: District 1, 16; District 2, none; District 3, three; District 4,
            six; Lake Patrol, three; District 6, 15; and District 7, 51. There were a total of 99 traffic-related
            events for all Districts, and sergeants discussed 94 of these with the deputies that conducted them,
            for a compliance rate of 95%.
            For June MCSO submitted the May traffic stops for each deputy, by District. The total number
            of traffic stops for each District were: District 1, 68; District 2, 43; District 3, none; District 4,
            three; Lake Patrol, 96; District 6, 31; and District 7, eight. There were a total of 249 traffic-related
            events for all Districts, and sergeants discussed all 249 of these events with the deputies who
            conducted them, for a compliance rate of 100%. For this reporting period, there were a total of
            419 traffic stops reported. We received documentation that supervisors discussed 415 of these
            stops with the deputies that conducted them. This is a compliance rate of 99%.




                                                         Page 133 of 278




WAI 48795
            Paragraph 86. On-duty field Supervisors shall be available throughout their shift to provide
            adequate on-scene field supervision to Deputies under their direct command and, as needed, to
            provide Supervisory assistance to other units. Supervisors shall be assigned to and shall actually
            work the same days and hours as the Deputies they are assigned to supervise, absent exceptional
            circumstances.
            Phase 1: In compliance
               •   GB-2 (Command Responsibility), most recently amended on June 28, 2019.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed a sample of daily shift rosters for
            the three months of the reporting period. To verify Phase 2 compliance with this Paragraph, we
            reviewed monthly rosters and shift rosters for the second quarter of 2020. For April, we reviewed
            a sample of shift rosters from Districts 4, 6, and 7, and Lake Patrol; for May, we reviewed a
            sample of shift rosters from Districts 1, 2, and 3; for June, we reviewed a sample of shift rosters
            from Districts 4, 6, and 7, and Lake Patrol. Our reviews of monthly and daily rosters indicated
            that deputies were assigned to and worked the same schedules as their supervisors, and
            supervisors were available to provide on-scene supervision. On shifts where the span of control
            exceeds the 1:8 ratio, supervisors are required to document these shifts in a memorandum to the
            District Commander. For April, there were two shifts where the span of control was exceeded in
            District 2, and supervisors generated two span of control memos documenting these events. For
            May, there were six shifts where the span of control was exceeded. Supervisors for District 2
            documented two instances where the span of control was exceeded. Supervisors for District 3
            documented three instances where the span of control was exceeded, and one instance where the
            span of control was exceeded was documented in District 4. For June, there were five shifts
            where the span of control was exceeded. A supervisor is District 1 documented one instance
            where the span of control was exceeded. Supervisors from District 2 documented three instances
            where the span of control was exceeded. A supervisor from District 4 documented one instance
            where the span of control was exceeded.
            MCSO deputies’ and sergeants’ activities are captured in Patrol Activity Logs (PALs). We
            selected a random sample of one day per month, and one squad per District, for review. For April,
            we reviewed PALs for seven sergeants and 29 deputies. We noted a total of 43 field supervisor-
            deputy contacts between the combined deputies’ and sergeants’ PALs for the selected dates. For
            May, we requested PALs for 28 deputies and seven sergeants. We received and reviewed all
            requested PALs, and noted a total of 34 field supervisor-deputy contacts between the combined
            deputies’ and sergeants’ PALs for the selected dates. For June, we reviewed PALs for 25 deputies
            and seven sergeants. We noted a total of 14 field supervisor-deputy contacts between the
            combined deputies’ and sergeants’ PALs for the selected dates. We reviewed the monthly shift
            rosters for each month of the reporting period. Our reviews indicate that supervisors are assigned
            to work the same hours as the deputies under their supervision. Our reviews of Patrol Activity
            Logs indicate that supervisors have been available to provide on-scene supervision.




                                                      Page 134 of 278




WAI 48796
            Paragraph 87. MCSO shall hold Commanders and Supervisors directly accountable for the
            quality and effectiveness of their supervision, including whether commanders and Supervisors
            identify and effectively respond to misconduct, as part of their performance evaluations and
            through non-disciplinary corrective action, or through the initiation of formal investigation and
            the disciplinary process, as appropriate.
            Phase 1: In compliance
               •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
            Phase 2: Not in compliance
            To assess MCSO’s compliance with this Paragraph, we requested the names of all deputies and
            supervisors whose performance appraisals were completed during this reporting period. From
            the lists of employees submitted, we requested a representative sample. The selection of deputies
            and supervisors whose EPAs are requested is based on the number of requirements set forth in
            the First and Second Orders. There are a greater number of requirements that supervisory EPAs
            must address, therefore, a greater number of supervisors’ EPAs are reviewed for compliance.
            We requested and reviewed performance evaluations submitted for five deputies and 10
            supervisors whose performance evaluations were completed in April. All five deputy EPAs
            appropriately addressed the employee’s performance; all were in compliance. As to our findings
            with regard to supervisors’ EPAs, all 10 were rated on the quality and effectiveness of their
            supervision. Eight of the 10 supervisors’ EPAs included comments on the supervisor’s ability to
            identify and respond to misconduct. Seven of the 10 supervisor EPAs appropriately assessed the
            employees on the quality of their reviews. The EPAs for one sergeant and two lieutenants did not
            properly document the employees’ required entries and quality of reviews of their subordinates’
            EIS profiles. One of the lieutenants was not assessed on the quality of his reviews of misconduct
            investigations. All 10 EPAs addressed the requirements of Paragraph 99 with sufficient
            specificity, including the complaint history and their dispositions, discipline, commendations,
            awards, civil or administrative claims, lawsuits, training history, assignment and rank history,
            supervisory actions, and EIS histories. In total, eight of the 10 supervisors’ EPAs met all
            requirements. For April, including both deputy and supervisor EPAs, 13 of 15 EPAs, or 86.67%,
            were in compliance.
            We requested and reviewed performance evaluations submitted for six deputies and eight
            supervisors whose EPAs were completed in May. All five deputy EPAs appropriately addressed
            the employee’s performance for the period in review; all were in compliance. All eight of the
            supervisors’ EPAs rated the supervisors on the quality and effectiveness of their supervision. All
            eight of the supervisors’ EPAs included comments related to the supervisors’ ability to identify
            and respond to misconduct. Six of the eight supervisors’ EPAs addressed the quality of
            supervisory reviews; two supervisor EPAs did not have the required entries on quality of reviews
            of the employees’ EIS profiles. One supervisor did not have any direct reports. All of the eight
            supervisors’ appraisals included comments related to the supervisors’ ability to identify and
            respond to misconduct. Seven of the eight EPAs assessed the supervisors’ quality of internal
            investigations and/or the quality of their reviews of internal investigations. All 14 EPAs

                                                      Page 135 of 278




WAI 48797
            addressed the requirements of Paragraph 99 with sufficient specificity, including complaint
            histories and the employees’ dispositions, discipline, commendations, awards, civil or
            administrative claims, lawsuits, training history, assignment and rank history, supervisory actions,
            and EIS histories. In total, six of the eight supervisors’ EPAs met all requirements. For May,
            including both deputy and supervisor EPAs, 12 of 14 EPAs, or 85.71%, were in compliance.
            We requested and reviewed Employee Performance Appraisals submitted for six deputies and 10
            supervisors whose EPAs were completed in June. All six deputy EPAs sufficiently addressed all
            required areas of assessment. Nine supervisor EPAs rated the employees on the quality and
            effectiveness of their supervision, with one supervisor having no direct reports. All of the 10
            supervisors’ appraisals included comments related to the supervisors’ ability to identify and
            respond to misconduct. Nine of the 10 supervisors’ EPAs addressed the quality of supervisory
            reviews. One EPA did not have the required entries on quality of supervisory reviews and
            provided “yes” answers to guide questions without further comment; this is not acceptable. All
            10 EPAs addressed the requirements of Paragraph 99 with sufficient specificity, including
            complaint histories and the employees’ dispositions, discipline, commendations, awards, civil or
            administrative claims, lawsuits, training history, assignment and rank history, supervisory actions,
            and EIS histories. Nine of the 10 supervisors’ EPAs assessed supervisors on the quality of their
            internal affairs investigations and/or the quality of their reviews of internal investigations, as
            required by Paragraph 176. In total, eight of the 10 supervisors’ EPAs were in compliance. For
            June, including both deputy and supervisor EPAs, 14 of 16 EPAs, or 87.50%, were in compliance.
            Of the 45 EPAs reviewed for the second quarter of 2020, 39 were in compliance. The compliance
            rate for this reporting period was 86.67%.


            Paragraph 88. To ensure compliance with the terms of this Order, first-line Supervisors in any
            Specialized Units enforcing Immigration-Related Laws shall directly supervise the law
            enforcement activities of new members of the unit for one week by accompanying them in the
            field, and directly supervise the in-the-field-activities of all members of the unit for at least two
            weeks every year.
            In Full and Effective Compliance
            MCSO does not have any specialized units that enforce immigration-related laws. We continue
            to monitor arrests and detentions as part of our review process to ensure that MCSO is in
            compliance with its own directives on this issue.
            For this reporting period we received lists containing all incidents involving MCSO arrests and
            criminal citations. For each month, we requested a random sample of arrests and criminal
            citations. In total, we reviewed 60 incidents involving arrests and 60 incidents involving criminal
            citations. We also reviewed a random sample of 282 Incident Reports for this reporting period.
            During our reviews of the documentation provided for this reporting period, we have found no
            evidence to indicate any violations of this Paragraph.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.

                                                       Page 136 of 278




WAI 48798
            Paragraph 89. A Deputy shall notify a Supervisor before initiating any immigration status
            investigation, as discussed in Paragraph 28. Deputies shall also notify Supervisors before
            effectuating an arrest following any immigration-related investigation or for an Immigration
            Related Crime, or for any crime related to identity fraud or lack of an identity document. The
            responding Supervisor shall approve or disapprove the Deputy’s investigation or arrest
            recommendation based on the available information and conformance with MCSO policy. The
            Supervisor shall take appropriate action to address any deficiencies in Deputies’ investigation or
            arrest recommendations, including releasing the subject, recommending non-disciplinary
            corrective action for the involved Deputy, and/or referring the incident for administrative
            investigation.
            In Full and Effective Compliance
            To assess MCSO’s compliance with this Paragraph, we requested all reports related to
            immigration status investigations, any immigration-related crimes, or any incidents or arrests
            involving lack of identity documents. The Incident Reports requested were for the period in
            review. Any incident wherein a deputy requests a supervisor’s permission to contact Immigration
            and Customs Enforcement (ICE) or Customs and Border Patrol (CBP) – to ascertain the legal
            status of an individual involved in a stop, detention, or any incident under investigation by MCSO
            – falls under the reporting requirements of this request. For this reporting period, there were no
            reported events that would fall under the requirements of this Paragraph.
            For the second quarter of 2020, MCSO submitted three arrests that occurred in April. The first
            arrest was a Latino juvenile who had committed an assault with a deadly weapon. The subject
            had an existing arrest warrant at the time that probable cause was developed for his arrest on the
            assault. We reviewed the documents provided for this case and noted no issues of concern. The
            second arrest was an individual who was charged for providing a false name when he was booked
            into jail. This was not a member of the Plaintiffs’ class; we noted no concerns with this case.
            The third case involved a traffic stop for criminal speeding. The driver, a Latino, did not have a
            driver’s license or any other form of identification. The driver was cited and released. We noted
            no issues with this case.
            For this reporting period, we received lists noting all incidents involving MCSO arrests and
            criminal citations. For each month, we requested a random sample of arrests and criminal
            citations. From each list, we selected a 10% random sample of incidents. In total, we reviewed
            60 incidents resulting in arrest and 60 incidents involving criminal citations. In addition, we
            reviewed 282 Incident Reports for the quarter.
            On December 9, 2019, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.




                                                      Page 137 of 278




WAI 48799
            Paragraph 90. MCSO Deputies shall submit documentation of all stops and Investigatory
            Detentions conducted to their Supervisors by the end of the shift in which the action occurred.
            Absent exceptional circumstances, within 72 hours of receiving such documentation, a Supervisor
            shall independently review the information. Supervisors shall review reports and forms for
            Boilerplate or conclusory language, inconsistent information, lack of articulation of the legal
            basis for the action, or other indicia that the information in the reports or forms is not authentic
            or correct. Appropriate disciplinary action should be taken where Deputies routinely employ
            Boilerplate or conclusory language.
            Phase 1: In compliance
               •   EA-11 (Arrest Procedures), most recently amended on May 13, 2020.
            Phase 2: In compliance
            We reviewed 35 incidents involving traffic stops for April 2020. There were 20 stops related to
            speeding, of which 14 resulted in citations and six resulted in warnings. There were four stops
            related to equipment violations. Seven stops were for moving violations other than speeding.
            Four stops related to registration or license plate violations. Eighteen of the stops resulted in
            citations, and 17 resulted in warnings. All 35 Vehicle Stop Contact Forms we reviewed noted the
            serial number of the reviewing supervisor, date, and time of supervisory review. All 35 VSCFs
            were reviewed within the required 72 hours. For April, MCSO submitted a spreadsheet
            documenting each VSCF by District, for a total of 50 VSCFs. Supervisors reviewed all 50 of the
            VSCFs within 72 hours, for a compliance rate of 100%.
            We reviewed 35 incidents involving traffic stops for May 2020. Eighteen of the 35 traffic stops
            related to speeding. Of the 16 stops related to speeding, 12 drivers received citations, and four
            received warnings. Two of the stops related to equipment violations. Eleven of the stops involved
            moving traffic infractions other than speeding. There were six stops related to registration or
            license plate violations. Of the 35 stops, 12 resulted in citations, and four resulted in warnings.
            Supervisors reviewed all 35 VSCFs within 72 hours. For May, MCSO submitted a spreadsheet
            documenting each VSCF by District, for a total of 173 VSCFs. Supervisors reviewed 169 of 173
            VSCFs within 72 hours, for a compliance rate of 98%.
            We reviewed 35 incidents involving traffic stops for June 2020. Nineteen of the 35 traffic stops
            involved speeding violations. Of the 19 stops related to speeding, 10 drivers received citations
            and nine drivers received warnings. One stop involved an equipment violation. Ten stops
            involved traffic violations other than speeding. Of the 35 stops, 13 resulted in citations and 20
            resulted in warnings. This is the first time we see warnings exceed citations in our sample
            reviews. All 35 Vehicle Stop Contact Forms had timely supervisory reviews. For June, MCSO
            submitted a spreadsheet documenting each VSCF by District, for a total of 196 VSCFs. We
            reviewed the data and supervisors reviewed all 196 VSCFs within 72 hours, for a 100%
            compliance rate.
            For April, May, and June, we reviewed selected samples of non-traffic incidents involving stops
            and detentions, which were recorded on Non-Traffic Contact Forms (NTCFs). Our assessment
            of compliance also included reviews of BWC recordings on selected cases, some of which
            included searches of the individuals detained. For April, we selected 25 NTCFs for review. All

                                                      Page 138 of 278




WAI 48800
            25 NTCFs had been submitted prior to the end of the shift. All of the 25 NTCFs were reviewed
            and approved by supervisors within 72 hours, as required. The compliance rate for timely
            submission and timely supervisory review of NTCFs in April was 100%. We reviewed BWC
            recordings associated with seven incidents and noted no concerns with the stops. For May, we
            selected 24 NTCFs to review. All 24 NTCFs were submitted prior to the end of the shift. All 24
            NTCFs were reviewed and approved by supervisors within the required timeframe. We reviewed
            BWC recordings associated with nine cases and noted no concerns with the stops. For June, we
            selected 24 NTCFs to review. All NTCFs were turned in before the end of the shift. All 24
            NTCFs had supervisory reviews documented within 72 hours. We reviewed BWC recordings
            associated with four incidents and noted no concerns with the stops. For the quarter, all 72 NTCFs
            reviewed were in compliance with timely supervisory review. The compliance rate was 100%.
            We take into account all stops and detentions, both traffic and non-traffic, when we determine the
            compliance rate for this Paragraph. The compliance rate for timely reviews of all combined stops
            and detentions, from the samples chosen, for this reporting period was 99%. For this reporting
            period, our inspection of the documentation provided has not revealed any evidence of boilerplate
            or conclusory language, inconsistent or inaccurate information, or lack of articulation, as to the
            legal basis for stops and detentions.


            Paragraph 91. As part of the Supervisory review, the Supervisor shall document any
            Investigatory Stops and detentions that appear unsupported by reasonable suspicion or are
            otherwise in violation of MCSO policy, or stops or detentions that indicate a need for corrective
            action or review of agency policy, strategy, tactics, or Training. The Supervisor shall take
            appropriate action to address all violations or deficiencies in Investigatory Stops or detentions,
            including recommending non-disciplinary corrective action for the involved Deputy, and/or
            referring the incident for administrative or criminal investigation.
            Phase 1: In compliance
               •   EA-11 (Arrest Procedures), most recently amended on May 13, 2020.
               •   EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                   amended on May 28, 2020.
               •   GF-5 (Incident Report Guidelines), most recently amended on April 30, 2020.
            Phase 2: In compliance
            We reviewed traffic stop data reported by MCSO for its April inspection (BI2020-0048). To
            determine compliance with this Paragraph, for April, we randomly selected 35 traffic-related
            events, which BIO then audited for compliance. Of the 35 traffic-related events, MCSO reported
            that 27, or 77.14%, had no deficiencies. As a result of the inspection, nine BIO Action Forms
            were generated. The first two deficiencies were attributed to District 1 deputies. In the first of
            the two stops, the deputy did not activate the body-worn camera (BWC) when the decision to
            make a stop was made. In the second stop, the deputy used the wrong disposition code to clear
            the incident. The third deficiency was attributed to a deputy in District 3. Again, this was the
            result of the deputy not activating his BWC when a decision to make a stop was made. We do

                                                      Page 139 of 278




WAI 48801
            not consider these first three deficiencies to be of a serious nature, as it relates to the requirements
            of this Paragraph. The fourth deficiency was attributed to a deputy in District 6. The deputy
            cleared the incident with a code that indicated it was a non-traffic incident with no arrest.
            However, in this case the deputy had issued a criminal citation and impounded property. The
            deputy also did not document the transport time on the VSCF. We consider that these issues
            needed to be addressed by the reviewing supervisor; therefore, this case was noncompliant. The
            fifth deficiency was also attributed to a District 6 deputy. The deputy failed to activate his BWC
            when the decision to make a stop was made. There were two deficiencies attributed to Lake Patrol
            deputies. The first deficiency occurred when the deputy issued a criminal citation for a non-traffic
            infraction, when the appropriate code should have noted it was a criminal traffic citation with no
            property impounded. The second deficiency was related to incorrect documentation of the
            violation on the VSCF. We do not consider these first three deficiencies to be of a serious nature,
            as it relates to the requirements of this Paragraph. There were two noncompliance deficiencies
            attributed to communications dispatchers, for incorrectly documenting the location of a stop in
            one instance, and for not correctly recording the disposition code in another stop. For April, we
            found one noncompliant traffic stop, as noted above, where the reviewing supervisor should have
            addressed the deficiencies in the documentation.
            We reviewed a spreadsheet documenting each VSCF by District, for April, to determine if
            supervisors were reviewing VSCFs within the required 72 hours. We reviewed data for 50 traffic
            stops, and determined that supervisors had completed timely reviews in 100% of the cases. For
            April, we requested 25 NTCFs from the list that MCSO submitted. We reviewed the NTCFs to
            determine if supervisors were reviewing them within the required 72 hours. We determined that
            supervisors had completed timely reviews in 100% of the cases.
            For April, none of the BlueTeam supervisors’ corrective actions submitted for our review
            pertained to the 35 stops selected for the April inspection. For April, we requested a sample of
            10 corrective actions generated during the month. Corrective actions are documented on
            BlueTeam Supervisory Notes. Of the 10 corrective actions, four were associated with body-worn
            camera and recording issues, which include: failure to activate the BWC; late activation of the
            BWC; turning off the camera before the event was concluded; or poor positioning of the BWC.
            One corrective action was associated with inaccurate or missing information on VSCFs, citations,
            or written warnings. Four corrective actions were taken as a result of procedural or policy
            violations during traffic stops. One corrective action was associated with deputy safety.
            We reviewed traffic stop data reported by MCSO for its May inspection (BI2020-0061). We
            randomly selected 35 traffic-related events, which BIO then audited for compliance. The
            inspection report noted that 31 stops, or 91.43%, had no deficiencies. The inspection found
            deficiencies associated with four stops. The first deficiency was attributed to a District 2 deputy.
            The deputy issued a criminal citation for the stop, but did not document the criminal citation on
            the VSCF. The second deficiency, attributed to a District 3 supervisor, was related to a stop that
            the sergeant made in which he documented a wrong license plate in the Written Warning and
            VSCF. The third deficiency was attributed to a Lake Patrol deputy. The deputy failed to provide
            a self-introduction upon the initial contact. The fourth deficiency was committed by a Major
            Crimes deputy who was working a DUI Task Force. The deputy documented the wrong license


                                                        Page 140 of 278




WAI 48802
            plate on the citation and the VSCF. While this error is similar to the one where the District 3
            supervisor noted the wrong license plate on the VSCF and Written Warning, an erroneous license
            plate listed on a citation could pose potential complications for the driver. This deficiency should
            have been addressed by the reviewing supervisor. Four BIO Action Forms were generated for
            the deficiencies. In our independent reviews of the traffic stops for this month, we noted no
            additional deficiencies.
            We reviewed a spreadsheet documenting each VSCF by District, for May, to determine if
            supervisors were reviewing VSCFs within the required 72 hours. We reviewed 173 VSCFs and
            determined that supervisors had completed timely reviews in 169 of the 173 stops, or in 98% of
            the cases. From the list submitted by MCSO, we requested a sample of 24 NTCFs that were
            generated in May. We inspected the NTCFs to determine if supervisors were reviewing them
            within the required 72 hours. We determined that supervisors had completed timely reviews in
            100% of the cases.
            For May, we requested a list of corrective actions. From the list submitted, we selected 10
            corrective actions to review. One corrective action was associated with inaccurate or missing
            information on the VSCF, citation, or written warning. Five corrective actions were associated
            with procedural or policy violations during traffic stops. One corrective action related to deputy
            safety. One corrective action was associated with a Patrol Activity Log. One corrective action
            was associated with a technical failure, and there was one entry where we could not identify
            deficiencies or corrective actions. There were no BlueTeam notes for corrective actions submitted
            pertaining to the 35 stops selected for May.
            We reviewed traffic stop data reported by MCSO for its June inspection (BI2020-0074). We
            randomly selected 35 traffic-related events, which BIO then audited for compliance. The
            inspection report noted that 33 stops, or 94.30%, had no deficiencies. The first deficiency was
            attributed to a District 1 deputy. In this stop, the deputy failed to provide a self-introduction upon
            initial contact. The second deficiency was attributed to a District 6 deputy. In the documentation
            for this stop, the deputy failed to complete an assisting deputy and BWC camera log. The third
            deficiency was attributed to a Lake Patrol deputy. The deputy stopped two motorcycles with
            consecutive license plates and documented one license plate for both vehicles on the VSCF and
            Written Warnings. We do not consider any of the listed deficiencies as violations of the
            requirements of this Paragraph.
            For June, we requested a list of corrective actions. From the list submitted, we selected a sample
            of 10 corrective actions to review for the month. Of the 10 corrective actions, three were
            associated with body-worn camera and recording issues: failure to activate the BWC; late
            activation of the BWC; turning off the camera before the event was concluded; or poor positioning
            of the BWC. Two corrective actions were associated with inaccurate or missing information on
            VSCFs, citations, or written warnings. Three corrective actions were associated with procedural
            or policy violations involving traffic stops. One corrective action was associated with a technical
            failure of the BWC. There were no BlueTeam notes for corrective actions pertaining to the 35
            stops selected for June.




                                                       Page 141 of 278




WAI 48803
            We reviewed a spreadsheet documenting each VSCF by District, for June to determine if
            supervisors were reviewing VSCFs within the required 72 hours. We reviewed 196 VSCFs and
            determined that supervisors had completed timely reviews in all 196 VSCFs, or in 100% of the
            cases. For June, we requested 24 NTCFs from the list submitted by MCSO. We reviewed all 24
            NTCFs to determine if supervisors were reviewing NTCFs within the required 72 hours. We
            determined that supervisors had completed timely reviews in 100% of the cases.
            Paragraph 90 requires timely supervisory reviews of documentation pertaining to stops and
            detentions. Paragraph 91 requires supervisors to identify policy violations, deficiencies, and
            training issues noted in stops and detentions. Of the sample of 105 stops inspected for this
            reporting period, there were two serious deficiencies and policy violations, that supervisors failed
            to identify and address in their reviews. The compliance rate for Paragraph 91 for this reporting
            period was 98%.


            Paragraph 92. Supervisors shall use EIS to track each subordinate’s violations or deficiencies
            in Investigatory Stops or detentions and the corrective actions taken, in order to identify Deputies
            needing repeated corrective action. Supervisors shall notify IA. The Supervisor shall ensure that
            each violation or deficiency is documented in the Deputy’s performance evaluations. The quality
            and completeness of these Supervisory reviews shall be taken into account in the Supervisor’s
            own performance evaluations. MCSO shall take appropriate corrective or disciplinary action
            against Supervisors who fail to conduct complete, thorough, and accurate reviews of Deputies’
            stops and Investigatory Detentions.
            Phase 1: In compliance
               •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.
            Phase 2: Not in compliance
            To determine compliance, we will review the EIS and IAPro histories for each of the employees
            whose EPAs were selected for review under Paragraph 87. We will then review the information
            to determine if all violations, deficiencies, PSB investigations, and corrective actions taken
            pertaining to stops and detentions, which were listed in the employee’s EIS and IAPro resumes,
            were accurately documented in the employee’s EPA. Failure to identify and memorialize any
            issues and actions taken as noted in the employee’s EIS and IAPro resumes, reflects on the quality
            of the supervisor’s reviews. By reviewing EIS and IAPro resumes, we will also be able to identify
            if a deputy has repeated entries of any specific violations, and if subsequent actions taken to
            correct the issue have been documented in the employee’s EPA. For applicable supervisors’
            EPAs, in addition to the above metric, we will review comments made in reference to the quality
            of supervisory reviews to ensure that the rater has specific comments addressing this Paragraph’s
            requirements. Both of these requirements must be met for compliance. Deficiencies in quality
            of EIS reviews, by supervisors, will also reflect in our assessment of compliance for Paragraph
            100. In order to ensure fairness to the agency, when we assess compliance with this Paragraph,
            we also try look at the performance appraisal as a whole to determine if the intent and spirit of
            the Paragraph under review was captured.



                                                      Page 142 of 278




WAI 48804
            For April, we reviewed five deputy EPAs and 10 supervisor EPAs. All deputy EPAs reviewed
            were in compliance. We found four supervisor EPAs where the quality of EIS reviews pertaining
            to stops and detentions was not sufficiently and specifically documented to meet the requirements
            of this Paragraph. For May, we reviewed six deputy EPAs and eight supervisor EPAs. All deputy
            EPAs were in compliance. During our reviews, we found two supervisor EPAs where the quality
            of EIS reviews pertaining to stops and detentions was not sufficiently and specifically
            documented to meet the requirements of this Paragraph. For June, we reviewed six deputy EPAs
            and 10 supervisor EPAs. All deputy EPAs were in compliance. Pursuant to our reviews, we
            found three supervisors’ EPAs where the quality of EIS reviews pertaining to stops and detentions
            was not sufficiently and specifically documented to meet the requirements of this Paragraph. All
            of the 17 deputy EPAs were in compliance with this Paragraph. Of the 28 supervisor EPAs
            reviewed for compliance with the requirements of this Paragraph, 19 were in compliance. A total
            of 36 of 45 EPAs met the requirements of this Paragraph. The compliance rate was 80%.
            For this reporting period, MCSO was not in compliance with this Paragraph.


            Paragraph 93. Absent extraordinary circumstances, MCSO Deputies shall complete all incident
            reports before the end of shift. MCSO field Supervisors shall review incident reports and shall
            memorialize their review of incident reports within 72 hours of an arrest, absent exceptional
            circumstances.
            In Full and Effective Compliance
            We reviewed a representative sample of 88 Incident Reports for April, for the randomly selected
            date of April 22. Of the 88 Incident Reports, we verified documentation of timely supervisory
            review on 85. Of the 89 Incident Reports, eight were vehicle collisions. All of the eight Vehicle
            Crash Reports had documentation that a supervisor had reviewed and approved the reports. The
            compliance rate for timely supervisory review of Incident Reports in April was 96.6%. During
            our quality control review of Incident Reports, we noted one report with no narrative. Of the 13
            Arrest Reports, supervisors reviewed 12 of them within 72 hours as required.
            We reviewed a sample of 97 Incident Reports for May, for the randomly selected date of May 26.
            Ninety-four of the 97 reports were in compliance. All of the 15 Arrest Reports were reviewed
            and approved within the required 72 hours. There were 15 Vehicle Crash Reports submitted in
            the sample for May, of which 14 included documentation of supervisory review. The compliance
            rate for timely submission and review of Incident Reports in May was 96.90%. We conducted a
            quality review on a 10% random sample of the reports we reviewed, and noted one stop involving
            a driver with no license, where we found no documentation of supervisor notification.




                                                     Page 143 of 278




WAI 48805
            We reviewed a representative sample of 77 Incident Reports for June, for the randomly selected
            date of June 14. All Incident Reports were submitted before the end of the shift. Seventy-one of
            the 77 Incident Reports included documentation that they had been reviewed and approved by
            supervisors as required by this Paragraph, for a compliance rate of 92.2%. There were 22 Arrest
            Reports, of which 20 were reviewed and approved by supervisors within the required 72 hours.
            There were six Vehicle Crash Reports submitted in the June sample; we confirmed timely
            supervisory review on all crash reports. We conducted a quality review on a 10% random sample
            of the reports submitted and found no significant deficiencies.
            On March 17, 2020, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 94. As part of the Supervisory review, the Supervisor shall document any arrests that
            are unsupported by probable cause or are otherwise in violation of MCSO policy, or that indicate
            a need for corrective action or review of agency policy, strategy, tactics, or Training. The
            Supervisor shall take appropriate action to address violations or deficiencies in making arrests,
            including notification of prosecuting authorities, recommending non-disciplinary corrective
            action for the involved Deputy, and/or referring the incident for administrative or criminal
            investigation.
            Phase 1: In compliance
               •   EA-11 (Arrest Procedures), most recently amended on May 13, 2020.
               •   GF-5 (Incident Report Guidelines), most recently amended on April 30, 2020.
            Phase 2: Not in compliance
            To assess compliance with this Paragraph, we will request a list of bookings and criminal citations
            for the period in review. We will randomly select a sample of 20 bookings and 20 criminal
            citations, which BIO will then inspect for compliance. In addition, MCSO will review all cases
            involving immigration arrests, and arrests related to lack of identity documents. MCSO will also
            review all MCAO turndowns for lack of probable cause, and submit those for our review. The
            total of cases selected per month will not to exceed 60. We will review Incident Report Inspection
            reports as part of the documentation to determine compliance with Paragraphs 94 and 96. The
            BIO inspection will review the selected cases, which are retroactive two months.
            For April, we reviewed Incident Report Inspection, BI2020-0027. We selected 20 bookings and
            20 criminal citations, which BIO then inspected for compliance. There were no immigration-
            related arrests, and no cases involving identity theft investigations reported by MCSO. There
            were no County Attorney turndowns for lack of probable cause. The inspection resulted in a
            98.93% compliance rating. We reviewed the inspection report, which noted four deficient cases;
            and reviewed the matrix used by BIO for the inspection. We determined that there were three
            cases where the inspector noted deficiencies that fall within the purview of this Paragraph. There
            were other cases where deficiencies or violations of policy occurred. However, we did not
            consider these to have any debilitating effect on the cases. Some inspection points in the matrix

                                                      Page 144 of 278




WAI 48806
            are given stronger consideration in our reviews than others, as these are fundamental requirements
            of Paragraph 94, and if deficiencies are noted, they may also impact the successful conclusion of
            the case. In all the cases described below, we relied on the BIO inspector’s notations and
            observations to determine our findings. We consider the three cases noted below as not being in
            compliance with the requirement that supervisors conduct thorough reviews and identify arrests
            that are unsupported by probable cause, or are otherwise in violation of MCSO policy, or that
            indicate a need for corrective action or review of agency policy, strategy, tactics, or training.
            For April, we reviewed the completed inspection matrix; we had concerns with several
            deficiencies in the first incident. The deputy issued a criminal citation to the driver, but the statute
            the deputy cited applied only to passengers. The deputy noted that the prosecutor would submit
            charges, but there was no indication that the request was entered in TraCS. The driver also had a
            suspension, but was not cited for the violation. The BIO matrix noted that there was not a proper
            investigation, the report did not contain all required elements of the crimes for the listed charges,
            the report did not contain articulation of the legal basis for the action, and the report did not
            properly articulate and support reasonable suspicion or probable cause. We determined that the
            supervisor should have identified and corrected the listed deficiencies. The second case involved
            an arrest for assault where the deputy used an incorrect state statute. The report did not attribute
            the victim’s injuries to the suspect’s actions; the injuries were not consistent with the suspect’s
            actions. The inspection matrix noted that the report did not contain all required elements of the
            crime. We determined that the deputy’s supervisor should have identified and corrected these
            deficiencies. The supervisor had one prior BIO Action Form for a similar deficiency within the
            last year. The third case we determined not to be in compliance involved an arrest for disorderly
            conduct. The BIO Inspection Report noted that the report was missing the elements of the crime.
            In addition, this report was not reviewed within the required 72 hours. The reviewing supervisor
            had a BIO Action Form within the past year for not reviewing reports within the required
            timelines.
            MCSO submitted four Incident Memorization Forms (IMFs) for April. The first incident occurred
            on April 22, 2020; the supervisor entered the IMF on April 28, 2020. Command review was
            completed on April 28, 2020. In this incident, a sergeant directed a deputy to issue a criminal
            citation to an individual sitting inside a vehicle, with an open container of alcoholic beverage.
            The vehicle was parked on private property; therefore, the open container law did not apply. The
            incident was discussed with the supervisor, and the IMF notes that the deputy and supervisor will
            be monitored. The IMF noted that the deputy was directed to contact the local court to have the
            charges dropped. In this IMF, the deficiencies and corrective action were properly documented.
            This IMF was in compliance with Paragraphs 94 and 96.
            The second IMF was generated in response to an incident that occurred on April 8, 2020. A
            commander was reviewing Arrest Reports and noted a deficiency with a DUI arrest. The case
            involved an aggravated assault in which the suspect was arrested. The commander had been
            present at the incident, and at the time, determined that there was sufficient probable cause to
            arrest the victim in this case, for DUI. Upon review of the Arrest Report several days after the
            arrest, the commander determined that probable cause had not been sufficiently documented on
            the Arrest Report. The commander met with the supervisor and discussed the deficiencies noted


                                                        Page 145 of 278




WAI 48807
            in the report. The supervisor was directed to ensure that the missing information was properly
            articulated in a supplemental report. He was also directed to ensure that the supplement included
            the interviews of the assisting deputies. This IMF properly articulated the deficiencies and proper
            follow-up, and was in compliance with Paragraphs 94 and 96.
            The third IMF was generated for an incident that occurred on February 3, 2020. The IMF was
            created on April 9, 2020. This case involved a domestic violence arrest which was determined to
            be vague and lacked specificity on the allegations made by the victim. In this case, the individual
            arrested also alleged that the victim made threats of a criminal nature against the arrestee. These
            threats that the victim allegedly made were not investigated or documented in the Arrest Report.
            In addition, there were details noted in the reviews of the BWC recordings that were not
            documented in the Arrest Report. There was also another individual, an investigative lead,
            present during the incident. This investigative lead was observed on the BWC recording showing
            photographs of possible evidentiary value; this investigative lead was not documented on the
            report. The IMF concluded that it was possible the individual arrested could have been acting in
            self-defense. Both the supervisor and deputy were counselled in regard to this incident. We have
            concerns that it took two months for these deficiencies, which may have resulted in a wrongful
            arrest, to be identified. The IMF does not mention if supplemental reports, amending the original
            information, were submitted to the County Attorney. There were no supplemental reports of this
            incident submitted for our review. Due to the time delay in identifying the deficiency, and the
            lack of documentation of proper follow-up, we do not consider this IMF to be compliant with
            Paragraph 94.
            The fourth IMF was generated for an arrest for vehicle theft, made on April 8, 2020. A
            commander reviewed the Incident Report and noted that there was inconsistent information on
            the incident and supplemental reports regarding whether or not Miranda warnings were read. The
            commander also determined that the report lacked the elements of the crime. There was
            inconsistent information as to the statute used in the Incident Report, as well as the charging
            document submitted to the County Attorney. The command review noted the deficiencies in a
            timely manner, and the commander met with the deputy and his supervisor and discussed the
            issues with this arrest. The deficiencies and subsequent corrective actions were well documented
            in the IMF. We consider this IMF to be in compliance.
            For May, we reviewed Incident Report Inspection, BI2020-0056. We selected 20 bookings and
            20 criminal citations, which BIO then inspected for compliance. There were no immigration-
            related arrests, no cases involving identity theft investigations, and no County Attorney
            turndowns for lack of probable cause. The BIO inspection listed six incidents where deficiencies
            were noted. In accordance with BIO’s rating system, the inspection resulted in a 98.60%
            compliance rating.
            We reviewed the matrix used by BIO for their inspection and noted that three of the 40 cases had
            deficiencies that fall within the purview of this Paragraph. We consider these three cases as
            noncompliant. The first case was related to an assault, where probable cause was articulated for
            a charge other than the one listed on the report. The BIO Inspection Report indicated that an
            incorrect category was used for charging, as there was no injury to the victim. The inspection
            matrix noted that the report did not contain all the required elements of the crime. The second


                                                      Page 146 of 278




WAI 48808
            case was an arrest that involved a search. The BIO Inspection Report concluded that there was
            inconsistent information regarding searches of the suspect and victim. The inspection matrix
            noted that there was inconsistent information documented regarding searches, and the information
            was not consistent throughout the report. The third case we had concerns with was noted on the
            inspection matrix, but was not part of the BIO Inspection Report because it resulted in a
            misconduct investigation on the deputy. The inspection matrix noted that the report did not
            contain all the required elements of the crime, did not articulate the legal basis for action, did not
            properly document probable cause, did not document reasonable suspicion or probable cause for
            the stop, and evidence or property was not processed or documented in accordance to policy.
            For June, we reviewed Incident Report Inspection, BI2020-0056. We selected 20 bookings and
            20 criminal citations, which BIO then inspected for compliance. MCSO did not submit any
            information regarding immigration-related arrests, cases involving identity theft investigations,
            and County Attorney turndowns for lack of probable cause. The BIO Inspection Report noted
            deficiencies in eight cases. We reviewed the matrix used by BIO for their inspection and noted
            that two of the 40 cases had deficiencies that fall within the purview of this Paragraph. We
            consider both of these cases as noncompliant. The first case involved an arrest for Endangerment,
            but the Arrest Report lacked articulation of probable cause. The deputy’s supervisor received a
            BIO Action Form for not identifying this deficiency in his review and approval of the
            documentation. The supervisor also did not review this Arrest Report within the required 72
            hours. The second case was an arrest where the deputy issued a criminal citation, in lieu of
            detention, for a felony offense that requires booking. The report also lacked articulation for the
            charge. The supervisor approved this report with the noted deficiencies.
            There were no Incident Memorialization Forms (IMFs) submitted for May or June. As of April,
            there were 11 IMFs in processing. We note that only four IMFs were submitted for this reporting
            period. The timeliness in which issues are identified and addressed is still a concern. Including
            the 120 cases selected for inspection and the four IMFs, 124 cases were inspected for this quarter.
            Of the 120 cases selected for inspection, 112 were determined to be in compliance. Of the four
            IMFs submitted by MCSO, we found three in compliance. Of the 124 total cases, 115, or 92.74%,
            were in compliance.


            Paragraph 95. Supervisors shall use EIS to track each subordinate’s violations or deficiencies
            in the arrests and the corrective actions taken, in order to identify Deputies needing repeated
            corrective action. The Supervisor shall ensure that each violation or deficiency is noted in the
            Deputy’s performance evaluations. The quality of these supervisory reviews shall be taken into
            account in the Supervisor’s own performance evaluations, promotions, or internal transfers.
            MCSO shall take appropriate corrective or disciplinary action against Supervisors who fail to
            conduct reviews of adequate and consistent quality.
            Phase 1: In compliance
               •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.
            Phase 2: In compliance



                                                       Page 147 of 278




WAI 48809
            There are two primary areas of assessment for this Paragraph. The first is to determine if
            supervisors are tracking subordinates’ deficiencies and violations in arrests, and accurately
            documenting these issues along with corrective actions in employees’ EPAs. In addition, repeated
            corrective actions should be addressed in EPAs. The second is to determine if the quality of
            supervisory reviews of EIS are being addressed in supervisors’ EPAs. The quality and
            effectiveness of interventions, as a result of deficiencies pertaining to stops and detentions, is a
            requirement which we assess under Paragraph 97.
            To determine compliance, we will review the EIS and IAPro histories for each of the employees
            whose EPAs were selected for review under Paragraph 87. We will then review the information
            to determine if all violations, deficiencies, IA investigations, and corrective actions taken
            pertaining to arrests, which were listed in the employee’s EIS and IAPro resumes, were accurately
            documented in the employee’s EPA. Failure to identify and memorialize any issues and actions
            taken as noted in the employee’s EIS and IAPro resumes, reflects on the quality of the supervisor’s
            quality of reviews. By reviewing EIS and IAPro resumes, we will also be able to identify if a
            deputy has repeated entries of any specific violations, and if subsequent actions taken to correct
            the issue have been documented in the employee’s EPA. For applicable supervisors’ EPAs, in
            addition to the above metric, we will review comments made in reference to the quality of
            supervisory reviews to ensure that the rater has specific comments addressing this Paragraph’s
            requirements. Both of these requirements must be met for compliance. Deficiencies in quality
            of EIS reviews by supervisors will also reflect in our assessment of compliance for Paragraph
            100. In order to ensure fairness to the agency, when we assess compliance with this Paragraph,
            we also try look at the performance appraisal as a whole to determine if the intent and spirit of
            the Paragraph under review was captured.
            For April, we reviewed five deputy and 10 supervisors’ EPAs. All deputy EPAs were in
            compliance. We found four supervisors’ EPAs where the quality of EIS reviews pertaining to
            violations or deficiencies in arrests, and corrective actions taken, was not sufficiently and
            specifically assessed to meet the requirements of this Paragraph. For May, we reviewed six
            deputy and eight supervisors’ EPAs. All six deputy EPAs were in compliance. We found two
            supervisors’ EPAs where the quality of EIS reviews pertaining to violations or deficiencies in
            arrests, and corrective actions taken, was not sufficiently and specifically assessed to meet the
            requirements of this Paragraph. For June, we reviewed six deputy and 10 supervisors’ EPAs. All
            deputy EPAs were in compliance. Pursuant to our reviews, we found three supervisors’ EPAs
            where the quality of EIS reviews pertaining to violations or deficiencies in arrests, and corrective
            actions taken, was not sufficiently and specifically assessed to meet the requirements of this
            Paragraph.




                                                      Page 148 of 278




WAI 48810
            Of the 17 deputy EPAs reviewed for this quarter, all were in compliance. Of the 28 supervisor
            EPAs reviewed for this quarter, 19 were incompliance. For this reporting period, the compliance
            rate, including all EPAs reviewed, was 80%. For MCSO to remain in compliance with this
            Paragraph, supervisors must ensure that violations, deficiencies, and corrective actions taken,
            with regard to arrests, are discussed in EPAs. Commanders must also ensure and that the quality
            of EIS reviews, conducted by supervisors, is specifically addressed in EPAs. For this reporting
            period, MCSO was not in compliance with Paragraph 95. In our last report, we found MCSO in
            compliance with this Paragraph. If MCSO fails to meet the requirements of this Paragraph during
            our next review, we will withdraw Phase 2 compliance with this Paragraph.


            Paragraph 96. A command-level official shall review, in writing, all Supervisory reviews related
            to arrests that are unsupported by probable cause or are otherwise in violation of MCSO policy,
            or that indicate a need for corrective action or review of agency policy, strategy, tactics, or
            Training. The commander’s review shall be completed within 14 days of receiving the document
            reporting the event. The commander shall evaluate the corrective action and recommendations
            in the Supervisor’s written report and ensure that all appropriate corrective action is taken.
            Phase 1: In compliance
               •   EA-11 (Arrest Procedures), most recently amended on May 13, 2020.
            Phase 2: In compliance
            This Paragraph requires that a command-level official review a supervisor’s investigation of the
            circumstances pertaining to any arrest that lacks probable cause, is in violation of policy, or where
            there is a need for corrective action or review of the agency’s policy, strategy, tactics, or training.
            Our reviews to determine compliance with this Paragraph are associated with the documentation
            provided for Paragraph 94. If BIO identifies deficient cases in the Incident Report inspection,
            and the deficiencies fall within any of the four areas noted in Paragraphs 94 and 96, we will review
            the documentation to determine compliance. Since this Paragraph pertains to command reviews
            of supervisory investigations of deficient arrests, we will also review Incident Memorialization
            Forms to determine compliance. Our reviews for compliance with this Paragraph are determined
            by the command staff’s timely reviews of IMFs, once submitted by supervisors, and commanders’
            evaluation of the corrective actions taken.
            MCSO submitted four Incident Memorization Forms (IMFs) for April. The first incident occurred
            on April 22, 2020; the supervisor entered the IMF on April 28, 2020. Command review was
            completed on April 28, 2020. A sergeant directed a deputy to issue a criminal citation to an
            individual sitting inside a vehicle with an open container of alcoholic beverage. The vehicle was
            parked on private property; therefore the open container law did not apply. The incident was
            discussed with the supervisor, and the IMF notes that the deputy and supervisor will be monitored.
            The IMF noted that the deputy was directed to contact the local court to have the charges dropped.
            This IMF was reviewed by a command officer within the required timeline, and the reviewing
            commander ensured that appropriate corrective action was documented. This IMF was in
            compliance with Paragraph 96.


                                                        Page 149 of 278




WAI 48811
            The second IMF was generated in response to an incident that occurred on April 8, 2020. A
            commander was reviewing Arrest Reports and noted a deficiency with a DUI arrest. The case
            involved an aggravated assault in which the suspect was arrested. The commander had been
            present at the incident and determined that there was sufficient probable cause to arrest the victim
            in this case, for DUI. Upon review of the Arrest Report several days after the arrest, the
            commander determined that probable cause had not been sufficiently documented on the Arrest
            Report for the DUI arrest. The commander met with the supervisor and discussed the deficiencies
            noted in the report. The supervisor was directed to ensure that the missing information was
            properly articulated in a supplemental report, to include interviews of assisting deputies. This
            IMF properly articulated the deficiencies noted, as well as the required follow-up. It was
            reviewed by a command officer within the required timeline, and the reviewing commander
            ensured that appropriate corrective action was documented. This IMF was in compliance with
            Paragraph 96.
            The third IMF was generated for an incident that occurred on February 3, 2020. The IMF was
            created on April 9, 2020. This case involved a domestic violence arrest which lacked specificity
            on the allegations of criminal damage made by the victim. The IMF noted that the report was
            vague. The individual arrested made criminal allegations against the victim that were not
            investigated or documented in the report. There were also important details noted in the review
            of the BWC recordings that were not documented in the Arrest Report. There was also another
            individual present during the incident that was observed showing possible photographs, which
            may have been of evidentiary value. This investigative lead was not documented on the report.
            The IMF concluded that it was possible that the individual arrested could have been acting in self-
            defense. Both the supervisor and deputy were counselled with regard to this incident. The
            concern we have is that it took two months for these deficiencies, which may have led to a
            wrongful arrest, to be identified. The IMF does not mention if supplemental reports, amending
            the original information, were submitted to the County Attorney. There were no supplemental
            reports on this incident submitted for our review. Due to the time delay in identifying the noted
            deficiencies, and the lack of documentation of proper follow-up, we do not consider this IMF to
            be compliant with this Paragraph.
            The fourth IMF was generated for an arrest for vehicle theft, made on April 8, 2020. A
            commander reviewed the Incident Report and noted that there was inconsistent information on
            the report, as well on supplemental reports, regarding whether or not Miranda warnings were
            read. The commander also determined that the report lacked the elements of the crime. There
            was inconsistent information regarding the statute used in the Incident Report, as well as the
            statute used in the charging document submitted to the County Attorney. The command review
            noted the deficiencies in a timely manner, and the commander met with the deputy and his
            supervisor, and discussed the issues with this arrest. The deficiencies and subsequent corrective
            actions were well documented in the IMF. We consider this IMF to be in compliance with
            Paragraph 96.
            In previous quarterly reports, we have commented on our concern for the low number of Incident
            Memorialization Forms being submitted for review. Although MCSO reported in April that there
            were 11 IMFs in processing, MCSO did not submit any IMFs for May and June. For this reporting


                                                      Page 150 of 278




WAI 48812
            period, we reviewed four Incident Memorialization Forms. Three of the four IMFs, or 75%, were
            in compliance. MCSO was in compliance with this Paragraph in our last report. If our reviews
            for next quarter determine that MCSO did not meet the requirements of this Paragraph, we will
            withdraw Phase 2 compliance with this Paragraph.


            Paragraph 97. MCSO Commanders and Supervisors shall periodically review the EIS reports
            and information, and initiate, implement, or assess the effectiveness of interventions for individual
            Deputies, Supervisors, and units based on that review. The obligations of MCSO Commanders
            and Supervisors in that regard are described above in Paragraphs 81(c)–(h).
            Phase 1: In compliance
                •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: Not in compliance
            As per GH-5 (Early Identification System) and GB-2 (Command Responsibility), supervisors are
            required to conduct EIS reviews twice per month for sworn members. Command review of EIS
            profiles of supervisory and command personnel began in February 2017. To assess MCSO’s
            compliance with this Paragraph, for every month of the reporting period, we selected a supervisor
            and a squad of deputies from each District. We then reviewed the documentation provided as
            verification of compliance with this Paragraph. We also requested that EIS reviews of the
            commanders responsible for the selected personnel be included.
            For April, we reviewed the documentation provided for 51 employees – which included the ranks
            of deputy, sergeant, lieutenant, and captain. Of the 51 employees, 48 had the required two EIS
            reviews in the month, for a 94.11% compliance rate. For May, we reviewed Supervisory Notes
            requested as verification of compliance for 51 employees. Of the 51 selected employees, 48 had
            appropriate documentation of timely EIS reviews, for a compliance rate of 94.11%. For June, we
            received Supervisory Notes as verification of compliance of EIS reviews for the selected 56
            employees. Of the 56 employees, 53 had appropriate documentation of compliance with this
            Paragraph, for a compliance rate of 94.64%. The total compliance rate for the quarter, for periodic
            supervisory and command EIS reviews, was 94.30%. The reviews of broader pattern-based
            reports, as required by Paragraph 81.c., and assessments of interventions as required by this
            Paragraph, have not been sufficiently documented to meet compliance with this Paragraph.


            d. Regular Employee Performance Review and Evaluations
            Paragraph 98. MCSO, in consultation with the Monitor, shall create a system for regular
            employee performance evaluations that, among other things, track each officer’s past
            performance to determine whether the officer has demonstrated a pattern of behavior prohibited
            by MCSO policy or this Order.
            Phase 1: In compliance
                •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.


                                                       Page 151 of 278




WAI 48813
            Phase 2: Not in compliance
            To assess compliance with this Paragraph, we review a sample of deputy and supervisor EPAs
            selected on a monthly basis under Paragraph 87. There are several Paragraphs in the First and
            Second Orders that have requirements pertaining to the assessment and documentation of
            performance in Employee Performance Appraisals. Supervisors are also required to identify and
            track the performance of deputies who have patterns of behavior prohibited by the Order and
            MCSO policy. Paragraphs 92 and 95 also require assessment of the quality of EIS supervisory
            reviews. The revised methodologies for Paragraphs 92 and 95 are explained in detail in our
            reviews of these two Paragraphs.
            There are still performance dimensions related to supervisory EPAs that are not being addressed
            with enough consistency to establish compliance in those areas. Although there is an EPA guide
            question directing the rater to assess the supervisor’s effectiveness in identifying and responding
            to misconduct, it continues to be overlooked; for this reporting period, 25 of 28 supervisory EPAs
            had comments pertaining to this requirement. The other area of concern relates to rating
            supervisors’ quality of misconduct investigations, and command reviews of misconduct
            investigations, as per Paragraph 176. This requirement has not been addressed with enough
            consistency to establish compliance. For this reporting period, 25 of 28 supervisory EPAs
            addressed the quality and reviews of internal affairs investigations. In addition, the requirements
            of Paragraphs 92 and 95, as it pertains to the accurate tracking of deficiencies and violations, and
            the quality of supervisory reviews of EIS, need to be sufficiently documented. The discussed
            requirements are fundamental components of a system needed to accurately and effectively assess
            performance. We have previously discussed the areas of assessment that supervisors are missing
            with MCSO. The new EPA format has not been implemented. We again emphasize that these
            areas should be thoroughly covered in the upcoming EPA training.


            Paragraph 99. The review shall take into consideration all past Complaint investigations; the
            results of all investigations; Discipline, if any, resulting from the investigation; citizen
            Complaints and commendation; awards; civil or administrative claims and lawsuits related to
            MCSO operations; Training history; assignment and rank history; and past Supervisory actions
            taken pursuant to the early warning protocol.
            Phase 1: In compliance
               •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.
            Phase 2: In compliance
            To determine compliance with this Paragraph, we review the statement, signed by the supervisor,
            at the conclusion of the EPA, as acknowledgement that the supervisor has done due diligence in
            researching the employee’s history for the review period, as it pertains to the requirements of
            Paragraph 99. The areas of review include: complaint investigations and dispositions; discipline;
            citizen complaints; commendations; awards; civil or administrative claims; and past supervisory
            actions taken pursuant to EIS alerts. We also verify documentation to ensure that the information
            provided under Paragraph 99 is correct. Supervisors completing EPAs are required to document


                                                      Page 152 of 278




WAI 48814
            their findings relevant to these areas if their reviews reveal any applicable events or actions. The
            acknowledgement indicates that if something was discovered, it is included in the appropriate
            areas of the appraisal. As confirmation, we review EIS and IAPro resumes for each employee
            whose EPA we received during the quarter, under Paragraphs 87, 92, and 95. We review these
            resumes and compare them to the notations listed by the supervisor authoring the EPA, under
            Paragraph 99. We check to make sure that any past actions noted in the resumes are captured in
            the EPA. We have previously emphasized to MCSO the importance of accurate documentation
            and thorough reviews of EIS.
            In the EPAs reviewed for this quarter, supervisors have documented their findings as it pertains
            to complaints, discipline, commendations, awards, claims, and supervisory actions with enough
            consistency to meet the requirements of this Paragraph. For this reporting period, we reviewed
            Employee Performance Appraisals for 17 deputies and 28 supervisors. All of the EPAs reviewed
            sufficiently documented the requirements of this Paragraph.


            Paragraph 100. The quality of Supervisory reviews shall be taken into account in the
            Supervisor’s own performance evaluations.
            Phase 1: In compliance
               •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.
            Phase 2: In compliance
            We reviewed Employee Performance Appraisals for 28 supervisors and commanders who
            received EPAs during this reporting period. As noted previously in Paragraphs 92 and 95,
            deficiencies in the quality of supervisory reviews of EIS are taken into account in the assessment
            of compliance with this Paragraph. Nineteen of the 28 supervisor EPAs sufficiently documented
            the quality of EIS reviews to meet compliance. The quality of reviews of supervisors’ misconduct
            investigations, as per Paragraph 176, is also figured into the assessment of compliance for this
            Paragraph. For this reporting period, 25 of 28 supervisor EPAs met compliance standards for
            Paragraph 176. When the compliance results of all related Paragraphs were factored in, 21 of 28
            EPAs addressed the requirements of this Paragraph, as it pertains to the quality of supervisory
            reviews. MCSO was previously in compliance with this Paragraph. If our reviews for the next
            quarter determine that the requirements of this Paragraph were not sufficiently met, we will
            withdraw Phase 2 compliance with this Paragraph.




                                                      Page 153 of 278




WAI 48815
            Paragraph 101. Within 180 days of the Effective Date, MCSO shall develop and implement
            eligibility criteria for assignment to Specialized Units enforcing Immigration-Related Laws.
            Such criteria and procedures shall emphasize the individual’s integrity, good judgment, and
            demonstrated capacity to carry out the mission of each Specialized Unit in a constitutional,
            lawful, and bias-free manner. Deputies assigned to a Specialized Unit who are unable to
            maintain eligibility shall be immediately re-assigned.
            In Full and Effective Compliance
            MCSO does not have any specialized units that enforce immigration-related laws. Therefore, by
            default, MCSO is in Phase 2 compliance with this Paragraph. We continue to monitor arrests and
            detentions as part of our review process to ensure that MCSO is in compliance with its own
            directives on this issue.
            For April, May, and June, we received lists containing all incidents involving MCSO arrests and
            criminal citations. For each month, we requested a random sample of arrests and criminal
            citations. In total, we reviewed 60 incidents involving arrests and 60 incidents involving criminal
            citations. We also reviewed a random sample of 282 Incident Reports for this reporting period.
            During our reviews of the documentation provided for this reporting period, we found no evidence
            to indicate any violations of this Paragraph.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, the Monitor concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with the Monitor’s determination.




                                                       Page 154 of 278




WAI 48816
            Section 10: Misconduct and Complaints
            COURT ORDER XI. MISCONDUCT AND COMPLAINTS


            a. Internally-Discovered Violations
            Paragraph 102. MCSO shall require all personnel to report without delay alleged or apparent
            misconduct by other MCSO Personnel to a Supervisor or directly to IA that reasonably appears
            to constitute: (i) a violation of MCSO policy or this Order; (ii) an intentional failure to complete
            data collection or other paperwork requirements required by MCSO policy or this Order; (iii) an
            act of retaliation for complying with any MCSO policy; (iv) or an intentional provision of false
            information in an administrative investigation or any official report, log or electronic transmittal
            of information. Failure to voluntarily report or document apparent misconduct described in this
            Paragraph shall be an offense subject to Discipline.
            Phase 1: In compliance
               •   CP-2 (Code of Conduct), most recently amended on July 30, 2020.
               •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                   amended on January 24, 2019.
               •   CP-5 (Truthfulness), most recently amended on September 11, 2020.
               •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
            Phase 2: In compliance
            During our assessments of compliance with this Paragraph, we have reviewed hundreds of
            misconduct investigations involving MCSO personnel. Many of them have been internally
            generated.
            During this reporting period, we reviewed 65 administrative misconduct investigations. Eighteen
            were generated internally. Five investigations involved sworn personnel, eight involved
            Detention personnel, and five involved civilian personnel.
            MCSO has continued to identify and address misconduct that is raised by other employees or
            identified by supervisory personnel. While some of these investigations did not meet all
            requirements for the proper reporting or completion of misconduct investigations, we address
            these failures in other Paragraphs in this report.




                                                       Page 155 of 278




WAI 48817
            b. Audit Checks
            Paragraph 103. Within one year of the Effective Date, MCSO shall develop a plan for conducting
            regular, targeted, and random integrity audit checks to identify and investigate Deputies possibly
            engaging in improper behavior, including: Discriminatory Policing; unlawful detentions and
            arrests; improper enforcement of Immigration-Related Laws; and failure to report misconduct.
            Phase 1: Not in compliance
               •   Audits and Inspections Unit Operations Manual, Section 303, currently under revision.
               •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                   April 30, 2020.
            Phase 2: Not in compliance
            MCSO’s Audits and Inspections Unit (AIU), a unit of the Bureau of Internal Oversight (BIO), is
            responsible for these requirements. AIU continues to develop a section (Section 303) of the AIU
            Operations Manual that will outline how AIU will fulfill the “targeted” Paragraph 103
            requirements. We and the Parties approved this manual section following our July 2020 remote
            site visit. We are currently awaiting its publication.
            For this reporting period, BIO again submitted several completed inspections in support of the
            “regular” and “random” elements of this Paragraph. The inspections examined, for example,
            complaint intake tests, Supervisory Notes, Patrol Activity Logs, traffic stop data, post-stop
            ethnicity, County Attorney turndown dispositions, and Patrol Shift Rosters. We reviewed these
            reports and believe that they comport with the Paragraph 103 requirement for “regular” and
            “random” integrity audit checks.


            c. Complaint Tracking and Investigations
            Paragraph 104. Subject to applicable laws, MCSO shall require Deputies to cooperate with
            administrative investigations, including appearing for an interview when requested by an
            investigator and providing all requested documents and evidence. Supervisors shall be notified
            when a Deputy under their supervision is summoned as part of an administrative investigation
            and shall facilitate the Deputy’s appearance, absent extraordinary and documented
            circumstances.
            In Full and Effective Compliance
            In the fall of 2015, MCSO developed a draft checklist and investigative format for administrative
            investigations. All the requirements in this Paragraph are included in these protocols. The
            checklist and formats were approved for use in early 2016, and all personnel through the rank of
            captain were required to attend a training session regarding the use of these forms. Effective June
            1, 2016, all administrative investigations were required to use these forms. MCSO has
            consistently met this requirement, and MCSO has included the checklists in administrative
            investigations forwarded for our review.


                                                      Page 156 of 278




WAI 48818
            Since that time, the Professional Standards Bureau (PSB) drafted revisions to the investigation
            checklist and format to provide additional clarification on procedural requirements. We and the
            Parties reviewed the revisions and provided our feedback. The revised format and investigation
            checklist were approved for use. The Misconduct Investigative Training for personnel outside of
            PSB also now includes a discussion of the revisions to these forms.
            During the last reporting period, we reviewed 63 administrative conduct investigations. Thirty-
            two involved sworn personnel. Thirty-one complied with all requirements for this Paragraph.
            During this reporting period, we reviewed 65 administrative misconduct investigations. Thirty-
            five involved sworn personnel. All were both initiated and completed after July 20, 2016 and
            included the use of the approved investigative format and checklist. We continue to note that
            deputies consistently appear for scheduled interviews, provide all required information to
            investigators, and cooperate with investigations. There were no instances identified where a
            supervisor failed to facilitate a deputy’s attendance at an interview, or where an investigator failed
            to notify an employee’s supervisor of an intended administrative interview.
            On March 17, 2020, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 105. Investigators shall have access to, and take into account as appropriate, the
            collected traffic stop and patrol data, Training records, Discipline history, and any past
            Complaints and performance evaluations of involved officers.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            Our reviews of investigations conducted by MCSO have verified that the information required
            for compliance with this Paragraph is consistently provided in the checklist and investigative
            reports.
            As a result of the Second Order and effective July 20, 2016, the PSB Commander makes all
            preliminary disciplinary decisions. The PSB and Administrative Services Division Commanders
            created a worksheet that provides information regarding how MCSO makes disciplinary
            decisions, and how MCSO considers employees’ work history. PSB includes this form in the
            sustained investigation documentation that we receive and review for compliance.
            During this reporting period, we reviewed 15 sustained administrative misconduct investigations.
            Seven of these 15 cases involved misconduct by sworn personnel. Five involved misconduct by
            Detention personnel and three involved misconduct by civilian employees. Thirteen of the 15
            investigations involved personnel still employed by MCSO at the time final findings or discipline
            decisions were made. In all 13, the PSB Commander determined the findings and presumptive
            discipline range for the sustained violations. We found these preliminary decisions to be
            consistent with the Discipline Matrices in effect at the time the decisions were made. We also


                                                       Page 157 of 278




WAI 48819
            found that generally, where appropriate, discipline history, past complaints, performance
            evaluations, traffic stop and patrol data, and training records were included in the documents
            considered for final discipline findings.


            Paragraph 106. Records of Complaints and investigations shall be maintained and made
            available, un-redacted, to the Monitor and Plaintiffs’ representatives upon request. The Monitor
            and Plaintiffs’ representatives shall maintain the confidentiality of any information therein that
            is not public record. Disclosure of records of pending investigations shall be consistent with state
            law.
            In Full and Effective Compliance
            MCSO has two obligations under this Paragraph: to maintain and make records available. The
            Paragraph also covers the requirement that MCSO make unredacted records of such investigations
            available to the Plaintiffs’ attorneys and Plaintiff-Intervenors as well.
            MCSO has been responsive to our requests, and neither the Plaintiffs nor Plaintiff-Intervenors
            have raised any concerns related to the requirements of this Paragraph for this or the past several
            reporting periods. MCSO, via its counsel, distributes responses to our document and site visit
            requests via a document-sharing website. The Plaintiffs’ attorneys and Plaintiff-Intervenors have
            access to this information, including documents applicable to this Paragraph, at the same time as
            we do.
            On June 3, 2019, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.




                                                      Page 158 of 278




WAI 48820
            Section 11: Community Engagement
            COURT ORDER XII. COMMUNITY ENGAGEMENT


            a. Community Outreach Program
            Paragraph 107. To rebuild public confidence and trust in the MCSO and in the reform process,
            the MCSO shall work to improve community relationships and engage constructively with the
            community during the time that this order is in place. To this end, the MCSO shall conduct the
            following district community outreach program.


            Paragraph 109. The Monitor shall hold at least one public meeting per quarter to coincide with
            the quarterly site visits by the Monitor in a location convenient to the Plaintiffs class. The
            meetings shall be for the purpose of reporting the MCSO’ progress in implementing this Order.
            These meetings shall be used to inform community members of the policy changes or other
            significant actions that the MCSO has taken to implement the provisions of this Order.
            Summaries of audits and reports completed by the MCSO pursuant to this Order shall be made
            available. The meetings shall be under the direction of the Monitor and/or his designee. The
            Sheriff and/or the MCSO will participate in the meetings to provide substantive comments related
            to the Melendres case and the implementation of the orders resulting from it, as well as answer
            questions related to its implementation, if requested to do so by the Monitor or the community. If
            the Sheriff is unable to attend a meeting due to other obligations, he shall notify the Monitor at
            least 30 days prior to that meeting. The Monitor shall consult with Plaintiffs’ representatives and
            the Community Advisory Board on the location and content of the meetings. The Monitor shall
            clarify for the public at these meetings that MCSO does not enforce immigration laws except to
            the extent that it is enforcing Arizona and federal criminal laws.
            Phase 1: Not applicable
            Phase 2: In compliance
            This Paragraph, per the June 3, 2019 Order (Document 2431), returned the community meetings
            to the Monitor’s supervision and directed the Monitor to hold at least one public meeting per
            quarter to coincide with the quarterly site visits by the Monitor in a location convenient to the
            Plaintiffs’ class.
            Due to the Covid-19 pandemic, we did not travel to Maricopa County in July for our in-person
            quarterly site visit. We will consult with Plaintiffs’ representatives or the Community Advisory
            Board regarding the location and content of our community meetings when we resume our in-
            person site visits.




                                                      Page 159 of 278




WAI 48821
            Paragraph 110. The meetings present an opportunity for the Monitor and MCSO representatives
            to listen to community members’ experiences and concerns about MCSO practices. The Monitor
            may investigate and respond to those concerns. The Monitor shall inform the public that the
            purpose of the meeting is to discuss the Melendres case and the orders implementing the relief of
            that case. To the extent that the Monitor receives concerns at such meetings that are neither
            within the scope of this order nor useful in determining the Defendant’s compliance with this
            order, it may inform the complainant how to file an appropriate complaint with the MCSO or
            appropriate law enforcement agency. The Sheriff may respond to non-Melendres questions
            raised at meetings to the extent, in his sole discretion, if the Sheriff wishes to do so.
            Phase 1: Not applicable
            Phase 2: Not applicable
            We did not travel to Maricopa County in July for an in-person quarterly site visit, and therefore
            did not hold a community meeting.


            Paragraph 111. English and Spanish-speaking Monitor Personnel shall attend these meetings
            and be available to answer questions from the public about its publicly available reports
            concerning MCSO’s implementation of this Order and other publicly available information. The
            Plaintiffs’ and Plaintiff-Intervenor’s representatives shall be invited to attend and the Monitor
            shall announce their presence and state their availability to answer questions.
            Phase 1: Not applicable
            Phase 2: Not applicable
            As noted above, we did not travel to Maricopa County in July for an in-person quarterly site visit,
            and therefore did not hold a community meeting.


            Paragraph 112. At least ten days before such meetings, the Monitor shall widely publicize the
            meetings in English and Spanish after consulting with Plaintiffs’ representatives and the
            Community Advisory Board regarding advertising methods. Options for advertising include, but
            are not limited to, television, radio, print media, internet and social media, and any other means
            available. Defendants shall either provide a place for such meetings that is acceptable to the
            Monitor or pay the Monitor the necessary expenses incurred in arranging for such meeting
            places. The Defendants shall also pay the reasonable expenses of publicizing the meetings as
            required above, and the additional reasonable personnel and expenses that the Monitor will incur
            as a result of performing his obligations with respect to the Community Outreach Program. If
            any party determines there is little interest or participation in such meetings among community
            members, or that they have otherwise fulfilled their purpose, it can file a request with the Court
            that this requirement be revised or eliminated.
            Phase 1: Not applicable
            Phase 2: Not applicable


                                                      Page 160 of 278




WAI 48822
            As we did not travel to Maricopa County in July, we did not hold a community meeting. We will
            consult with Plaintiffs’ representatives and the Community Advisory Board regarding community
            meeting advertising when we resume our in-person site visits.


            b. MCSO Community Liaison
            Paragraph 113. MCSO shall select or hire a Community Liaison who is fluent in English and
            Spanish. The hours and contact information of the MCSO Community Outreach Division
            (“COD”) shall be made available to the public including on the MCSO website. The COD shall
            be directly available to the public for communications and questions regarding the MCSO.
            Phase 1: In compliance
                 •   GJ-24 (Community Relations and Youth Programs), most recently revised on November
                     14, 2019.
            Phase 2: In compliance
            This Paragraph requires that MCSO select or hire a Community Liaison who is fluent in English
            and Spanish; and that MCSO post on its public website the hours and contact information of the
            Community Outreach Division (COrD), which is responsible for public communications and
            questions regarding MCSO.
            MCSO has a Community Liaison who is fluent in English and Spanish and lists on the MCSO
            website the hours and contact information for the Community Liaison Officer and other members
            of the COrD. The MCSO website includes information about the COrD – such as its mission and
            frequently asked questions regarding MCSO.


            Paragraph 114. The COD shall have the following duties in relation to community engagement:
            a.       to coordinate the district community meetings described above in Paragraphs 109 to 112;
            b.       to provide administrative support for, coordinate and attend meetings of the Community
                     Advisory Board described in Paragraphs 117 to 118; and
            c.       to compile any complaints, concerns and suggestions submitted to the COD by members
                     of the public about the implementation of this Order and the Court’s order of December
                     23, 2011, and its findings of fact and conclusions of law dated May 24, 2013, even if they
                     don’t rise to the level of requiring formal action by IA or other component of the MCSO,
                     and to respond to Complainants’ concerns; and
            d.       to communicate concerns received from the community at regular meetings with the
                     Monitor and MCSO leadership.
            Phase 1: In compliance
                 •   Court Implementation Division Operations Manual, most recently revised on November
                     13, 2019.



                                                       Page 161 of 278




WAI 48823
               •   GJ-24 (Community Relations and Youth Programs), most recently revised on November
                   14, 2019.
            Phase 2: In compliance
            Pursuant to the June 3, 2019 Order (Document 2431), Subparagraphs a. and b. of this Paragraph
            are no longer applicable.
            During this reporting period, the Deputy Chief designated as the CAB’s point of contact continued
            to work with and provide support to the CAB. He distributed policies and other materials for
            CAB members to review and provide feedback, and tracked and responded to CAB members’
            inquiries and requests for information about MCSO’s implementation of the Orders.
            During this reporting period, the CAB did not hold any public meetings. Some CAB members
            participated in a few of the Monitoring Team’s compliance meetings during our July remote site
            visit, as in the past – including meetings on community engagement and MCSO’s Constitutional
            Policing Plan.
            COrD uses a form it created for capturing information on complaints, concerns, and suggestions
            submitted by members of the public to the COrD. MCSO has provided documentation that all
            current COrD personnel completed an online Complaint Intake and Processing course, to assist
            them in receiving and appropriately directing any complaints or concerns from community
            members they receive, including complaints of potential employee misconduct.
            COrD personnel report that they occasionally receive concerns from community members, and
            that they forward those that are complaints to PSB, and that they sometimes receive inquiries for
            which COrD staff believe it is appropriate to direct community members to written materials or
            the MCSO website. During this reporting period, COrD did not submit any MCSO Complaint
            and Comment Forms for our review. COrD personnel wrote, “The Community Outreach Division
            did not receive any ‘complaints, concerns and suggestions,’ which were submitted by a member
            of the public regarding the implementation of the Court’s Orders.”
            During our upcoming site visit, we will discuss with COrD personnel the requirement that COrD
            communicate concerns received from the community at regular meetings with the Monitor and
            MCSO leadership.


            c. Community Advisory Board
            Paragraph 115.        MCSO and Plaintiffs’ representatives shall work with community
            representatives to create a Community Advisory Board (“CAB”) to facilitate regular dialogue
            between the MCSO and the community, and to provide specific recommendations to MCSO and
            the Monitor about policies and practices that will increase community trust and ensure that the
            provisions of this Order and other orders entered by the Court in this matter are met. The MCSO
            shall cooperate with the Monitor to assure that members of the CAB are given appropriate access
            to relevant material, documents, and training so the CAB can make informed recommendations
            and commentaries to the Monitor.
            Phase 1: In compliance


                                                     Page 162 of 278




WAI 48824
               •   Court Implementation Division Operations Manual, most recently revised on November
                   13, 2019.
            Phase 2: In compliance
            During this reporting period, CAB members and representatives of MCSO – specifically, the
            Deputy Chief who is the CAB’s designated point of contact – exchanged numerous email
            messages, which we also received. In these messages, among other topics, CAB members
            provided specific recommendations to MCSO about policies and practices that will increase
            community trust and ensure that the provisions of this Order and other orders entered by the Court
            in this matter are met. During this reporting period, as with the last reporting period, there were
            some delays in responding to CAB members’ requests for information; and also some instances
            where CAB members provided feedback to MCSO and MCSO did not acknowledge receipt. As
            we noted to MCSO during our July remote site visit, the agency should ensure that it responds to
            CAB members in a timely fashion to maintain compliance with this Paragraph.


            Paragraph 116. The CAB shall have five members, two to be selected by MCSO and two to be
            selected by Plaintiffs’ representatives. One member shall be jointly selected by MCSO and
            Plaintiffs’ representatives. Members of the CAB shall not be MCSO Employees or any of the
            named class representatives nor any of the attorneys involved in this case. The CAB shall
            continue for at least the length of this Order.
            Phase 1: In compliance
               •   Court Implementation Division Operations Manual, most recently revised on November
                   13, 2019.
            Phase 2: In compliance
            The June 3, 2019 Order modified several requirements related to community engagement and the
            CAB, but it did not alter the requirements related to the composition of the CAB. The CAB
            remains a five-member body – with two members selected by MCSO, two members selected by
            Plaintiffs’ attorneys, and one member jointly selected by MCSO and Plaintiffs’ attorneys.
            During this reporting period, MCSO and the Plaintiffs agreed on a new jointly selected CAB
            member to replace the jointly selected member who resigned from the CAB during the last
            reporting period.
            The CAB currently has five members; none are MCSO employees, named class representatives,
            or attorneys involved in this case.




                                                      Page 163 of 278




WAI 48825
            Paragraph 117. The CAB shall hold meetings at regular intervals. The meetings may be either
            public or private as the purpose of the meeting dictates, at the election of the CAB. The
            Defendants shall provide a suitable place for such meetings. The Monitor shall coordinate the
            meetings and communicate with CAB members, and provide administrative support for the CAB.
            Phase 1: Not applicable
            Phase 2: Not applicable
            During this reporting period, the CAB did not hold any public meetings. Some CAB members
            participated in a few of our compliance meetings during our July remote site visit. We have also
            been meeting regularly with CAB members via conference calls and virtual meetings, to provide
            information and discuss ways to improve the relationship between the Plaintiffs’ class and MCSO.


            Paragraph 118. During the meetings of the CAB, members will relay or gather concerns from
            the community about MCSO practices that may violate the provisions of this Order and the
            Court’s previous injunctive orders entered in this matter and transmit them to the Monitor and
            the MCSO for investigation and/or action. The Parties will also be given the CAB’s reports and
            recommendations to the Monitor.
            Phase 1: Not applicable
            Phase 2: Not applicable
            As noted above, during this reporting period, the CAB did not hold any public meetings.
            However, as in the past, some CAB members participated in a few of our compliance meetings
            during our July site visit.
            During this reporting period, we requested from MCSO documentation of concerns received from
            the CAB during their meetings about MCSO practices that may be in violation of the Court’s
            Orders that were transmitted to the MCSO for investigation and/or action. According to MCSO,
            during this reporting period, “There has not been any documented concerns received from the
            CAB during their meetings reference MCSO practices that may be in violation of the Court’s
            order, which has been submitted to MCSO for investigation.”




                                                     Page 164 of 278




WAI 48826
            Second Supplemental Permanent Injunction/Judgment Order
            Section 12: Misconduct Investigations, Discipline, and Grievances
            COURT ORDER XV.                MISCONDUCT INVESTIGATIONS, DISCIPLINE, AND
            GRIEVANCES


            Paragraph 163. The Sheriff will ensure that all allegations of employee misconduct, whether
            internally discovered or based on a civilian complaint, are fully, fairly, and efficiently
            investigated; that all investigative findings are supported by the appropriate standard of proof
            and documented in writing; and that all officers who commit misconduct are held accountable
            pursuant to a disciplinary system that is fair, consistent, unbiased and provides due process. To
            achieve these outcomes, the Sheriff shall implement the requirements set out below.


            A. Policies Regarding Misconduct Investigations, Discipline, and Grievances
            Paragraph 165. Within one month of the entry of this Order, the Sheriff shall conduct a
            comprehensive review of all policies, procedures, manuals, and other written directives related
            to misconduct investigations, employee discipline, and grievances, and shall provide to the
            Monitor and Plaintiffs new policies and procedures or revise existing policies and procedures.
            The new or revised policies and procedures that shall be provided shall incorporate all of the
            requirements of this Order. If there are any provisions as to which the parties do not agree, they
            will expeditiously confer and attempt to resolve their disagreements. To the extent that the parties
            cannot agree on any proposed revisions, those matters shall be submitted to the Court for
            resolution within three months of the date of the entry of this Order. Any party who delays the
            approval by insisting on provisions that are contrary to this Order is subject to sanction.
            Phase 1: Not applicable
            Phase 2: Deferred
            MCSO provided us with the following:
               •   CP-2 (Code of Conduct), most recently amended on July 30, 2020.
               •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                   amended on January 24, 2019.
               •   CP-5 (Truthfulness), most recently amended on September 11, 2020.
               •   CP-8 (Preventing Racial and Other Bias-Based Policing), most recently amended on
                   September 4, 2020.
               •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
               •   EA-2 (Patrol Vehicles), most recently revised on June 30, 2020.
               •   GA-1 (Development of Written Orders), most recently amended on February 19, 2020.


                                                      Page 165 of 278




WAI 48827
            •   GB-2 (Command Responsibility), most recently amended on June 28, 2019.
            •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.
            •   GC-7 (Transfer of Personnel), most recently amended on December 4, 2019.
            •   GC-11 (Employee Probationary Periods), most recently amended on April 22, 2020.
            •   GC-12 (Hiring and Promotional Procedures), most recently amended on July 23, 2020.
            •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
            •   GD-9 (Litigation Initiation, Document Preservation, and Document Production Notices),
                most recently amended on October 1, 2020.
            •   GE-4 (Use, Assignment, and Operation of Vehicles), most recently amended on June 25,
                2020.
            •   GG-1 (Peace Officer Training Administration), most recently amended on February 26,
                2020.
            •   GG-2 (Detention/Civilian Training Administration), most recently amended on February
                26, 2020.
            •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                April 30, 2020.
            •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            •   GI-5 (Voiance Language Services), most recently amended on January 4, 2019.
            •   GJ-24 (Community Relations and Youth Programs), most recently revised on November
                14, 2019.
            •   GJ-26 (Sheriff’s Reserve Deputy Program), most recently amended on June 5, 2020.
            •   GJ-27 (Sheriff’s Posse Program), most recently amended on June 19, 2020.
            •   GJ-35 (Body-Worn Cameras), most recently amended on December 31, 2019.
            •   Administrative Services Division Operations Manual, published on June 17, 2019.
            •   Audits and Inspections Unit Operations Manual, currently under revision.
            •   Body-Worn Camera Operations Manual, published on December 22, 2016.
            •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            •   Training Division Operations Manual, most recently amended on March 9, 2020.




                                                 Page 166 of 278




WAI 48828
            We received a majority of the documents listed above within one month of the entry of the Order.
            We and the Parties conducted initial reviews and returned the revised documents, with additional
            recommendations, to MCSO for additional work. MCSO continues to revise the remaining
            policies and operations manuals related to misconduct investigations, the Sheriff’s Posse
            Program, Audits and Inspections, and Training. Those remaining policies and operations manuals
            identified by MCSO were in some phase of review by us and the Parties at the end of this reporting
            period.
            This Paragraph implies that the review process and final adoption of the updated policies would
            take two months to complete, assuming that the new or revised policies were provided within one
            month of the Second Order’s issuance. The sheer volume of policies, as well as the extensive
            modifications they contain, rendered that target date unachievable. This is due, in large measure,
            to researched and well-considered recommendations by the Parties; and robust discussion about
            policy language, application, and outcomes during our site visit meetings.


            Paragraph 166. Such policies shall apply to all misconduct investigations of MCSO personnel.


            Paragraph 167. The policies shall include the following provisions:
            a.     Conflicts of interest in internal affairs investigations or in those assigned by the MCSO to
                   hold hearings and make disciplinary decisions shall be prohibited. This provision
                   requires the following:
                   i.      No employee who was involved in an incident shall be involved in or review a
                           misconduct investigation arising out of the incident.
                   ii.     No employee who has an external business relationship or close personal
                           relationship with a principal or witness in a misconduct investigation may
                           investigate the misconduct. No such person may make any disciplinary decisions
                           with respect to the misconduct including the determination of any grievance or
                           appeal arising from any discipline.
                   iii.    No employee shall be involved in an investigation, whether criminal or
                           administrative, or make any disciplinary decisions with respect to any persons
                           who are superior in rank and in their chain of command. Thus, investigations of
                           the Chief Deputy’s conduct, whether civil or criminal, must be referred to an
                           outside authority. Any outside authority retained by the MCSO must possess the
                           requisite background and level of experience of internal affairs investigators and
                           must be free of any actual or perceived conflicts of interest.
            b.     If an internal affairs investigator or a commander who is responsible for making
                   disciplinary findings or determining discipline has knowledge of a conflict of interest
                   affecting his or her involvement, he or she should immediately inform the Commander of
                   the Professional Standards Bureau or, if the holder of that office also suffers from a
                   conflict, the highest-ranking, non-conflicted chief-level officer at MCSO or, if there is no


                                                      Page 167 of 278




WAI 48829
                     non-conflicted chief-level officer at MCSO, an outside authority. Any outside authority
                     retained by the MCSO must possess the requisite background and level of experience of
                     internal affairs investigators and must be free of any actual or perceived conflicts of
                     interest.
            c.       Investigations into an employee’s alleged untruthfulness can be initiated by the
                     Commander of the Professional Standards Bureau or the Chief Deputy. All decisions not
                     to investigate alleged untruthfulness must be documented in writing.
            d.       Any MCSO employee who observes or becomes aware of any act of misconduct by another
                     employee shall, as soon as practicable, report the incident to a Supervisor or directly to
                     the Professional Standards Bureau. During any period in which a Monitor is appointed
                     to oversee any operations of the MCSO, any employee may, without retaliation, report
                     acts of alleged misconduct directly to the Monitor.
            e.       Where an act of misconduct is reported to a Supervisor, the Supervisor shall immediately
                     document and report the information to the Professional Standards Bureau.
            f.       Failure to report an act of misconduct shall be considered misconduct and may result in
                     disciplinary or corrective action, up to and including termination. The presumptive
                     discipline for a failure to report such allegations may be commensurate with the
                     presumptive discipline for the underlying misconduct.
            g.       No MCSO employee with a rank lower than Sergeant will conduct an investigation at the
                     District level.
            Phase 1: In compliance
                 •   CP-2 (Code of Conduct), most recently amended on July 30, 2020.
                 •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                     amended on January 24, 2019.
                 •   CP-5 (Truthfulness), most recently amended on September 11, 2020.
                 •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
                 •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
                 •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
                 •   Administrative Services Division Operations Manual, published on June 17, 2019.
                 •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To determine Phase 2 compliance with this Paragraph, we review administrative misconduct
            investigations.




                                                       Page 168 of 278




WAI 48830
            During this reporting period, we reviewed 65 closed administrative misconduct investigations.
            Sworn or Detention personnel assigned to the Professional Standards Bureau (PSB) conducted 39
            of the investigations. Sworn supervisors in Districts or Divisions outside of PSB conducted the
            remaining 26.
            Paragraph 167.a.i-iii. prohibits any employee with any conflicts of interest from participating in,
            holding hearings on, or making any disciplinary decisions in a misconduct investigation. During
            this reporting period, there were no instances where a potential conflict of interest was identified.
            Paragraph 167.b. requires that if the internal affairs investigator or a commander responsible for
            making disciplinary decisions identifies a conflict of interest, appropriate notifications must be
            made immediately. Our review of the 65 completed administrative investigations for this
            reporting period revealed that there were no instances where MCSO identified a possible conflict
            of interest by an MCSO investigator or commander responsible for making disciplinary decisions.
            Paragraph 167.c. requires that investigations into truthfulness be initiated by the Chief Deputy or
            the PSB Commander. MCSO identified one instance during this reporting period where they
            believed a truthfulness allegation was appropriate and initiated the proper investigation. We did
            not identify any instances during this reporting period where we believe a truthfulness
            investigation should have been initiated and was not.
            Paragraph 167.d. requires that any MCSO employee who observes or becomes aware of
            misconduct by another employee shall immediately report such conduct to a supervisor or directly
            to PSB. Per the requirement, during the period in which the Monitor has authority to oversee any
            operations of MCSO, any employee may also report alleged misconduct to the Monitor. Of the
            65 administrative cases we reviewed for this reporting period, there were 16 investigations where
            an employee reported potential misconduct by another employee, or a supervisor identified
            potential employee misconduct. There were no instances identified where an employee failed to
            immediately report potential misconduct about which he had been notified.
            Paragraph 167.e. requires that when supervisors learn of an act of misconduct, the supervisor shall
            immediately document and report the information to PSB. There were no instances where a
            supervisor failed to immediately report and document alleged misconduct by another employee.
            Paragraph 167.f. provides for the potential for a disciplinary sanction or other corrective action if
            an employee fails to bring forth an act of misconduct. During this reporting period, there were
            no instances where an employee failed to immediately complete the proper documentation to
            notify PSB of potential misconduct.
            Paragraph 167.g. requires that a sergeant or higher-ranking employee conduct all misconduct
            investigations conducted at the District level. All District-level cases that we reviewed for this
            reporting period complied with this requirement.




                                                       Page 169 of 278




WAI 48831
            Paragraph 168. All forms of reprisal, discouragement, intimidation, coercion, or adverse action
            against any person, civilian, or employee because that person reports misconduct, attempts to
            make or makes a misconduct complaint in good faith, or cooperates with an investigation of
            misconduct constitute retaliation and are strictly prohibited. This also includes reports of
            misconduct made directly to the Monitor, during any period in which a Monitor is appointed to
            oversee any operations of the MCSO.
            Phase 1: In compliance
               •   CP-2 (Code of Conduct), most recently amended on July 30, 2020.
               •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                   amended on January 24, 2019.
               •   CP-5 (Truthfulness), most recently amended on September 11, 2020.
               •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Administrative Services Division Operations Manual, published on June 17, 2019.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 65 administrative misconduct
            investigations that were completed during this reporting period.
            There was one investigation where an employee alleged that supervisory personnel had engaged
            in retaliation, intimidation, and coercion after the employee reported potentially serious employee
            misconduct by another employee. PSB conducted an administrative investigation, and we concur
            with their findings of not sustained.


            Paragraph 169. Retaliating against any person who reports or investigates alleged misconduct
            shall be considered a serious offense and shall result in discipline, up to and including
            termination.
            Phase 1: In compliance
               •   CP-2 (Code of Conduct), most recently amended on July 30, 2020.
               •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                   amended on January 24, 2019.
               •   CP-5 (Truthfulness), most recently amended on September 11, 2020.
               •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.


                                                      Page 170 of 278




WAI 48832
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Administrative Services Division Operations Manual, published on June 17, 2019.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 65 administrative misconduct
            investigations that were completed during this reporting period.
            As noted in Paragraph 168, an employee did file a complaint alleging retaliation due to having
            brought forth allegations of misconduct against another employee. The allegations were
            appropriately not sustained.


            Paragraph 170. The Sheriff shall investigate all complaints and allegations of misconduct,
            including third-party and anonymous complaints and allegations. Employees as well as civilians
            shall be permitted to make misconduct allegations anonymously.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 65 completed administrative
            misconduct investigations submitted during this reporting period. Forty-seven were initiated as
            a result of external complaints, and 18 were generated based on internal complaints. We also
            reviewed three criminal misconduct investigations, all of which were generated internally.
            Of the 65 administrative misconduct investigations we reviewed for this reporting period, four
            involved an externally generated anonymous complaint. Five involved external third-party
            complaints. None of the criminal misconduct investigations we reviewed during this reporting
            period were generated due to an anonymous or third-party complaint. We have not become aware
            of any evidence that indicates that MCSO refused to accept and complete any investigations
            initiated by third-party or anonymous complainants. None of the 65 administrative misconduct
            investigations we reviewed during this reporting period included any allegations indicating that
            any third-party or anonymous complaint was not appropriately accepted and investigated.




                                                     Page 171 of 278




WAI 48833
            Paragraph 171. The MCSO will not terminate an administrative investigation solely on the basis
            that the complainant seeks to withdraw the complaint, or is unavailable, unwilling, or unable to
            cooperate with an investigation, or because the principal resigns or retires to avoid discipline.
            The MCSO will continue the investigation and reach a finding, where possible, based on the
            evidence and investigatory procedures and techniques available.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 65 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period.
            We determined that 14 of the 65 completed administrative investigations involved complainants
            who sought to withdraw their complaints; or were unavailable, unwilling, or unable to cooperate.
            MCSO completed all 14 investigations and reached a finding as required. We also found that in
            four of the 65 investigations, the principal left MCSO employment prior to the finalization of the
            investigation or discipline process. MCSO completed all these investigations and reached a
            finding. None of the 65 investigations we evaluated for compliance were prematurely terminated.


            Paragraph 172. Employees are required to provide all relevant evidence and information in their
            custody and control to internal affairs investigators. Intentionally withholding evidence or
            information from an internal affairs investigator shall result in discipline.
            Phase 1: In compliance
               •   CP-5 (Truthfulness), most recently amended on September 11, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph during this reporting period, we reviewed 65
            completed administrative misconduct investigations conducted by MCSO personnel. There were
            no investigations identified by MCSO or our Team where an employee failed to accurately
            provide all information or evidence required during the investigation.




                                                      Page 172 of 278




WAI 48834
            Paragraph 173. Any employee who is named as a principal in an ongoing investigation of serious
            misconduct shall be presumptively ineligible for hire or promotion during the pendency of the
            investigation. The Sheriff and/or the MCSO shall provide a written justification for hiring or
            promoting an employee or applicant who is a principal in an ongoing investigation of serious
            misconduct. This written justification shall be included in the employee’s employment file and,
            during the period that the MCSO is subject to Monitor oversight, provided to the Monitor.
            Phase 1: In compliance
               •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.
               •   GC-11 (Employee Probationary Periods), most recently amended on April 22, 2020.
               •   GC-12 (Hiring and Promotional Procedures), most recently amended on July 23, 2020.
            Phase 2: In compliance
            MCSO has established a protocol to address the requirements of this Paragraph. When a
            promotion list is established for sworn or Detention personnel, a copy of the list is forwarded to
            the Professional Standards Bureau (PSB). Before any promotion is finalized, PSB conducts a
            check of each employee’s disciplinary profile in the automated system (IAPro). As part of the
            promotional process, MCSO conducts a meeting with command staff to discuss each employee’s
            qualifications. During this meeting, the results of the IAPro checks are provided to the staff for
            review and consideration. The PSB Commander generally attends the promotion meetings for
            both Detention and sworn personnel, and clarifies any questions regarding the disciplinary history
            that the staff may have. When an employee is moved from a civilian employment position to a
            sworn employment position, MCSO conducts a thorough background investigation. The process
            involves a review and update of the candidate’s PSB files, which is completed by Pre-
            Employment Services. For Detention employees who are moving to sworn positions, the
            information in the employee’s file is updated to include any revised or new information. Due to
            the scheduling of our site visits, we inspect personnel files for employees who were promoted
            during the last month of the preceding quarter, and the first two months of the current reporting
            period. In our reviews, we ensure that the documentation, as it pertains to compliance with this
            Paragraph, is included in personnel files.
            MCSO reported seven new employees hired during this reporting period. There were four deputy
            trainees and three Detention trainees hired. One of the seven, a deputy trainee had an open
            misconduct investigation from 2018; at that time, he was a Detention officer. We reviewed the
            documentation and it appears that none of the allegations are of serious misconduct. Since the
            investigation is still open, there was limited information provided.
            We reviewed documentation for 47 promotions during the review period. The employees
            promoted included sworn, Detention, and civilian employees. We reviewed the documentation
            for a Detention sergeant that had two open misconduct investigations, and a sustained allegation
            which resulted in a 40 hour suspension in 2014. MCSO provided a justification memo for this
            promotion. We reviewed the memo and concluded that the justification was acceptable. Another
            promoted Detention sergeant had one open misconduct investigation that involved allegations of
            unauthorized use a law enforcement database. We did not receive a justification memo for this


                                                      Page 173 of 278




WAI 48835
            employee, since the allegations are not considered serious misconduct. We reviewed
            documentation for the promotion of another Detention sergeant who had an open PSB
            investigation for Dereliction of Duty. The documentation noted that if sustained, the allegations
            would not result in serious discipline. We reviewed the documentation of another Detention
            sergeant who had an open PSB investigation at the time he was promoted. MCSO provided a
            justification memo stating that the allegations, if sustained, would not affect the employee’s
            promotional eligibility. We reviewed the justification and determined it to be acceptable. We
            reviewed the documentation provided for two deputies who had open PSB investigations. One
            involved an allegation that a deputy harassed individuals due to their race. The second case
            involved an allegation that the employee made a copy of an Incident Report and showed it to
            someone who may not have been authorized to see it. Although we have no other information
            related to the PSB cases on these last two promotions because the investigations are still open,
            the racial bias allegation could be problematic if sustained. We should have received further
            information in a justification memo.
            Two mid-level commanders were promoted to senior staff positions during this reporting period.
            We have serious concerns with one of the promotions. The employee was promoted in April, and
            we received the information in June. The employee had 11 misconduct investigations in the past
            10 years, five of which are still open. The allegations are serious, including alleged violations of
            CP-2 (Code of Conduct), EB-1 (Traffic Enforcement), and GH-2 (Internal Investigations). In
            addition, the employee received two coachings in the last five years. The most recent coaching,
            issued in January 2020, outlines a pattern of failing to fulfill many of the administrative duties
            associated with his rank. The employee’s last two EPAs noted that improvement was needed in
            adherence to policies, as well as his overall quality of work.
            The Promotional Eligibility Review states that all five open cases are unlikely to be sustained –
            or if sustained, would not affect promotability. While MCSO notes that the five open PSB
            investigations will not affect the employee’s eligibility for promotion, we are concerned that there
            is a documented pattern of misconduct allegations, as well as a record of poor performance. There
            was no justification memo provided for this promotion. The 2019 and 2020 EPAs documented
            substandard performance in key areas. In consideration of the responsibility and authority vested
            in the position the employee was promoted to, we are very concerned.
            In our nineteenth quarterly status report, covering the fourth quarter of 2018, we noted serious
            concerns with another high-ranking employee promotion that occurred in December 2018. The
            employee had open allegations of misconduct, in addition to other serious issues noted in the
            employee’s disciplinary history. The employee held the position for less than 18 months before
            he was demoted to his previous rank. There were promotions during this quarter of employees
            who had open misconduct investigations that were concerning, but mostly, the last promotion
            discussed is troublesome. The intent of this Paragraph is to ensure that MCSO hires and promotes
            qualified individuals who will carry out the agency’s mission within the parameters of established
            laws and MCSO policies. MCSO must give greater consideration to the requirements of this
            Paragraph, with regard to promoting employees with open misconduct investigations and
            histories of poor performance. Due to the concerns stated, we conclude that MCSO was not in
            compliance with this Paragraph, during this current reporting period.


                                                      Page 174 of 278




WAI 48836
            MCSO was in compliance with this Paragraph in our last report. If our reviews in the next period
            continue to indicate that the requirements of this Paragraph are not being met, we will withdraw
            our compliance finding.
            We postponed our in-person July site visit, so we were unable to review employee personnel files.
            When we resume our in-person site visits, we will follow up on these cases to ensure that the
            appropriate documentation is included in each employee file.


            Paragraph 174. Employees’ and applicants’ disciplinary history shall be considered in all
            hiring, promotion, and transfer decisions, and this consideration shall be documented.
            Employees and applicants whose disciplinary history demonstrates multiple sustained allegations
            of misconduct, or one sustained allegation of a Category 6 or Category 7 offense from MCSO’s
            disciplinary matrices, shall be presumptively ineligible for hire or promotion. MCSO shall
            provide a written justification for hiring or promoting an employee or applicant who has a history
            demonstrating multiple sustained allegations of misconduct or a sustained Category 6 or
            Category 7 offense. This written justification shall be included in the employee’s employment file
            and, during the period that the MCSO is subject to Monitor oversight, provided to the Monitor.
            Phase 1: In compliance
               •   GC-12 (Hiring and Promotional Procedures), most recently amended on July 23, 2020.
            Phase 2: In compliance
            For employees who are promoted, the documentation submitted by MCSO generally includes the
            disciplinary history for the previous 10 years and any applicable disciplinary actions. MCSO also
            provides the disciplinary history of Detention and civilian employees who have been upgraded in
            classification to sworn status.
            During this reporting period, MCSO reported that it hired seven employees and promoted 47
            employees. One of the employees who was hired – a Detention officer who was hired as a deputy
            trainee – had an open administrative investigation. We discussed this case in our review of
            Paragraph 173. Of the 47 employees promoted, six were internal hires that had previous
            documented discipline. Our concerns with promoted employees relate to those who were listed
            as having open misconduct investigations; we discussed these in Paragraph 173. For the
            promoted employees with previous discipline, we reviewed the profiles and justification
            documents provided and noted no serious concerns.
            Due to the postponement of our site visit, we were unable to review personnel files to verify the
            information provided. We will resume inspection of employee files during our next onsite visit.




                                                      Page 175 of 278




WAI 48837
            Paragraph 175. As soon as practicable, commanders shall review the disciplinary history of all
            employees who are transferred to their command.
            Phase 1: In compliance
               •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
               •   GC-7 (Transfer of Personnel), most recently amended on December 4, 2019.
            Phase 2: Not in compliance
            Per policy, MCSO is to conduct an EIS review within 14 days of an affected employee’s transfer.
            We requested a list of employees that were transferred during this reporting period. From the list,
            we selected a sample of employees to review and verify that there was documentation of the
            required EIS reviews. To verify compliance with this Paragraph, we review the transfer request
            documents that MCSO completes for each employee. The documents memorialize the
            commander’s acknowledgment of review of the transferred employee’s disciplinary history, as
            well as the review of the employee’s performance appraisals for the previous five years. This
            review is generally conducted before the gaining commander accepts the transfer, a few days
            prior to the transfer becoming effective.
            For April, we requested a list of employees who were transferred during the previous month.
            MCSO submitted a list, and we selected a sample of 25 employees. The list we requested was
            comprised of 21 Detention employees and four sworn employees. Of the 21 Detention
            employees, 12 had proper documentation of command review of their EIS profiles. Of the four
            sworn employees, all had proper documentation of command review of their EIS profiles. The
            compliance rate for April was 64%.
            For May, we requested a list of employees who were transferred during the previous month. We
            selected a sample of 25 employees to review. This list was comprised of 25 Detention employees.
            Of the 25 Detention employees, 23 had proper documentation of command review of their EIS
            profiles. The compliance rate for May was 92%.
            For June, we requested a list of employees who were transferred during the previous month.
            MCSO submitted a list, and we selected a sample of 20 employees. This list was comprised of
            11 Detention employees and nine sworn employees. Of the 20 Detention Officers, all had proper
            documentation of command review of their EIS profiles. Of the nine sworn employees, all had
            proper documentation of command review of their EIS profiles. The compliance rate for June
            was 100%. For the quarter, there were 59 of 70 employees in compliance, or 84.29%.
            Compliance with this Paragraph has been an ongoing issue for MCSO. MCSO was in compliance
            in the second quarter of 2019. In the third quarter of 2019, we issued a warning for
            noncompliance. During the fourth quarter of 2019, there were some issues with the
            documentation; but we ultimately found MCSO in compliance. During the first quarter of 2020,
            we again issued a warning for noncompliance. For this reporting period, we again find that
            MCSO was not in compliance with the requirements of this Paragraph. On the sworn side, there
            appear to be no issues with timely reviews and documentation. The difficulties seem to be with
            Detention personnel.



                                                      Page 176 of 278




WAI 48838
            Paragraph 176. The quality of investigators’ internal affairs investigations and Supervisors’
            reviews of investigations shall be taken into account in their performance evaluations.
            Phase 1: In compliance
                 •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.
            Phase 2: Not in compliance
            We reviewed Employee Performance Appraisals for 28 supervisors and commanders who
            received EPAs during this reporting period. All 28 EPAs rated the quality and effectiveness of
            supervision. Twenty-five of the 28 supervisors’ EPAs contained comments and/or rated the
            supervisors’ demonstrated ability to identify and effectively respond to misconduct. Twenty-one
            of the 28 EPAs rated supervisors on the quality of their reviews. Twenty-five of the 28
            supervisors’ EPAs assessed the employees’ quality of internal investigations and/or the quality of
            their reviews of internal investigations, as required by this Paragraph. The compliance rate for
            the previous quarter was 85.19%. The compliance rate for this reporting period was 89.29%.


            Paragraph 177. There shall be no procedure referred to as a “name-clearing hearing.” All pre-
            disciplinary hearings shall be referred to as “pre-determination hearings,” regardless of the
            employment status of the principal.
            Phase 1: In compliance
                 •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 65 administrative misconduct
            investigations that were completed during this reporting period.
            In misconduct investigations that resulted in serious discipline and in which the employee was
            afforded the opportunity for an administrative hearing, the only reference to the hearing was “pre-
            determination hearing.”


            B.       Misconduct-Related Training
            Paragraph 178. Within three months of the finalization of these policies consistent with ¶ 65of
            this Order, the Sheriff will have provided all Supervisors and all personnel assigned to the
            Professional Standards Bureau with 40 hours of comprehensive training on conducting employee
            misconduct investigations. This training shall be delivered by a person with subject matter
            expertise in misconduct investigation who shall be approved by the Monitor. This training will
            include instruction in:
            a.       investigative skills, including proper interrogation and interview techniques, gathering
                     and objectively analyzing evidence, and data and case management;



                                                      Page 177 of 278




WAI 48839
            b.       the particular challenges of administrative law enforcement misconduct investigations,
                     including identifying alleged misconduct that is not clearly stated in the complaint, or that
                     becomes apparent during the investigation;
            c.       properly weighing the credibility of civilian witnesses against employees;
            d.       using objective evidence to resolve inconsistent statements;
            e.       the proper application of the appropriate standard of proof;
            f.       report-writing skills;
            g.       requirements related to the confidentiality of witnesses and/or complainants;
            h.       considerations in handling anonymous complaints;
            i.       relevant MCSO rules and policies, including protocols related to administrative
                     investigations of alleged officer misconduct; and
            j.       relevant state and federal law, including Garrity v. New Jersey, and the requirements of
                     this Court’s orders.
            Phase 1: Not applicable
            Phase 2: In compliance
            MCSO did not deliver the Misconduct Investigative Training (PSB40) during this reporting
            period.
            The review of the 2020 PSB40 curriculum continued during this reporting period.


            Paragraph 179. All Supervisors and all personnel assigned to the Professional Standards Bureau
            also will receive eight hours of in-service training annually related to conducting misconduct
            investigations. This training shall be delivered by a person with subject matter expertise in
            misconduct investigation who shall be approved by the Monitor.
            Phase 1: In compliance
                 •   GG-1 (Peace Officer Training Administration), most recently amended on February 26,
                     2020.
                 •   GG-2 (Detention/Civilian Training Administration), most recently amended on February
                     26, 2020.
                 •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance




                                                        Page 178 of 278




WAI 48840
            We previously approved the 2020 annual eight-hour in-service training for Professional Standards
            Bureau personnel (PSB8 Internal). MCSO originally scheduled this class for delivery in April.
            Previously, MCSO advised us that the agency postponed this class indefinitely due to the ongoing
            COVID-19 pandemic. We will continue to monitor delivery of this class as required by this
            Paragraph.
            MCSO did not deliver the 2019 PSB8 External training during this reporting period.
            Development continues for the 2020 annual eight-hour in-service for District supervisors (PSB8
            External), and the training is anticipated to include a complete investigation from intake through
            adjudication. This style of instructional content, first used in the last offering of this training, was
            well received by District supervisors, prompting the Training Division to pursue a similar
            curriculum for this year. Curriculum for this program was not reviewed during this reporting
            period.


            Paragraph 180. Within three months of the finalization of these policies consistent with ¶ 165 of
            this Order, the Sheriff will provide training that is adequate in quality, quantity, scope, and type,
            as determined by the Monitor, to all employees on MCSO’s new or revised policies related to
            misconduct investigations, discipline, and grievances. This training shall include instruction on
            identifying and reporting misconduct, the consequences for failing to report misconduct, and the
            consequences for retaliating against a person for reporting misconduct or participating in a
            misconduct investigation.
            Phase 1: In compliance
                •   CP-2 (Code of Conduct), most recently amended on July 30, 2020.
                •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                    amended on January 24, 2019.
                •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
               •    GB-2 (Command Responsibility), most recently amended on June 28, 2019.
                •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
                •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
                •   GG-1 (Peace Officer Training Administration), most recently amended on February 26,
                    2020.
                •   GG-2 (Detention/Civilian Training Administration), most recently amended on February
                    26, 2020.
                •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
                •   GJ-26 (Sheriff’s Reserve Deputy Program), most recently amended on June 5, 2020.
                •   GJ-27 (Sheriff’s Posse Program), most recently amended on June 19, 2020.
                •   Training Division Operations Manual, most recently amended on March 9, 2020.

                                                        Page 179 of 278




WAI 48841
            Phase 2: In compliance
            MCSO distributes new or annually revised policies via the HUB, an electronic training
            management system. Each distribution requires all employees to complete personal attestations
            indicating they have read and understand the policy requirements.
            To assess compliance with this Paragraph, we review the HUB generated reports of attestations
            that identify each individual and their dates of review. Compliance assessments for this Paragraph
            are based on the review of attestations for the following policies: CP-2 (Code of Conduct); CP-
            3 (Workplace Professionalism: Discrimination and Harassment); CP-11 (Anti-Retaliation); GB-
            2 (Command Responsibility); GH-2 (Internal Investigations); GC-16 (Employee Grievance
            Procedures); and GC-17 (Employee Disciplinary Procedures).
            During this reporting period, we reviewed the status of individual reviews for Briefing Board
            (BB) 19-29 (CP-2), BB 19-04 (CP-3), BB 18-48 (CP-11), BB 19-30 (GB-2), BB 20-39 (GH-2),
            BB 20-15 (GC-16), and BB 20-39 (GC-17). All employee categories remain in compliance.


            Paragraph 181. Within three months of the finalization of these policies consistent with ¶ 165 of
            this Order, the Sheriff will provide training that is adequate in quality, quantity, scope, and type,
            as determined by the Monitor, to all employees, including dispatchers, to properly handle civilian
            complaint intake, including how to provide complaint materials and information, and the
            consequences for failing to take complaints.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   GG-1 (Peace Officer Training Administration), most recently amended on February 26,
                   2020.
               •   GG-2 (Detention/Civilian Training Administration), most recently amended on February
                   26, 2020.
               •   Training Division Operations Manual, most recently amended on March 9, 2020.
            Phase 2: In compliance
            MCSO currently delivers the 2017 Complaint Intake and Reception Training via the HUB to all
            new hires in all personnel categories. This curriculum remains under review. This training
            provides all individuals with important guidance when interacting with members of the public
            desiring to file an external complaint against members of MCSO; as a result, we recommend that,
            if possible, MCSO prioritize completion of this review during the next reporting period. In
            addition, we continue to recommend a long-term planning tool that will include a curriculum
            review component that assigns specific review periods, sets pre-determined completion dates, and
            identifies individuals to be held accountable when deadlines are not met. MCSO continues to
            review the feasibility of requiring refresher training for all civilian positions who may interact
            with the public.


                                                       Page 180 of 278




WAI 48842
            Paragraph 182. Within three months of the finalization of these policies consistent with ¶ 165 of
            this Order, the Sheriff will provide training that is adequate in quality, quantity, scope, and type,
            as determined by the Monitor, to all Supervisors on their obligations when called to a scene by a
            subordinate to accept a civilian complaint about that subordinate’s conduct and on their
            obligations when they are phoned or emailed directly by a civilian filing a complaint against one
            of their subordinates.
            Phase 1: In compliance
                 •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
                 •   GG-1 (Peace Officer Training Administration), most recently amended on February 26,
                     2020.
                 •   GG-2 (Detention/Civilian Training Administration), most recently amended on February
                     26, 2020.
                 •   Training Division Operations Manual, most recently amended on March 9, 2020.
            Phase 2: In compliance
            Several training programs – the ACT, SRELE, EIS, and the PSB40 – address the requirements of
            this Paragraph by including policy reference and additional direction when appropriate.
            Additional direction to supervisors and deputies may not appear in each annual delivery,
            depending upon the content included. The 2020 SRELE curriculum includes content related to
            supervisory responsibilities related to Complaint Intake and Investigation.


            C.       Administrative Investigation Review
            Paragraph 183. The Sheriff and the MCSO will conduct objective, comprehensive, and timely
            administrative investigations of all allegations of employee misconduct. The Sheriff shall put in
            place and follow the policies set forth below with respect to administrative investigations.


            Paragraph 184. All findings will be based on the appropriate standard of proof. These standards
            will be clearly delineated in policies, training, and procedures, and accompanied by detailed
            examples to ensure proper application by internal affairs investigators.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To determine Phase 2 compliance with this Paragraph, we reviewed 65 completed administrative
            misconduct investigations conducted during this reporting period.




                                                       Page 181 of 278




WAI 48843
            Of the 65 cases we reviewed, 64 (98%) complied with the requirements of this Paragraph. In one,
            we believe a finding of sustained should have been made and was not.
            During our next site visit, we will discuss this investigation with PSB personnel.


            Paragraph 185. Upon receipt of any allegation of misconduct, whether internally discovered or
            based upon a civilian complaint, employees shall immediately notify the Professional Standards
            Bureau.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To determine Phase 2 compliance with this Paragraph, we reviewed 65 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period. In all
            65, PSB was appropriately notified at the time of the complaint as required. We also reviewed
            three criminal misconduct investigations. PSB was appropriately notified in all three of these
            investigations.


            Paragraph 186. Effective immediately, the Professional Standards Bureau shall maintain a
            centralized electronic numbering and tracking system for all allegations of misconduct, whether
            internally discovered or based upon a civilian complaint. Upon being notified of any allegation
            of misconduct, the Professional Standards Bureau will promptly assign a unique identifier to the
            incident. If the allegation was made through a civilian complaint, the unique identifier will be
            provided to the complainant at the time the complaint is made. The Professional Standards
            Bureau’s centralized numbering and tracking system will maintain accurate and reliable data
            regarding the number, nature, and status of all misconduct allegations, from initial intake to final
            disposition, including investigation timeliness and notification to the complainant of the interim
            status, if requested, and final disposition of the complaint. The system will be used to determine
            the status of misconduct investigations, as well as for periodic assessment of compliance with
            relevant policies and procedures and this Order, including requirements of timeliness of
            investigations. The system also will be used to monitor and maintain appropriate caseloads for
            internal affairs investigators.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            During numerous site visits, we have met with PSB personnel to discuss and observe the
            capabilities of IAPro, which serves as the technology instrument that meets the compliance
            criteria of this Paragraph. IAPro logs critical dates and times, alerts regarding timeframes and
            deadlines, chronological misconduct investigation status, notifications, and dispositions. The

                                                      Page 182 of 278




WAI 48844
            tracking system provides estimates of key timeframes for all investigators to ensure that they learn
            of previous and upcoming investigative milestones. PSB has confirmed that civil notice claims
            are entered in the tracking system. The IAPro system integrates exceptionally well with the EIS
            and BlueTeam technology systems and can be remotely accessed.
            PSB has a management analyst dedicated to the administration of the centralized tracking system.
            The documentation that PSB has provided to us for review, and the direct user access that a
            member of our Team has to the centralized numbering and tracking system, indicates that the
            system possesses the functionality as required by this Paragraph and is being used according to
            the requirements of this Paragraph.
            During this reporting period, we found that all 65 of the administrative misconduct investigations
            were properly assigned a unique identifier. All of these investigations were both initiated and
            completed after July 20, 2016. Forty-seven involved an external complaint requiring that PSB
            provide the complainant with this unique identifier. In all 47, MCSO sent the initial letter that
            includes this unique identifier to the complainant within seven days, or provided an appropriate
            explanation for not doing so. In some cases, anonymous complainants do not provide contact
            information; and in others, known complainants decline to provide MCSO with adequate contact
            information. PSB has developed a form that identifies the reason why a required notification
            letter is not sent, and includes this document in the cases they forward for our review.


            Paragraph 187. The Professional Standards Bureau shall maintain a complete file of all
            documents within the MCSO’s custody and control relating to any investigations and related
            disciplinary proceedings, including pre-determination hearings, grievance proceedings, and
            appeals to the Maricopa County Law Enforcement Merit System Council or a state court.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To determine compliance with this Paragraph, we have verified that PSB maintains both hardcopy
            and electronic files intended to contain all the documents required for compliance with this
            Paragraph.
            During our site visits, a member of our Team inspects the file rooms where hardcopies of
            investigations are stored and randomly reviewed case files to verify compliance. We have
            verified that criminal and administrative investigation files are stored in separate rooms, and
            access to these rooms is restricted. Our Team member has also used the access granted to IAPro
            to randomly select internal affairs case files to verify that all information is being maintained
            electronically.
            In May 2018, PSB relocated to its new offsite facility. We confirmed at that time that PSB
            maintained both hardcopy and electronic files intended to contain all documents required for
            compliance with this Paragraph at the new facility.



                                                      Page 183 of 278




WAI 48845
            During our January 2019 site visit, a member of our Team verified continued compliance at the
            PSB facility by inspecting both the criminal and administrative investigation file rooms and
            randomly selecting internal affairs case files to verify that all information was also being
            electronically maintained in IAPro.
            During our October 2019 site visit, a member of our Team verified continued compliance at the
            PSB facility by inspecting both the criminal and administrative investigation file rooms. We also
            randomly reviewed both electronic and hard-copy documents to ensure that all information was
            being maintained as required for compliance with this Paragraph.


            Paragraph 188. Upon being notified of any allegation of misconduct, the Professional Standards
            Bureau will make an initial determination of the category of the alleged offense, to be used for
            the purposes of assigning the administrative investigation to an investigator. After initially
            categorizing the allegation, the Professional Standards Bureau will promptly assign an internal
            affairs investigator.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we review administrative misconduct
            investigations and service complaints that were forwarded for our review by MCSO personnel
            during the reporting period.
            We previously concurred with MCSO that Phase 2 compliance with this Paragraph would be
            based on PSB’s determination of the initial allegations, and not which category of offense was
            determined once the investigation is completed.
            During this reporting period, MCSO submitted 65 administrative misconduct investigations for
            our review. All 65 complied with the requirements of this Paragraph.
            MCSO completed and submitted 143 service complaints for our review during this reporting
            period. Of the 143, 137 (96%) met the requirements established in the service complaint process.
            Eight (6%) were appropriately reclassified to administrative misconduct investigations after
            review by PSB. The remaining 135 were classified and handled as service complaints. Of the
            135 complaints closed as service complaints, we concurred with PSB’s decisions in 129. In three,
            we believe that misconduct allegations were made and PSB should have conducted administrative
            misconduct investigations. In three others, while we agree they were properly classified as service
            complaints, one identified a conflict of interest that was not properly handled, one involved the
            failure to complete necessary follow-up, and the third lacked a timely response to the complainant.




                                                      Page 184 of 278




WAI 48846
            PSB has increased the number of completed service complaints during this and the last three
            reporting periods as a result of PSB’s assignment of personnel to focus solely on these complaints.
            This reassignment of personnel and focus on completion of these service complaints appears to
            be having a positive effect on their timeliness. As is our practice, we will discuss our concerns
            with these complaints with MCSO during our next site visit.
            As we have consistently noted in our review of service complaints, the majority of these
            complaints involve laws, policies, or procedures where there is no employee misconduct; or are
            complaints where it is determined that MCSO employees are not involved. During this reporting
            period, 83 (61%) of the 135 closed service complaints did not involve allegations of misconduct.
            Twenty-eight (21%) did not involve MCSO employees, 16 (12%) were closed due to lack of
            specificity, and eight (6%) were closed based on a combination of factors.
            In numerous discussions during our 2018 site visits, PSB advised us that the number of service
            complaints far exceeded the Bureau’s expectations. PSB also noted that, consistently, 20-25% of
            the service complaints did not involve MCSO employees. Our reviews of completed service
            complaints confirmed this assertion, and we agreed to review an expedited process for handling
            complaints where PSB determined that the complaint did not involve MCSO personnel.
            In July 2019, PSB pursued its proposal to use an expedited process to handle service complaints
            where it could be immediately determined that the complaint did not involve MCSO personnel.
            We and the Parties reviewed and approved the process. We had also discussed with PSB concerns
            we had found in some service complaints that were completed at the District level and forwarded
            to PSB for review and approval. In some, PSB determined that a service complaint was
            inappropriate, and a misconduct investigation should be opened. While PSB has done a good job
            of identifying those service complaints that should be administrative investigations, as is the case
            with administrative misconduct investigations conducted by District personnel, PSB is again
            correcting the work of other personnel. To address this concern and ensure accountability, PSB
            added a signature line to this revised service complaint form. District and Division Command
            personnel now note their review and approval of service complaints prior to them being forwarded
            to PSB for a final determination.
            Consistent with the provisions of the revised policies on internal investigations and discipline, the
            PSB Commander now has the discretion to determine that internal complaints alleging minor
            policy violations can be addressed without a formal investigation if certain criteria exist. If the
            PSB Commander makes this determination, it must be documented.
            During the last reporting period, the PSB Commander determined that eight internally generated
            complaints would be addressed without a formal investigation and were eligible for a coaching.
            We disagreed with the decision of the PSB Commander in two of these cases.




                                                       Page 185 of 278




WAI 48847
            During this reporting period, the PSB Commander determined that 10 internally generated
            complaints would be addressed without formal investigation and were eligible for a coaching as
            allowed in MCSO policy. We concur with the PSB Commander in eight of these cases. In one,
            the sustained misconduct was not eligible for a coaching based on the category of offense in
            MCSO policy at the time the conduct occurred. In another, though the conduct itself could be
            eligible for a coaching if the employee had no prior sustained misconduct, the employee did have
            prior sustained misconduct, making the offense number in this case ineligible for a coaching. As
            is our practice, we will discuss these cases with PSB during our next site visit.
            Compliance for this Paragraph is based on our findings for administrative misconduct
            investigations, service complaints, and coachings combined and is 97%. While MCSO remains
            in compliance with this Paragraph, a noncompliant finding for the handling of coachings has been
            made in Subparagraphs 220.h and 220.i, based on our findings for this and the last reporting
            period.


            Paragraph 189. The Professional Standards Bureau shall administratively investigate:
            a.       misconduct allegations of a serious nature, including any allegation that may result in
                     suspension, demotion, or termination; and
            b.       misconduct indicating apparent criminal conduct by an employee.
            Phase 1: In compliance
                 •   CP-2 (Code of Conduct), most recently amended on July 30, 2020.
                 •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                     amended on January 24, 2019.
                 •   CP-5 (Truthfulness), most recently amended on September 11, 2020.
                 •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
                 •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
                 •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph during this reporting period, we reviewed 65
            completed administrative misconduct investigations conducted by MCSO personnel.
            Division or District personnel outside of PSB investigated 26 of the 65 administrative misconduct
            investigations submitted for review during this reporting period. PSB investigated 39 of the cases.
            PSB also submitted three investigations involving criminal allegations for review. We did not
            identify any misconduct investigations that were conducted by a District supervisor where we
            believe that potential additional misconduct discovered during the initial investigation should
            have resulted in the investigation being forwarded to PSB for completion and was not.


                                                      Page 186 of 278




WAI 48848
            Paragraph 190. Allegations of employee misconduct that are of a minor nature may be
            administratively investigated by a trained and qualified Supervisor in the employee’s District.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To determine Phase 2 compliance with this Paragraph, we reviewed a total of 68 misconduct
            investigations conducted by MCSO personnel and completed during this reporting period. Of
            these, 65 were administrative investigations, and three involved alleged criminal misconduct.
            PSB personnel conducted all three of the criminal investigations.
            Of the 65 administrative misconduct cases we reviewed for this Paragraph, PSB investigators
            conducted 39. Twenty-six were investigated at the District or Division level. We did not identify
            any instances where a District or Division supervisor outside of PSB conducted an investigation
            that we believe should have been forwarded to PSB for investigation.
            MCSO has complied with the requirements to train all supervisors who conduct minor misconduct
            investigations.


            Paragraph 191. If at any point during a misconduct investigation an investigating Supervisor
            outside of the Professional Standards Bureau believes that the principal may have committed
            misconduct of a serious or criminal nature, he or she shall immediately notify the Professional
            Standards Bureau, which shall take over the investigation.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To determine Phase 2 compliance with this Paragraph, we reviewed 65 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period. Of the
            26 administrative misconduct cases investigated at the District or Division level, we did not
            identify any cases where we believe that potential serious misconduct was discovered by the
            investigating supervisor and the supervisor failed to forward the case to PSB.




                                                     Page 187 of 278




WAI 48849
            Paragraph 192. The Professional Standards Bureau shall review, at least semi-annually, all
            investigations assigned outside the Bureau to determine, among the other matters set forth in
            ¶ 251 below, whether the investigation is properly categorized, whether the investigation is being
            properly conducted, and whether appropriate findings have been reached.
            Phase 1: In compliance
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            PSB command personnel advised us that they continue to review investigations in “real time” as
            they come into the Bureau. During this reporting period, MCSO provided copies of PSB’s
            reviews of 26 completed Division-level misconduct investigations that were assigned outside of
            the Bureau. The review template used by PSB includes sections that address whether or not the
            investigation is properly categorized, whether the investigation is properly conducted, and
            whether appropriate findings have been reached. Additionally, copies of emails detailing the
            quality of the investigation, identified deficiencies, and required edits sent electronically to
            affected Division Commanders were provided for each case reviewed.
            PSB included the information required by this Paragraph in its semi-annual public Misconduct
            Investigations Report, which is required under Paragraph 251. The most recent report was
            published on MCSO’s website in July 2020. The report covers the period of July 1-December
            31, 2019; and contains an analysis as to whether cases assigned outside of PSB were properly
            categorized, whether the investigations were properly conducted, and whether appropriate
            findings have been reached. During the review period, there were 50 investigations reviewed.
            Out of the 50 investigations reviewed, three cases were returned due to the conclusions not being
            supported by the evidence, seven cases were returned to the Division for formatting or minor
            corrections, one case was returned for report detail edits, and the remaining 39 cases did not
            require any revisions.
            MCSO remains in compliance with this Paragraph.


            Paragraph 193. When a single act of alleged misconduct would constitute multiple separate
            policy violations, all applicable policy violations shall be charged, but the most serious policy
            violation shall be used for determining the category of the offense. Exoneration on the most
            serious offense does not preclude discipline as to less serious offenses stemming from the same
            misconduct.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Administrative Services Division Operations Manual, published on June 17, 2019.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.



                                                      Page 188 of 278




WAI 48850
            Phase 2: In compliance
            To determine Phase 2 compliance with this Paragraph, we reviewed 65 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period. Fifteen
            had sustained allegations against one or more employees. In 13 of these 15 investigations, at least
            one principal employee was still an MCSO employee at the time the investigation was completed
            or discipline decisions were made. In all 13, the most serious policy violation was used to
            determine the final category of the offense for discipline purposes, if more than one policy
            violation was sustained.
            In cases where multiple violations of policy occurred, this information was listed on the
            preliminary discipline document. There were no cases where the exoneration of any offense
            precluded discipline for any sustained allegations.


            Paragraph 194. The Commander of the Professional Standards Bureau shall ensure that
            investigations comply with MCSO policy and all requirements of this Order, including those
            related to training, investigators’ disciplinary backgrounds, and conflicts of interest.
            Phase 1: In compliance
               •   CP-2 (Code of Conduct), most recently amended on July 30, 2020.
               •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                   amended on January 24, 2019.
               •   CP-5 (Truthfulness), most recently amended on September 11, 2020.
               •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Administrative Services Division Operations Manual, published on June 17, 2019.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: Not in compliance
            We determine Phase 2 compliance with this Paragraph by a review of completed misconduct
            investigations conducted by MCSO personnel, the review of attendance by internal investigators
            at required Misconduct Investigative Training, the disciplinary backgrounds of internal
            investigators, and the efforts being made by the PSB Commander to reach compliance.
            We reviewed 65 administrative misconduct investigations and three criminal investigations
            submitted by MCSO during this reporting period. All three of the criminal investigations
            complied with MCSO policy and the requirements of the Second Order.




                                                      Page 189 of 278




WAI 48851
            Administrative investigations are required to be completed within 60 days if completed outside
            of PSB and within 85 days if completed by PSB personnel. Of the 65 total investigations reviewed
            for this reporting period, only 11 were completed within the required timeframes. Thirteen others
            contained an acceptable reason for the extension request: FMLA leave; delay in the ability to
            locate and contact the complainant or witnesses; extensive document and body-worn camera
            review; and others. The remaining 41 (63%) identified general justifications including
            supervisory responsibilities, workload, prioritization of investigations, training, sitting second
            chair in investigations, and others. Additional investigations, while completed by the investigator
            within the required timeframe, were not reviewed and finalized within 180 days. These cases
            also cited an excessive workload as one of the primary reasons for the lengthy review times. This
            is an agency issue that just continues to worsen quarter after quarter, now resulting in the closure
            of investigations taking up to 552 days. We can no longer accept extensions that do not contain
            justifications specific to each investigation.
            Of the 65 administrative misconduct cases we reviewed, PSB personnel completed 39. In one of
            the 15 investigations conducted by sworn personnel, we believe an allegation of misconduct
            should have been sustained and was not. In one of the 24 investigations conducted by Detention
            personnel, all witnesses were not interviewed and material inconsistencies were left unaddressed.
            Thirty-seven investigations were found noncompliant based on our review of extension requests.
            Of the 39 total investigations conducted by PSB, 36 (92%) were found noncompliant with all
            requirements of the Second Order. There were no investigations completed by the contract
            investigator submitted for our review during this reporting period.
            Districts or Divisions outside of PSB conducted 26 investigations. Twelve investigations, all
            conducted by District personnel were noncompliant due to improper findings, leading questions,
            or a combination of investigative and multiple administrative deficiencies. An additional nine
            investigations were noncompliant based only on the lack of appropriate extensions. Overall
            compliance for investigations conducted outside of PSB was 19% for this reporting period.
            As a result of both investigative deficiencies and administrative deficiencies, including those
            related to extension compliance, overall compliance for all administrative investigations
            conducted by MCSO was 12% for this reporting period.
            There are many factors that impact the PSB Commander’s ability to ensure compliance in all
            cases. One factor is that the PSB Commander must rely on other members of PSB staff to conduct
            case reviews and ensure proper documentation is completed. We continue to find that, in most
            cases, PSB personnel are identifying and ensuring that corrections are made and all
            documentation is completed in those cases they review. In some cases, deficiencies cannot be
            corrected after the fact.
            Another factor affecting the PSB Commander’s ability to ensure that all investigations are
            properly completed is that the Appointing Authority – not the PSB Commander – determines the
            final findings and discipline. During this reporting period, there were no instances where the
            Appointing Authority overturned a finding made by the PSB Commander.




                                                      Page 190 of 278




WAI 48852
            Of continued concern, and a significant factor in the inability of the PSB Commander to ensure
            investigations are properly completed, is the ongoing lack of compliance for those investigations
            conducted and reviewed by District personnel. While, as previously noted, we identified some
            instances where District Command personnel identified a compliance issue with an investigation,
            we noted more instances where PSB identified the deficiency after the investigation was
            completed and approved within the Districts. Investigations must be properly completed,
            reviewed, and corrected prior to submittal to PSB for them to be in compliance with the Order.
            While PSB continues to experience challenges in ensuring that completed internal investigations
            are reaching compliance with both MCSO policy and both Court Orders, the Bureau has made
            efforts to improve compliance. A member of our Team continues to meet with PSB every two
            weeks to discuss Class Remedial Matters. We also use this opportunity to discuss other ongoing
            concerns that affect compliance with the Second Order. The ability to discuss investigative or
            administrative concerns during these meetings has resulted in concerns being immediately
            addressed; and in some cases, has resulted in necessary actions being taken to correct issues that
            have been identified.
            During our site visits, we have continued to meet with PSB personnel and District and Division
            command personnel to update them on our identification of training and performance issues that
            adversely affect compliance with the Second Order. Since January 2017, Detention personnel
            assigned to PSB to oversee investigations have also participated in these meetings. We have used
            these meetings to discuss concerns with the quality of investigations; opportunities for
            improvement; and in some cases, investigative protocols.
            PSB has taken a number of actions to address both investigative deficiencies, and other concerns
            with the completion of administrative misconduct investigations that have been identified.
            Additional oversight was added for Detention investigations; PSB personnel were assigned as
            liaisons with District personnel; a service complaint process was developed and approved;
            revisions to witness and complaint interview processes were proposed and approved; a new
            protocol for the handling of service complaints not involving MCSO personnel was proposed and
            approved; and the PSB Commander was given the authority to resolve some minor internally
            generated complaints without the necessity to conduct an administrative misconduct
            investigation.
            In addition to those actions that have been approved to address continuing backlogs and other
            challenges with administrative misconduct investigations, we have continued to have ongoing
            discussions with PSB and the Parties during our site visits regarding other potential opportunities
            to address these challenges. These discussions have included many suggestions and potential
            modifications to existing protocols, including such changes as: expanding the use of the service
            complaint process; using alternative types of administrative closures; discontinuing investigations
            of former employees if the conduct was not criminal in nature, would not affect law enforcement
            certification, and did not involve current MCSO employees; discretion for the investigation of
            minor policy violations that occurred more than three years prior to the complaint being filed;
            implementing an expedited discipline process for sustained cases; and increasing investigative
            time requirements.



                                                      Page 191 of 278




WAI 48853
            During September 2019, members of our Team met with the PSB Executive Chief who has
            oversight over PSB to discuss ongoing challenges with the completion of misconduct
            investigations. It was a productive meeting, with good discussion about potential ideas to resolve
            this ongoing issue. Some of the discussion included topics already discussed with our Team and
            the Parties, and others were new. The Executive Chief committed to developing a list of the ideas
            shared, along with more detailed information about how each idea might be implemented. The
            intent was to then share this information with our Team and the Parties. The Executive Chief
            informed us that due to ongoing priorities, this information would not be ready for discussion
            until our January 2020 site visit.
            During our October 2019 site visit, we met with PSB and the Parties to discuss the ongoing issues
            with the completion of misconduct investigations. We briefly discussed some potential remedies,
            then tabled the discussion until our January 2020 site visit when MCSO would be prepared to
            provide more detailed information on any proposals they wanted to bring forward.
            During our January 2020 site visit, PSB provided a document containing the Bureau’s ideas and
            recommendations regarding the investigation of alleged employee misconduct. After some
            discussion, our Team offered to facilitate discussions with MCSO, Plaintiffs, and Plaintiff-
            Intervenors, to discuss the topics brought forward by MCSO; and any additional ideas that might
            be brought forward by any other member of the group. We advised all that we would discuss
            only those items that did not require a change to the Orders. We facilitated this conference call
            with MCSO and the Parties in February 2020. During this call, MCSO personnel stated that they
            believed that all of the ideas and recommendations they had brought forward would require a
            change to the Orders and they had no additional suggestions to add. The representatives of the
            Plaintiffs and Plaintiff-Intervenors agreed with MCSO and added that they also had no additional
            suggestions or ideas to bring forward. This has since remained a topic for the Parties to discuss
            in a meet-and-confer process should they choose that approach.
            In 2014, PSB initiated 717 internal investigations. In 2015, PSB initiated 916 cases; and in 2016,
            847 cases. There were 1,028 cases initiated in 2017. In 2018, there were 1,114 investigations
            initiated; 354 service complaints; 716 administrative misconduct investigations; 36 criminal
            investigations; and eight critical incident investigations. In 2019, there were 615 internal
            investigations initiated, as well as 453 service complaints. With the inclusion of critical incidents
            and criminal investigations, the total for 2019 was 1,072 investigations. The overall number of
            cases is fairly consistent with what we have seen for the past several years. During this reporting
            period, PSB reported they had opened a total of 562 investigations during the first six months of
            2020, 4% less than the 585 opened during the first six months of 2019. The total number includes
            administrative misconduct investigations, service complaints, criminal misconduct
            investigations, and critical incident investigations. Of the total opened for the reporting period,
            323 were administrative misconduct investigations – the same number in the same time period in
            2019. Service complaints opened for the reporting period totaled 214, compared to 237 for the
            same time period in 2019.
            In 2016, prior to the implementation of the Court’s Second Order, PSB investigators were
            carrying an average active caseload of 12-16 cases each month. By 2018, PSB advised us that
            the average active caseload each month for sworn investigations was 36; and for Detention


                                                       Page 192 of 278




WAI 48854
            investigators, 28. The average closure of a case took 204 days. In 2019, PSB advised us that the
            average monthly caseloads for all investigators assigned to PSB had risen to 46, there were 1,682
            open cases, and the average closure time for an investigation was 499 days in PSB and 444 days
            for those investigations conducted outside of PSB.
            During the last reporting period, MCSO reported 1,872 open investigations. This total included
            administrative misconduct investigations, service complaints, criminal investigations, and critical
            incident investigations. Of these, 1,332 were administrative misconduct investigations and 219
            were service complaints being investigated by PSB. The average number of days to complete a
            misconduct investigation in PSB was 499 days; and in Districts or Division outside of PSB, 444
            days. The average active monthly caseload for sworn personnel in PSB was 50 cases; and for
            Detention personnel, 55 cases.
            During our July 2020 remote site visit, PSB advised that the average caseload for Detention
            investigators has increased to 60, and for sworn investigators, the average has increased to 54.
            These large caseloads continue to adversely impact the timely completion of investigations. PSB
            also informed us during our July 2020 remote site visit that the average number of days to finalize
            and close a PSB investigation has increased to 552, and for District or Division cases, the average
            is 397 days. The overall closure average for all cases is 501 days. PSB continues to note that
            there are a number of older cases that are completed during each reporting period that adversely
            impacts the overall average time it takes to finalize a case.
            During this reporting period, PSB reported a total of 1,954 open cases, an increase from the 1,872
            open cases reported during the last reporting period. While the total includes criminal misconduct
            investigations, critical incident investigations, and outsourced cases, the majority are open
            administrative misconduct investigations and service complaints. Of the total open cases, 294 are
            assigned to Districts or Divisions outside of PSB. The remaining 1,660 are assigned to PSB
            administrative investigators, criminal investigators, or have been outsourced to the contract
            investigator. This number includes 64 pending critical incident investigations. PSB advised us
            during our July 2020 remote site visit that the majority of the critical incidents involve non-
            criminal deaths that occur in the jail, though there are also officer-involved shooting incidents
            pending completion. PSB further advised that the majority of the investigations have been
            completed, but that the investigative reports have not yet been completed. The Executive Chief
            with oversight of PSB informed us that direction has been given to PSB to complete these
            investigations.
            Though PSB was authorized 11 new positions in the July 2018 budget, during this reporting
            period, PSB continued to advise that only one of these positions, a Detention supervisor, has been
            filled and the funding for a lieutenant was eliminated and the funds transferred to other purposes
            in PSB. There is still no indication when any of the additional positions will be filled. PSB also
            advised that no new positions were requested by the Bureau for the fiscal year that commenced
            on July 1, 2020. Of the civilian positions authorized in the 2019 budget, PSB advised us during
            our July 2020 remote site visit that all of the positions have been filled. Of the three civilian
            investigators hired, one, a former Detention sergeant, is already handling investigations, and the
            remaining two were completing required training. The new administrative personnel are assisting
            sworn and Detention investigators in PSB by doing much of the research, document preparation,


                                                      Page 193 of 278




WAI 48855
            and tracking on open cases. One of the new administrative assistants has been assigned to assist
            those PSB supervisors who are assigned to liaison functions with Districts and Divisions. PSB
            personnel continue to believe that the addition of the civilian staff will relieve a significant amount
            of the administrative workload and case management currently being handled by investigators,
            allowing them to focus more time on investigative tasks.
            Beyond the addition of administrative staff, PSB has modified its review process for submitted
            cases, eliminating some levels of review. They believe this will result in more timely reviews,
            without adversely impacting the quality of the final report. We agree with their decision and are
            also hopeful this will not adversely impact investigative quality.
            While we agree with PSB that the administrative staff and civilian investigators hired may relieve
            some of the burden from investigators, and that a reduction in levels of review may result in
            shorter time periods, the backlog of cases and individual investigator caseloads will not be
            appreciably relieved by either of these.
            In July 2018, we discussed the investigation of the 1,459 identifications that had been impounded
            at the MCSO Property Room and then checked out by an MCSO sergeant. This investigation was
            initiated in 2015 but then stalled due to other, more immediate priorities for investigations. Of
            the 1,459 total identifications, 596 were believed to belong to members of the Plaintiffs’ class.
            Since July 2018, we have discussed the status of the 1,459 IDs investigation during each site visit.
            In October 2018, our Team agreed to select a sample of the identifications that had not been linked
            to any MCSO employee for additional follow-up. Since that time, PSB has provided us ongoing
            updates on the status of the investigation and any actions taken; and has followed our Team’s
            recommendation regarding additional necessary investigative follow-up. MCSO has also
            addressed questions from our Team and the Parties regarding investigative strategies.
            During our October 2019 site visit, PSB provided a final update on the sample identifications and
            other investigative actions that had been completed by investigative personnel. PSB also
            submitted a document recommending the closure of this investigation. The Parties’
            representatives said they would need time to discuss this with their respective clients and could
            have a response back by the end of November. They said they would provide their response by
            email to both MCSO and our Team. The MCAO attorney who attended our site visit meeting
            said he would draft a court document recommending the closing of the investigation for the
            Parties’ review as well.
            Prior to our January site visit, the Plaintiff-Intervenors provided their input regarding closure of
            this investigation. This was discussed during our site visit, and the Plaintiffs provided their
            response shortly after our site visit. MCSO committed to responding to the concerns and
            recommendations of the Parties within three weeks of receiving the Plaintiffs’ input.
            During our April site visit, we continued to discuss the status of the 1,459 IDs investigation, the
            input from the Parties, and the responses by MCSO. During this and the last reporting period, the
            Parties continued their discussion regarding this matter and have reached a general resolution
            which is expected to be formalized.




                                                        Page 194 of 278




WAI 48856
            During our past site visits, PSB staff have continued to communicate that they are properly
            outsourcing those cases where conflicts of interest exist. PSB has contracted with a qualified
            private vendor to conduct these investigations. Additionally, PSB has outsourced investigations
            to other law enforcement entities.
            During this reporting period, we did not receive or review any investigations completed by the
            contract investigator retained by MCSO or any law enforcement to which an investigation has
            been referred. Numerous investigations are still in process. MCSO did not outsource any
            additional cases to the contract investigator or any other entity during this reporting period.
            After the Second Order was implemented, PSB reviewed the disciplinary backgrounds of all those
            who might conduct internal investigations, and notified us of those supervisors who would be
            prohibited from conducting such investigations due to their backgrounds. At that time, MCSO
            identified two supervisors who were ineligible to conduct internal investigations. One is no
            longer with MCSO and the second remains ineligible to conduct investigations.
            Since June 2019, MCSO policy has required that in any case where a supervisor is presumptively
            ineligible based on the established criteria, MCSO must author written justification to allow the
            supervisor to conduct investigations if, in fact, they are assigned administrative investigations.
            By MCSO’s own admission during the last reporting period, several supervisors were found to
            be presumptively ineligible to conduct investigations and proper documentation had not been
            completed. During this reporting period, MCSO corrected this deficiency and five additional
            supervisors have been documented as ineligible to complete administrative misconduct
            investigations. MCSO has not elected to author justification memos to allow these supervisors to
            conduct investigations. We have also revised our document requests to ensure that both those
            who are ineligible and those for whom MCSO has authored a justification are reported to our
            Team.


            Paragraph 195. Within six months of the entry of this Order, the Professional Standards Bureau
            shall include sufficient trained personnel to fulfill the requirements of this Order.
            Phase 1: In compliance
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: Not in compliance
            In conjunction with this Paragraph, Paragraph 178 mandates that within three months of the
            finalization of policies consistent with Paragraph 165, all PSB personnel would receive 40 hours
            of comprehensive training. Paragraph 178 requires training of all supervisors within three months
            of the finalization of policies, and further requires sufficient trained personnel in PSB within six
            months of the entry of the Order. The first week of the required Misconduct Investigative
            Training commenced on September 18, 2017 and the training was completed prior to the end of
            2017.




                                                      Page 195 of 278




WAI 48857
            During our July and October 2018 site visits, PSB informed us that a total of 11 additional
            personnel had been approved for PSB in MCSO’s July 2018 budget. PSB personnel informed us
            that due to ongoing staffing shortages they did not believe any of these positions would be filled
            before 2019.
            During our January and April 2019 site visits, PSB personnel informed us that they had not yet
            received any of the 2018 budgeted positions for PSB. They further noted that it continued to
            remain unlikely that they would receive any of the positions in the foreseeable future due to
            ongoing personnel staffing shortages throughout the organization. PSB continued to note that
            with the continuing influx of new cases, and the ongoing backlog of investigations, even if these
            personnel were added, the Bureau would still be insufficiently staffed to meet its responsibilities.
            The PSB budget requests for the July 2019 budget year included only civilian staff. PSB’s
            requests included: two administrative assistants, two management analyst assistants, one special
            projects manager, and three civilian investigators. PSB personnel believed that the addition of
            these positions would allow sworn and Detention supervisors to focus more on the investigative
            process and mitigate some of the administrative requirements currently being handled by these
            personnel.
            During our July 2019 site visit, PSB advised that of the 11 approved positions in the July 2018
            budget, one had been filled – that of a Detention sergeant. It was still unknown when any of the
            remaining 10 positions would be filled.
            During our October 2019 site visit, PSB informed us that of the previously approved 11 positions
            in July 2018, there has still only been one filled. Of the civilian positions approved in the July
            2019 budget, one management analyst position had been filled; interviews were in progress for
            management assistants; and the three civilian investigator positions were in the job-posting phase.
            During our January 2020 site visit, PSB advised us again that only one of the 11 approved
            positions for PSB in the 2018 budget has been filled. Of the eight civilian positions approved in
            the 2019 budget, one management assistant position had been filled, other administrative
            positions were in the hiring process, and job offers had been extended to fill the three civilian
            investigator positions. PSB believed that, given the law enforcement and investigative experience
            of the three civilian investigators the Bureau had selected, these investigators should not need
            extensive training, and would likely be qualified to conduct a variety of investigations.
            During our April 2020 site visit, PSB again advised us that only one of the 11 positions approved
            in the 2018 budget has been filled. PSB had not increased its investigative staff in more than four
            years, despite the continuing increase in investigator caseloads and backlogs. PSB filled the
            majority of the civilian positions authorized in the 2019 budget, and began assigning
            administrative staff to complete a variety of tasks previously completed by investigators. PSB
            also hired the three civilian investigators – two of whom still needed to attend the 40-hour
            Misconduct Investigative Training before they would be eligible to conduct investigations.
            During our July 2020 remote site visit, PSB again advised us that only one of the 11 positions
            approved in the 2018 budget has been filled. All of the civilian positions authorized in the 2019
            budget have now been filled. No additional requests for staffing were made for the 2020 fiscal
            year.


                                                      Page 196 of 278




WAI 48858
            MCSO’s hiring of civilian personnel remains a positive step, but their hiring will not address what
            is an unacceptable failure to properly staff PSB with an adequate number of investigators to
            comply with the Order. The Second Order requires that PSB have “sufficient trained personnel
            to fulfill the requirements of this Order.” MCSO has delivered the required Misconduct
            Investigative Training, and our focus remains on the ability of PSB staff to carry out its mission.
            As documented in this and previous reports, PSB, in its command’s estimation, is understaffed.
            We will not find MCSO in compliance with this Paragraph until MCSO addresses PSB’s staffing
            issues.


            Paragraph 196. Where appropriate to ensure the fact and appearance of impartiality, the
            Commander of the Professional Standards Bureau or the Chief Deputy may refer administrative
            misconduct investigations to another law enforcement agency or may retain a qualified outside
            investigator to conduct the investigation. Any outside investigator retained by the MCSO must
            possess the requisite background and level of experience of Internal Affairs investigators and
            must be free of any actual or perceived conflicts of interest.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            During our April 2017 site visit, the PSB Commander indicated that MCSO had not envisioned
            any need to retain additional contract investigators beyond the one investigator that had been
            already retained. A member of PSB’s staff serves as MCSO’s single point-of-contact to liaise
            and assist with scheduling for the contract investigator. The contract investigator will advance
            the investigations to the level of recommending findings.
            PSB previously outsourced three misconduct investigations to a separate regional law
            enforcement agency. Two of these investigations were completed by the outside law enforcement
            agency and closed by MCSO. One was closed as the Independent Investigator was investigating
            the same alleged misconduct.
            During this and the previous two reporting periods, PSB advised us that no additional cases were
            outsourced to the outside investigator or any other law enforcement agency. There were no
            investigations conducted by the outside investigator or any other law enforcement entity that were
            forwarded to our Team for review during this reporting period.
            The contract investigator has previously completed numerous assigned investigations and
            forwarded them to PSB for review. We have received and reviewed seven investigations, and
            have found them to be thorough and well-written. Numerous investigations assigned to the
            contract investigator are still in progress.




                                                      Page 197 of 278




WAI 48859
            Paragraph 197. The Professional Standards Bureau will be headed by a qualified Commander.
            The Commander of the Professional Standards Bureau will have ultimate authority within the
            MCSO for reaching the findings of investigations and preliminarily determining any discipline to
            be imposed. If the Sheriff declines to designate a qualified Commander of the Professional
            Standards Bureau, the Court will designate a qualified candidate, which may be a Civilian
            Director in lieu of a sworn officer.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Administrative Services Division Operations Manual, published on June 17, 2019.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            In January 2018, MCSO advised that due to reorganizations within the Office, the responsibility
            to serve as the PSB Commander for purposes of compliance with this Order would be transferred
            to a captain within PSB. The PSB Deputy Chief, who previously had this responsibility was
            promoted, but maintains overall oversight of PSB as an Executive Chief.
            During our July 2020 site visit, and our regularly scheduled meetings with PSB to discuss CRMs
            and other internal affairs matters during this reporting period, we have had continuing
            opportunities to interact with the captain now serving as the PSB Commander. He is an
            experienced PSB investigator and is cognizant of the many requirements and responsibilities of
            his new position. He continues to be responsive to our input, and we have had a number of
            productive discussions with him regarding PSB processes and internal investigations. In those
            cases where we have expressed concerns or requested information, he has generally provided
            timely responses. We continue to note that MCSO must support the PSB Commander with
            resources and executive leadership.


            Paragraph 198. To promote independence and the confidentiality of investigations, the
            Professional Standards Bureau shall be physically located in a facility that is separate from other
            MCSO facilities, such as a professional office building or commercial retail space. This facility
            shall be easily accessible to the public, present a non-intimidating atmosphere, and have
            sufficient space and personnel for receiving members of the public and for permitting them to file
            complaints.
            Phase 1: Not applicable
            Phase 2: In compliance




                                                      Page 198 of 278




WAI 48860
            In May 2018, PSB moved into the first and second floors of 101 West Jefferson Street. PSB’s
            address is available on the comment and complaint form that is accessible to the public at the
            Districts and on MCSO’s website. PSB’s criminal investigators are housed on the first floor, and
            administrative investigators are housed on the second floor of the building. PSB’s off-site facility
            has two dedicated security personnel assigned during normal business hours of 8:00 a.m.-4:00
            p.m., Monday-Friday. MCSO remains in compliance with this requirement.


            Paragraph 199. The MCSO will ensure that the qualifications for service as an internal affairs
            investigator shall be clearly defined and that anyone tasked with investigating employee
            misconduct possesses excellent investigative skills, a reputation for integrity, the ability to write
            clear reports, and the ability to be fair and objective in determining whether an employee
            committed misconduct. Employees with a history of multiple sustained misconduct allegations,
            or one sustained allegation of a Category 6 or Category 7 offense from MCSO’s disciplinary
            matrices, will be presumptively ineligible to conduct misconduct investigations. Employees with
            a history of conducting deficient investigations will also be presumptively ineligible for these
            duties.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            GH-2 reflects the directive of this Paragraph, to ensure that only supervisors who meet the criteria
            established by this Paragraph are assigned misconduct investigations. The PSB Operations
            Manual, which formalizes the review process, states that if any supervisor is deemed ineligible,
            the PSB commander will notify the supervisor’s commander in writing, and will ensure that a
            BlueTeam entry is made to memorialize the supervisor’s ineligibility to conduct misconduct
            investigations. A record of supervisors deemed ineligible to conduct misconduct investigations
            is maintained in PSB. These procedures were finalized and documented in the PSB Operations
            Manual, published on December 13, 2018.
            MCSO reported the addition of four supervisors to the list of employees prohibited from
            conducting misconduct investigations during this quarter. MCSO now has five supervisors who
            are ineligible to conduct internal administrative investigations.
            During this reporting period, there was one employee transferred into PSB, and one employee
            transferred out of PSB. All required documents were provided for the incoming employee,
            including EIS history, training history, and assignment history. We reviewed the documentation
            for the incoming transfer to ensure that the employee met the qualifications listed in Paragraph
            199, and the transfer was approved.




                                                       Page 199 of 278




WAI 48861
            Paragraph 200. In each misconduct investigation, investigators shall:
            a.       conduct investigations in a rigorous and impartial manner designed to determine the
                     facts;
            b.       approach investigations without prejudging the facts and without permitting any
                     preconceived impression of the principal or any witness to cloud the investigation;
            c.       identify, collect, and consider all relevant circumstantial, direct, and physical evidence,
                     including any audio or video recordings;
            d.       make reasonable attempts to locate and interview all witnesses, including civilian
                     witnesses;
            e.       make reasonable attempts to interview any civilian complainant in person;
            f.       audio and video record all interviews;
            g.       when conducting interviews, avoid asking leading questions and questions that may
                     suggest justifications for the alleged misconduct;
            h.       make credibility determinations, as appropriate; and
            i.       attempt to resolve material inconsistencies between employee, complainant, and witness
                     statements.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
                 •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To determine Phase 2 compliance with this Paragraph, we reviewed 65 administrative misconduct
            investigations that were completed by MCSO personnel during this reporting period. All of the
            investigations were both initiated and completed after the issuance of the Second Order. PSB
            investigated 39 of the total cases. District or Division supervisory personnel not assigned to PSB
            investigated 26 of the cases. Of the cases we reviewed, 47 involved external complaints, and 18
            were internally generated.
            Paragraph 200.a. requires that misconduct investigations be conducted in a rigorous and impartial
            manner. During the last reporting period, one investigation (2%) fell short of compliance with
            this Subparagraph. During this reporting period, all investigations complied with the
            requirements of this Subparagraph.
            Paragraph 200.b. requires that investigations be approached without prejudging the facts or
            permitting preconceived impressions. During this and the last reporting period, all investigations
            reviewed complied with the requirements of this Subparagraph.




                                                       Page 200 of 278




WAI 48862
            Paragraph 200.c. requires that investigators identify, collect, and consider all relevant evidence.
            During the last reporting period, two investigations (3%) fell short of compliance with this
            Subparagraph. During this reporting period, one investigation (2%) fell short of compliance with
            this Subparagraph.
            Paragraph 200.d. requires that investigators make reasonable attempts to locate and interview all
            witnesses. During the last reporting period, all investigations complied with the requirements of
            this Subparagraph. During this reporting period, one investigation (2%) fell short of compliance
            with this Subparagraph.
            Paragraph 200.e. requires that investigators make reasonable attempts to interview civilian
            complainants in person. During this and the last reporting period, all investigations complied
            with the requirements of this Subparagraph.
            Paragraph 200.f. requires audio- and video-recording of all interviews. Of the 65 administrative
            investigations reviewed for this reporting period, there were 17 cases where interviews were not
            both audio- and video-recorded. In all 17, adequate justification was provided.
            Paragraph 200.g. requires that when conducting interviews, investigators avoid asking leading
            questions or questions that may suggest justification for the alleged misconduct. During the last
            reporting period, three investigations (5%) fell short of compliance with this Subparagraph.
            During this reporting period, one investigation (2%) fell short of compliance with this
            Subparagraph.
            Paragraph 200.h. requires that proper credibility determinations be made. During the last
            reporting period, two investigations (3%) fell short of compliance with this Subparagraph. During
            this reporting period, all investigations complied with the requirements of this Subparagraph.
            Paragraph 200.i. requires that investigators attempt to resolve all material inconsistencies. During
            the last reporting period, one investigation (2%) fell short of compliance with this Subparagraph.
            During this reporting period, one investigation (2%) fell short of compliance with this
            Subparagraph.


            Paragraph 201. There will be no automatic preference for an employee’s statement over a non-
            employee’s statement. Internal affairs investigators will not disregard a witness’s statement
            solely because the witness has some connection to either the complainant or the employee or
            because the witness or complainant has a criminal history, but may consider the witness’s
            criminal history or any adjudicated findings of untruthfulness in evaluating that witness’s
            statement. In conducting the investigation, internal affairs investigators may take into account
            the record of any witness, complainant, or officer who has been determined to have been
            deceptive or untruthful in any legal proceeding, misconduct investigation, or other investigation.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.



                                                       Page 201 of 278




WAI 48863
            Phase 2: In compliance
            To determine Phase 2 compliance with this Paragraph, we reviewed 65 administrative misconduct
            investigations conducted by MCSO personnel that were completed during this reporting period.
            Of the 65 completed administrative misconduct investigations, 47 involved complainants that
            were not MCSO employees. Twenty-three of the 65 total investigations also included interviews
            with witnesses or investigative leads who were not MCSO employees. We did not identify any
            cases where we believe there was an automatic preference for the statement of an employee over
            a non-employee’s statement.
            We did not identify any completed investigations where a witness’s statement was disregarded
            solely because of any connection identified in this Paragraph, nor where a witness’s criminal
            history or findings of truthfulness were considered.


            Paragraph 202. Internal affairs investigators will investigate any evidence of potential
            misconduct uncovered during the course of the investigation, regardless of whether the potential
            misconduct was part of the original allegation.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To determine Phase 2 compliance with this Paragraph, we reviewed 65 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period. In four
            of the 65 investigations, MCSO identified additional potential misconduct during the course of
            the investigations and properly added additional allegations or initiated new investigations. We
            did not identify any investigations during this reporting period where we believe additional
            misconduct may have occurred and was not addressed by MCSO.


            Paragraph 203. If the person involved in the encounter with the MCSO pleads guilty or is found
            guilty of an offense, internal affairs investigators will not consider that information alone to be
            determinative of whether an MCSO employee engaged in misconduct, nor will it by itself justify
            discontinuing the investigation. MCSO training materials and policies on internal investigations
            will acknowledge explicitly that the fact of a criminal conviction related to the administrative
            investigation is not determinative of whether an MCSO employee engaged in misconduct and that
            the mission of an internal affairs investigator is to determine whether any misconduct occurred.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance

                                                      Page 202 of 278




WAI 48864
            To determine Phase 2 compliance with this Paragraph, we reviewed administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period.
            There were no indications in any of the completed investigations we reviewed that any MCSO
            investigators considered alone any pleading or finding of guilty by any person as a reason to make
            any determination regarding the potential misconduct of any MCSO personnel, nor were any
            investigations discontinued for this reason.


            Paragraph 204. Internal affairs investigators will complete their administrative investigations
            within 85 calendar days of the initiation of the investigation (60 calendar days if within a
            Division). Any request for an extension of time must be approved in writing by the Commander
            of the Professional Standards Bureau. Reasonable requests for extensions of time may be
            granted.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: Not in compliance
            To determine Phase 2 compliance with this Paragraph, we review administrative misconduct
            investigations conducted by MCSO personnel.
            PSB conducted 39 of the 65 administrative misconduct investigations we reviewed for this
            reporting period. Only two (5%) of the 39 were completed within the required 85-day timeframe.
            Of the 26 investigations completed by Districts and Divisions outside of PSB, six (23%) were
            initially submitted to PSB within the required 60-day timeframe. As has been our practice for
            numerous reporting periods, we determine the 60-day time period compliance findings for those
            investigations conducted by personnel outside of PSB based on the original date the investigation
            is approved by the District or Division Commander and forwarded to PSB. In those cases where
            deficiencies are identified by PSB, the cases will continue to be found noncompliant in other
            relevant Paragraphs, and specifically in Paragraph 213, which requires the District or Division
            Commander ensure that investigations conducted by their personnel are complete and the findings
            are supported by the evidence prior to their submittal to PSB.
            In addition to those investigations not completed within 60 or 85 days as required by this
            Paragraph, only a total of eight investigations were completed within 180 days.
            As we noted in Paragraph 194, timely completion of administrative investigations has continued
            to be of concern for many reporting periods. Of the 65 total administrative misconduct
            investigations submitted for compliance during this reporting period, only 11 investigations were
            completed and submitted by the investigator within the required 60- or 85-day timeframe. Of the
            remaining 54, only 14 contained acceptable justification. The remaining 41 (63%) contained
            justifications that were general in nature and cited workload and other responsibilities not specific
            to the case investigation. Overall, 24 (38%) of all completed investigations were in compliance
            with the 60- or 85-day timeframe.



                                                       Page 203 of 278




WAI 48865
            Of the 65 total administrative misconduct investigations reviewed for this reporting period, only
            16 (25%) reached a final conclusion in less than 180 days or had an appropriate extension. The
            extension justifications were primarily related to workload. The average time for full closure of
            administrative investigations is now reported by MCSO to be 501 days. We can no longer accept
            workload as the justification for the failure to complete investigations in a timely manner. The
            time it takes to conduct and close investigations is simply unacceptable and it is the agency that
            bears the responsibility to address this issue with decisive action.
            For this reporting period, we are withdrawing Phase 2 compliance for this Paragraph.


            Paragraph 205. The Professional Standards Bureau shall maintain a database to track all
            ongoing misconduct cases, and shall generate alerts to the responsible investigator and his or
            her Supervisor and the Commander of the Professional Standards Bureau when deadlines are
            not met.
            Phase 1: In compliance
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            We determine compliance with this Paragraph by assigning a member of our Team to observe
            demonstrations of the IAPro database during our site visits or other meetings with PSB throughout
            the reporting period. The IAPro technology serves as the centralized electronic numbering and
            tracking system for all allegations of misconduct, whether internally discovered or based on an
            external complaint. This database contains the capacity to manage and store information required
            for compliance with this Paragraph.
            During our site visits, we have met with PSB personnel on numerous occasions and observed
            IAPro to ensure that the system generates appropriate alerts to responsible investigators and PSB
            commanders if deadlines are not met. We have reviewed emails PSB disseminates each month
            to Districts and Divisions to identify investigative deadlines. We have also reviewed the
            BlueTeam Dashboard, which uses a color-coded system to identify investigations that are nearing
            deadlines or are past deadlines. The information appears in each supervisor’s BlueTeam account
            when they are monitoring open cases.
            The civilian PSB Special Projects Manager is primarily responsible for administering the
            centralized tracking system. In addition, all PSB and Division investigators can access the
            electronic BlueTeam database – a system that integrates with IAPro – at any time to view the
            assignment and status of administrative investigations. PSB has also trained two lieutenants to
            administer the system.


                                                      Page 204 of 278




WAI 48866
            In May 2018, PSB relocated to an offsite location. In July 2018, a member of our Team verified
            that the existing tracking mechanisms continue to be used for the tracking of investigations at the
            new facility.
            During our January, July, and October 2019 site visits, a member of our Team verified that the
            tracking mechanisms remain in place. We also continued to receive monthly notifications from
            PSB regarding closed administrative investigations, and we evaluate these closed investigations
            for the entirety of a reporting period against a multitude of criteria, including whether the cases
            were completed in a timely fashion.
            During this reporting period, we continued to receive monthly notifications from PSB regarding
            closed administrative misconduct investigations; and we continue to evaluate these closed
            investigations for the entirety of a reporting period against a multitude of criteria, including
            whether the cases were completed in a timely fashion. (See Paragraph 204.)


            Paragraph 206. At the conclusion of each investigation, internal affairs investigators will
            prepare an investigation report. The report will include:
            a.     a narrative description of the incident;
            b.     documentation of all evidence that was gathered, including names, phone numbers, and
                   addresses of witnesses to the incident. In situations in which there are no known
                   witnesses, the report will specifically state this fact. In situations in which witnesses were
                   present but circumstances prevented the internal affairs investigator from determining the
                   identification, phone number, or address of those witnesses, the report will state the
                   reasons why. The report will also include all available identifying information for anyone
                   who refuses to provide a statement;
            c.     documentation of whether employees were interviewed, and a transcript or recording of
                   those interviews;
            d.     the names of all other MCSO employees who witnessed the incident;
            e.     the internal affairs investigator’s evaluation of the incident, based on his or her review of
                   the evidence gathered, including a determination of whether the employee’s actions
                   appear to be within MCSO policy, procedure, regulations, orders, or other standards of
                   conduct required of MCSO employees;
            f.     in cases where the MCSO asserts that material inconsistencies were resolved, explicit
                   credibility findings, including a precise description of the evidence that supports or
                   detracts from the person’s credibility;
            g.     in cases where material inconsistencies must be resolved between complainant, employee,
                   and witness statements, explicit resolution of the inconsistencies, including a precise
                   description of the evidence relied upon to resolve the inconsistencies;
            h.     an assessment of the incident for policy, training, tactical, or equipment concerns,
                   including any recommendations for how those concerns will be addressed;


                                                      Page 205 of 278




WAI 48867
            i.       if a weapon was used, documentation that the employee’s certification and training for
                     the weapon were current; and
            j.       documentation of recommendations for initiation of the disciplinary process; and
            k.       in the instance of an externally generated complaint, documentation of all contacts and
                     updates with the complainant.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To determine Phase 2 compliance with this Paragraph, we reviewed 65 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period.
            Paragraph 206.a. requires a written description on the incident be included in the investigative
            report. All of the completed investigations that we reviewed complied with the requirements of
            this Subparagraph.
            Paragraph 206.b. requires documentation of evidence gathered, including all known information
            about witnesses. All of the completed investigations that we reviewed complied with the
            requirements of this Subparagraph.
            Paragraph 206.c. requires documentation of whether employees were interviewed, and a transcript
            or recording of these interviews. All but one of the completed investigations that we reviewed
            complied with the requirements of this Subparagraph.
            Paragraph 206.d. requires that the names of all MCSO employees who witnessed the incident be
            included in the report. All completed investigations that we reviewed complied with the
            requirements of this Subparagraph.
            Paragraph 206.e. requires that the internal affairs investigator’s evaluation of the incident includes
            a determination of whether the employee’s actions appear to be within MCSO policy, procedure,
            regulations, orders, or other standards of conduct required of MCSO employees. All completed
            investigations that we reviewed complied with the requirements of this Subparagraph.
            Paragraph 206.f. requires that when MCSO asserts that material inconsistencies were resolved,
            explicit credibility findings, including a precise description of the evidence that supports or
            detracts from the person’s credibility must be provided. All but one of the completed
            investigations that we reviewed complied with the requirements of this Subparagraph.
            Paragraph 206.g. requires that when material inconsistencies must be resolved, a precise
            description of the evidence be included in the report. All but one of the completed investigations
            that we reviewed complied with the requirements of this Subparagraph.
            Paragraph 206.h. requires that assessment of the incident for policy, training, tactical, or
            equipment concerns be included in the investigative report, to include any recommendations.
            During this reporting period, all of the completed investigations that we reviewed complied with
            the requirements of this Subparagraph.


                                                       Page 206 of 278




WAI 48868
            Paragraph 206.i. requires that if a weapon was used, documentation that the employee’s
            certification and training for the weapon must be included in the investigative written report. All
            completed investigations that we reviewed complied with the requirements of this Subparagraph.
            Paragraph 206.j. requires that documentation of the initiation of the disciplinary process be
            included in the investigation. Compliance is achieved when the misconduct investigator
            completes the investigation with a finding of sustained, when applicable, and the PSB
            Commander subsequently approves the finding. This is considered the initiation of the
            disciplinary process. Thirteen of the 65 administrative misconduct investigations we reviewed
            had sustained findings against one or more active MCSO employee. All complied with the
            requirements of this Subparagraph.
            Paragraph 206.k. requires that any contacts and updates with the complainant be documented in
            the investigative report. We did not identify any instances during this reporting period where this
            did not occur.


            Paragraph 207. In assessing the incident for policy, training, tactical, or equipment concerns,
            investigation reports will include an assessment of whether:
            a.       the law enforcement action was in compliance with training and legal standards;
            b.       the use of different tactics should or could have been employed;
            c.       the incident indicates a need for additional training, counseling, or other non-disciplinary
                     corrective actions; and
            d.       the incident suggests that the MCSO should revise its policies, strategies, tactics, or
                     training.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
                 •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            During this reporting period, we reviewed 65 administrative misconduct investigations. MCSO
            properly assessed and documented whether any of the requirements of this Paragraph were
            relevant in all of the completed cases we reviewed for this reporting period. MCSO identified six
            cases where action related to this Paragraph was appropriate; and addressed the concerns with
            additional training, or where appropriate, policy review.
            PSB continues to use an internal tracking form to ensure that those concerns that are forwarded
            to other Divisions within MCSO for action or review are addressed. We receive and review this
            tracking document each month. This tracking form contains regularly updated information on
            the status of concerns that have been identified.




                                                        Page 207 of 278




WAI 48869
            Paragraph 208. For each allegation of misconduct, internal affairs investigators shall explicitly
            identify and recommend one of the following dispositions for each allegation of misconduct in an
            administrative investigation:
            a.       “Unfounded,” where the investigation determines, by clear and convincing evidence, that
                     the allegation was false or not supported by fact;
            b.       “Sustained,” where the investigation determines, by a preponderance of the evidence,
                     that the alleged misconduct did occur and justifies a reasonable conclusion of a policy
                     violation;
            c.       “Not Sustained,” where the investigation determines that there is insufficient evidence to
                     prove or disprove the allegation; or
            d.       “Exonerated,” where the investigation determines that the alleged conduct did occur but
                     did not violate MCSO policies, procedures, or training.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we review administrative misconduct
            investigations conducted by MCSO personnel and completed during the reporting period. We
            evaluate compliance with this Paragraph against the standard of whether a finding was made, and
            whether the finding was correct.
            During the last reporting period, we concurred with the findings of the PSB Commander in 60
            (95%) of the 63 cases that were completed.
            During this reporting period, we concurred with the findings of the PSB Commander in 64 (98%)
            of the 65 administrative misconduct investigations we reviewed. In one, we believe an allegation
            of misconduct should have been sustained and was not. There were no instances where the
            Appointing Authority changed the findings made by the PSB Commander.


            Paragraph 209. For investigations carried out by Supervisors outside of the Professional
            Standards Bureau, the investigator shall forward the completed investigation report through his
            or her chain of command to his or her Division Commander. The Division Commander must
            approve the investigation and indicate his or her concurrence with the findings.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 26 administrative misconduct
            investigations not conducted by PSB personnel and completed during this reporting period. All
            26 were forwarded to PSB as required, and all contained the approval of the responsible District
            or Division Commander. As noted in previous reporting periods, and again during this reporting

                                                       Page 208 of 278




WAI 48870
            period, some of the District or Division level investigations were not in compliance with various
            requirements of the Second Order – as indicated throughout this report. However, we assessed
            MCSO’s compliance with this Paragraph based on these cases being forwarded through the chain
            of command for approval of the investigation and findings.


            Paragraph 210. For investigations carried out by the Professional Standards Bureau, the
            investigator shall forward the completed investigation report to the Commander.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 39 administrative misconduct
            investigations that were conducted by PSB personnel and completed during this reporting period.
            All 39 complied with the requirements of this Paragraph.


            Paragraph 211. If the Commander—meaning the Commander of the PSB or the Commander of
            the Division in which the internal affairs investigation was conducted—determines that the
            findings of the investigation report are not supported by the appropriate standard of proof, the
            Commander shall return the investigation to the investigator for correction or additional
            investigative effort, shall document the inadequacies, and shall include this documentation as an
            addendum to the original investigation. The investigator’s Supervisor shall take appropriate
            action to address the inadequately supported determination and any investigative deficiencies
            that led to it. The Commander shall be responsible for the accuracy and completeness of
            investigation reports prepared by internal affairs investigators under his or her command.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: Not in compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 65 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period.
            PSB personnel investigated 39 of the 65 administrative misconduct investigations we reviewed
            during this reporting period. In 37 of the cases investigated by PSB personnel, we continued to
            find the investigations thorough, and the reports well-written. In one case, we believe a finding
            of sustained should have been made and was not. In a second case, we believe that all necessary
            interviews were not conducted and material inconsistencies were left unaddressed. There were
            no investigations completed by the contract investigator that were forwarded for our review
            during this reporting period. Based on our review of these cases, which includes our assessments
            of extension requests, only three (8%) of the 39 total investigations are in compliance.




                                                     Page 209 of 278




WAI 48871
            Of the 26 investigations investigated by Districts or Divisions outside of PSB, we identified 12
            investigations where we had some concerns regarding the investigation or documentation. We
            believe that the concerns found in these cases could, and should, have been identified at the
            District or Division level prior to forwarding the cases to PSB for review. These concerns
            included arriving at an improper finding, leading questions, failure to complete a proper
            investigation, and multiple administrative errors.
            We had seen a continuing decline in the compliance of those cases investigated in Districts and
            Divisions outside of PSB over multiple reporting periods. Compliance dropped from 76%, to
            63%, to 55%, to 50%, and then increased slightly to 53% during the last quarter. We note again
            this reporting period that investigations reviewed continue to reveal deficiencies that should not
            be occurring, given both the training that has been delivered and the amount of time MCSO has
            been working with the current policies. Our assessment of these investigations, which includes
            our assessments of extension requests, found that five investigations (19%) are in compliance for
            this reporting period.
            In January 2018, we requested that MCSO begin providing us with documentation that reflects
            the actions being taken to address deficient misconduct investigations. We requested that PSB
            and command personnel provide a response to this request on a monthly basis. We have
            consistently received the requested documentation since March 2018.
            During this reporting period, we did find some instances where Deputy Chiefs met with
            Command personnel to discuss deficient investigations. We also identified several instances
            where District Captains identified a deficiency or concern with an investigation conducted by
            their personnel and addressed it prior to forwarding the case to PSB. PSB identified numerous
            deficiencies in District investigations during this reporting period, and forwarded these concerns
            to the appropriate Commanders or Deputy Chiefs to be addressed. We also noted seven
            deficiency memorandums authored by PSB that were written between February and April 2020
            that have not yet been addressed. We urge MCSO Command personnel to address identified
            deficiencies in a timely manner. We will continue to closely monitor how identified deficiencies
            are being addressed.
            We have noted in numerous prior reporting periods that both the supervisors who complete
            deficient investigations and the command personnel who approve them must be held accountable
            if MCSO is to achieve Phase 2 compliance with this Paragraph. Again, during this reporting
            period, our review of cases completed by PSB personnel continues to indicate PSB’s ongoing
            efforts to achieve compliance, and we remain optimistic that they will continue to do so. Our
            review of District investigations continues to reveal ongoing deficiencies, most of which should
            be identified prior to forwarding the cases to PSB and are not.




                                                      Page 210 of 278




WAI 48872
            Paragraph 212. Where an internal affairs investigator conducts a deficient misconduct
            investigation, the investigator shall receive the appropriate corrective and/or disciplinary action.
            An internal affairs investigator’s failure to improve the quality of his or her investigations after
            corrective and/or disciplinary action is taken shall be grounds for demotion and/or removal from
            a supervisory position or the Professional Standards Bureau.
            Phase 1: In compliance
               •   GB-2 (Command Responsibility), most recently amended on June 28, 2019.
               •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 65 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period.
            The 40-hour Misconduct Investigative Training was completed in late 2017. In January 2018, we
            requested that MCSO begin providing us with a document that reflects what actions are being
            taken to address deficient misconduct investigations on a monthly basis. As discussed in
            Paragraph 211, we have consistently received documentation since March 2018. During this
            reporting period, PSB identified and documented numerous deficiencies with investigations
            completed outside of PSB. District Commanders and Division Chiefs also identified and
            addressed some concerns and deficiencies with investigations conducted or reviewed by their
            personnel during this reporting period. PSB also identified and documented a deficiency with an
            investigation completed within PSB.
            We will also continue to closely monitor these monthly reports submitted by MCSO command
            personnel, along with reviewing completed misconduct investigations, to determine if
            deficiencies are being properly identified and addressed.


            Paragraph 213. Investigations of minor misconduct conducted outside of the Professional
            Standards Bureau must be conducted by a Supervisor and not by line-level deputies. After such
            investigations, the investigating Supervisor’s Commander shall forward the investigation file to
            the Professional Standards Bureau after he or she finds that the misconduct investigation is
            complete and the findings are supported by the evidence. The Professional Standards Bureau
            shall review the misconduct investigation to ensure that it is complete and that the findings are
            supported by the evidence. The Professional Standards Bureau shall order additional
            investigation when it appears that there is additional relevant evidence that may assist in
            resolving inconsistencies or improving the reliability or credibility of the findings. Where the
            findings of the investigation report are not supported by the appropriate standard of proof, the
            Professional Standards Bureau shall document the reasons for this determination and shall
            include this documentation as an addendum to the original investigation.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.



                                                      Page 211 of 278




WAI 48873
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 65 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period. Of the
            65 investigations, 39 were investigated by PSB personnel. Twenty-six were investigated by
            MCSO personnel outside of PSB.
            None of the documentation we received regarding investigations conducted outside of PSB
            indicated that any person below the rank of sergeant was responsible for the investigation.
            During the last reporting period, all 26 District or Division level approved cases were forwarded
            to, and reviewed by, PSB as required. Eight (47%) of the 17 cases investigated at the District or
            Division level were returned by PSB personnel for additional investigation, corrections, proper
            documentation, or other changes.
            During this reporting period, all 26 District or Division level investigations were forwarded to
            and reviewed by PSB as required. Twelve (46%) of the District cases were found to have
            deficiencies we believe could and should have been addressed at the District level prior to being
            forwarded to PSB. These investigations were returned to the Districts for corrections or additional
            information. Our assessment of the 26 investigations, which includes the reasonableness of
            extension requests, found that five investigations (19%) were in compliance with all Second Order
            requirements.
            As is our practice, we will discuss these cases with MCSO during our next site visit.


            Paragraph 214. At the discretion of the Commander of the Professional Standards Bureau, a
            misconduct investigation may be assigned or re-assigned to another Supervisor with the approval
            of his or her Commander, whether within or outside of the District or Bureau in which the incident
            occurred, or may be returned to the original Supervisor for further investigation or analysis. This
            assignment or re-assignment shall be explained in writing.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 65 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period.
            Our analysis for this reporting period revealed that of the 26 investigations conducted outside of
            PSB, 12 were returned by PSB to the original investigating supervisor for further investigation or
            analysis. None were reassigned to a different investigator.




                                                      Page 212 of 278




WAI 48874
            Paragraph 215. If, after an investigation conducted outside of the Professional Standards
            Bureau, an employee’s actions are found to violate policy, the investigating Supervisor’s
            Commander shall direct and ensure appropriate discipline and/or corrective action. Where the
            incident indicates policy, training, tactical, or equipment concerns, the Commander shall also
            ensure that necessary training is delivered and that policy, tactical, or equipment concerns are
            resolved.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 26 administrative misconduct
            investigations conducted by MCSO personnel outside of PSB and completed during this reporting
            period.
            Five of the 26 completed misconduct investigations conducted outside of PSB resulted in
            sustained findings. In all five cases, the reports included documentation that appropriate
            discipline or corrective action was taken. In one of the five, in addition to discipline, a training
            need for the employee was identified and addressed.


            Paragraph 216. If, after an investigation conducted by the Professional Standards Bureau, an
            employee’s actions are found to violate policy, the Commander of the Professional Standards
            Bureau shall direct and ensure appropriate discipline and/or corrective action. Where the
            incident indicates policy, training, tactical, or equipment concerns, the Commander of the
            Professional Standards Bureau shall also ensure that necessary training is delivered and that
            policy, tactical, or equipment concerns are resolved.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 65 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period.
            Thirty-nine of the completed investigations were conducted by PSB personnel. Ten resulted in a
            sustained finding against one or more MCSO employee. In eight of these sustained investigations,
            the PSB Commander ensured that appropriate discipline and/or corrective action was
            recommended. In the two remaining cases, the employees left MCSO employment prior to the
            completion of the investigation or the determination of discipline. The PSB Commander provided
            the preliminary determination of the range of discipline in all eight cases involving current MCSO


                                                       Page 213 of 278




WAI 48875
            employees. The PSB Commander cannot ensure that appropriate discipline or corrective action
            are the final outcome of sustained misconduct investigations, as the Appointing Authority makes
            the final decisions for discipline in both minor misconduct cases and in serious misconduct cases
            that result in PDHs. The hearing officer has the authority to change the findings or reduce the
            discipline.


            Paragraph 217. The Professional Standards Bureau shall conduct targeted and random reviews
            of discipline imposed by Commanders for minor misconduct to ensure compliance with MCSO
            policy and legal standards.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: Not applicable
            Based on the requirements of the Second Order, District and Division Commanders will not
            impose discipline for minor misconduct. In all cases, the PSB Commander will determine the
            final findings for internal investigations and the presumptive range of discipline for those cases
            with sustained findings. The Appointing Authority will then make the final determination of
            discipline.


            Paragraph 218. The Professional Standards Bureau shall maintain all administrative
            investigation reports and files after they are completed for record-keeping in accordance with
            applicable law.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To determine compliance with this Paragraph, we have observed that PSB maintains both
            hardcopy and electronic files intended to contain all documents required for compliance with this
            Paragraph.
            A member of our Team inspected the file rooms where hardcopies of administrative investigations
            were stored and randomly reviewed case files to verify compliance on multiple occasions when
            PSB was housed at MCSO Headquarters. Our Team member also used the access granted to
            IAPro to randomly select internal affairs case files to verify that all information was being
            maintained electronically.
            PSB completed the move to its new offsite facility in May 2018. Subsequent to the move, a
            member of our Team conducted an inspection of the file rooms in the new facility; and conducted
            a review of random internal investigations in IAPro to ensure ongoing compliance.

                                                      Page 214 of 278




WAI 48876
            During our January 2019 site visit, a member of our Team verified continued compliance at the
            new PSB facility by inspecting both the criminal and administrative investigation file rooms and
            randomly reviewing internal affairs case files to verify that all information was also being
            electronically maintained in IAPro.
            During our July 2019 site visit, a member of our Team verified, by accessing IAPro and reviewing
            randomly selected cases, that electronic files were being properly maintained.
            During our October 2019 site visit, a member of our Team again verified compliance at the PSB
            facility by inspecting both the criminal and administrative investigation file rooms and randomly
            reviewing internal affairs case files to verify that all information is also being electronically
            maintained in IAPro.


            D.     Discipline
            Paragraph 219. The Sheriff shall ensure that discipline for sustained allegations of misconduct
            comports with due process, and that discipline is consistently applied, fair, and based on the
            nature of the allegation, and that mitigating and aggravating factors are identified and
            consistently applied and documented regardless of the command level of the principal of the
            investigation.


            Paragraph 220. To ensure consistency in the imposition of discipline, the Sheriff shall review the
            MCSO’s current disciplinary matrices and, upon approval of the parties and the Monitor, will
            amend them as necessary to ensure that they:
            a.     establish a presumptive range of discipline for each type of violation;
            b.     increase the presumptive discipline based on an employee’s prior violations;
            c.     set out defined mitigating and aggravating factors;
            d.     prohibit consideration of the employee’s race, gender, gender identity, sexual orientation,
                   national origin, age, or ethnicity;
            e.     prohibit conflicts, nepotism, or bias of any kind in the administration of discipline;
            f.     prohibit consideration of the high (or low) profile nature of the incident, including media
                   coverage or other public attention;
            g.     clearly define forms of discipline and define classes of discipline as used in policies and
                   operations manuals;
            h.     provide that corrective action such as coaching or training is not considered to be
                   discipline and should not be used as a substitute for discipline where the matrix calls for
                   discipline;
            i.     provide that the MCSO will not take only non-disciplinary corrective action in cases in
                   which the disciplinary matrices call for the imposition of discipline;



                                                      Page 215 of 278




WAI 48877
            j.       provide that the MCSO will consider whether non-disciplinary corrective action is also
                     appropriate in a case where discipline has been imposed;
            k.       require that any departures from the discipline recommended under the disciplinary
                     matrices be justified in writing and included in the employee’s file; and
            l.       provide a disciplinary matrix for unclassified management level employees that is at least
                     as demanding as the disciplinary matrix for management level employees.
            Phase 1: In compliance
                 •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
                 •   Administrative Services Division Operations Manual, published on June 17, 2019.
                 •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: Not in compliance
            To assess Phase 2 compliance with this Paragraph, we review completed misconduct
            investigations conducted by MCSO personnel.
            During this reporting period, 15 of the 65 administrative misconduct investigations resulted in
            sustained findings against one or more members of MCSO. In 13 of the sustained cases, one or
            more of the principal employees were still employed at MCSO at the time findings or discipline
            decisions were made. Compliance for this Paragraph is based on the discipline findings for both
            minor and serious discipline. In those cases where only serious discipline is recommended,
            compliance findings specific to those cases are addressed in Paragraph 226.
            Paragraph 220.a. requires a presumptive range of discipline for each type of violation. Of the 15
            total sustained cases, 13 involved employees still employed by MCSO at the time discipline
            decisions were made. The PSB Commander determined and documented the presumptive
            discipline range in compliance with this Subparagraph.
            Paragraph 220.b. requires that presumptive discipline be increased if an employee has prior
            violations. In three of the 13 sustained investigations where discipline was assessed, the employee
            did have prior sustained violations. The PSB Commander considered and increased the
            presumptive discipline based on the matrices in place at the time of the misconduct.
            Paragraph 220.c. requires that mitigating and aggravating factors be defined. Aggravating and
            mitigating factors are not specifically defined in the internal affairs investigation or discipline
            policy in effect prior to May 18, 2017. The revised discipline policy, effective May 18, 2017,
            does define these factors. These aggravating or mitigating factors are not identified by the PSB
            Commander, but are identified and considered by the Appointing Authority when making the
            final disciplinary decisions.




                                                       Page 216 of 278




WAI 48878
            During this reporting period, all but one of the sustained cases were initiated after May 18, 2017.
            The Appointing Authority provided justification and documentation for all factors he considered
            when making the final discipline decisions for all 13 cases based on the matrices in place at the
            time of the misconduct. We also found that he continues to specifically identify those instances
            where there are aggravating or mitigating factors in the justification documents when appropriate.
            Paragraph 220.d. prohibits the consideration of any prohibited biases when determining
            discipline. None of the sustained cases that resulted in discipline that we reviewed during this
            reporting period included any indication that any biases were considered when determining
            discipline.
            Paragraph 220.e. prohibits any conflicts, nepotism, or bias of any kind in the administration of
            discipline. None of the sustained cases we reviewed during this reporting period had any
            indication of conflicts, nepotism, or bias of any kind when determining the disciplinary sanction.
            Paragraph 220.f. prohibits the consideration of the high (or low) profile nature of an incident when
            determining discipline. None of the sustained cases we reviewed during this reporting period
            indicated any consideration of the high- or low-profile nature of the incident when considering
            discipline.
            Paragraph 220.g. requires that clearly defined forms of discipline and classes of discipline be
            defined. Phase 2 compliance is not applicable to this Subparagraph.
            Paragraph 220.h. requires that corrective action such as coaching or training is not considered to
            be discipline and should not be used as a substitute for discipline. In the 13 sustained
            administrative misconduct investigations where discipline was assessed, coaching was not used
            as a substitute for discipline. However, as previously noted in Paragraph 188, there were again
            two instances this reporting period where the PSB Commander approved coachings as a substitute
            for discipline. In one, based on MCSO discipline policies in effect at the time of the misconduct
            and also the PSB Commander’s decision, the “improper use, handling, or display of a firearm”
            was not a Category 1 or 2 violation, and was not eligible for the coaching that was issued. In the
            second instance, while the offense category could qualify for a coaching, the employee involved
            had prior sustained misconduct making him ineligible for a coaching. MCSO is not in compliance
            with this Subparagraph.
            Paragraph 220.i. requires that MCSO will not take only non-disciplinary action in cases where
            the Discipline Matrices call for the imposition of discipline. As noted in 220.h, the PSB
            Commander issued coachings for two acts of misconduct that were not eligible to be handled with
            a coaching. MCSO is not in compliance with this Subparagraph.
            Paragraph 220.j. requires that MCSO consider whether non-disciplinary corrective action is also
            appropriate. In one case reviewed during this reporting period, in addition to discipline, additional
            training was provided to the employee.
            Paragraph 220.k. requires that any departure from the discipline recommended under the
            Discipline Matrices be justified in writing and included in the employee’s file.




                                                       Page 217 of 278




WAI 48879
            During the last reporting period, 11 investigations with sustained findings resulted in employee
            discipline. Six involved minor discipline; five involved serious discipline. In one of the 11 cases,
            the Appointing Authority mitigated the discipline within the established range and provided a
            written justification as required. We concurred with the decision in this case.
            During this reporting period, there were 13 investigations with sustained findings that resulted in
            discipline for MCSO employees. Eight resulted in minor discipline; four resulted in serious
            discipline; and one resulted in the demotion of a probationary supervisor. As we have previously
            noted, compliance for this Paragraph is based on the final outcome for all sustained investigations.
            Those instances that involve only serious discipline are specifically covered in Paragraph 226 of
            this Order.
            Paragraph 220.l. requires that a Discipline Matrix for unclassified management employees be at
            least as demanding as the Discipline Matrix for management-level employees. We reviewed the
            approved policies that affect discipline for unclassified management employees, and they comply
            with this requirement. During this reporting period, MCSO did not complete or submit any
            administrative investigations involving unclassified management employees.
            During this reporting period, all 13 sustained investigations where discipline occurred were both
            initiated and completed after May 18, 2017; and are subject to all the requirements relative to
            investigations and disciplinary procedures contained in policies revised on that date. The
            investigations initiated and completed after May 18, 2017 have both a discipline range and a
            presumptive discipline. The Appointing Authority provided a written justification in all sustained
            cases where discipline was imposed.
            In 10 of the 13 cases, the final discipline was the presumptive discipline identified in the matrices.
            In one case involving serious discipline, the Appointing Authority aggravated the discipline
            within the range. In a second case, that resulted in minor discipline, the Appointing Authority
            mitigated the discipline within the range. In a third case, involving a probationary supervisor, the
            employee was demoted as a result of the sustained misconduct. We agree with the decision in all
            three of these cases.
            MCSO had been in compliance with the requirements for this Paragraph for numerous reporting
            periods. However, during the last reporting period, MCSO fell below the required Phase 2
            compliance for this Paragraph and they were issued a warning. During this reporting period, they
            again fell below required Phase 2 compliance.
            For this reporting period, we are withdrawing Phase 2 compliance for this Paragraph.




                                                       Page 218 of 278




WAI 48880
            Paragraph 221. The Sheriff shall mandate that each act or omission that results in a sustained
            misconduct allegation shall be treated as a separate offense for the purposes of imposing
            discipline.
            Phase 1: In compliance
                 •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we review completed misconduct
            investigations conducted by MCSO personnel.
            During this reporting period, we reviewed 13 misconduct investigations with sustained allegations
            that resulted in the recommendation for discipline for current MCSO employees. We found that
            MCSO again met the requirements for compliance with this Paragraph.


            Paragraph 222. The Sheriff shall also provide that the Commander of the Professional Standards
            Bureau shall make preliminary determinations of the discipline to be imposed in all cases and
            shall document those determinations in writing, including the presumptive range of discipline for
            the sustained misconduct allegation, and the employee’s disciplinary history.
            Phase 1: In compliance
                 •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we review completed misconduct
            investigations conducted by MCSO personnel.
            During this reporting period, there were 13 sustained investigations that were completed after
            July 20, 2016 where discipline was recommended. In all of these cases, the PSB Commander
            determined and documented in writing the presumptive discipline or presumptive range of
            discipline based on the policies and Discipline Matrices in effect at the time of the investigation.
            The documentation submitted for this Paragraph included the category, offense number, and
            employee’s discipline history.


            E.       Pre-Determination Hearings
            Paragraph 223. If the Commander of the Professional Standards Bureau makes a preliminary
            determination that serious discipline (defined as suspension, demotion, or termination) should be
            imposed, a designated member of MCSO’s command staff will conduct a pre-determination
            hearing and will provide the employee with an opportunity to be heard.
            Phase 1: In compliance

                                                      Page 219 of 278




WAI 48881
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we review completed misconduct
            investigations conducted by MCSO personnel where MCSO holds a Pre-Determination Hearing
            (PDH).
            During this reporting period, 13 administrative misconduct investigations resulted in sustained
            findings against current MCSO employees. Six investigations resulted in the recommendation
            for serious discipline. In five, MCSO scheduled the Pre-Determination Hearings, as required. In
            one of the five, the employee did not attend. In the sixth case, the probationary supervisor was
            demoted due to unsatisfactory performance.


            Paragraph 224. Pre-determination hearings will be audio and video recorded in their entirety,
            and the recording shall be maintained with the administrative investigation file.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   Administrative Services Division Operations Manual, published on June 17, 2019.
            Phase 2: In compliance
            To assess compliance with this Paragraph, we review completed misconduct investigations
            conducted by MCSO personnel.
            During this reporting period, in the four cases where a PDH was held, the hearing was audio- and
            video-recorded as required, included in the administrative file, and reviewed by a member of our
            Team.


            Paragraph 225. If an employee provides new or additional evidence at a pre-determination
            hearing, the hearing will be suspended and the matter will be returned to the internal affairs
            investigator for consideration or further investigation, as necessary. If after any further
            investigation or consideration of the new or additional evidence, there is no change in the
            determination of preliminary discipline, the matter will go back to the pre-determination hearing.
            The Professional Standards Bureau shall initiate a separate misconduct investigation if it appears
            that the employee intentionally withheld the new or additional evidence during the initial
            misconduct investigation.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   Administrative Services Division Operations Manual, published on June 17, 2019.
            Phase 2: In compliance

                                                      Page 220 of 278




WAI 48882
            To assess compliance with this Paragraph, we review completed misconduct investigations
            conducted by MCSO personnel.
            During this reporting period, four sustained investigations resulted in a PDH and we reviewed all
            the recordings of these hearings. There were no instances where we, or the Appointing Authority,
            identified any concerns that required additional follow-up related to the requirements of this
            Paragraph.


            Paragraph 226. If the designated member of MCSO’s command staff conducting the pre-
            determination hearing does not uphold the charges recommended by the Professional Standards
            Bureau in any respect, or does not impose the Commander of the Professional Standards
            Bureau’s recommended discipline and/or non-disciplinary corrective action, the Sheriff shall
            require the designated member of MCSO’s command staff to set forth in writing his or her
            justification for doing so. This justification will be appended to the investigation file.
            Phase 1: In compliance
                •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
                •   Administrative Services Division Operations Manual, published on June 17, 2019.
            Phase 2: In compliance
            To assess compliance with this Paragraph, we review completed misconduct investigations
            conducted by MCSO personnel.
            During every site visit, we meet with the Appointing Authority and the Administrative Services
            Division to discuss any concerns with final outcomes or decisions that result from Pre-
            Determination Hearings. We have continued to emphasize to MCSO the need to comply with
            agency policies when determining disciplinary outcomes.
            During our January 2018 site visit, we met with the Appointing Authority and Administrative
            Services Division personnel to discuss the PDH process and the final outcomes of cases. During
            the meeting, MCSO advised us that the Appointing Authority does not have the authority to
            reduce discipline based only on timeframe concerns when an employee appeals discipline in these
            cases. It is the Maricopa County Attorney’s Office (MCAO) that reviews these cases and
            determines whether the cases should go forward. Both the Appointing Authority and the
            representative from the MCAO advised that they have taken some of these cases forward; but in
            others, they did not believe it was appropriate to do so, based on the totality of circumstances.
            The Parties present at the meeting also commented on their concerns regarding cases involving
            the Plaintiffs’ class that might result in reductions in discipline as a result of the failure to complete
            the case within the 180-day timeframe. We discussed the specific requirements of Arizona
            Revised Statutes 38-1101, and that the statute only requires a “good faith” attempt to complete
            cases that result in suspensions, demotions, or dismissals within the 180-day timeframe. Since
            the time of our discussion in 2018, Arizona law has added a definition of good faith. A.R.S. 38-
            1101 now defines good faith as “honesty of purpose and absence of intent to defraud.”



                                                         Page 221 of 278




WAI 48883
            During that same site visit, we discussed those cases where a decision may be made after a PDH
            that a reduction in discipline will occur, and those cases where a decision to reduce the discipline
            may occur if an appeal is filed. It is our understanding from our meeting with the Appointing
            Authority and other staff who were present that MCSO consults with the MCAO in these cases
            and their input is related to the final outcomes. However, all the documentation we receive and
            review is authored and signed by the Appointing Authority, so our assessment can only consider
            any final decisions as his.
            During the last reporting period, all five cases forwarded for consideration of serious discipline
            resulted in serious discipline. The Appointing Authority provided a justification for the final
            decisions in all cases, and this information was provided to our Team in the submissions regarding
            closed internal affairs investigations. The Appointing Authority did not overturn any of the
            sustained findings by the PSB Commander.
            During this reporting period, four of the six cases forwarded for consideration of serious discipline
            resulted in serious discipline. In one case, the presumptive discipline was an 8-hour suspension,
            with the range of a written reprimand to a 16-hour suspension. The Appointing mitigated the
            presumptive discipline to the written reprimand. We agree with this decision based on the
            justification provided. In a second case, a probationary supervisor was demoted due to the
            sustained misconduct. The Appointing Authority consistently provides a justification for the final
            decisions in all cases, and this information was provided to our Team in the submissions regarding
            closed internal affairs investigations for this reporting period.


            Paragraph 227. The Sheriff shall promulgate MCSO policy which shall provide that the
            designated member of MCSO’s command staff conducting a pre-determination hearing should
            apply the disciplinary matrix and set forth clear guidelines for the grounds on which a deviation
            is permitted. The Sheriff shall mandate that the designated member of MCSO’s command staff
            may not consider the following as grounds for mitigation or reducing the level of discipline
            prescribed by the matrix:
            a.       his or her personal opinion about the employee’s reputation;
            b.       the employee’s past disciplinary history (or lack thereof), except as provided in the
                     disciplinary matrix;
            c.       whether others were jointly responsible for the misconduct, except that the MCSO
                     disciplinary decision maker may consider the measure of discipline imposed on other
                     employees involved to the extent that discipline on others had been previously imposed
                     and the conduct was similarly culpable.
            Phase 1: In compliance
                 •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
                 •   Administrative Services Division Operations Manual, published on June 17, 2019.
            Phase 2: In compliance



                                                       Page 222 of 278




WAI 48884
            To assess compliance with this Paragraph, we review completed misconduct investigations
            conducted by MCSO personnel.
            During this reporting period, we reviewed 13 administrative misconduct investigations where
            discipline was recommended. The serious sustained allegations in five of these investigations
            resulted in their referrals for Pre-Determination Hearings.
            Paragraph 227.a. prohibits the designated member of command staff conducting a Pre-
            Determination Hearing from considering a personal opinion of an employee’s reputation when
            determining discipline. There were no indications in our reviews of these investigations that any
            personal opinion was considered in making a disciplinary decision.
            Paragraph 227.b. prohibits the consideration of the employee’s past disciplinary history (or lack
            thereof), except as provided in the Discipline Matrix. There were no instances where we
            determined that the member of command staff responsible for conducting the PDH considered
            disciplinary history outside of the requirements of this Paragraph.
            Paragraph 227.c. prohibits the consideration of others jointly responsible for misconduct, except
            that the decision-maker may consider such discipline to the extent that discipline on others had
            been previously imposed and the conduct was similarly culpable. There were no indications in
            our reviews that the misconduct of others was improperly considered in the disciplinary decisions
            that were made.


            Paragraph 228. The Sheriff or his designee has the authority to rescind, revoke or alter any
            disciplinary decision made by either the Commander of the Professional Standards Bureau or the
            appointed MCSO disciplinary authority so long as:
            a.       that decision does not relate to the Sheriff or his designee;
            b.       the Sheriff or his designee provides a thorough written and reasonable explanation for
                     the grounds of the decision as to each employee involved;
            c.       the written explanation is placed in the employment files of all employees who were
                     affected by the decision of the Sheriff or his designee; and
            d.       the written explanation is available to the public upon request.
            Phase 1: In compliance
                 •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
                 •   Administrative Services Division Operations Manual, published on June 17, 2019.
            Phase 2: In compliance
            To assess compliance with this Paragraph, we review completed misconduct investigations
            conducted by MCSO personnel.
            During this reporting period, there were no instances where the Sheriff or his designee rescinded,
            revoked, or altered any disciplinary decision made by either the Commander of the Professional
            Standards Bureau or the appointed MCSO disciplinary authority.

                                                        Page 223 of 278




WAI 48885
            F.       Criminal Misconduct Investigations
            Paragraph 229. Whenever an internal affairs investigator or Commander finds evidence of
            misconduct indicating apparent criminal conduct by an employee, the Sheriff shall require that
            the internal affairs investigator or Commander immediately notify the Commander of the
            Professional Standards Bureau. If the administrative misconduct investigation is being
            conducted by a Supervisor outside of the Professional Standards Bureau, the Sheriff shall require
            that the Professional Standards Bureau immediately take over the administrative investigation.
            If the evidence of misconduct pertains to someone who is superior in rank to the Commander of
            the Professional Standards Bureau and is within the Commander’s chain of command, the Sheriff
            shall require the Commander to provide the evidence directly to what he or she believes is the
            appropriate prosecuting authority—the Maricopa County Attorney, the Arizona Attorney
            General, or the United States Attorney for the District of Arizona—without notifying those in his
            or her chain of command who may be the subject of a criminal investigation.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
                 •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we review completed criminal misconduct
            investigations conducted by MCSO personnel.
            During this reporting period, we reviewed three criminal misconduct investigations. All three
            were internally generated. All three were initiated and completed after July 20, 2016, and
            appropriately assigned to criminal investigators in PSB. In all cases, the potential misconduct
            was brought to the attention of the PSB Commander as required and an administrative misconduct
            investigation was also initiated. None involved someone superior in rank to the PSB Commander.


            Paragraph 230. If a misconduct allegation will be investigated criminally, the Sheriff shall
            require that the Professional Standards Bureau not compel an interview of the principal pursuant
            to Garrity v. New Jersey, 385 U.S. 493 (1967), until it has first consulted with the criminal
            investigator and the relevant prosecuting authority. No other part of the administrative
            investigation shall be held in abeyance unless specifically authorized by the Commander of the
            Professional Standards Bureau in consultation with the entity conducting the criminal
            investigation. The Sheriff shall require the Professional Standards Bureau to document in writing
            all decisions regarding compelling an interview, all decisions to hold any aspect of an
            administrative investigation in abeyance, and all consultations with the criminal investigator and
            prosecuting authority.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
                 •   Professional Standards Bureau Operations Manual, published on December 13, 2018.


                                                      Page 224 of 278




WAI 48886
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we review completed misconduct
            investigations conducted by both criminal and administrative investigators to ensure that they
            contain appropriate documentation that complies with the requirements of this Paragraph.
            We previously determined that in many cases, the administrative investigation is not submitted
            and reviewed during the same reporting period as the criminal investigation, as generally,
            administrative investigations are finalized after the completion of the criminal investigation. We
            discussed this issue with PSB during our January 2017 site visit. To resolve the concern, PSB
            agreed to provide us with a copy of any criminal investigation when PSB submits the
            administrative misconduct investigation for our review, even if the criminal investigation has
            been previously submitted. MCSO has been consistently providing copies of these criminal
            investigations with the administrative investigation since that time.
            During this reporting period, we reviewed three administrative misconduct investigations where
            criminal misconduct may have also occurred. All three had companion criminal investigations
            completed by MCSO, as required.


            Paragraph 231. The Sheriff shall require the Professional Standards Bureau to ensure that
            investigators conducting a criminal investigation do not have access to any statements by the
            principal that were compelled pursuant to Garrity.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            PSB is divided into criminal and administrative sections. Criminal investigators and
            administrative investigators are housed on separate floors of the building. Criminal investigators
            do not have access to the IAPro database for administrative investigations, and there are separate
            file rooms for criminal and administrative investigative documents and reports. We have
            previously verified during our site visits that the required separation of criminal and
            administrative investigations and restricted access to IAPro is in place.
            In May 2018, PSB relocated to a new offsite location. After PSB’s move to its new facility, we
            verified that criminal and administrative investigation files were housed on separate floors in the
            new facility. Criminal investigators do not have access to the IAPro database for administrative
            investigations, and there are separate and secured file rooms for criminal and administrative
            documents and reports.
            During our October 2019 site visit, a member of our Team again verified that criminal and
            administrative investigative files are housed on separate floors, there is restricted access to both
            file rooms, and restricted access to IAPro remains in place.



                                                      Page 225 of 278




WAI 48887
            Paragraph 232. The Sheriff shall require the Professional Standards Bureau to complete all such
            administrative investigations regardless of the outcome of any criminal investigation, including
            cases in which the prosecuting agency declines to prosecute or dismisses the criminal case after
            the initiation of criminal charges. The Sheriff shall require that all relevant provisions of MCSO
            policies and procedures and the operations manual for the Professional Standards Bureau shall
            remind members of the Bureau that administrative and criminal cases are held to different
            standards of proof, that the elements of a policy violation differ from those of a criminal offense,
            and that the purposes of the administrative investigation process differ from those of the criminal
            investigation process.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To determine MCSO’s compliance with this Paragraph, we review on a monthly basis
            administrative and criminal misconduct investigations conducted by MCSO.
            During this reporting period, we reviewed three criminal misconduct investigations conducted by
            MCSO personnel. All three have a companion administrative misconduct investigation, as
            required; and are in compliance with the requirements of this Paragraph.


            Paragraph 233. If the investigator conducting the criminal investigation decides to close the
            investigation without referring it to a prosecuting agency, this decision must be documented in
            writing and provided to the Professional Standards Bureau. The Commander of the Professional
            Standards Bureau shall separately consider whether to refer the matter to a prosecuting agency
            and shall document the decision in writing.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To determine MCSO’s compliance with this Paragraph, we review criminal misconduct
            investigations conducted by MCSO on a monthly basis.
            During this reporting period, all three criminal cases were closed without submittal to a
            prosecuting agency. The decisions in all three were supported by the facts of the investigation,
            interviews, or other investigative follow-up. In all of these cases, the investigators documented
            their conclusions and decisions to close the cases without submittal and the PSB Commander
            approved these decisions in writing.




                                                      Page 226 of 278




WAI 48888
            Paragraph 234. If the investigator conducting the criminal investigation decides to refer the
            matter to a prosecuting agency, the Professional Standards Bureau shall review the information
            provided to the prosecuting agency to ensure that it is of sufficient quality and completeness. The
            Commander of the Professional Standards Bureau shall direct that the investigator conduct
            additional investigation when it appears that there is additional relevant evidence that may
            improve the reliability or credibility of the investigation. Such directions shall be documented in
            writing and included in the investigatory file.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To determine MCSO’s compliance with this Paragraph, we review on a monthly basis criminal
            misconduct investigations conducted by MCSO.
            During this reporting period, we reviewed three criminal misconduct investigations conducted by
            PSB personnel. None were submitted to a prosecuting agency for possible criminal charges.


            Paragraph 235. If the prosecuting agency declines to prosecute or dismisses the criminal case
            after the initiation of criminal charges, the Professional Standards Bureau shall request an
            explanation for this decision, which shall be documented in writing and appended to the criminal
            investigation report.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To determine MCSO’s compliance with this Paragraph, we review criminal misconduct
            investigations conducted by MCSO on a monthly basis.
            During this reporting period, none of the three criminal cases we reviewed were submitted to a
            prosecutorial agency for potential criminal charging.


            Paragraph 236. The Sheriff shall require the Professional Standards Bureau to maintain all
            criminal investigation reports and files after they are completed for record-keeping in accordance
            with applicable law.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.


                                                      Page 227 of 278




WAI 48889
            Phase 2: In compliance
            To determine compliance with this Paragraph, we have observed that PSB maintains both
            hardcopy and electronic files that are intended to contain all the documents required per this
            Paragraph
            During previous site visits at Headquarters, we inspected the file rooms where hardcopies of
            investigations were stored. Criminal and administrative investigation files were stored in separate
            rooms, and access to these rooms was restricted. Our random review of criminal investigation
            case files verified that PSB was maintaining files as required. A member of our Team also has
            access to IAPro, and has verified that case files are maintained in an electronic format.
            During our January 2018 site visit, a member of our Team inspected the file rooms where
            hardcopies of criminal investigation were stored and randomly reviewed case files to verify
            compliance.
            In May 2018, PSB relocated to a new offsite location. After the move, we verified that PSB was
            properly maintaining criminal investigation reports and files at its new facility.
            During our October 2019 site visit, a member of our Team again verified – by accessing IAPro
            and reviewing random cases – that PSB is properly maintaining electronic files of criminal
            investigations. A random review of hard-copy files securely maintained by criminal investigators
            was also conducted and found to be compliant.


            G.     Civilian Complaint Intake, Communication, and Tracking
            Paragraph 237. Within six months of the entry of this Order, the Monitor, in consultation with
            the Community Advisory Board, will develop and implement a program to promote awareness
            throughout the Maricopa County community about the process for filing complaints about the
            conduct of MCSO employees.
            Phase 1: Not applicable
            Phase 2: Not applicable
            We developed and implemented a Complaint Process Community Awareness Program to
            promote awareness throughout the Maricopa County community about the process for filing
            complaints about the conduct of MCSO employees. The program provides for distributing
            brochures describing the complaint process at quarterly community meetings and using public
            service announcements – made via local media outlets and social media – to provide basic
            information (in both English and Spanish) about MCSO’s complaint process.
            We contacted faith organizations and civic groups throughout Maricopa County requesting that
            they make complaint process information forms available to members of their congregations and
            groups. The Complaint Process Community Awareness Program incorporates input from the
            CAB, MCSO, and the ACLU of Arizona.




                                                      Page 228 of 278




WAI 48890
            Paragraph 238. The Sheriff shall require the MCSO to accept all civilian complaints, whether
            submitted verbally or in writing; in person, by phone, by mail, or online; by a complainant,
            someone acting on the complainant’s behalf, or anonymously; and with or without a signature
            from the complainant. MCSO will document all complaints in writing.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To assess compliance with this Paragraph, we review all new misconduct complaints received
            each month and completed misconduct investigations conducted by MCSO personnel. In
            addition, we review many initial complaint documents or initial telephone calls, BWC videos,
            traffic stop videos, Supervisory Notes, Compliance and BIO reviews, and consider findings in the
            complaint testing process.
            During the last reporting period, there were no instances where either Court Compliance Unit or
            BIO personnel identified in their reviews that a supervisor had failed to initiate a complaint when
            appropriate. There was one complaint internally generated for failing to take a complaint. Of the
            63 completed administrative misconduct investigations we reviewed, there were no indications
            or allegations that the complainant had previously tried unsuccessfully to make a complaint.
            There were no instances where we identified during our review of MCSO contacts with
            complainants that a complainant had attempted to make a prior complaint and was refused. There
            were no instances identified in the complaint intake testing process where an MCSO employee
            refused to take a complaint.
            During this reporting period, we did not identify any new investigations that were opened where
            there was an allegation that MCSO had failed to initially take a complaint. Sixty-five completed
            administrative misconduct investigations were reviewed. We did not identify any instances where
            MCSO initially failed to accept a complaint as required. Our review of traffic stops for this
            reporting period did not identify any instances where a subject who was arrested made allegations
            of misconduct by MCSO personnel during his arrest that went unaddressed. Our review of
            Supervisory Notes during this reporting period did not identify any incidents where there were
            indications that a complaint had been made but not properly reported. We reviewed numerous
            complainant contacts, and found no indication that a supervisor initially refused to take a
            complaint or attempted to dissuade the complainant from making a complaint. Neither CID or
            BIO identified any instances in their reviews during this reporting period that indicated a
            complainant had attempted to file a complaint and been refused. We did not identify any
            complaint intake tests for this reporting period where MCSO failed to accept a complaint.
            We continue to find that MCSO consistently accepts and records complaints as required for
            compliance with this Paragraph.




                                                      Page 229 of 278




WAI 48891
            Paragraph 239. In locations clearly visible to members of the public at the reception desk at
            MCSO headquarters and at all District stations, the Sheriff and the MCSO will post and maintain
            permanent placards clearly and simply describing the civilian complaint process that is visible
            to the public at all hours. The placards shall include relevant contact information, including
            telephone numbers, email addresses, mailing addresses, and Internet sites. The placards shall
            be in both English and Spanish.
            Phase 1: In compliance
               •   GJ-24 (Community Relations and Youth Programs), most recently revised on November
                   14, 2019.
            Phase 2: In compliance
            As we did not hold an in-person site visit in July, we were unable to visit MCSO Headquarters
            and MCSO Districts to determine if the permanent placards were prominently displayed at MCSO
            Headquarters and Districts. During our July remote site visit, MCSO reported that, during this
            reporting period, MCSO did not add or eliminate any locations displaying complaint forms and
            permanent complaint placards. MCSO further reported that, during this reporting period, it has
            not received any feedback from the community regarding the complaint forms and permanent
            complaint placards. When inspected during our last in-person site visit, we noted that MCSO’s
            placard states that anyone who has a concern regarding the performance of any MCSO employee
            has the right to file a complaint in English or Spanish or their preferred language, to include
            American Sign Language; in person at any District facility or at the Professional Standards
            Bureau, by mail, by telephone, by fax, or online. The placard includes relevant contact
            information, including telephone numbers, email addresses, mailing addresses, and websites.


            Paragraph 240. The Sheriff shall require all deputies to carry complaint forms in their MCSO
            vehicles. Upon request, deputies will provide individuals with complaint forms and information
            about how to file a complaint, their name and badge number, and the contact information,
            including telephone number and email address, of their immediate supervising officer. The
            Sheriff must provide all supervising officers with telephones. Supervising officers must timely
            respond to such complaints registered by civilians.
            Phase 1: In compliance
               •   EA-2 (Patrol Vehicles), most recently revised on June 30, 2020.
               •   GE-4 (Use, Assignment, and Operation of Vehicles), most recently amended on June 25,
                   2020.
               •   GJ-24 (Community Relations and Youth Programs), most recently revised on November
                   14, 2019.
            Phase 2: In compliance




                                                    Page 230 of 278




WAI 48892
            As we held our July site visit remotely, we were unable to visit District offices to verify that
            MCSO maintained adequate supplies of complaint forms for deputies to carry in their vehicles.
            We were also unable to verify that supervisors were in possession of MCSO-issued cellular
            telephones. We will resume these verifications when we resume our onsite visits.


            Paragraph 241. The Sheriff will ensure that the Professional Standards Bureau facility is easily
            accessible to members of the public. There shall be a space available for receiving walk-in
            visitors and personnel who can assist the public with filing complaints and/or answer an
            individual’s questions about the complaint investigation process.
            Phase 1: Not applicable
            Phase 2: In compliance
            In May 2018, PSB moved into the first and second floors of 101 West Jefferson Street. During
            our July 2018 site visit, we toured the facility. During this reporting period, Monitoring Team
            members visiting MCSO Districts inspected the placards and comment and complaint forms and
            noted that they all had been updated to reflect PSB’s new address. The address was also updated
            on the comment and complaint form that is accessible to the public on MCSO’s website.
            The facility, the former East Court Building Library, is easily accessible to members of the public.
            The County Court facilities in the building are separate from the PSB reception area and offices.
            The PSB area is accessible from First Avenue, a major thoroughfare; and there is no required
            security screening of individuals entering the building through the First Avenue entrance. As we
            held our July site visit remotely, we were unable to visit the PSB facility during this reporting
            period. We will resume this when we resume our onsite visits.


            Paragraph 242. The Sheriff will also make complaint forms widely available at locations around
            the County including: the websites of MCSO and Maricopa County government; the lobby of
            MCSO’s headquarters; each patrol District; and the Maricopa County government offices. The
            Sheriff will ask locations, such as public library branches and the offices and gathering places of
            community groups, to make these materials available.
            Phase 1: In compliance
               •   GJ-24 (Community Relations and Youth Programs), most recently revised on November
                   14, 2019.
            Phase 2: In compliance
            MCSO has complaint forms available in English and Spanish on the MCSO and Maricopa County
            websites. MCSO maintains a list – of MCSO facilities, County offices, and public locations
            where community groups meet – where Community Outreach Division personnel attempt to make
            the forms available.




                                                      Page 231 of 278




WAI 48893
            Due to cancellation of our in-person site visit in July, we were unable to verify that complaint
            forms were in locations in Maricopa County that were included on MCSO’s list of facilities where
            complaint forms are available to the public.


            Paragraph 243. The Sheriff shall establish a free, 24-hour hotline for members of the public to
            make complaints.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            In July 2016, MCSO established the free 24-hour hotline for members of the public to make
            complaints; the hotline continued to be operational during this reporting period. A Monitoring
            Team representative periodically called the hotline during this reporting period; and verified that
            the hotline is operational in both English and Spanish, and provides instructions in both languages
            on how to register a complaint. The recording advises callers that if the call is an emergency,
            they are to call 911. Callers are requested to provide their name, telephone number, and a brief
            summary of their complaint. If callers leave a recorded message, they are advised that MCSO
            will contact them as soon as possible. If callers do not wish to leave a recorded message, they are
            provided with a telephone number to call to speak to a supervisor. That number connects the
            callers to the MCSO switchboard operator, who will connect the caller to an appropriate
            supervisor. Callers are further advised of MCSO’s operating hours if they wish to contact PSB
            directly.
            The hotline is housed in PSB, and PSB personnel access any recorded messages at the beginning
            of each business day. PSB personnel reported that, during this reporting period, PSB did not
            receive any hotline complaints.
            The procedures established and followed by PSB provide for creating a record of every complaint
            received on the hotline and maintaining a log of follow-up actions regarding referral of the
            complaint.


            Paragraph 244. The Sheriff shall ensure that the MCSO’s complaint form does not contain any
            language that could reasonably be construed as discouraging the filing of a complaint, such as
            warnings about the potential criminal consequences for filing false complaints.
            Phase 1: In compliance
               •   GJ-24 (Community Relations and Youth Programs), most recently revised on November
                   14, 2019.
            Phase 2: In compliance
            Our review of the English and Spanish complaint forms’ content did not reveal any language that
            could reasonably be construed as discouraging the filing of a complaint.


                                                      Page 232 of 278




WAI 48894
            Paragraph 245. Within two months of the entry of this Order, complaint forms will be made
            available, at a minimum, in English and Spanish. The MCSO will make reasonable efforts to
            ensure that complainants who speak other languages (including sign language) and have limited
            English proficiency can file complaints in their preferred language. The fact that a complainant
            does not speak, read, or write in English, or is deaf or hard of hearing, will not be grounds to
            decline to accept or investigate a complaint.
            Phase 1: In compliance
                 •   GJ-24 (Community Relations and Youth Programs), most recently revised on November
                     14, 2019.
            Phase 2: In compliance
            Complaint forms in English and Spanish are accessible on MCSO’s website. The complaint form
            states that anyone who has a concern regarding the performance of any MCSO employee has the
            right to file a complaint – in English or Spanish or their preferred language, to include American
            Sign Language – in person at any District facility or at the Professional Standards Bureau, by
            mail, by telephone, by fax, or online. The forms provide street addresses, contact numbers, and
            website information.
            During this reporting period, no grievances were filed that met the criteria for transmitting to the
            Monitor.


            Paragraph 246. In the course of investigating a civilian complaint, the Professional Standards
            Bureau will send periodic written updates to the complainant including:
            a.       within seven days of receipt of a complaint, the Professional Standards Bureau will send
                     non-anonymous complainants a written notice of receipt, including the tracking number
                     assigned to the complaint and the name of the investigator assigned. The notice will
                     inform the complainant how he or she may contact the Professional Standards Bureau to
                     inquire about the status of a complaint;
            b.       when the Professional Standards Bureau concludes its investigation, the Bureau will
                     notify the complainant that the investigation has been concluded and inform the
                     complainant of the Bureau’s findings as soon as is permitted by law; and
            c.       in cases where discipline is imposed, the Professional Standards Bureau will notify the
                     complainant of the discipline as soon as is permitted by law.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To assess compliance with this Paragraph, we review completed misconduct investigations
            conducted by MCSO personnel.




                                                      Page 233 of 278




WAI 48895
            During this reporting period, we reviewed 65 administrative misconduct investigations conducted
            by MCSO personnel. Of these, 47 were externally generated.
            Paragraph 246.a. requires that a civilian complainant receive a written notice of receipt of his/her
            complaint within seven days. This letter must include the tracking number, the name of the
            investigator assigned, and information regarding how the complainant can inquire about the status
            of his/her complaint. In all of the externally generated cases where PSB had contact information
            for the complainant, the letter was sent within seven days as required. All of the letters sent and
            reviewed included the name of the investigator and information regarding how the complainant
            could inquire about the status of the complaint.
            Paragraph 246.b. requires that PSB notify a civilian complainant of the outcome of the
            investigation. In all of the externally generated complaints, the complainant was provided a notice
            of the outcome when contact information was known.
            Paragraph 246.c. requires that PSB notify a civilian complainant of any discipline imposed as
            soon as permitted by law. In all of the externally generated complaints with sustained findings,
            PSB properly notified the complainant of the sustained findings and the discipline imposed when
            contact information for the complainant was known.


            Paragraph 247. Notwithstanding the above written communications, a complainant and/or his
            or her representative may contact the Professional Standards Bureau at any time to determine
            the status of his or her complaint. The Sheriff shall require the MCSO to update the complainant
            with the status of the investigation.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To assess compliance with this Paragraph, we review completed misconduct investigations
            conducted by MCSO personnel.
            During this reporting period, we reviewed 65 administrative misconduct investigations conducted
            by MCSO. Externally generated complaints resulted in 47 of the investigations. We did not
            identify any instances where a complainant was discouraged from, or denied, contact with MCSO
            investigators to determine the status of his/her complaint, or to request and receive an update.
            MCSO appropriately had contact with complainants as required in Paragraph 246 in all of these
            cases where the complainant was known and wanted to participate in the investigation. In two of
            the cases, MCSO personnel reported that they had additional contact with the complainant during
            the course of the investigation.




                                                      Page 234 of 278




WAI 48896
            Paragraph 248. The Professional Standards Bureau will track, as a separate category of
            complaints, allegations of biased policing, including allegations that a deputy conducted an
            investigatory stop or arrest based on an individual’s demographic category or used a slur based
            on an individual’s actual or perceived race, ethnicity, nationality, or immigration status, sex,
            sexual orientation, or gender identity. The Professional Standards Bureau will require that
            complaints of biased policing are captured and tracked appropriately, even if the complainant
            does not so label the allegation.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we review completed misconduct
            investigations conducted by MCSO personnel.
            Each month, PSB provides a list of new complaints alleging biased policing. PSB also provides
            all closed investigations where biased policing was alleged. For this Paragraph, only allegations
            of biased policing that do not affect the Plaintiffs’ class are reported. Those complaints alleging
            bias against members of the Plaintiffs’ class are captured in a separate category and reported
            under Paragraphs 275-288.
            During this reporting period, PSB submitted for our review three investigations where reporting
            under this Paragraph is applicable.


            Paragraph 249. The Professional Standards Bureau will track, as a separate category of
            complaints, allegations of unlawful investigatory stops, searches, seizures, or arrests.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To determine Phase 2 compliance for this Paragraph, we review a monthly report from PSB that
            provides the information required for compliance.
            To ensure that we are consistently informed of complaints relative to this Paragraph, PSB provides
            information concerning these investigations in its monthly document submission relative to this
            Paragraph.
            During the last reporting period, MCSO submitted for our review two investigations alleging
            unlawful investigatory stops, searches, seizures, or arrests. Both were tracked in a separate
            category as required by this Paragraph.




                                                      Page 235 of 278




WAI 48897
            During this reporting period, MCSO did not submit for our review any investigations related to
            this Paragraph.


            Paragraph 250. The Professional Standards Bureau will conduct regular assessments of the
            types of complaints being received to identify and assess potential problematic patterns and
            trends.
            Phase 1: In compliance
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            PSB continues to prepare a comprehensive quarterly assessment of the types of complaints
            received to identify and assess potential problematic patterns or trends. During this reporting
            period, there were 182 complaints received; 25 alleged rude behavior. There were 25
            investigations opened involving allegations of discrimination or derogatory or racist comments;
            22 investigations opened for inappropriate language/actions toward fellow employees, inmates or
            members of the public; and 16 investigations opened into allegations of on- or off-duty crime by
            MCSO employees, with six involving reports of domestic violence and two involving reports of
            employees driving under the influence. There were 13 investigations opened alleging unsafe
            driving or at-fault traffic crashes. There were 10 investigations involving allegations of
            misconduct in the workplace, which included sexual comments or gestures, and discriminating or
            disparaging comments due to race and/or medical conditions. There were seven investigations
            opened alleging inappropriate fraternization with inmates. There were six investigations opened
            involving allegations of inappropriate social media posts or comments. There were three
            investigations opened related to accidental discharges of weapons.
            The following notable allegations relative to sworn specific misconduct were identified:
               •   There were 13 investigations opened into employees abusing their authority.
               •   There were four investigations opened into employees not conducting full investigations
                   and mishandling calls for service.
               •   There were four investigations into inadequate reports having been prepared by deputies.
            The following notable allegations relative to custody specific misconduct were identified:
               •   There were five investigations opened into allegations of the mistreatment of inmates.
               •   There were seven investigations opened into the late release of inmates.
               •   There were five investigations alleging that employees failed to conduct proper security
                   walks.
            The assessment identified three employees that each had four investigations opened with what
            appears to be a pattern or trend of alleged misconduct. In addition, the assessment identified five
            employees that each had two investigations opened with what appears to be a pattern or trend of
            alleged misconduct.


                                                      Page 236 of 278




WAI 48898
            The assessment identified the Divisions that received the most complaints during the reporting
            period as District 2, Avondale and the Fourth Avenue Jail Facility.
                 •   District 2, Avondale: There were 18 complaints received during the reporting period. Six
                     complaints involved allegations of employees being rude, disrespectful, and
                     unprofessional when handling calls for service; four complaints alleged that employees
                     were driving unsafely or speeding; four complaints alleged that employees either refused
                     to take action, mishandled, or failed to conduct a follow-up on a requested call for service;
                     and three investigations opened regarding allegations that employees not conforming to
                     established laws. The one remaining complaint did not appear to follow a trend or pattern.
                 •   The Fourth Avenue Jail Facility: There were 17 complaints received during the reporting
                     period. Five complaints alleged mistreatment of inmates; three of the complaints involved
                     allegations that supervisors were not respectful, courteous, or professional toward
                     subordinates; two complaints alleged employees did not conform to established laws; two
                     complaints involved allegations of mistreatment of inmates based on racial biases. There
                     were three complaints alleging inappropriate behavior by employees, which included
                     viewing inappropriate content on County computers, inappropriate social media posts, and
                     inappropriate relationships with inmates. The additional two complaints did not appear to
                     follow a trend or pattern.
            The contents of the quarterly assessment are discussed at executive staff meetings. PSB also
            includes the information required by this Paragraph in its public Semi-Annual Misconduct
            Investigations Report, which is required under Paragraph 251. The most recent Semi-Annual
            report for the period of July 1-December 31, 2019, contains the issues identified as potentially
            problematic patterns or trends for that six-month period.
            MCSO remains in compliance with this requirement.


            H.       Transparency Measures
            Paragraph 251. The Sheriff shall require the Professional Standards Bureau to produce a semi-
            annual public report on misconduct investigations, including, at a minimum, the following:
            a.       summary information, which does not name the specific employees involved, about any
                     sustained allegations that an employee violated conflict-of-interest rules in conducting or
                     reviewing misconduct investigations;
            b.       aggregate data on complaints received from the public, broken down by district; rank of
                     principal(s); nature of contact (traffic stop, pedestrian stop, call for service, etc.); nature
                     of allegation (rudeness, bias-based policing, etc.); complainants’ demographic
                     information; complaints received from anonymous complainants or third parties; and
                     principals’ demographic information;
            c.       analysis of whether any increase or decrease in the number of civilian complaints received
                     from reporting period to reporting period is attributable to issues in the complaint intake
                     process or other factors;


                                                         Page 237 of 278




WAI 48899
            d.       aggregate data on internally-generated misconduct allegations, broken down by similar
                     categories as those for civilian complaints;
            e.       aggregate data on the processing of misconduct cases, including the number of cases
                     assigned to Supervisors outside of the Professional Standards Bureau versus investigators
                     in the Professional Standards Bureau; the average and median time from the initiation of
                     an investigation to its submission by the investigator to his or her chain of command; the
                     average and median time from the submission of the investigation by the investigator to a
                     final decision regarding discipline, or other final disposition if no discipline is imposed;
                     the number of investigations returned to the original investigator due to conclusions not
                     being supported by the evidence; and the number of investigations returned to the original
                     investigator to conduct additional investigation;
            f.       aggregate data on the outcomes of misconduct investigations, including the number of
                     sustained, not sustained, exonerated, and unfounded misconduct complaints; the number
                     of misconduct allegations supported by the appropriate standard of proof; the number of
                     sustained allegations resulting in a non-disciplinary outcome, coaching, written
                     reprimand, suspension, demotion, and termination; the number of cases in which findings
                     were changed after a pre-determination hearing, broken down by initial finding and final
                     finding; the number of cases in which discipline was changed after a pre-determination
                     hearing, broken down by initial discipline and final discipline; the number of cases in
                     which findings were overruled, sustained, or changed by the Maricopa County Law
                     Enforcement Merit System Council, broken down by the finding reached by the MCSO
                     and the finding reached by the Council; and the number of cases in which discipline was
                     altered by the Council, broken down by the discipline imposed by the MCSO and the
                     disciplinary ruling of the Council; and similar information on appeals beyond the
                     Council; and
            g.       aggregate data on employees with persistent or serious misconduct problems, including
                     the number of employees who have been the subject of more than two misconduct
                     investigations in the previous 12 months, broken down by serious and minor misconduct;
                     the number of employees who have had more than one sustained allegation of minor
                     misconduct in the previous 12 months, broken down by the number of sustained
                     allegations; the number of employees who have had more than one sustained allegation
                     of serious misconduct in the previous 12 months, broken down by the number of sustained
                     allegations; and the number of criminal prosecutions of employees, broken down by
                     criminal charge.
            Phase 1: In compliance
                 •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance




                                                        Page 238 of 278




WAI 48900
            The PSB Operations Manual identifies the PSB Commander as responsible for preparing the
            semi-annual public report on misconduct investigations. The manual also contains provisions for
            the production of summary information regarding sustained conflict of interest violations; an
            analysis of the complaint intake process; and aggregate data on complaints (internal and external),
            processing of misconduct cases, outcomes of misconduct cases, and employees with persistent
            misconduct problems.
            In July 2019, PSB issued and posted on the MCSO website its semi-annual public report for period
            of July 1-December 31, 2018. PSB also incorporated information relevant to Paragraph 192 in
            this report, which requires that PSB review, at least semi-annually, all misconduct investigations
            that were assigned outside the Bureau to determine whether or not the investigation was properly
            categorized, whether the investigation was properly conducted, and whether appropriate findings
            were reached. PSB also incorporated information relevant to Paragraph 250 in this report, which
            includes an assessment of potential problematic patterns or trends, based on a review on
            complaints received, for the time period of January 1-June 30, 2019. This report was published
            in January 2020, and it was posted on MCSO’s website.
            During our October 2019 site visit, PSB informed us that it developed a voluntary survey for
            complainants to complete after the conclusion of the investigation; the survey would capture
            complainants’ demographic information. In October, MCSO provided us with a copy of the
            survey; and we provided our feedback to MCSO. MCSO has identified a funding source for
            prepaid postage return envelopes. The use of the prepaid postage return envelopes will allow the
            complainants to mail the survey to MCSO without having to incur any fees. During our January
            2020 site visit, PSB informed us that the Bureau commenced distribution of the surveys to
            complainants for cases that were closed in January 2020. In addition, PSB is also informing
            complainants of a web-based version of the survey that can be completed online. PSB is now
            collecting the voluntary surveys that are returned and will include the relevant demographic
            information in its next semi-annual report.
            During this month of July 2020, PSB issued and posted on the MCSO website its semi-annual
            public report for period of July 1-December 31, 2019. The report was prepared consistent with
            prior reports prepared by PSB and contains the relevant information pertaining to this Paragraph.
            MCSO remains in compliance with this requirement.


            Paragraph 252. The Sheriff shall require the MCSO to make detailed summaries of completed
            internal affairs investigations readily available to the public to the full extent permitted under
            state law, in electronic form on a designated section of its website that is linked to directly from
            the MCSO’s home page with prominent language that clearly indicates to the public that the link
            provides information about investigations of misconduct alleged against MCSO employees.
            Phase 1: In compliance
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance



                                                       Page 239 of 278




WAI 48901
            PSB publishes detailed summaries each month of completed misconduct investigations in an
            electronic format that is accessible via MCSO’s website. The following data fields have been
            identified for public disclosure: Internal Affairs Number; Date Opened; Incident Type; Original
            Complaint; Policy Violation(s) Alleged/Outcome; Discipline; Investigative Summary; and Date
            Completed. During our April 2017 site visit, we approved the PSB template containing detailed
            summaries of completed misconduct investigations for placement on the MCSO website. Each
            reporting period, we conduct a review of the detailed summaries of completed misconduct
            investigations to ensure that the content is consistent with the requirements of this Paragraph. In
            addition, we verify that the monthly detailed summaries of completed misconduct investigations
            are posted on MCSO’s website for public review.
            During this reporting period, PSB made the monthly detailed summaries of completed internal
            investigations for April, May, and June 2020 available to the public in a designated section on the
            homepage of MCSO’s website. The reports provide significant details regarding alleged
            misconduct, the findings of the investigation, and, if there is a finding of misconduct, what type
            of discipline was imposed. MCSO remains in compliance with this requirement.


            Paragraph 253. The MCSO Bureau of Internal Oversight shall produce a semi-annual public
            audit report regarding misconduct investigations. This report shall analyze a stratified random
            sample of misconduct investigations that were completed during the previous six months to
            identify any procedural irregularities, including any instances in which:
            a.     complaint notification procedures were not followed;
            b.     a misconduct complaint was not assigned a unique identifier;
            c.     investigation assignment protocols were not followed, such as serious or criminal
                   misconduct being investigated outside of the Professional Standards Bureau;
            d.     deadlines were not met;
            e.     an investigation was conducted by an employee who had not received required
                   misconduct investigation training;
            f.     an investigation was conducted by an employee with a history of multiple sustained
                   misconduct allegations, or one sustained allegation of a Category 6 or Category 7 offense
                   from the MCSO’s disciplinary matrices;
            g.     an investigation was conducted by an employee who was named as a principal or witness
                   in any investigation of the underlying incident;
            h.     an investigation was conducted of a superior officer within the internal affairs
                   investigator’s chain of command;
            i.     any interviews were not recorded;
            j.     the investigation report was not reviewed by the appropriate personnel;
            k.     employees were promoted or received a salary increase while named as a principal in an
                   ongoing misconduct investigation absent the required written justification;

                                                      Page 240 of 278




WAI 48902
            l.       a final finding was not reached on a misconduct allegation;
            m.       an employee’s disciplinary history was not documented in a disciplinary
                     recommendation; or
            n.       no written explanation was provided for the imposition of discipline inconsistent with the
                     disciplinary matrix.
            Phase 1: In compliance
                 •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                     April 30, 2020.
            Phase 2: In compliance
            During our January 2018 site visit, the Bureau of Internal Oversight (BIO) Commander reported
            that the semi-annual public audit report regarding misconduct investigations had not yet been
            prepared. After a telephone conference between BIO and us on January 10, 2018, it was
            determined that the semi-annual public audit report would be placed on hold while BIO’s Audit
            and Inspections Unit (AIU) developed the appropriate methodology for conducting the
            inspection. On June 26, 2018 we approved the methodology for the inspection, which would start
            with an inspection of investigations that commenced after November 1, 2017. AIU is conducting
            monthly inspections of misconduct investigations in lieu of conducting a semi-annual audit.
            During this reporting period, AIU prepared inspection reports for misconduct investigations that
            closed during February, March, and April 2020.
            When perceived deficiencies are identified, AIU requests a BIO Action Form from the specific
            District/Division Commander to address the issue(s).
            MCSO remains in compliance with this requirement.


            I.       Testing Program for Civilian Complaint Intake
            Paragraph 254. The Sheriff shall initiate a testing program designed to assess civilian complaint
            intake. Specifically, the testing program shall assess whether employees are providing civilians
            appropriate and accurate information about the complaint process and whether employees are
            notifying the Professional Standards Bureau upon the receipt of a civilian complaint.
            Phase 1: In compliance
                 •   Audits and Inspections Unit Operations Manual, Section 304, published on January 30,
                     2019.
                 •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                     April 30, 2020.
            Phase 2: In compliance




                                                       Page 241 of 278




WAI 48903
            This Paragraph requires that MCSO develop a “testing program” that assesses “whether
            employees are providing civilians appropriate and accurate information about the complaint
            process and whether employees are notifying the Professional Standards Bureau upon the receipt
            of a civilian complaint.” We evaluate MCSO’s compliance with this Paragraph based on how the
            agency responds to the outcomes of the tests, regardless of whether the tests “succeed” or “fail.”
            To meet the requirements of this Paragraph, AIU has contracted with two vendors: Progressive
            Management Resources (PMR), responsible for conducting complaint intake testing via
            telephone, email, U.S. Mail, and MCSO’s website; and the Arizona Fair Housing Center
            (AZFHC), responsible for conducting in-person tests. We receive and review documentation of
            these tests – including any available audio-recorded documentation – as they are completed, as
            part of our monthly document requests. PMR does not advise AIU of the tests in advance; instead,
            PMR emails AIU once a test has been completed with documentation of the test.
            During our July 2020 remote site visit, AIU advised us that, beginning in mid-July, MCSO opted
            to contract with PMR for all complaint intake testing, including in-person tests.
            During the last reporting period, we did not have any concerns about the tests that were conducted.
            During this reporting period, PMR conducted six tests: two via telephone; two via email; and two
            via U.S. Mail. In the first test conducted via telephone, there was some initial confusion on the
            part of the tester about MCSO’s response to her complaint because she was experiencing technical
            problems with her voicemail; however, MCSO personnel handled this complaint appropriately.
            We had concerns with the second test conducted via telephone, in which a tester called the MCSO
            switchboard alleging unsafe and erratic driving by a deputy. The on-duty supervisor, a sergeant,
            called her back promptly. On her testing documentation form, the tester described the sergeant
            as “very professional” and “very thorough, which was a signal to me that he took my complaint
            seriously.” However, the sergeant made an administrative error that resulted in a delay in
            MCSO’s response to the tester. When the sergeant entered the complaint into BlueTeam,
            according to AIU, “A prior complainant having the same name as the one used by the tester
            appeared…The preexisting complainant had a different phone number than what was provided
            by the tester. In addition, the preexisting name had an address in Glendale and the tester did not
            provide an address. Selecting the preexisting complainant of the same name resulted in PSB
            sending the initial 7-day letter to the wrong individual.” Following this complaint, BIO
            appropriately completed an Action Form on the sergeant due to his failure to provide accurate
            information on the complainant to PSB.
            Neither we nor AIU identified any deficiencies in the other tests completed by PMR during this
            reporting period.
            Also during this reporting period, AZFHC conducted two in-person tests. In one test, the tester
            alleged that a deputy drove recklessly. In the other test, the tester alleged that a deputy pulled
            him over for a vehicle stop but did not approach his vehicle for 22 minutes. In both tests, MCSO
            personnel responded appropriately. Neither we nor AIU identified any deficiencies with the tests.
            In the first test, the tester wrote on his testing documentation form that the person he interacted
            with at MCSO was “one of the kindest officers I’ve ever encountered.”



                                                      Page 242 of 278




WAI 48904
            As we have noted previously in our quarterly status reports, we have discussed with AIU how
            MCSO can make agency-wide adjustments based on what it learns from both the successful and
            unsuccessful complaint intake tests. Following several tests in which front-line staff responded
            inappropriately to complaint intake tests, we have encouraged MCSO to provide refresher training
            on the complaint process to all employees who interact with the public. In addition, AIU recently
            developed a complaint intake checklist for administrative staff; we and the Parties provided
            feedback and approved this checklist. During our upcoming site visit, we will ask AIU to provide
            an update on the implementation of the checklist and any refresher training on the complaint
            process.


            Paragraph 255. The testing program is not intended to assess investigations of civilian
            complaints, and the MCSO shall design the testing program in such a way that it does not waste
            resources investigating fictitious complaints made by testers.
            Phase 1: In compliance
               •   Audits and Inspections Unit Operations Manual, Section 304, published on January 30,
                   2019.
               •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                   April 30, 2020.
            Phase 2: In compliance
            AIU has informed both vendors it has contracted with of this requirement. AIU has created
            several procedures to ensure that the Complaint Intake Testing Program does not waste resources
            investigating fictitious complaints made by testers – including setting parameters for the types of
            inquiries that testers make, and creating official identification cards for testers designating them
            as such. For in-person tests, AIU has required that the vendor it has contracted with inform AIU
            in advance of all tests, and AIU personnel make themselves available via telephone if testers
            encounter any issue as they lodge their test complaints.


            Paragraph 256. The testing program shall assess complaint intake for complaints made in person
            at MCSO facilities, complaints made telephonically, by mail, and complaints made electronically
            by email or through MCSO’s website. Testers shall not interfere with deputies taking law
            enforcement action. Testers shall not attempt to assess complaint intake in the course of traffic
            stops or other law enforcement action being taken outside of MCSO facilities.
            Phase 1: In compliance
               •   Audits and Inspections Unit Operations Manual, Section 304, published on January 30,
                   2019.
               •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                   April 30, 2020.
            Phase 2: In compliance


                                                       Page 243 of 278




WAI 48905
            AIU has advised both vendors it has contracted with that testers shall not interfere with deputies
            taking law enforcement action, nor shall they attempt to assess complaint intake in the course of
            traffic stops or other law enforcement action being taken outside of MCSO facilities.
            AIU has asked the vendor responsible for in-person testing to inform AIU in advance of all tests,
            and AIU personnel make themselves available via telephone if testers encounter any issue as they
            lodge their test complaints.


            Paragraph 257. The testing program shall include sufficient random and targeted testing to
            assess the complaint intake process, utilizing surreptitious video and/or audio recording, as
            permitted by state law, of testers’ interactions with MCSO personnel to assess the
            appropriateness of responses and information provided.
            Phase 1: In compliance
               •   Audits and Inspections Unit Operations Manual, Section 304, published on January 30,
                   2019.
               •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                   April 30, 2020.
            Phase 2: In compliance
            AIU has informed both vendors it has contracted with of the requirements of this Paragraph. We
            receive copies of the recordings following the completion of the tests. Per the agreed-upon
            methodology, all tests conducted via telephone are audio-recorded; and all in-person testers’
            interactions with MCSO personnel are video-recorded to assess the appropriateness of responses
            and information provided.
            During the last reporting period, we noted that testers for the Arizona Fair Housing Center
            (AZFHC), responsible for conducting in-person complaint intake tests, did not video-record their
            tests. (The testers did audio-record their tests.) We inquired with MCSO about this during our
            remote site visit in April, and AIU followed up with AZFHC to ensure that testers received
            appropriate training on the video technology.
            As noted above, beginning in mid-July, AIU’s vendor Progressive Management Resources, Inc.
            will now be responsible for conducting complaint intake testing via telephone, email, U.S. Mail,
            and MCSO’s website – as well as in-person tests. During our July remote site visit, AIU informed
            us that PMR is prepared to video-record the in-person complaint intake tests.


            Paragraph 258. The testing program shall also assess whether employees promptly notify the
            Professional Standards Bureau of civilian complaints and provide accurate and complete
            information to the Bureau.
            Phase 1: In compliance
               •   Audits and Inspections Unit Operations Manual, Section 304, published on January 30,
                   2019.

                                                      Page 244 of 278




WAI 48906
                 •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                     April 30, 2020.
            Phase 2: In compliance
            AIU has informed both vendors it has contracted with of the requirements of this Paragraph so
            that the tests conducted by both vendors shall also assess whether employees promptly notify the
            PSB of civilian complaints and provide accurate and complete information to the Bureau.
            As it receives documentation about completed tests, AIU reviews the information; and issues
            Action Forms, authors memorandums of concern, or takes other appropriate action if a test fails
            or raises any concerns about the conduct of MCSO employees.


            Paragraph 259. MCSO shall not permit current or former employees to serve as testers.
            Phase 1: In compliance
                 •   Audits and Inspections Unit Operations Manual, Section 304, published on January 30,
                     2019.
                 •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                     April 30, 2020.
            Phase 2: In compliance
            AIU has informed both vendors it has contracted with to conduct the tests of this requirement.
            AIU personnel have informed us that no current or former employees have served, or will serve
            in the future, as testers.


            Paragraph 260. The MCSO shall produce an annual report on the testing program. This report
            shall include, at a minimum:
            a.       a description of the testing program, including the testing methodology and the number
                     of tests conducted broken down by type (i.e., in-person, telephonic, mail, and electronic);
            b.       the number and proportion of tests in which employees responded inappropriately to a
                     tester;
            c.       the number and proportion of tests in which employees provided inaccurate information
                     about the complaint process to a tester;
            d.       the number and proportion of tests in which employees failed to promptly notify the
                     Professional Standards Bureau of the civilian complaint;
            e.       the number and proportion of tests in which employees failed to convey accurate
                     information about the complaint to the Professional Standards Bureau;
            f.       an evaluation of the civilian complaint intake based upon the results of the testing
                     program; and



                                                       Page 245 of 278




WAI 48907
            g.       a description of any steps to be taken to improve civilian complaint intake as a result of
                     the testing program.
            Phase 1: In compliance
                 •   Audits and Inspections Unit Operations Manual, Section 304, published on January 30,
                     2019.
                 •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                     April 30, 2020.
            Phase 2: In compliance
            AIU issued its first annual report on the complaint intake testing program on September 14, 2020.
            We and the Parties previously reviewed and approved the proposed methodology, as well as a
            draft template, for the report.
            The annual report covers the 24 tests that were completed between July 1, 2019-June 30, 2020.
            These tests included: eight in-person tests; three tests conducted via U.S. Mail; eight tests
            conducted via telephone; three tests conducted via email; and two tests conducted via MCSO’s
            website.
            Beginning in January 2019, while not required by this Paragraph, AIU began issuing monthly
            reports on complaint intake testing. We review these reports as they are published, and find that
            they accurately summarize the results of the complaint intake tests and any follow-up actions
            taken by MCSO.
            During our site visit meetings, we have raised with MCSO how executive staff review the
            challenges identified and implement the recommendations made by AIU personnel in its monthly
            inspections of complaint intake tests. We look forward to discussing with MCSO the findings of
            AIU’s first annual report on the complaint intake testing program during our upcoming site visit.
            With the publication of its first annual report on this program, MCSO is now in compliance with
            this Paragraph.




                                                       Page 246 of 278




WAI 48908
            Section 13: Community Outreach and Community Advisory Board
            COURT ORDER XVI.               COMMUNITY             OUTREACH           AND       COMMUNITY
            ADVISORY BOARD


            Paragraph 261. The Community Advisory Board may conduct or retain a consultant to conduct
            a study to identify barriers to the filing of civilian complaints against MCSO personnel.
            Phase 1: Not applicable
            Phase 2: Not applicable
            During this reporting period, the CAB continued to explore the possibility of retaining a
            consultant to conduct a study to identify barriers to the filing of civilian complaints against MCSO
            personnel, by researching polling firms that are experienced in working with Latino populations.


            Paragraph 262. In addition to the administrative support provided for in the Supplemental
            Permanent Injunction, (Doc. 670 ¶ 117), the Community Advisory Board shall be provided with
            annual funding to support its activities, including but not limited to funds for appropriate
            research, outreach advertising and website maintenance, stipends for intern support, professional
            interpretation and translation, and out-of-pocket costs of the Community Advisory Board
            members for transportation related to their official responsibilities. The Community Advisory
            Board shall submit a proposed annual budget to the Monitor, not to exceed $15,000, and upon
            approval of the annual budget, the County shall deposit that amount into an account established
            by the Community Advisory Board for that purpose. The Community Advisory Board shall be
            required to keep detailed records of expenditures which are subject to review.
            Phase 1: Not applicable
            Phase 2: Not applicable
            In July 2018, the Monitor approved CAB’s proposed budget. The budget includes the following
            categories: community meetings; video production (to produce a short video in English and
            Spanish that provides information about the CAB and the MCSO complaint process); marketing
            materials; stipends for an assistant to help coordinate CAB meeting logistics; and reimbursement
            for CAB members’ meeting expenses.
            Following the Monitor’s approval of the CAB’s budget, the CAB established a bank account, and
            the County provided the $15,000. CAB members developed procedures for tracking funds and
            receiving reimbursement. We meet regularly with CAB members to discuss these procedures and
            review the CAB’s expenditures to date; these records appear to be in order.




                                                       Page 247 of 278




WAI 48909
            Section 14: Supervision and Staffing
            COURT ORDER XVII.             SUPERVISION AND STAFFING


            Paragraph 263. The following Section of this Order represents additions and amendments to
            Section X of the first Supplemental Permanent Injunction, Supervision and Evaluations of Officer
            Performance, and the provisions of this Section override any conflicting provisions in Section X
            of the first Supplemental Permanent Injunction.


            Paragraph 264. The Sheriff shall ensure that all patrol deputies shall be assigned to a primary,
            clearly identified, first-line supervisor.
            Phase 1: In compliance
               •   GB-2 (Command Responsibility), most recently amended on June 28, 2019.
            Phase 2: In compliance
            To verify Phase 2 compliance with this Paragraph, we reviewed monthly rosters and shift rosters
            for the second quarter of 2020. For April, we reviewed a sample of shift rosters from Districts 4,
            6, and 7, and Lake Patrol; for May, we reviewed a sample of shift rosters from Districts 1, 2, and
            3; and for June, we reviewed a sample of shift rosters from Districts 4, 6, and 7, and Lake Patrol.
            Our reviews of monthly and daily rosters indicated that deputies were assigned to a single
            consistent supervisor, and deputies worked the same shifts as their supervisors.


            Paragraph 265. First-line patrol supervisors shall be responsible for closely and consistently
            supervising all deputies under their primary command.
            Phase 1: In compliance
               •   GB-2 (Command Responsibility), most recently amended on June 28, 2019.
            Phase 2: Not in compliance
            Paragraph 265 is a general directive that covers several aspects of supervision. There are several
            requirements covered in other Paragraphs of this Order that directly concern this Paragraph; these
            requirements must be met before MCSO can establish compliance with Paragraph 265. We have
            determined that for MCSO to meet the requirements of this Paragraph, MCSO must be in
            compliance with Paragraphs 83, 85, 89, 90, 91, 93, and 94. During this reporting period, MCSO
            was in compliance with Paragraphs 83, 85, 89, 90, 91, and 93. During this reporting period,
            MCSO did not achieve compliance with Paragraph 94. For MCSO to achieve compliance with
            this Paragraph, it must remain in compliance with Paragraphs 83, 85, 89, 90, 91 and 93; and attain
            compliance with Paragraph 94.




                                                      Page 248 of 278




WAI 48910
            Paragraph 266. First-line patrol supervisors shall be assigned as primary supervisor to no more
            persons than it is possible to effectively supervise. The Sheriff should seek to establish staffing
            that permits a supervisor to oversee no more than eight deputies, but in no event should a
            supervisor be responsible for more than ten persons. If the Sheriff determines that assignment
            complexity, the geographic size of a district, the volume of calls for service, or other
            circumstances warrant an increase or decrease in the level of supervision for any unit, squad, or
            shift, it shall explain such reasons in writing, and, during the period that the MCSO is subject to
            the Monitor, shall provide the Monitor with such explanations. The Monitor shall provide an
            assessment to the Court as to whether the reduced or increased ratio is appropriate in the
            circumstances indicated.
            Phase 1: In compliance
                •   GB-2 (Command Responsibility), most recently amended on June 28, 2019.
            Phase 2: In compliance
            To verify Phase 2 compliance with this Paragraph, we reviewed monthly rosters and a sample of
            daily shift rosters for April, May, and June. For April, we reviewed a sample of shift rosters from
            Districts 4, 6, and 7, and Lake Patrol; for May, we reviewed a sample of shift rosters from Districts
            1, 2, and 3; and for June, we reviewed a sample of shift rosters from Districts 4, 6, and 7, and
            Lake Patrol. Our reviews of monthly and daily rosters indicated that deputies were assigned to
            and worked the same schedules as their supervisors, and supervisors were available to provide
            on-scene supervision.
            On shifts where the span of control exceeds the 1:8 ratio, supervisors are required to document
            these shifts in a memorandum to the District Commander. For April, there were two shifts where
            the span of control was exceeded in District 2, and supervisors generated two span of control
            memos documenting these events. For May, there were six shifts where the span of control was
            exceeded. Supervisors for District 2 documented two shifts where the span of control was
            exceeded. Supervisors for District 3 documented three shifts where the span of control was
            exceeded. A District 4 supervisor documented one shift where the span of control was exceeded.
            For June, there were five shifts where the span of control was exceeded. A supervisor in District
            1 documented one shift where the span of control was exceeded. Supervisors from District 2
            documented three shifts in which the span of control was exceeded. A supervisor from District 4
            documented one shift where the span of control was exceeded.
            Since October 2019, we have had ongoing dialogue with MCSO regarding the newly created
            position of Deputy Service Aide (DSA), and span of control requirements. Paragraph 266
            requires that a supervisor be assigned no more than eight deputies, and no more than 10 persons.
            During this reporting period MCSO submitted a request for an adjustment to the span of control
            for Patrol supervisors. The request noted that the new position of DSA created the unintended
            consequence of having to send volunteers home to maintain the required span of control ratio.
            We recognize the value of civilian employees in helping ease the burden on Patrol deputies, and
            we understand the value and contributions volunteers make.




                                                       Page 249 of 278




WAI 48911
            While we are sympathetic to MCSO’s predicament, we and the Parties posed additional questions
            to MCSO regarding this proposal. We requested additional information to ensure that we
            understood the proposal, and to ensure that MCSO was not inadvertently creating an
            insurmountable workload for Patrol supervisors.


            Paragraph 267. Supervisors shall be responsible for close and effective supervision of deputies
            under their command. Supervisors shall ensure that all deputies under their direct command
            comply with MCSO policy, federal, state and local law, and this Court’s orders.
            Phase 1: In compliance
               •   GB-2 (Command Responsibility), most recently amended on June 28, 2019.
            Phase 2: In compliance
            Close and effective supervision requires that supervisors consistently apply the concepts
            established in several Paragraphs of the First Order. There are requirements covered in other
            Paragraphs that directly concern Paragraph 267, and must therefore be in compliance for MCSO
            to establish compliance with this Paragraph. We have determined that for MCSO to meet the
            requirements of this Paragraph, it must achieve compliance with Paragraphs 83, 85, 89, 90, 91,
            93, and 96. During this reporting period, we found MCSO in compliance with all these
            Paragraphs, with the exception of Paragraph 96. MCSO was in compliance with Paragraph 96
            and 267 in our last report. If our reviews for the next quarter determine that the requirements of
            this Paragraph were not sufficiently met, we will withdraw Phase 2 compliance with this
            Paragraph.


            Paragraph 268. During the term that a Monitor oversees the Sheriff and the MCSO in this action,
            any transfer of sworn personnel or supervisors in or out of the Professional Standards Bureau,
            the Bureau of Internal Oversight, and the Court Implementation Division shall require advanced
            approval from the Monitor. Prior to any transfer into any of these components, the MCSO shall
            provide the Court, the Monitor, and the parties with advance notice of the transfer and shall
            produce copies of the individual’s résumé and disciplinary history. The Court may order the
            removal of the heads of these components if doing so is, in the Court’s view, necessary to achieve
            compliance in a timely manner.
            Phase 1: In compliance
               •   Court Implementation Division Operations Manual, most recently revised on November
                   13, 2019.
               •   Professional Standards Bureau Operations Manual, most recently amended on December
                   13, 2018.
            Phase 2: In compliance




                                                      Page 250 of 278




WAI 48912
            During this reporting period, we received and approved two transfers. A lieutenant was
            transferred into PSB, and a lieutenant was transferred out of PSB. All required documents were
            provided for the incoming employee, including EIS history, training history, and assignment
            history. We reviewed the documentation for the incoming transfer to ensure that the employee
            met the qualifications listed in Paragraph 199, and the transfer was approved. We reviewed the
            documentation for the employee transferred out of PSB and noted no issues of concern. We will
            review the personnel file of the employee transferred into PSB during our next in-person site visit.




                                                      Page 251 of 278




WAI 48913
            Section 15: Document Preservation and Production
            COURT ORDER XVIII.            DOCUMENT PRESERVATION AND PRODUCTION


            Paragraph 269. The Sheriff shall ensure that when the MCSO receives a document preservation
            notice from a litigant, the MCSO shall promptly communicate that document preservation notice
            to all personnel who might possibly have responsive documents.
            Phase 1: In compliance
               •   GD-9 (Litigation Initiation, Document Preservation, and Document Production Notices),
                   most recently amended on October 1, 2020.
               •   GD-9 User Guide, published on May 3, 2019.
            Phase 2: In compliance
            To verify MCSO’s Phase 2 compliance with this Paragraph, we reviewed monthly submittals of
            document preservation notices to MCSO employees. The data reviewed for this reporting period
            included March through May 2020; as per an agreement that we reached with MCSO to stagger
            the document requests for this Paragraph, due to the large volume of data that MCSO had to
            provide prior to our site visits.
            Document preservation is set in motion when a party sends a litigation hold notice or written
            directive to MCSO requesting the preservation of relevant documents or records and
            electronically stored information (ESI), in anticipation of future litigation against the agency.
            MCSO’s Legal Liaison Section (LLS) manages litigation holds through Open Axes, a software
            program. Upon the receipt of a litigation hold, which is usually sent by the Maricopa County
            Attorney’s Office (MCAO), the LLS inputs the data into Open Axes which conducts a search for
            responsive documents within MCSO drives. The system also identifies potential document
            custodians, which are later filtered by an LLS employee. The LLS then serves the custodians
            with a legal hold in electronic format, known as a Document Preservation Notice, within five
            business days. Upon receipt of the Open Axes email with the Document Preservation Notice,
            MCSO custodians must identify responsive documents, both electronic and hardcopies, and
            preserve them in the manner in which they are kept in the course of business.
            In light of the COVID-19 pandemic, we conducted a remote site visit in July. For this Paragraph,
            we reviewed all files provided by MCSO through Globalscape, a data exchange and integration
            software. We reviewed a sample of the third-party source documents that generate the litigation
            holds that the LLS receives from MCAO. The Document Preservation Notices have been
            distributed 100% in a timely manner to the custodians who may have responsive documents.
            During this reporting period, we approved amendments to GD-9 (Litigation Initiation, Document
            Preservation, and Document Production Notices). MCSO notified us that although the policy had
            been approved, the agency has not yet published it because it is still working on making changes
            to Open Axes. Consequently, we will continue to assess compliance with the previous version of
            GD-9, which requires that the employee who receives the email document preservation request


                                                     Page 252 of 278




WAI 48914
            complete a Document Preservation Acknowledgment form within five days of receipt and a
            Document Preservation Questionnaire within 10 days of receipt. The attestation was returned in
            a timely manner 95% of the time. The questionnaire was timely returned 99% of the time. We
            were able to determine that, in 100% of the time, the questionnaires were properly completed by
            MCSO’s personnel.


            Paragraph 270. The Sheriff shall ensure that when the MCSO receives a request for documents
            in the course of litigation, it shall:
            a.       promptly communicate the document request to all personnel who might possibly be in
                     possession of responsive documents;
            b.       ensure that all existing electronic files, including email files and data stored on networked
                     drives, are sequestered and preserved through a centralized process; and
            c.       ensure that a thorough and adequate search for documents is conducted, and that each
                     employee who might possibly be in possession of responsive documents conducts a
                     thorough and adequate search of all relevant physical and electronic files.
            Phase 1: In compliance
                 •   Administrative Services Division Operations Manual, published on June 17, 2019.
                 •   GD-9 (Litigation Initiation, Document Preservation, and Document Production Notices),
                     most recently amended on October 1, 2020.
                 •   GD-9 User Guide, published on May 3, 2019.
                 •   GM-1 (Electronic Communications, Data and Voicemail), most recently amended on
                     February 27, 2020.
            Phase 2: In compliance
            To verify MCSO’s Phase 2 compliance with this Paragraph, we reviewed monthly submittals of
            requests for documents to MCSO employees for the reporting period and documents drafted by
            the LLS in search of documents from other MCSO Divisions. For this reporting period, we
            identified a sample of document requests and requested a copy of the responsive documents
            sequestered and/or produced. The data reviewed for this reporting period included March through
            May 2020, as per an agreement we reached with MCSO to stagger the document requests for this
            Paragraph. This was due to the large volume of data that MCSO had to provide prior to our site
            visits.
            Paragraph 270.a. requires prompt communication of document requests to all personnel who
            might possibly be in possession of responsive documents. As noted above, GD-9 (Litigation
            Initiation, Document Preservation, and Document Production Notices) was not yet reissued
            during this reporting period due to pending changes to Open Axes. As a result, during this
            reporting period, we continued to assess compliance with the previous version of GD-9, which
            requires the LLS to enter the data into a tracking system within five business days and to draft a
            Document Production Notice within five additional business days. The LLS is required, within


                                                        Page 253 of 278




WAI 48915
            five business days, to respond to the request for production if sourced within LLS, or to forward
            to the required MCSO Division for production. The Divisions have 10 days to produce the data
            requested. In 94% of the cases, the personnel responded to the Document Production Notices in
            a timely manner.
            Our review revealed that MCSO is manually forwarding the Document Production Notices in a
            timely manner to all of its Divisions. In addition, MCSO is sending Attachment C, the Document
            Production Acknowledgement Questionnaire, to all employees. In 94% of the cases, the
            personnel who provided responsive documents properly completed Attachment C. In those cases
            where they did not, the LLS returned the documents and requested additional information.
            Paragraph 270.b. requires that all responsive ESI be stored, sequestered, and preserved by MCSO
            through a centralized process. MCSO now performs the searches through a centralized process
            established by the LLS. The preservation of the data is completed at the Division that has the
            actual document while the notation is made in the Open Axes program, which aids the LLS in the
            case management. LLS can now create a case, assign a case number, and trigger time alerts to
            the custodians of documents that LLS identifies through the system. Open Axes searches on the
            H, W, and U computer hard drives of MCSO, which are shared among Headquarters and the
            Districts. Documents found in any additional servers are kept in their servers by the document
            custodians who notify LLS. MCSO continues to manage litigation hold cases through Open
            Axes; all cases for this reporting period were managed through Open Axes.
            The centralized process established by MCSO requires that all electronic data be sequestered and
            secured so as not to be purged. During our site visits, we review the data and also visit MCSO
            areas to ensure that personnel are preserving hardcopies. The data reflected that personnel were
            informed of the duty to preserve the data in both electronic and paper format, and that the
            employees were preserving the data. During this reporting period, because we were unable to
            travel to Maricopa County, we were unable to visit areas where hardcopies were kept in different
            MCSO areas. These hardcopies are usually copies of the electronic data which we ascertained is
            being sequestered in the centralized process managed by Open Axes, so we continue to grant
            MCSO compliance with this Paragraph. When we resume our in-person site visits, we will follow
            up on these files to ensure that the hardcopies are being preserved.
            Paragraph 270.c. requires that MCSO conduct an adequate search for documents, and that each
            employee who might possibly be in possession of responsive documents conducts a thorough and
            adequate search of all relevant physical and electronic files. We reviewed a sample of responsive
            documents for this reporting period, and MCSO identified responsive documents to the document
            production notices in all of the cases we reviewed.




                                                     Page 254 of 278




WAI 48916
            Paragraph 271. Within three months of the effective date of this Order, the Sheriff shall ensure
            that the MCSO Compliance Division promulgates detailed protocols for the preservation and
            production of documents requested in litigation. Such protocols shall be subject to the approval
            of the Monitor after a period of comment by the Parties.
            Phase 1: In compliance
               •   GD-9 (Litigation Initiation, Document Preservation, and Document Production Notices),
                   most recently amended on October 1, 2020.
               •   Administrative Services Division Operations Manual, published on June 17, 2019.
            Phase 2: In compliance
            On June 17, 2019, MCSO published the Administrative Services Division Operations Manual,
            which details the protocols for the preservation and production of documents requested in
            litigation.


            Paragraph 272. The Sheriff shall ensure that MCSO policy provides that all employees must
            comply with document preservation and production requirements and that violators of this
            policy shall be subject to discipline and potentially other sanctions.
            Phase 1: In compliance
               •   GD-9 (Litigation Initiation, Document Preservation, and Document Production Notices),
                   most recently amended on October 1, 2020.
            Phase 2: In compliance
            During this reporting period, no internal investigations were completed against any MCSO
            employee for failure to preserve or produce documents.




                                                     Page 255 of 278




WAI 48917
            Section 16: Additional Training
            COURT ORDER XIX.             ADDITIONAL TRAINING


            Paragraph 273. Within two months of the entry of this Order, the Sheriff shall ensure that all
            employees are briefed and presented with the terms of the Order, along with relevant background
            information about the Court’s May 13, 2016 Findings of Fact, (Doc. 1677), upon which this
            Order is based.
            Phase 1: Not applicable
            Phase 2: In compliance
            MCSO previously delivered this training on the E-Policy platform. All personnel (100%)
            determined to be applicable by CID have received this training.




                                                    Page 256 of 278




WAI 48918
            Section 17: Complaints and Misconduct Investigations Relating to
            Members of the Plaintiff Class
            COURT ORDER XX.   COMPLAINTS AND MISCONDUCT INVESTIGATIONS
            RELATING TO MEMBERS OF THE PLAINTIFF CLASS


            Paragraph 274. In light of the Court’s finding that the MCSO, and in particular Sheriff Arpaio
            and Chief Deputy Sheridan, willfully and systematically manipulated, misapplied, and subverted
            MCSO’s employee disciplinary policies and internal affairs processes to avoid imposing
            appropriate discipline on MCSO deputies and command staff for their violations of MCSO
            policies with respect to members of the Plaintiff class, the Court further orders as follows:


            A.     Investigations to be Overseen and/or Conducted by the Monitor
            Paragraph 275. The Monitor is vested with the authority to supervise and direct all of the
            MCSO’s internal affairs investigations pertaining to Class Remedial Matters. The Monitor is
            free from any liability for such matters as is set forth in ¶ 144 of the Supplemental Permanent
            Injunction.


            Paragraph 276. The Monitor shall have the authority to direct and/or approve all aspects of the
            intake and investigation of Class Remedial Matters, the assignment of responsibility for such
            investigations including, if necessary, assignment to his own Monitor team or to other
            independent sources for investigation, the preliminary and final investigation of complaints
            and/or the determination of whether they should be criminally or administratively investigated,
            the determination of responsibility and the imposition of discipline on all matters, and any
            grievances filed in those matters.
            Phase 1: Not applicable
            Phase 2: In compliance
            The Second Order requires oversight by the Monitor for all internal investigations determined to
            be Class Remedial Matters (CRMs). The Professional Standards Bureau (PSB) now schedules
            meetings every two weeks to discuss existing and incoming complaints to determine which, if
            any, could be CRMs. During these meetings, PSB personnel discuss cases pending a CRM
            decision, cases determined to be CRMs, and any cases where the decision may be made that the
            case would not be classified as a CRM. The PSB Commander determines the classification of
            the cases. A member of our Team attends all of these meetings to provide the oversight required
            for this Paragraph.
            At the end of the July-September 2016 reporting period, PSB had reviewed 442 administrative
            investigations that were open as of July 20, 2016; and determined that 42 of them met the basic
            criteria for CRMs. These cases were reviewed during the scheduled CRM meetings. In addition,
            a Monitoring Team member randomly selected an additional 52 cases from the 400 remaining


                                                     Page 257 of 278




WAI 48919
            pending cases; and concurred with PSB’s assessment that the cases did not meet the basic criteria
            for CRMs. In addition to the 42 cases determined to be potential CRMs from the pending case
            list as of July 20, 2016, PSB identified an additional 10 cases that were potential CRM cases. At
            the end of the first reporting period after the Court’s Second Order, nine cases had been
            determined to be CRMs; and one other was pending a CRM decision. The remaining cases
            reviewed were determined not to be CRMs.
            At the end of the last reporting period, PSB had reviewed a total of 340 possible CRMs since
            August 2016. Of these, 72 were classified as CRMs.
            During this reporting period, an additional 31 cases were reviewed as possible CRMs. Of these,
            10 were determined to be CRMs. At the end of this reporting period, there was a total of 371
            cases that have been reviewed as possible CRMs; and 82 cases that have been determined to be
            CRMs since the July 20, 2016 Court Order.
            Since July 20, 2016, MCSO has completed and submitted a total of 63 CRM cases. Three were
            closed during this reporting period and forwarded to our Team for review. In one, numerous
            serious allegations of misconduct were sustained, though none involved bias against members of
            the Plaintiffs’ class. The two other cases resulted in not sustained findings. Our Team reviewed
            all three investigations and approved the findings, and in the one case, the discipline.
            Of the 30 CRM cases that have been closed to date with findings of sustained misconduct and
            reviewed by our Team, 10 have involved employees who are deceased or left MCSO employment
            prior to the completion of the investigation or the disciplinary process. Twenty involved current
            employees of MCSO. Three of the 20 cases closed to date involved a sustained finding of
            misconduct involving bias related to the Plaintiffs’ class: two sustained allegations of an
            inappropriate and biased comment; and one sustained allegation of bias-based policing.
            During the scheduled meetings, case investigators continue to provide investigative updates on
            all cases that could be, or are, CRMs. Their briefings are thorough, and they continue to be
            responsive to any questions or input from members of our Team. In all cases where we have
            provided oversight since July 20, 2016, we have concurred with the decisions made by the PSB
            Commander regarding the case classifications and findings. Where appropriate, we have also
            approved the discipline in all these cases.


            Paragraph 277. This authority is effective immediately and shall remain vested in the Monitor
            until the MCSO’s internal affairs investigations reach the benchmarks set forth in ¶ 288 below.
            With respect to Class Remedial Matters, the Monitor has plenary authority, except where
            authority is vested in the Independent Investigative and Disciplinary Authorities separately
            appointed by the Court, as is further set forth in ¶¶ 296–337 below.




                                                     Page 258 of 278




WAI 48920
            Paragraph 278. The Sheriff shall alert the Monitor in writing to all matters that could be
            considered Class Remedial Matters, and the Monitor has the authority to independently identify
            such matters. The Monitor shall provide an effective level of oversight to provide reasonable
            assurance that all Class Remedial Matters come to his attention.
            Phase 1: Not applicable
            Phase 2: In compliance
            Since the first CRM meeting held on August 17, 2016, PSB has consistently completed the
            required notification to us regarding the cases that could be considered CRMs. A Monitoring
            Team member has attended every CRM meeting with PSB where these matters are discussed and
            personally reviewed a number of the cases that were pending on July 20, 2016; and our Team
            member reviews the new cases that are presented at each meeting. There has been no need for us
            to independently identify CRMs, as PSB consistently properly identifies and reports these cases
            as required.


            Paragraph 279. The Monitor shall have complete authority to conduct whatever review,
            research, and investigation he deems necessary to determine whether such matters qualify as
            Class Remedial Matters and whether the MCSO is dealing with such matters in a thorough, fair,
            consistent, and unbiased manner.
            Phase 1: Not applicable
            Phase 2: In compliance
            During the scheduled CRM meetings attended by a Monitoring Team member, PSB has
            consistently properly identified cases that could be, or are, CRMs. PSB personnel brief each case
            at these meetings, and their briefings have included all appropriate information. They have been
            responsive to any questions from our Team members during the meetings, and have responded
            appropriately to any suggestions we have raised. There has been no need for us to independently
            conduct any review, research, or investigation; as PSB is consistently properly identifying and
            investigating these cases.


            Paragraph 280. The Monitor shall provide written notice to the Court and to the parties when
            he determines that he has jurisdiction over a Class Remedial Matter. Any party may appeal the
            Monitor’s determination as to whether he has jurisdiction over a Class Remedial Matter to this
            Court within seven days of the Monitor’s notice. During the pendency of any such appeal the
            Monitor has authority to make orders and initiate and conduct investigations concerning Class
            Remedial Matters and the Sheriff and the MCSO will fully comply with such action by the
            Monitor.
            Phase 1: Not applicable
            Phase 2: Not applicable




                                                     Page 259 of 278




WAI 48921
            During this reporting period, cases involving both sworn and non-sworn members of MCSO have
            continued to be reviewed as possible CRMs, when appropriate. There were no appeals by any
            Parties regarding any of the CRM classifications.


            Paragraph 281. Subject to the authority of the Monitor, the Sheriff shall ensure that the MCSO
            receives and processes Class Remedial Matters consistent with: (1) the requirements of this Order
            and the previous orders of this Court, (2) MCSO policies promulgated pursuant to this Order,
            and (3) the manner in which, pursuant to policy, the MCSO handles all other complaints and
            disciplinary matters. The Sheriff will direct that the Professional Standards Bureau and the
            members of his appointed command staff arrive at a disciplinary decision in each Class Remedial
            Matter.
            Phase 1: In compliance
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Administrative Services Division Operations Manual, published on June 17, 2019.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: Not in compliance
            To evaluate Phase 2 compliance with this Paragraph, a Monitoring Team member has attended
            each meeting conducted by PSB to discuss Class Remedial Matters. PSB has consistently
            provided thorough briefings, and the PSB Commander has made appropriate decisions regarding
            these matters.
            PSB submitted three closed CRM cases for our review this reporting period. Our Team approved
            the findings in all three. One had sustained findings against multiple employees and MCSO
            arrived at appropriate discipline decisions for the involved employees who were still employed
            by MCSO at the time of these decisions. We continue to find these investigations to be thorough
            and well-written, and the findings are supported by the facts of the investigations.
            Unlike other administrative investigations where we review the entire case only after it has been
            completed and closed by MCSO, in the case of CRMs, we meet with PSB every two weeks to
            identify cases that should be considered CRMs, and to track the progress of those cases being
            investigated, reviewed and finalized. Each step of the process for CRM cases requires review
            and approval by our Team. We are therefore more aware of those issues that result in sometimes
            lengthy and delayed investigations and reviews.
            During this reporting period, one of the CRM investigations we reviewed was completed and
            submitted by the investigator in 241 days. This investigation involved seven complainants, six
            principals, 17 investigative leads or witnesses, numerous BWC videos that needed to be reviewed,
            lengthy interviews, and sometimes re-interviews of involved parties. There were 19 policy
            violations alleged and the final report was more than 300 pages long. We were briefed every two


                                                     Page 260 of 278




WAI 48922
            weeks on this investigation and find the delay in submittal of this investigation to be reasonable
            and in compliance. Once submitted for review, additional follow-up, clarifications, and
            formatting issues needed to be addressed. Review and determination of appropriate findings and
            discipline was also a time consuming process, and we were briefed every two weeks on the
            ongoing status of this process. Numerous findings were sustained against multiple employees
            that necessitated referral for serious discipline and PDHs. While several employees with
            sustained allegations then received their discipline, the final findings and decisions for one
            employee with multiple sustained allegations was delayed for more than 10 additional months,
            due to the employee being in a leave status that prevented MCSO from addressing his sustained
            findings. During this time, we were again briefed every two weeks on the case status. While
            numerous violations were sustained against this employee, he ultimately retired prior to being
            served with any discipline. Based on the compliance requirements for Paragraph 246.b, c, and
            d., complainants must be advised of the findings of an investigation, the findings provided to the
            complainant must be consistent with MCSO records, and if there are sustained findings, the
            complainant must be advised of the discipline. All principals involved in this investigation
            received their final closure notifications on May 18, 2020, and disposition letters were sent to the
            complainants on May 25, 2020. While final closure occurred 558 after the initial allegations, we
            believe that the completion of extensions requests, along with our knowledge of the ongoing
            status throughout the investigation, justifies a finding of in compliance for this investigation.
            In a second CRM case, the investigator submitted the investigative report for review within 47
            days of its initiation, and it is in compliance with the 60-day time requirement. Once submitted
            for review, it was finalized and closed 268 days after it was initiated. In a third CRM case, the
            investigation was completed and submitted for review in 247 days, and final completion occurred
            308 days after it was initiated. As previously noted throughout this report, extensions related to
            workload and other justifications not specific to an investigation will no longer be considered
            acceptable.
            For this reporting period, we are withdrawing Phase 2 compliance with this Paragraph.


            Paragraph 282. The Sheriff and/or his appointee may exercise the authority given pursuant to
            this Order to direct and/or resolve such Class Remedial Matters, however, the decisions and
            directives of the Sheriff and/or his designee with respect to Class Remedial Matters may be
            vacated or overridden in whole or in part by the Monitor. Neither the Sheriff nor the MCSO has
            any authority, absent further order of this Court, to countermand any directions or decision of
            the Monitor with respect to Class Remedial Matters by grievance, appeal, briefing board,
            directive, or otherwise.
            Phase 1: In compliance
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Administrative Services Division Operations Manual, published on June 17, 2019.

                                                      Page 261 of 278




WAI 48923
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            There were no CRM cases completed during this, or previous reporting periods, in which the
            Sheriff and/or his appointee exercised their authority to resolve CRMs, which we needed to vacate
            or override.


            Paragraph 283. The Monitor shall review and approve all disciplinary decisions on Class
            Remedial Matters.
            Phase 1: Not applicable
            Phase 2: Not applicable
            At the end of this reporting period, MCSO has closed a total of 63 CRM cases since July 20,
            2016. Three were closed during this reporting period. One of the three had multiple sustained
            findings. Of the total completed CRM cases, 30 have resulted in sustained findings. Seven had
            sustained findings on two separate deputies who are deceased, and three involved sustained
            findings on deputies who left MCSO employment prior to the determination of discipline.
            Twenty resulted in sustained findings against current MCSO employees. In all of the sustained
            cases, we have reviewed and approved all of the disciplinary decisions.


            Paragraph 284. The Sheriff and the MCSO shall expeditiously implement the Monitor’s
            directions, investigations, hearings, and disciplinary decisions. The Sheriff and the MCSO shall
            also provide any necessary facilities or resources without cost to the Monitor to facilitate the
            Monitor’s directions and/or investigations.
            Phase 1: In compliance
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Administrative Services Division Operations Manual, published on June 17, 2019.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            During this and previous reporting periods, a Monitoring Team member has attended all
            scheduled CRM meetings conducted in an appropriate location determined by MCSO. PSB
            continues to provide a password and access to the IAPro system to a member of our Team so that
            we can complete independent case reviews if necessary.
            PSB personnel continue to be professional and responsive to all input, questions, or concerns we
            have raised.


                                                     Page 262 of 278




WAI 48924
            Paragraph 285. Should the Monitor decide to deviate from the Policies set forth in this Order or
            from the standard application of the disciplinary matrix, the Monitor shall justify the decision in
            writing and place the written explanation in the affected employee’s (or employees’) file(s).
            Phase 1: Not applicable
            Phase 2: Not applicable
            There were three completed CRMs forwarded for our review during this reporting period. One
            had sustained findings. Since we began monitoring CRM cases in July 2016, there have been a
            total of 30 cases with sustained findings. Seven have sustained findings on two separate deputies
            who are deceased, and three involve deputies who left MCSO employment prior to the
            determination of discipline. Twenty cases involve sustained findings against current MCSO
            employees. All 20 cases resulted in appropriate sanctions based on MCSO policy and the
            Discipline Matrices in effect at the time the investigations were conducted. No action on our part
            has been necessary relative to this Paragraph.


            Paragraph 286. Should the Monitor believe that a matter should be criminally investigated, he
            shall follow the procedures set forth in ¶¶ 229–36 above. The Commander of the Professional
            Standards Bureau shall then either confidentially initiate a Professional Standards Bureau
            criminal investigation overseen by the Monitor or report the matter directly and confidentially to
            the appropriate prosecuting agency. To the extent that the matter may involve the Commander
            of the Professional Standards Bureau as a principal, the Monitor shall report the matter directly
            and confidentially to the appropriate prosecuting agency. The Monitor shall then coordinate the
            administrative investigation with the criminal investigation in the manner set forth in ¶¶ 229–36
            above.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
                 •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            During this reporting period, there were no CRM cases submitted for our review where PSB had
            determined that a criminal misconduct investigation should also be conducted. We did not
            identify any CRM where we believe a criminal investigation should have been initiated and was
            not. No action on our part relative to this Paragraph has been necessary.


            Paragraph 287. Any persons receiving discipline for any Class Remedial Matters that have been
            approved by the Monitor shall maintain any right they may have under Arizona law or MCSO
            policy to appeal or grieve that decision with the following alterations:
            a.       When minor discipline is imposed, a grievance may be filed with the Sheriff or his designee
                     consistent with existing MCSO procedure. Nevertheless, the Sheriff or his designee shall
                     immediately transmit the grievance to the Monitor who shall have authority to and shall


                                                       Page 263 of 278




WAI 48925
                     decide the grievance. If, in resolving the grievance, the Monitor changes the disciplinary
                     decision in any respect, he shall explain his decision in writing.
            b.       disciplined MCSO employee maintains his or her right to appeal serious discipline to the
                     Maricopa County Law Enforcement Merit System Council to the extent the employee has
                     such a right. The Council may exercise its normal supervisory authority over discipline
                     imposed by the Monitor.
            Phase 1: In compliance
                 •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
                 •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
                 •   Administrative Services Division Operations Manual, published on June 17, 2019.
                 •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            Thirty completed CRM cases have had sustained findings of misconduct since the issuance of the
            Second Order. We concurred with MCSO’s decisions in all of these cases.


            Paragraph 288. The Monitor’s authority over Class Remedial Matters will cease when both:
            a,       The final decision of the Professional Standards Bureau, the Division, or the Sheriff, or
                     his designee, on Class Remedial Matters has concurred with the Monitor’s independent
                     decision on the same record at least 95% of the time for a period of three years.
            b.       The Court determines that for a period of three continuous years the MCSO has complied
                     with the complaint intake procedures set forth in this Order, conducted appropriate
                     internal affairs procedures, and adequately investigated and adjudicated all matters that
                     come to its attention that should be investigated no matter how ascertained, has done so
                     consistently, and has fairly applied its disciplinary policies and matrices with respect to
                     all MCSO employees regardless of command level.
            Phase 1: Not applicable
            Phase 2: In compliance
            During this and prior reporting periods, we and PSB agreed on the investigative outcome of each
            CRM investigation completed.
            PSB is responsible for the investigation of all CRM cases, and has continued to appropriately
            identify cases that could be, or are, CRMs. PSB personnel are professional in our contacts with
            them and responsive to any concerns or questions we have raised; and they provide detailed
            information and updates in the scheduled briefings. Their written reports are thoroughly prepared,
            and the reports have been consistent with the information provided during the weekly case
            briefings.


                                                       Page 264 of 278




WAI 48926
            Paragraph 289. To make the determination required by subpart (b), the Court extends the scope
            of the Monitor’s authority to inquire and report on all MCSO internal affairs investigations and
            not those merely that are related to Class Remedial Matters.
            Phase 1: Not applicable
            Phase 2: Not applicable
            During the last reporting period, we reviewed a total of 70 internal investigations. Seven were
            criminal investigations, and 63 were administrative investigations. All seven criminal
            investigations were in compliance. Of the 63 administrative investigations, 51 (81%) were in
            compliance with all investigative and administrative requirements over which the PSB
            Commander has authority. We concurred with all but one of the discipline decisions made by the
            Appointing Authority. Overall compliance for all investigations was 81%.
            During this reporting period, we reviewed 68 misconduct investigations. Three were criminal
            investigations, all of which we found in compliance. Sixty-five were administrative
            investigations.
            As previously noted throughout this report, we assess justifications for any extensions or other
            delays based on investigative considerations, and not workload. Of the 65 total administrative
            investigations completed, only 11 were completed and submitted by the investigator in the
            required 60- or 85-day requirement. An additional 13 contained specific and acceptable extension
            requests. Of the 65 total, 41 (63%) were not in compliance with the requirements for investigative
            completion and submittal of an investigation. Only eight (12%) were submitted and reached final
            closure within 180 days.
            There were no completed administrative misconduct investigations submitted for compliance
            with Paragraph 249 (investigatory stops). There were three investigations submitted for
            compliance with Paragraph 33 (bias policing), and three submitted in compliance with Paragraph
            275 (CRMs) during this reporting period. Only one of the six (17%) was in compliance.
            We found that PSB was compliant in three (8%) of the 39 investigations it conducted. There were
            no investigations submitted or reviewed by our Team that were conducted by the contract
            investigator retained by MCSO.
            Investigations conducted by Divisions and Districts outside of PSB were compliant in five (19%)
            of the 26 investigations they conducted.
            During our April 2020 remote site visit, we provided detailed information on all misconduct
            investigations we found noncompliant to PSB personnel. Due to the small number of
            investigations completed by District and Divisions outside of PSB, we did not meet with District
            and Division Command personnel during this visit, but did provide all deficiency information on
            cases completed by their personnel to PSB.
            During our July 2020 virtual site visit, we met with PSB personnel to discuss the deficiencies in
            those investigations conducted by both their personnel and Divisions outside PSB. We also met
            with the Deputy Chiefs who have oversight for investigations conducted outside of PSB. It was
            our intent to have meaningful dialogue with these Chiefs regarding the deficiencies we continue


                                                      Page 265 of 278




WAI 48927
            to find, the actions they have taken to address the ongoing concerns, and other ideas they might
            have for addressing future deficiencies. Unfortunately, as we have previously noted, the involved
            Chiefs did not offer any substantive input. A member of the Training Bureau staff was also
            present on the call, and did offer to conduct additional training on how to determine proper
            findings in investigations, as this is one of the ongoing deficiencies we are finding.
            Effective with the revisions to internal affairs and discipline policies on May 18, 2017, the PSB
            Commander may now determine that a received complaint can be classified as a “service
            complaint” if certain specified criteria exists. Service complaint documentation must then be
            completed and is reviewed under this Paragraph.
            MCSO closed 138 service complaints during the last reporting period. Thirteen were properly
            reclassified to administrative misconduct investigations after review by PSB. The remaining 125
            were handled as service complaints. Of the 138 total, we found 131 (95%) compliant.
            During this reporting period, we reviewed 143 service complaints completed by MCSO. In eight,
            an administrative misconduct investigation was opened after review by PSB. The remaining 135
            were approved by PSB as service complaints. We agree with the handling of the complaints in
            129 (96%). In three, we believe misconduct allegations were made and administrative misconduct
            investigations should have been conducted. In three others, while we agree with their
            classification as service complaints, they were noncompliant with all requirements for the proper
            completion of a service complaint. One involved the failure to complete necessary follow-up, a
            second involved a conflict of interest that was not addressed, and the third lacked a timely
            response to the complainant. PSB has now assigned two investigators to handle the service
            complaints. This appears to be having a positive impact on the timely completion of these
            complaints. We will discuss these six service complaints with MCSO during our next site visit.
            Effective with the revisions to the internal affairs and discipline policies, the PSB Commander is
            now authorized to determine that an internal complaint of misconduct does not necessitate a
            formal investigation if certain criteria exist. During this reporting period, the PSB Commander
            used this discretion in 10 incidents. We concurred with eight (80%) of the decisions of the PSB
            Commander. In one, the sustained misconduct was not eligible for a coaching based on the
            category of offense in MCSO policy at the time the conduct occurred. In a second, though the
            conduct itself would be eligible for a coaching if the employee had no prior sustained misconduct,
            the employee did have prior sustained misconduct, making the offense in this case ineligible for
            a coaching.


            Paragraph 291. The Monitor shall report to the Court, on a quarterly basis, whether the MCSO
            has fairly, adequately, thoroughly, and expeditiously assessed, investigated, disciplined, and
            made grievance decisions in a manner consistent with this Order during that quarter. This report
            is to cover all internal affairs matters within the MCSO whether or not the matters are Class
            Remedial Matters. The report shall also apprise the Court whether the MCSO has yet
            appropriately investigated and acted upon the misconduct identified in the Court’s Findings of
            Fact, whether or not such matters constitute Class Remedial Matters.
            Phase 1: Not applicable

                                                      Page 266 of 278




WAI 48928
            Phase 2: Not applicable
            This report, including all commentary regarding MCSO’s compliance with investigative and
            disciplinary requirements, serves as our report to the Court on these matters. An overall summary
            of our compliance observations and findings is provided below.
            During this reporting period, we reviewed 65 administrative misconduct investigations and three
            criminal misconduct investigations. All three criminal investigations were in compliance with
            the Second Order. Of the 68 total administrative and criminal misconduct investigations we
            reviewed, 11 (16%) were in full compliance with the Second Order. Of the 65 administrative
            investigations, eight (12%) were in full compliance with the Second Order.
            During July-December 2016, PSB provided us with a memorandum describing PSB’s efforts in
            meeting the requirements of this Paragraph related to the Court’s Findings of Fact. MCSO had
            outsourced three cases to another law enforcement agency, and an additional four investigations
            were pending outsourcing to an outside investigator. These cases were outsourced due to the
            involvement of the former Chief Deputy, or other conflicts of interest identified by MCSO, and
            included the investigations identified in Paragraph 300. MCSO processed a Request for Proposal
            and retained an outside investigator who met the requirements of Paragraphs 167.iii and 196 to
            conduct the investigations identified. One potential misconduct case identified in the Court’s
            Findings of Fact was retained and investigated by PSB, as no identifiable conflict of interest
            appeared to exist.
            PSB provided us with a document sent by the Independent Investigator assigned by the Court to
            investigate, or reinvestigate, some of the misconduct that is related to the Plaintiffs’ class. In this
            document, the Independent Investigator clarified his intent to investigate the matters assigned to
            him by the Court, as well as the matters that the Court determined were the discretion of the
            Independent Investigator. He further clarified that his investigations would include the initial
            misconduct alleged, as well as any misconduct that might have occurred during the process of
            review or issuance of discipline by MCSO personnel.
            During each site visit, we meet with PSB personnel to discuss the status of those cases that have
            been outsourced to any contract vendor, other law enforcement agency, or other person or entity,
            so that we can continue to monitor these investigations and ensure that all misconduct cases,
            including those identified in the Findings of Fact, are thoroughly investigated. PSB has continued
            to keep us apprised of the status of all such investigations.
            During our January 2018 site visit, PSB advised us that two administrative misconduct
            investigations that had been outsourced to a separate law enforcement agency had been completed
            and closed. We received and reviewed both investigations. A third investigation that MCSO
            outsourced to this same law enforcement agency had been previously returned to MCSO without
            investigation, as the allegations duplicated those already under investigation by the Independent
            Investigator. MCSO outsourced six additional investigations to the contract investigator.




                                                        Page 267 of 278




WAI 48929
            During our January 2019 site visit, PSB advised us that no additional investigations had been
            outsourced to the contract vendor. Six cases had been completed and forwarded to PSB for
            review. None had yet been forwarded to our Team for review. The Independent Investigator
            continued investigations identified by the Court, and notified us of the status of these cases on a
            regular basis. We also received closed investigations that he completed.
            During our April 2019 site visit, PSB advised that three additional investigations had been
            outsourced to the contract investigator. The six cases he had completed remained in review by
            PSB personnel. We had not received any of the investigations completed by this investigator for
            our review.
            During our July 2019 site visit, PSB personnel advised us that they had outsourced an additional
            four investigations to the contract investigator. We received and reviewed four completed
            investigations conducted by this investigator. In all four cases, we found the investigations to be
            thorough and well-written. All, however, were noncompliant as proper extension memorandums
            were not completed. Additional cases completed by this investigator have been forwarded to PSB
            for their review prior to forwarding to our Team.
            During our October 2019 site visit, PSB personnel advised us that they had not outsourced any
            additional cases to the contract investigator during the reporting period. We did receive and
            review three investigations he had conducted. All three were well-written. However, two were
            noncompliant, as proper extension memorandums were not completed.
            During this and the last two reporting periods, PSB did not outsource any additional cases to the
            contract investigator or any other entity, nor did PSB submit any additional completed cases for
            our review. Eighteen cases still remain outsourced to the contract investigator or another law
            enforcement agency.
            The Independent Investigator has completed all of the investigations identified by the Court, as
            well as those where he initiated new investigations due to potential misconduct he identified
            during his reviews. During the last reporting period, we completed our reviews of these
            investigations to ensure they complied with the Order of Court. The Independent Discipline
            Authority has also submitted his final report on those cases that had sustained findings, and we
            reviewed these findings. We do not make compliance findings on these cases, but determined
            that both the 12 investigations specifically directed by the Court for reinvestigation, as well as the
            additional cases where the Independent Investigator determined an investigation should be
            conducted, were properly completed and addressed the concerns identified by the Court.


            Paragraph 292. To make this assessment, the Monitor is to be given full access to all MCSO
            internal affairs investigations or matters that might have been the subject of an internal affairs
            investigation by the MCSO. In making and reporting his assessment, the Monitor shall take steps
            to comply with the rights of the principals under investigation in compliance with state law. While
            the Monitor can assess all internal affairs investigations conducted by the MCSO to evaluate
            their good faith compliance with this Order, the Monitor does not have authority to direct or
            participate in the investigations of or make any orders as to matters that do not qualify as Class
            Remedial Matters.

                                                       Page 268 of 278




WAI 48930
            Phase 1: Not applicable
            Phase 2: In compliance
            PSB personnel continue to inform us of ongoing criminal and administrative misconduct
            investigations. A member of our Team attends each CRM meeting, reviews the lists of new
            internal investigations, and has access to the PSB IAPro database. The only cases for which any
            oversight occurs during the investigative process are those that are determined to be CRMs. We
            review all other misconduct investigations once they are completed, reviewed, and approved by
            MCSO personnel.


            Paragraph 293. The Monitor shall append to the quarterly reports it currently produces to the
            Court its findings on the MCSO’s overall internal affairs investigations. The parties, should they
            choose to do so, shall have the right to challenge the Monitor’s assessment in the manner
            provided in the Court’s previous Order. (Doc. 606 ¶¶ 128, 132.)
            Phase 1: Not applicable
            Phase 2: Not applicable
            Since we began reviewing internal investigations conducted by MCSO more than four years ago,
            we have reviewed hundreds of investigations into alleged misconduct by MCSO personnel; and
            in many previous reporting periods, we had continued to see increasing compliance, particularly
            as it relates to the investigative quality of those investigations conducted by PSB. For those
            investigations conducted outside of PSB, for the past four reporting periods, we have noted a
            significant drop in compliance, primarily in those conducted by District personnel.
            All three of the criminal investigations we reviewed for compliance during this reporting period
            were investigated by PSB and complied with the Second Order requirements.
            The quality of PSB administrative investigations has remained high for numerous reporting
            periods, though District investigations have continued to be problematic. Timelines, regardless
            of the justifications provided, have continued to increase quarter after quarter. During this
            reporting period, closure time for an administrative investigation conducted by Divisions or
            Districts outside of PSB was 397 days; and for those completed by PSB personnel, 552 days. The
            failure to complete investigations in a timely manner and the continuing increase in the time it
            takes to fully close these investigations is unacceptable, and represents a disservice to the
            community and MCSO personnel.
            PSB conducted 39 of the 65 total administrative misconduct investigations we reviewed for this
            reporting period. PSB sworn investigators completed 15 of the investigations. Detention
            supervisors in PSB conducted 24 of the investigations. In one case conducted by PSB, we believe
            a sustained finding should have been made and was not. In a second case, we believe all
            investigative leads or witnesses were not interviewed and material inconsistencies were left
            unresolved. Of the 39 total investigations conducted by PSB, only three (8%) were in compliance
            with all Second Order requirements.



                                                      Page 269 of 278




WAI 48931
            Of the 26 investigations conducted by Districts or Divisions outside of PSB, 25 were conducted
            by District personnel and one was conducted by a Division other than Patrol. Twelve of these
            investigations were found noncompliant due to unsupported findings, leading questions, or failure
            to address all investigative and overall administrative requirements. In all 12, we believe that a
            more thorough review at the District level could have resulted in the correction of the majority of
            identified deficiencies prior to the cases being forwarded to PSB. We found five (19%) of the 26
            investigations to be compliant with all Second Order requirements.
            MCSO completed delivery of the 40-hour Misconduct Investigative Training at the end of 2017,
            and all sworn supervisors who investigate administrative misconduct attended the training.
            Refresher training on misconduct investigations has also been delivered since the initial 40-hour
            training. The quality of PSB investigations consistently remains high. Those completed outside
            of PSB continue to have significant deficiencies; compliance is lower today than it was one year
            ago.
            PSB personnel continue to be receptive to our input, and we have had many productive meetings
            and discussions regarding the investigations being conducted and the compliance for both PSB
            and District and Division Cases. We also discuss compliance concerns with District and Division
            Command during our site visit. During our next site visit, we will discuss those cases that are
            noncompliant with MCSO and again address our concerns about the low compliance for those
            cases investigated outside of PSB. We continue to stress that compliance is not the sole
            responsibility of any one individual or Division – but dependent on all those who complete,
            review, or approve internal investigations.
            We have noted in numerous previous reporting periods that MCSO’s executive leadership must
            take the appropriate action to ensure that adequate resources are dedicated to the completion of
            administrative and criminal misconduct investigations. PSB has continued to inform us that
            despite the approval for numerous additional investigative personnel in the July 2018 budget, only
            one of these positions has been filled and there is no indication that the additional positions will
            be filled in the foreseeable future. We noted again during this reporting period that the case
            backlog in PSB continues to increase.


            B.     Investigations to be Conducted by the Independent Investigator and the Independent
            Disciplinary Authority
            Paragraph 294. In its Findings of Fact, (Doc. 1677), the Court identified both: (1) internal affairs
            investigations already completed by the MCSO that were inadequate or insufficient; (see, e.g.,
            Doc. 1677 at ¶ 903), and (2) misconduct or alleged misconduct that had never been investigated
            by MCSO that should be or should have been investigated. (Id. at ¶ 904.)


            Paragraph 295. In light of MCSO’s failure to appropriately investigate these matters, the Court
            appoints an Independent Investigator and an Independent Disciplinary Authority from the
            candidates set forth by the parties, and vests them with the authority to investigate and decide
            discipline in these matters.


                                                      Page 270 of 278




WAI 48932
            1.     The Independent Investigator
            Paragraph 298. In assessing the existence of previously uncharged acts of misconduct that may
            be revealed by the Findings of Fact, the Independent Investigator does not have authority to
            investigate acts of misconduct that are not sufficiently related to the rights of the members of the
            Plaintiff class. While the Independent Investigator should identify such acts of misconduct and
            report those acts to the Commander of the Professional Standards Bureau, and to the Monitor
            for purposes of making the Monitor’s assessment identified in ¶¶ 291–93 above, the Independent
            Investigator may not independently investigate those matters absent the authorization and the
            request of the Sheriff.


            Paragraph 300. The following potential misconduct is not sufficiently related to the rights of the
            members of the Plaintiff class to justify any independent investigation:
            a.     Uninvestigated untruthful statements made to the Court under oath by Chief Deputy
                   Sheridan concerning the Montgomery investigation. (Doc. 1677 at ¶ 385).
            b.     Uninvestigated untruthful statements made to the Court under oath by Chief Deputy
                   Sheridan concerning the existence of the McKessy investigation. (Id. at ¶ 816).
            c.     Chief Deputy Sheridan’s untruthful statements to Lieutenant Seagraves made during the
                   course of an internal investigation of Detective Mackiewicz to the effect that an
                   investigation into the overtime allegations against Detective Mackiewicz had already
                   been completed. (Id. at ¶ 823).
            d.     Other uninvestigated acts of misconduct of Chief Deputy Sheridan, Captain Bailey,
                   Sergeant Tennyson, Detective Zebro, Detective Mackiewicz, or others that occurred
                   during the McKessy investigation. (Id. at ¶¶ 766–825).
            Phase 1: Not applicable
            Phase 2: Deferred
            During our January 2017 site visit, the PSB Commander assured us that all acts of misconduct
            that we identified and discussed during our October 2016 site visit would be provided to a
            contracted investigator for investigative purposes.
            Since that time, the PSB Commander has advised us that MCSO has contracted with a licensed
            private investigator. The contract investigator possesses the requisite qualifications and
            experience to conduct the investigations of misconduct outlined in Paragraph 300 (a.-c.), and the
            additional misconduct in the Findings of Fact that directly associates with Paragraph 300 (d.).
            PSB has not found it necessary to contract with any additional licensed private investigators.
            During our April 2017 site visit, we met with PSB command staff and representatives from the
            Maricopa County Attorney’s Office (MCAO) to verify that all of the acts of misconduct that were
            identified in the Findings of Fact (FOF) are under investigation, either by the Court-appointed
            Independent Investigator or the private licensed contract investigator. Before this meeting, PSB
            command provided us with a roster of related acts of misconduct that PSB intended to be assigned
            to the contract investigator. The roster of intended assignments did not include all of the acts of

                                                      Page 271 of 278




WAI 48933
            misconduct that we had discussed. MCAO and PSB command personnel explained that the Court
            also identified, in Paragraph 301, many of the acts of potential misconduct identified in the FOF
            as sufficiently related to the rights of members of the Plaintiffs’ class. In Paragraph 301, the
            Court documented that because of this determination, investigations of the potential misconduct
            were justified if the Independent Investigator deemed that an investigation was warranted.
            The Independent Investigator has now completed all 12 of the administrative misconduct
            investigations specifically identified by the Court in the Second Order, and all other investigations
            for which he determined an administrative misconduct investigation should be conducted. The
            Independent Disciplinary Authority has also completed all of the discipline findings for these
            cases. While we do not make compliance findings for these cases, we have reviewed them and
            found that they complied with the direction of the Court.
            The contract investigator retained by MCSO continues to complete investigations he has been
            assigned. Again this reporting period, none were forwarded for our review.
            Our ability to verify that all potential misconduct outlined in the FOF has been investigated by
            PSB, the PSB contract investigator, or the Independent Investigator is pending until all the
            investigations are completed. Once this occurs, we can determine if there is any additional
            misconduct identified in the FOF that still requires investigation. Finally, the PSB Commander
            and MCAO advised us that the acts of misconduct involving (former) Sheriff Arpaio as identified
            in the FOF would not be investigated by any entity, as there does not exist any statute that
            addresses how a Sheriff would be disciplined in the event of a sustained finding resulting from
            an administrative misconduct investigation.


            Paragraph 310. The Monitor and the parties are directed to promptly comply with the
            Independent Investigator’s requests for information. The Monitor and the Independent
            Investigator may communicate to coordinate their investigations. Nevertheless, each is
            independently responsible for their respective jurisdiction set forth in this Order, and each should
            make independent decisions within his own delegated responsibility.


            2. The Independent Disciplinary Authority
            Paragraph 337. Nevertheless, when discipline is imposed by the Independent Disciplinary
            Authority, the employee shall maintain his or her appeal rights following the imposition of
            administrative discipline as specified by Arizona law and MCSO policy with the following
            exceptions:
            a.     When minor discipline is imposed, a grievance may be filed with the Sheriff or his designee
                   consistent with existing MCSO procedure. Nevertheless, the Sheriff or his designee shall
                   transmit the grievance to the Monitor who shall have authority to decide the grievance.
                   If in resolving the grievance the Monitor changes the disciplinary decision in any respect,
                   he shall explain his decision in writing.




                                                       Page 272 of 278




WAI 48934
            b.       A disciplined MCSO employee maintains his or her right to appeal serious discipline to
                     the Maricopa County Law Enforcement Merit System Council to the extent the employee
                     has such a right. The Council may exercise its normal supervisory authority over
                     discipline imposed by the Independent Disciplinary Authority with one caveat. Arizona
                     law allows the Council the discretion to vacate discipline if it finds that the MCSO did not
                     make a good faith effort to investigate and impose the discipline within 180 days of
                     learning of the misconduct. In the case of any of the disciplinary matters considered by
                     the Independent Disciplinary Authority, the MCSO will not have made that effort. The
                     delay, in fact, will have resulted from MCSO’s bad faith effort to avoid the appropriate
                     imposition of discipline on MCSO employees to the detriment of the members of the
                     Plaintiff class. As such, the Council’s determination to vacate discipline because it was
                     not timely imposed would only serve to compound the harms imposed by the Defendants
                     and to deprive the members of the Plaintiff class of the remedies to which they are entitled
                     due to the constitutional violations they have suffered at the hands of the Defendants. As
                     is more fully explained above, such a determination by the Council would constitute an
                     undue impediment to the remedy that the Plaintiff class would have received for the
                     constitutional violations inflicted by the MCSO if the MCSO had complied with its original
                     obligations to this Court. In this rare instance, therefore, the Council may not explicitly
                     or implicitly exercise its discretion to reduce discipline on the basis that the matter was
                     not timely investigated or asserted by the MCSO. If the Plaintiff class believes the Council
                     has done so, it may seek the reversal of such reduction with this Court pursuant to this
                     Order.
            Phase 1: In compliance
                 •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
            Phase 2: In compliance
            During this reporting period, no grievances were filed that met the criteria for transmitting to the
            Monitor.




                                                        Page 273 of 278




WAI 48935
            Section 18: Concluding Remarks
            We assess compliance with 94 Paragraphs of the First Order, and 113 Paragraphs of the Second
            Order, for a total of 207 Paragraphs. MCSO is in Phase 1 compliance with 77 of the First Order
            Paragraphs, or 96%; and 103 of the Second Order Paragraphs, or 100%.
            Including the 37 Paragraphs in which MCSO is in Full and Effective Compliance, MCSO is in
            Phase 2, or operational compliance, with 77 of the First Order Paragraphs, or 81%. MCSO is in
            Phase 2 compliance with 102 of the Second Order Paragraphs, or 90%. Combining the
            requirements of both Orders, MCSO is in Phase 1 compliance with 180 Paragraphs, or 98%; and
            in Phase 2 compliance with 179 Paragraphs, or 86%.
            MCSO – with direct input from our Team, the Plaintiffs, and the Plaintiff-Intervenors – continues
            to develop a process to identify deputies who may be treating persons differently during traffic
            stops based on the persons’ ethnicity. In the past, deputies with traffic stop outcomes statistically
            significantly different from their peers were identified during the Traffic Stop Annual Report
            (TSAR) process. Beginning with the Fourth TSAR, MCSO, in conjunction with its new contract
            vendor, adopted a different methodology that did not allow for the identification of individual
            deputy outliers. MCSO, with our concurrence and that of the Parties, proposed identifying
            individual deputy outliers during the Order-required monthly traffic stop analysis (TSMR).
            Despite ongoing efforts, including biweekly calls with all involved during the reporting period,
            progress has been slow. Given the time which has elapsed since the Third TSAR – the last one
            to identify individual deputy outliers – there is a growing sense of urgency to complete the TSMR
            process and, where warranted, begin interventions with deputies who may be exhibiting disparate
            outcomes in their traffic stops. We have all agreed to a pilot program of testing the different
            components of the TSMR process. This must be implemented sooner than later, particularly
            because it is a pilot and will allow for adjustments before each aspect is finalized.
            During this reporting period, we identified instances where deputies documented that Incidental
            Contact Receipts were issued to passengers, but such issuance was not readily apparent from our
            reviews of the body-worn camera recordings. However, the Incidental Contact Receipts were
            provided to us pursuant to our monthly requests of traffic stop documentation. We have asked
            CID to look into these stops and ascertain when the Incidental Contact Forms were generated,
            and to confirm that they were provided to the individuals as required. While there may be
            instances in which some paperwork cannot be completed at the time of the stop, we expect these
            to be anomalies, and that the reasons will be documented in the traffic stop record.
            In addition, we identified instances where deputies indicated that consent searches of persons
            were conducted; however, based on our review of the body-worn camera recordings, deputies did
            not request or obtain consent. In one stop, the deputies documented that consent searches of two
            vehicle occupants and a vehicle were conducted when, in fact, no searches of the occupants or
            the vehicle were conducted. We recommend that supervisors and command staff reemphasize
            MCSO’s policy requirements to ensure that deputies properly document consent searches and
            provide closer oversight of deputies in relation to the reviews of the documentation, including
            conducting additional reviews of body-worn camera recordings when consent searches are
            identified.


                                                       Page 274 of 278




WAI 48936
            Span of control requirements are identified in Paragraphs 84 and 266 of the Orders. In 2019,
            MCSO created the non-sworn position of Deputy Services Aide (DSA) to handle calls for service
            that do not require the presence of a sworn deputy – such as non-injury motor vehicle accidents,
            traffic hazards, disabled motor vehicles, and some reports of crimes which are not in-progress.
            We have identified this program in our prior reports as innovative and an efficient use of taxpayer
            resources, freeing up sworn personnel to respond more quickly to calls and also to engage in
            additional proactive activities. Paragraph 266 of the Second Order states, in part, “If the Sheriff
            determines that assignment complexity, the geographic size of a district, the volume of calls for
            service, or other circumstances warrant an increase or decrease in the level of supervision for any
            unit, squad, or shift, it shall explain such reasons in writing, and, during the period that the MCSO
            is subject to the Monitor, shall provide the Monitor with such explanations. The Monitor shall
            provide an assessment to the Court as to whether the reduced or increased ratio is appropriate in
            the circumstances indicated.” During this reporting period, the Sheriff submitted a request to
            increase the span of control for supervisors to accommodate the DSA positions. While DSAs
            have been highly effective, on occasion the Office has had to refuse the assistance of available
            reserve deputies and some Posse members – who are also counted in the span of control numbers
            – due to the presence of DSAs. The Parties provided comments on the request, and we submitted
            follow-up questions, for which MCSO recently provided responses. We are in the process of
            conducting the assessment required by Paragraph 266.
            We discussed the staffing and timeliness issues in PSB in detail throughout this report. MCSO
            must devote the necessary attention and resources to resolve these problems. For four years, the
            duration of MCSO’s investigations have exceeded both what the Court’s Orders mandate, and
            what the community and agency personnel deserve. The credibility of a law enforcement agency
            is contingent on its responsiveness to those it serves. The backlog of cases has, and continues to
            be, an unacceptable situation for which we find the Office must be held to account.




                                                       Page 275 of 278




WAI 48937
            Appendix: Acronyms
            The following is a listing of acronyms frequently used in our quarterly status reports:


                    AB                Administrative Broadcast
                    ACJIS             Arizona Criminal Justice Information System
                    ACLU              American Civil Liberties Union
                    ACT               Annual Combined Training
                    AIU               Audits and Inspections Unit
                    AOC               Arizona Office of Courts
                    ARG               Alert Review Group
                    ARS               Arizona Revised Statutes
                    ASU               Arizona State University
                    ATU               Anti-Trafficking Unit
                    BAF               BIO Action Form
                    BB                Briefing Board
                    BIO               Bureau of Internal Oversight
                    BWC               Body-worn camera
                    CAB               Community Advisory Board
                    CAD               Computer Aided Dispatch
                    CBP               Customs and Border Protection
                    CDA               Command Daily Assessment
                    CEU               Criminal Employment Unit
                    CID               Court Implementation Division
                    COrD              Community Outreach Division
                    CORT              Court Order Required Training
                    CRM               Class Remedial Matter
                    DOJ               Department of Justice
                    DSA               Deputy Service Aide
                    DUI               Driving Under the Influence



                                                       Page 276 of 278




WAI 48938
            EIS     Early Identification System
            EIU     Early Intervention Unit
            EPA     Employee Performance Appraisal
            FAEC    Full and Effective Compliance
            FBI     Federal Bureau of Investigation
            FEC     Full and Effective Compliance
            FOF     Findings of Fact
            FTO     Field Training Officer
            GI      General Instructor
            ICE     Immigration and Customs Enforcement
            IIU     Internal Investigations Unit
            IMF     Incident Memorialization Form
            IR      Incident Report
            JED     Judicial Enforcement Division
            LOS     Length of stop
            LLS     Legal Liaison Section
            MCAO    Maricopa County Attorney’s Office
            MCSO    Maricopa County Sheriff’s Office
            NOI     Notice of Investigation
            NTCF    Non-Traffic Contact Form
            PAL     Patrol Activity Log
            PDH     Pre-Determination Hearing
            POST    Peace Officers Standards and Training
            PPMU    Posse Personnel Management Unit
            PSB     Professional Standards Bureau
            SID     Special Investigations Division
            SMS     Skills Manager System
            SPSS    Statistical Package for the Social Science
            SRT     Special Response Team
            TraCS   Traffic Stop Data Collection System


                                      Page 277 of 278




WAI 48939
            TSAR   Traffic Stop Annual Report
            TSAU   Traffic Stop Analysis Unit
            TSMR   Traffic Stop Monthly Report
            TSQR   Traffic Stop Quarterly Report
            VSCF   Vehicle Stop Contact Form




                                  Page 278 of 278




WAI 48940
